PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
Exhibit 10.4










Gas Gathering and Processing Agreement
Between
BLUESTONE NATURAL RESOURCES II, LLC,
COWTOWN PIPELINE PARTNERS L.P.
and
COWTOWN GAS PROCESSING PARTNERS L.P.


Cowtown Gas Facilities











TABLE OF CONTENTS




ARTICLE I DEFINITIONS    1
ARTICLE II DEDICATION    8
ARTICLE III RESERVATIONS OF PARTIES    9
ARTICLE IV GATHERING SYSTEM DELIVERY POINT(S), PLANT DELIVERY POINT(S) AND
PRESSURE    10
ARTICLE V REGULATION OF PRODUCTION    12
ARTICLE VI QUANTITY    12
ARTICLE VII QUALITY    13
ARTICLE VIII TESTS    16
ARTICLE IX MEASUREMENT AND METER TESTING    17
ARTICLE X ALLOCATION PROCEDURE    19
ARTICLE XI DISPOSITION OF PRODUCER'S PORTION OF PLANT PRODUCTS    20
ARTICLE XII GATHERING AND PROCESSING FEES    20
ARTICLE XIII DISPOSITION OF PRODUCER'S PORTION OF RESIDUE GAS    21
ARTICLE XIV ACCOUNTING. PAYMENTS AND CREDIT ASSURANCES    21
ARTICLE XV WARRANTY    24
ARTICLE XVI TAXES    24
ARTICLE XVII INDEMNITY    24
ARTICLE XVIII FORCE MAJEURE    27
ARTICLE XIX UNPROFITABLE OPERATIONS AND RIGHTS OF TERMINATION    28
ARTICLE XX TERM    29
ARTICLE XXI REGULATORY BODIES    29
ARTICLE XXII ARBITRATION    30
ARTICLE XXIII DISPUTES    30
ARTICLE XXIV NOTICES AND PAYMENTS    31
ARTICLE XXV ASSIGNMENT    32
ARTICLE XXVI MISCELLANEOUS    33
ARTICLE XXVII LIQUID NOMINATIONS AND IMBALANCES    34




EXHIBITS


EXHIBIT A    Contract Area; Dedicated Leases; Dedicated Wells
EXHIBIT B    Gathering System Delivery Point(s); Plant Delivery Point(s)
EXHIBIT C    Residue Gas Delivery Point(s); Plant Products Delivery Point(s)
EXHIBIT D    Excluded Shut-In Wells
EXHIBIT E    Mash Unit
EXHIBIT F    Take-in-Kind Procedures
EXHIBIT G    Compression Adjustments







Gas Gathering and Processing Agreement


THIS GAS GATHERING AND PROCESSING AGREEMENT (this "Agreement") is made and
entered into as of the Effective Date by and among COWTOWN PIPELINE PARTNERS
L.P., a Texas limited partnership ("Gatherer"), COWTOWN GAS PROCESSING PARTNERS
LP., a Texas limited partnership, ("Processor"), and BlueStone Natural Resources
II, LLC, a Delaware limited liability company, ("Producer"). Gatherer, Processor
and Producer are sometimes referred to herein, individually, as a "Party" and,
collectively, as the "Parties".


WITNESSETH, THAT:


WHEREAS, Producer has acquired the Dedicated Properties (as defined below) from
Quicksilver Resources Inc. (“QRI”) and is in the business of producing gas and
owns gas production from one or more wells on the lands within the Contract Area
and desires for Gatherer to gather such gas and Processer to process such gas
for recovery and delivery of Plant Products and redeliver Gas Residue to
Producer or Producer’s nominee;


WHEREAS, Gatherer is in the business of providing natural gas gathering services
along its Gathering System and desires to receive, gather and deliver such gas
to Processor at the Plant, subject to the terms and conditions herein;


WHEREAS, Processor is in the business of providing natural gas processing
services at the Plant and desires to receive such gas for recovery and delivery
of Plant Products and redelivery of Residue Gas to Producer or Producer’s
nominee, subject to the terms and conditions herein; and


NOW, THEREFORE, in consideration of the representations, warranties and mutual
premises and benefits contained herein and for other good and valuable
consideration, the adequacy, receipt and sufficiency of which are hereby
acknowledged, Gatherer, Processor and Producer agree as follows:


ARTICLE I
DEFINITIONS
1.1.
    For the purpose of this Agreement, the following terms and expressions used
herein are defined as follows:
a.

"Affiliate" shall mean, as to the person specified, any person controlling,
controlled by or under common control with such specified person. The concept of
control, controlling or controlled as used in the aforesaid context means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another, whether through the
ownership of voting securities, by contract or otherwise. Gatherer and Processor
acknowledge and agree that Producer’s majority owner is a private equity sponsor
that owns and controls a number of other portfolio companies engaged in the oil
and gas business and that none of such other portfolio companies shall be
considered an "Affiliate" under this Agreement if neither Producer nor any
personnel of Producer directly or indirectly direct or cause the direction of
the management and policies of that company. Producer acknowledges and agrees
that Gatherer and Processor are controlled by First Reserve Corporation, which
owns and controls a number of other portfolio companies engaged in the oil and
gas business and none of such other portfolio companies shall be considered an
"Affiliate" under this Agreement if neither Gatherer or Processor nor any
personnel of Gatherer or Processor directly or indirectly direct or cause the
direction of the management and policies of that company.

b.

"Asset Purchase Agreement" shall mean that certain Asset Purchase Agreement by
and among QRI, Cowtown Gas Processing L.P. and Cowtown Pipeline L.P. and
Producer, dated January 22, 2016.

c.

"Base Fee" shall have the meaning set forth in Section 12.1 of this Agreement.

d.

"Btu" shall mean one British thermal unit, which is the quantity of heat
required to raise one pound avoirdupois of pure water from 58.5 degrees
Fahrenheit to 59.5 degrees Fahrenheit at a constant pressure of 14.73 pounds per
square inch absolute.

e.

"Component" shall mean those hydrocarbon and non-hydrocarbon molecular
constituents, which are definable by industry standards and procedures. Such
Components as used in this Agreement shall be:

N2 - Nitrogen
CO2 - Carbon Dioxide
H2S - Hydrogen Sulfide
C1 - Methane
C2 -Ethane
C3 - Propane
iC4 - Iso-butane
nC4 - Normal Butane
iC5 - Iso-pentane
nC5 - Normal Pentane
C6+ - Hexanes and Heavier Compounds


f.

"Contract Area" shall mean that area as described or outlined on Exhibit A which
is attached hereto and made a part hereof for all purposes, but specifically
excludes Producer’s and/or its Affiliates’ leasehold interests owned immediately
prior to the Effective Date within the Contract Area but not listed on Exhibit
A.

g.

"CPI Adjustment" shall mean that percentage equal to the percentage increase
between:

(i)

the seasonally unadjusted Consumer Price Index for Urban Wage Earners and
Clerical Workers (all items), U.S. city Average (1982-84=100), as published by
the U.S. Department of Labor, Bureau of Labor Statistics ("CPI-W") for the month
of December of the second year prior to the Escalation Date; and

(ii)

the seasonally unadjusted CPI-W for the month of December immediately preceding
the Escalation Date.

h.

"Day" shall mean a period of twenty-four (24) consecutive hours beginning and
ending at seven o'clock a.m. Central Time.

i.

"Dedicated Properties" shall mean (i) Producer’s and/or its Affiliates’
leasehold interests as of the Effective Date within the Contract Area in and to
those certain oil, gas and/or mineral leases listed on Exhibit A, and (ii)
Producer’s and/or its Affiliates’ interests within the Contract Area in and to
any new oil, gas and/or mineral lease acquired by Producer or its Affiliates
after the Effective Date, provided that any wells on lands covered by such lease
or lands pooled therewith and within the Contract Area are connected to the
Gathering System pursuant to Section 4.4.

j.

“Downstream Transporter” shall mean those pipeline operators receiving Residue
Gas and Plant Products for the account of Producer.

k.

“Effective Date” shall have the meaning set forth in Section 1(c) of the Letter
Agreement.

l.

"Escalation Date" shall mean January 1, 2018 and each January 1st thereafter.

m.

"Facilities" shall mean the Plant and the Gathering System.

n.

"Field Drip" shall mean all liquid hydrocarbons that are recovered from Subject
Gas on the Gathering System by means of mechanical separation downstream of one
or more Gathering System Delivery Point(s) and redelivered from the field
separators owned by Gatherer to storage tanks owned and controlled by Producer.
Gatherer, at its sole discretion, may remove or otherwise bypass such separators
at any time and from time to time during the term of this Agreement.

o.

"Gas" shall mean natural gas which is owned or controlled by Producer or its
successors and assigns producible from wells drilled on Dedicated Properties or
lands pooled therewith within the Contract Area, including casinghead gas
produced with crude oil, gas from gas wells produced in association with crude
oil (associated gas), and gas from condensate wells (non-associated gas), and
shall include any inerts or impurities contained therein.

p.

"Gathering Drip" shall mean all liquid hydrocarbons recovered from Subject Gas
by means of mechanical separation from the Gathering System in the field and at
the inlet of the plant. This will include any liquids that are recovered from
the continuous mechanical separation of gas and liquids either from separators
that are part of the Gathering System and at the plant inlet as well as any
liquid hydrocarbons obtained from time to time associated with pipeline pigging
operations on the Gathering System.

q.

"Gathering System" shall mean, but shall in no way be limited to, the gas
gathering pipelines, fuel gas pipelines, dehydration facilities, compression
facilities, junctions, heaters, meters, separators (including field separators
downstream of Gathering System Delivery Points), electric power lines,
communications cables, roads, and other related facilities and equipment,
including all easements located thereon, from the inlet flange of the pipeline
metering facility installed up to the inlet flange of the separation facilities
installed upstream of the Plant inlet meter, necessary to gather and transport
gas from the Gathering System Delivery Point(s) to the Plant Delivery Point(s)
and shall include any expansion of the Gathering System as provided in Section
4.4.

r.

"Gathering System Delivery Point(s)" shall mean the inlet flange of Gatherer's
owned or operated metering facilities located at or near each of Producer's
wells located within the Contract Area or such other point as may be mutually
agreed upon by the Parties. The Gathering System Delivery Point(s) are listed on
Exhibit B to this Agreement which is attached hereto and made a part hereof for
all purposes and which may be amended from time to time to reflect the addition
or deletion of a Gathering System Delivery Point.

s.

“Letter Agreement” means that certain letter agreement executed by the Parties
contemporaneously with this Agreement.

t.

"Liquefiable Hydrocarbons" shall mean ethane, propane, iso-butanes, normal
butanes, iso-pentanes, normal pentanes, hexanes and heavier hydrocarbons, and
incidental methane, or any mixtures thereof, which can be recovered or extracted
in the Gathering System or the Plant and sold as Plant Products.

u.

“Lift Gas” shall mean the Gas, reserved by Producer under Section 3.2, used by
Producer for gas lift operations in the Mash Unit.

v.

“Mash Unit” shall mean those wells more particularly described on Exhibit E.

w.

“Mash Unit Lateral” shall mean that portion of the Gathering System on which the
Lift Gas is delivered from Gatherer’s and/or Processor’s Facilities to the Mash
Unit Redelivery Point.

x.

“Mash Unit Redelivery Point” shall mean the point of interconnect between the
Mash Unit Lateral and Producer’s facilities for receipt of the Lift Gas located
at the Mash Unit, whereby Gatherer redelivers the Lift Gas to Producer, such
points being also set forth on Exhibit E attached hereto.

y.

"MCF" shall mean 1,000 standard cubic feet of gas.

z.

"MMBtu" shall mean 1,000,000 Btu's.

aa.

"MMCF" shall mean 1,000,000 standard cubic feet of gas.

bb.

"MMCFD" shall mean 1,000,000 standard cubic feet of gas per day.

cc.

"Month," "billing month," "period," and "accounting period" shall mean the
period beginning at seven o'clock a.m. on the first day of a calendar month and
ending at seven o'clock a.m. on the first day of the next succeeding calendar
month.

dd.

"Net Ethane Sales Price" means Producer’s sales proceeds for Ethane Plant
Product net of all fees and costs incurred or charged from the Plant Products
Delivery Points to the points of sale divided by total Ethane gallons sold.

ee.

"Net Residue Sales Price" means Producer’s sales proceeds for all Residue Gas
net of all fees and costs incurred or charged from the Residue Gas Delivery
Point(s) to the points of sale divided by the total Residue Gas MMBtus sold.

ff.

"Plant" shall mean, but shall in no way be limited to, all tanks, machinery,
equipment, buildings, structures, fixtures, appliances, pipe, valves, fittings,
and materials of any nature or kind whatsoever located on the site at which the
processing, compression, and recompression facilities of Processor are currently
located in Hood County, Texas (generally known as the Cowtown Plant), or any
other site where such facilities may later be located, including by way of
additions to, expansion or new development of the Plant or such related
facilities, which shall include, without limitation, the Corvette Plant;
including appropriate storage, compression, metering, shipping, dehydration, and
delivery facilities for Plant Products; all easements pertaining to
rights-of-way, the site or sites, and the operation of the Plant; and any and
all other facilities and appurtenances located, or to be located, on or away
from such site or sites deemed by Processor to be necessary for the successful
operation of the Plant, including inlet compression, if any, but not including
the Residue Gas Delivery Facility.

gg.

"Plant Delivery Point(s)" shall mean the point(s) of interconnect between the
Gathering System and the Plant which point(s) are shown on Exhibit B which is
attached hereto and made a part hereof for all purposes.

hh.

"Plant Fuel" shall mean the MMBtu's of the Subject Gas consumed at the Plant for
fuel which shall include, but shall in no way be limited to, fuel used for the
Subject Gas compression, conditioning and treating; recovery, extraction, and
removal of Plant Products; and the recompression of the Residue Gas.

ii.

"Plant Products" shall mean all Liquefiable Hydrocarbons recovered, extracted,
or otherwise removed from the Subject Gas after the Plant Delivery Point(s),
including, but not limited to, plant condensate (sometimes referred to as
pentanes plus, heavier than butanes, or natural gasoline), and all commercial
non-hydrocarbon substances recovered, extracted, or otherwise removed from the
Subject Gas in the Gathering System or the Plant. For the avoidance of doubt,
Plant Products shall not include Field Drip but shall include Gathering Drip.

jj.

"Plant Products Delivery Point" shall mean either (a) the point(s) of
interconnect between that certain liquids pipeline owned and operated by
Gatherer, and the facilities of third party pipeline(s) to which the Plant
Products are delivered and which point(s) are shown on Exhibit C which is
attached hereto and made a part hereof for all purposes or (b) the truck loading
facilities of the Plant.

kk.

"Plant Tailgate" shall mean the point of interconnect between the Plant and the
Residue Gas Delivery Facility located at the downstream flange of the block
valve which is downstream of the Plant residue meter and emergency shutdown
valve.

ll.

"Primary Term" shall have meaning set forth in ARTICLE XX.

mm.

"Process Flare" shall mean any MMBtu's of the Subject Gas dispersed or lost at
the Plant as flare which shall include, but shall in no way be limited to, flare
dispersed or lost in the compression, conditioning and treating of the Subject
Gas; recovery, extraction, and removal of Plant Products; and the recompression
of Residue Gas.

nn.

"psia" shall mean pounds per square inch absolute.

oo.

"psig" shall mean pounds per square inch gauge.

pp.

"Residue Gas" shall mean that hydrocarbon and non-hydrocarbon stream of the
Subject Gas remaining after the recovery, extraction, and removal of Plant
Products, and after reduction for the Subject Gas used for Plant Fuel, Process
Flare, and other incidental losses, including line loss.

qq.

"Residue Gas Delivery Facility" shall mean the residue gas pipeline and
associated equipment that are located at the Plant Tailgate and are used to
deliver the Residue Gas to the Residue Gas Delivery Point(s).

rr.

"Residue Gas Delivery Point(s)" shall mean the point(s) of interconnect between
the Residue Gas Delivery Facility and the facilities of third party pipeline(s)
to which the Residue Gas is delivered and which point(s) are shown on Exhibit C
which is attached hereto and made a part hereof for all purposes.

ss.

“SCF" or "standard cubic foot of gas" shall mean the amount of Gas necessary to
fill a cubic foot of space when the Gas is at a pressure of 14.65 pounds per
square inch absolute and a temperature of sixty (60) degrees Fahrenheit.

tt.

"Subject Gas" means the Gas other than natural gas owned by Tokyo Gas and
subject to the Tokyo Gas Gathering and Processing Agreement.

uu.

"Term" shall have the meaning set forth in ARTICLE XX of this Agreement.

vv.

"Tokyo Gas" shall mean TG Barnett Resources LP, and its successors and assigns.

ww.

“Tokyo Gas Gathering and Processing Agreement” shall mean that certain Sixth
Amended and Restated Gas Gathering and Processing Agreement between Quicksilver
Resources Inc., Tokyo Gas, Gatherer and Processor dated September 1, 2008, as
amended, replaced or assigned.

xx.

"Treating Fee" shall have the meaning set forth in Section 12.4 of this
Agreement.

ARTICLE II
    
DEDICATION & COMMITMENT
2.1.
    Subject to the terms and provisions hereof, Producer (a) dedicates the
Dedicated Properties to the Gathering System for gathering by Gatherer and to
the Plant for processing by Processor and (b) commits to deliver, at the
Gathering System Delivery Point(s), the total volume of Subject Gas, from wells
now or hereafter drilled on the lands covered by the Dedicated Properties or
lands pooled therewith, excluding Subject Gas reserved or utilized by Producer
or its successors and assigns in accordance with the terms of ARTICLE III. Any
transfer by Producer of its right, title, or interest in the Dedicated
Properties or in the Subject Gas owned by Producer, or in an oil and gas lease,
fee mineral interest or other agreement, interest or right which creates or
gives rise to Producer’s interest in the Subject Gas owned by Producer, to a
third party, whether by farmout, contract, or otherwise, shall be subject to
this Agreement. In addition, Producer will notify any person to whom Producer
transfers all or a portion of its right, title, or interest in or out of the
Dedicated Properties or the Subject Gas owned by Producer that such Dedicated
Properties, and the Subject Gas owned by Producer located under the lands
covered by such Dedicated Properties, is dedicated pursuant to the terms of this
Agreement to be gathered and processed in the Facilities. Producer will notify
Gatherer and Processor of any such transfer within ten (10) days of the
effective date of such transfer. Failure of Producer to comply with the
foregoing shall not affect Gatherer’s or Processor’s rights herein or the
dedication being binding on successors or assignees.
2.2.
    Gas shall be delivered to the Gathering System Delivery Point(s) after
mechanical separation by Producer for the removal of free water and free liquid
hydrocarbons, but shall not otherwise be processed by Producer for the removal
of Liquefiable Hydrocarbons.
2.3.
    Gatherer agrees that subject to the provisions hereof, (i) it will take and,
subject to Section 6.1, gather the Subject Gas from the Gathering System
Delivery Point(s) and will cause the Subject Gas to be delivered to the Plant
Delivery Point(s) for processing and (ii) provided that Producer provides the
required fuel, it will redeliver the Lift Gas from its Facilities to the Mash
Unit Redelivery Point; provided, however, either Processor or Gatherer may
interrupt such deliveries, but only to the extent the same would cause
operational issues and/or constraints at the Facilities.
2.4.
    Processor agrees that subject to the provisions hereof, including without
limitation Section 6.1, it will receive the Subject Gas at the Plant Delivery
Point(s) and will cause the Subject Gas to be processed in the Plant for the
recovery and delivery of Plant Products. Unless Producer makes an election for
Processor to operate the Plant in ethane recovery mode, Processor shall operate
the Plant in ethane rejection mode. Producer shall have a monthly election for
Processor to operate the Plant in rejection or recover mode by giving Processor
written notice no less than ten (10) business Days before the first Day of the
calendar Month for which the election is being made. Producer’s election shall
be effective until replaced by a new election. When operating the Plant for
ethane rejection, Processor will use commercially reasonable efforts to extract
the minimum ethane recovery rate that is achievable from time to time, and, when
operating the Plant for ethane recovery, Processor will use commercially
reasonable efforts to extract the maximum ethane recovery rate that is
achievable from time to time, in each case subject to then-existing operating
conditions at the Plant, the Gathering System, and Downstream Transporters and
in neither case will processor be required to meet any deemed minimum or maximum
level of Plant ethane recovery rate.
2.5.
    Producer hereby represents and warrants to Gatherer, the following: (i)
Exhibit A contains true, accurate, and complete descriptions of all oil, gas
and/or mineral leases within the Contract Area acquired from QRI pursuant to the
terms to Asset Purchase Agreement and owned by Producer or its Affiliates as of
the Effective Date, which are dedicated and committed to the Gathering System as
of the Effective Date; and (ii) Producer or its Affiliates have the right to
dedicate and commit such oil, gas and/or minerals leases to the Gathering
System. To the extent that Producer did acquire from QRI pursuant to the Asset
Purchase Agreement oil, gas and/or mineral leases within the Contract Area which
have been omitted from Exhibit A, such oil, gas and/or mineral leases shall be
deemed to be included on Exhibit A and the Parties shall promptly amend Exhibit
A to add such omitted oil, gas and/or mineral leases. Such amendments to Exhibit
A shall be Gatherer’s sole and exclusive remedy for Producer’s breach of any
representation or warranty in this Section 2.5.
2.6.
    Processor agrees to deliver at the Residue Gas Delivery Point(s) to Producer
or Producer's nominee the Residue Gas as determined under the provisions of
Section 10.2.
2.7.
    To the extent Producer acquires any additional leasehold interests within
the Contract Area that are subject to an existing services contract with
Gatherer or Processor, such interests shall remain subject to such contract
until the expiration or termination of such contract unless Producer, Gatherer,
and Processor mutually agree to a release under the terms of such contract and
dedicate and commit the interests to this Agreement. To the extent Producer
acquires any additional leasehold interests within the Contract Area that are
subject to an existing dedication, such interests shall not be subject to this
Agreement for so long as the prior dedication remains in effect without Producer
exercising any extension rights or entering into an agreement to extend the
duration of the prior dedication.
2.8.
    Either Party may record a mutually agreeable form of memorandum of this
Agreement in the official public records of the counties located within the
Contract Area.
ARTICLE III
    
RESERVATIONS OF PARTIES
3.1.
    Producer reserves all liquid hydrocarbons, oil, or condensate removed by
Producer by means of mechanical gas-liquid separators (including
heater-treaters), drips, and/or lines from the Gas prior to delivery to Gatherer
at the Gathering System Delivery Points. If mechanical cooling is performed by
Producer to meet the temperature specifications of this Agreement, Producer
shall not reduce the temperature of the Gas below sixty (60) degrees Fahrenheit.
3.2.
    Producer reserves all Gas that may be required for cycling, repressuring,
pressure maintenance, and gas lift operations with respect to gas reservoirs on
the premises committed hereunder; provided, however, that the Subject Gas used
in such operations shall be subject to the terms of this Agreement (to the
extent that such Subject Gas can be economically saved) and delivered to
Gatherer and Processor following the cessation of such operations.
3.3.
    Producer reserves that amount of Gas which is required for above ground
development and operation within the Contract Area.
3.4.
    Producer expressly reserves the right to deliver or furnish to Producer's
lessor Gas as required to satisfy the terms of Producer's oil and gas leases.
ARTICLE IV
    
GATHERING SYSTEM DELIVERY POINT(S),
PLANT DELIVERY POINT(S) AND PRESSURE


4.1.
     Producer, at its own expense, shall construct, equip, maintain, and operate
all facilities (including, but not limited to, all necessary separation,
dehydration, and/or compression equipment) necessary to deliver the Gas to
Gatherer at the Gathering System Delivery Point(s) at such pressure as is
required and sufficient to enter the Gathering System, but not to exceed the
lesser of one thousand two-hundred (1,200) psig or the maximum allowed operating
pressure specified by Gatherer.
4.2.
    Whether to facilitate the movement of the Gas on the Gathering System or for
other reasons, Gatherer shall provide compression for the Gas on the Gathering
System, and Producer will provide its pro rata share of fuel required for
operating such compression equipment and any related facilities. Commencing on
the first of the Month that is one hundred and twenty (120) Days after Producer
brings online previously shut-in wells pursuant to Section 19.4(a), the Base Fee
shall be adjusted up or down, based upon the Monthly average pressure of the Gas
at the Gathering System Delivery Points in accordance with the table set forth
on Exhibit G.
4.3.
    Gatherer, at Producer's expense, shall install, construct and equip all
meters and facilities necessary to measure the Subject Gas at the Gathering
System Delivery Point(s). Gatherer, at its own expense, shall maintain and
operate such meters throughout the term of this Agreement.
4.4.
    If Producer acquires additional mineral interests or oil, gas and/or mineral
leases within the Contract Area, Producer shall notify Gatherer with any
proposed reasonable supporting documentation (including the location of any
existing or proposed well(s)) sufficient for Gatherer to evaluate whether
building an expansion of the Gathering System to any existing or proposed well
on such new mineral or leasehold interests would be economic pursuant to the fee
structure set forth in this Agreement. Gatherer, in its sole and absolute
discretion, may decline to construct any Gathering System expansion to connect
the Gathering System to any wells located on lands covered by such new mineral
or leasehold interests or lands pooled therewith. Within sixty (60) Days after
receiving notice (or, if later, reasonable supporting documentation) from
Producer, Gatherer may either elect to construct the expansion pursuant to the
fee structure set forth in this Agreement or propose an alternative fee
structure that Gatherer deems economic. If Gatherer elects to construct the
expansion pursuant to the fee structure set forth in this Agreement, Gatherer
shall complete such expansion and be ready to accept Subject Gas as follows: (a)
for an expansion requiring two (2) or fewer miles to connect the well(s) to the
Gathering System, no later than one hundred and twenty (120) days; and (b) for
all other expansions, as soon as reasonably practicable using diligent efforts,
but in no event longer than one (1) year; provided that the foregoing time
periods in (a) and (b) shall be extended day-for-day for the duration of any
events of force majeure affecting Gatherer’s performance, after receiving notice
(or, if later, reasonable supporting documentation) from Producer. In the event
such expansion is not completed and accepting Subject Gas within such time
period, the affected new mineral or leasehold interest and land pooled therewith
(but excluding any Dedicated Properties already connected to Gatherer’s System)
shall, at Producer’s election by written notice to Gatherer delivered within
five (5) days following such period of time, no longer be Dedicated Properties
hereunder or subject to this Agreement in any manner whatsoever. If Gatherer
proposes an alternative fee structure, then Producer may elect in its sole and
absolute discretion to either (i) construct the connection to the Gathering
System at Producer’s sole cost and expense, (ii) amend this Agreement to provide
for the alternative fee structure proposed by Gatherer, in which case Gatherer
shall construct the connection; or (iii) not connect such leasehold interests
the Gathering System. If Gatherer elects to not connect, then the new mineral or
leasehold interest and land pooled therewith (but excluding any Dedicated
Properties already connected to Gatherer’s System) shall no longer be Dedicated
Properties hereunder or subject to this Agreement in any manner whatsoever. If
Producer elects to build the connection itself, such Gathering System expansion
must meet all of Gatherer's specifications, and Gatherer will be responsible for
the meter station and connection to the existing Gathering System. Gatherer may,
at its election, but only within two years (2) of the initial delivery of
production from the connection to the Gathering System, acquire the ownership of
the connecting facilities installed by Producer by reimbursing Producer for the
actual cost with no allowance for inflation or depreciation. In such event,
Producer agrees to execute all assignments or contracts deemed reasonably
necessary to accomplish the transfer to Gatherer of title to the Gathering
System expansion, including rights-of-way and easements, on an “as is, where is”
basis and with other terms and conditions customary for the purchase and sale of
midstream assets within the Contract Area.
4.5.
    Gatherer hereby agrees to deliver the Gas to Processor at the Plant Delivery
Point(s) at the prevailing Gathering System pressure. Processor hereby agrees to
utilize the Plant’s inlet compression to compress such gas to a pressure
sufficient to enter the Plant up to 1,050 psig.
ARTICLE V
    
REGULATION OF PRODUCTION
5.1.
    It is understood and agreed by the Parties that in order for Gatherer and
Processor to maintain maximum efficiency in the Facilities, and in order to
prevent flaring and/or bypassing of the Subject Gas, it will be necessary to
maintain a uniform rate of flow of the Subject Gas to the Facilities from all
sources during each twenty-four (24) hour period. Therefore, Producer agrees
that it will cooperate with Gatherer and Processor in regulating the flow rate
of the Subject Gas and in establishing a producing schedule to deliver on a
commercially reasonable basis the Subject Gas at a uniform and continuous flow
rate. In the event that Gatherer enters into an operational balancing agreement
with a third party pipeline, Producer hereby agrees to be bound by the terms set
forth therein.
ARTICLE VI
    
QUANTITY
6.1.
    The Parties acknowledge and agree that natural gas (including Gas) which is
owned by Tokyo Gas is subject to the Tokyo Gas Gathering and Processing
Agreement and may be delivered to Gatherer by Producer pursuant to a joint
operating agreement between Producer and Tokyo Gas.
6.2.
    Subject to Gathering System and Plant capacity, Gatherer shall gather and
Processor shall process that volume of the Subject Gas legally allowed to be
produced from the interest owned or controlled by Producer or its successors and
assigns in wells drilled on lands within the Contract Area or lands pooled
therewith; provided, after processing, Producer or Producer's nominee will
accept the Residue Gas. Processor shall regulate the flow of gas at the Plant in
the quantities and at the times desired by Processor to prudently operate the
Plant and/or to meet the fluctuating condition of Processor's and Producer's
markets. Gatherer or Processor may, from time to time, find it necessary to shut
off entirely or restrict the flow of gas to the Gathering System or Plant,
respectively, including but not limited to as a result of routine maintenance
and other planned outages, capacity constraints (subject to Section 6.6),
compliance with laws or regulations, force majeure events (subject to Article
XVIII), emergencies, or material adverse operational issues at the Facilities;
notwithstanding anything herein to the contrary, in such event, neither Gatherer
nor Processor shall be liable to Producer for the resulting effect thereof.
Gatherer and Processor shall provide Producer prior notice of any shut down due
to routine maintenance and other planned outages and shall prudently work to
minimize the amount of such downtime.
6.3.
    Producer shall nominate to Gatherer in writing, not less than three (3)
business Days prior to the first day of each Month during the term of the
Agreement, the daily quantity of the Subject Gas and the natural gas owned by
Tokyo Gas (expressed in MCF's and MMBtu's) that Producer shall deliver to
Gatherer at the Gathering System Delivery Point(s) for gathering during such
Month, either pursuant to this Agreement or the Tokyo Gas Gathering and
Processing Agreement. The Parties acknowledge and agree that natural gas owned
by Tokyo Gas and delivered to Gatherer by Producer shall, pursuant to Section
6.1, be gathered and processed by Gatherer and Processor pursuant to the Tokyo
Gas Gathering and Processing Agreement. Producer shall also nominate to
Processor in writing, not less than three (3) business Days prior to the first
day of each Month during the term of the Agreement, the daily quantity of
Residue Gas and residue gas owned by another producer but controlled by Producer
(expressed in MCF's and MMBtu's) that Producer or Producer's nominee shall
receive at the Residue Gas Delivery Point(s) following processing at the Plant.
6.4.
    Gatherer, Processor, and Producer shall designate a dispatcher(s) who shall
be continuously on call for nomination purposes, and shall notify each other in
writing of such dispatcher(s) and their telephone number(s).
6.5.
    Producer's dispatcher shall notify Gatherer's and Processor's dispatchers in
advance of any anticipated decrease in delivery rate below the daily nominated
quantity. Producer's dispatcher must obtain the prior written approval from
Gatherer's and Processor's dispatchers for any delivery rate in excess of the
daily quantity rate. Gatherer's and Processor's dispatcher shall notify
Producer's dispatcher of any anticipated inability to receive the Subject Gas at
a delivery rate less than (a) the daily nominated quantity rate; or (b) a
previously orally authorized delivery rate in excess of the daily nominated
quantity rate.
6.6.
    If insufficient Plant or pipeline capacity exists to process all the Subject
Gas, the Plant processing capacity will be prorated for all gas dedicated to the
Plant, without undue discrimination; provided, however, during the time period
during which Processor is unable to process all of the Subject Gas, Producer may
dispose of the unprocessed Subject Gas as it sees fit and if such inability to
process all of the Subject Gas continues for a period of sixty (60) consecutive
days, extended day-for-day for the duration of events of force majeure affecting
Processor’s performance, then the Subject Gas produced from the affected well(s)
shall, at Producer’s election by written notice to Gatherer and/or Processor
thirty (30) days' advance delivered prior to cessation of proration, no longer
be Dedicated Properties hereunder or subject to this Agreement in any manner
whatsoever.
6.7.
    Subject to Producer’s reservation in Section 3.1, Producer agrees that
Processor has the exclusive right to process, or cause to be processed, blend,
or cause to be blended, the Subject Gas for the extraction of natural gas
liquids and other valuable components. Processor shall have the right, but not
the obligation, to expand the Plant or build a new gas processing plant at a
different location, and in such event, the Subject Gas, or a portion thereof,
may be processed by Processor in the expanded Plant or the new gas processing
plant in accordance with the terms of this Agreement.
6.8.
    Producer, Gatherer and Processor shall conduct semi-annual technical
meetings at which Producer shall provide Gatherer with estimated monthly volume
forecasts, drilling and development plans for the next twelve (12) months, and
discuss other operational matters, and at which Gatherer shall provide Producer
Gatherer’s projected maintenance and system outage schedules, Facilities
pressures and operating constraints, and system balances for the next twelve
(12) months, and discuss other operational matters.
ARTICLE VII
    
QUALITY
7.1.
    Gatherer and Processor shall not be obligated to receive, gather and/or
process (as the case may be), the Subject Gas delivered hereunder that fails to
meet (i) the quality specifications of any Downstream Transporter at any of the
Residue Gas Delivery Point(s) or Plant Products Delivery Point(s), or (ii) the
following specifications:
a.

The Subject Gas must be commercial in quality and free from any foreign
materials such as dirt, dust, iron particles, crude oil, dark condensate, free
water, and other impurities; and substances which may be injurious to pipelines
or which may interfere with the gathering, processing, transmission, or
commercial utilization of said Subject Gas;

b.

The Subject Gas shall contain no free water or hydrocarbons in liquid form;

c.

The Subject Gas delivered hereunder shall not exceed a temperature of one
hundred twenty (120) degrees Fahrenheit at the Gathering System Delivery
Point(s), as well as the Plant Delivery Point(s);

d.

The Subject Gas delivered hereunder shall not contain more than:

(i)

One-fourth grain of hydrogen sulfide, or five grains of total sulfur, or one
grain mercaptan per one hundred (100) cubic feet;

(ii)

one part per million by volume of oxygen;

(iii)

that percent by volume of carbon dioxide which would result in the failure of
the Residue Gas or the Plant Products to meet the specifications of any
Downstream Transporter at any of the Delivery Points, but in no event more than
two percent by volume;

(iv)

two percent by volume of nitrogen; or

(v)

three percent by volume of a combined total of inerts, including, but not
limited to, carbon dioxide and nitrogen Components;

e.

No diluents such as carbon dioxide, air, or nitrogen shall be added to the
Subject Gas;

f.

The Subject Gas shall contain no carbon monoxide, halogens, or unsaturated
hydrocarbons, and no more than 0.1 parts per million of hydrogen; and

g.

The Subject Gas shall contain no less than 1,100 Btu and 2 GPM ethane and
heavier hydrocarbons.

7.2.
    In the event of any conflict as between specifications of a Downstream
Transporter and those above, the most stringent or restrictive specifications
shall be applicable to the Subject Gas proffered under this Agreement. With
respect to the “no water” or “hydrocarbons in liquid form” specification,
Producer agrees to operate its facilities in a prudent manner so that no water
or hydrocarbons in liquid form enters the Gathering System. In the event
Gatherer receives liquid water or hydrocarbons from Producer at any Gathering
System Delivery Point, in addition to any adjustments to gas measurement that
may be necessary to accurately reflect the quantity of the Subject Gas delivered
by Producer to Gatherer at such Gathering System Delivery Point, Gatherer shall
have the right, if such receipts of liquid water or hydrocarbons have not ceased
within seven (7) Days after Gatherer’s written notice to Producer, to cease
taking deliveries of the Subject gas at such Gathering System Delivery Point
until such time as Producer rectifies the situation. If any of the Subject Gas
delivered by Producer hereunder should fail to meet the quality specifications
set forth in this ARTICLE VII, Gatherer and Processor may elect to either (i)
accept and process such Subject Gas, (ii) accept, but treat and/or condition
such Subject Gas prior to gathering or processing at an additional cost, or
(iii) refuse to accept such Subject Gas. The acceptance of the Subject Gas not
meeting the quality specifications set forth in ARTICLE VII shall not be deemed
a waiver of Gatherer's and Processor's right to reject such Subject Gas at any
later time, and Gatherer and Processor shall be entitled, at any time and from
time to time, to decline to accept proffered deliveries of the Subject Gas not
meeting the quality specifications set forth herein.
7.3.
    If Gatherer and Processor elect to accept but treat and/or condition the
nonconforming Subject Gas prior to gathering and processing, Gatherer and
Processor shall advise Producer of such election and associated fees. Producer
shall then have a maximum of thirty (30) days to advise Gatherer and Processor
if it will treat and/or condition such nonconforming Subject Gas and the cost
associated with such treatment. If Producer does not elect to treat and/or
condition such non-conforming Subject Gas or fails to make such election within
the specified time period, then Gatherer and Processor shall have the right to
(a) proceed with gathering and processing such non-conforming Subject Gas and
Producer shall pay to Gatherer and Processor all costs associated with such
actions or (b) reject and release such non-conforming Subject Gas from the terms
of the Agreement. Notwithstanding anything in this Section 7.3 to the contrary,
Producer agrees that to the extent nonconforming Subject Gas at a Gathering
System Delivery Point is accepted and subsequently treated or conditioned with
respect to its CO2 Component, such treating shall be done for the Treating Fee
described and provided in Section 12.4 below.
7.4.
    If there is an enactment of, or change in, any law after the Effective Date
that, in Gatherer’s or Processor’s reasonable determination, results in a
governmental authority requiring Gatherer or Producer to hold or acquire
emission allowances or their equivalent related to the carbon dioxide content or
emissions or the greenhouse gas content or emissions attributable to Gas and/or
the gathering and/or processing of such Gas (collectively, “Producer’s GHG
Emissions”), then Gatherer or Processor, as applicable, will notify Producer of
such enactment of, or change in, such law. Thereafter, Producer shall use
commercially reasonable efforts to provide any required emissions allowances or
their equivalents to Gatherer and Processor, as applicable, in a timely manner.
If Producer fails to provide such emission allowances or their equivalents and
Gatherer or Processor incurs expenses to acquire such allowances or their
equivalents in the marketplace, or incurs any out-of-pocket costs or expenses
for disposal or treating of carbon dioxide, or otherwise, or if any other
additional economic burden is placed on Gatherer or Processor in connection with
or related to Producer’s GHG Emissions, including but not limited to any tax,
assessment, or other cost or expense (collectively, “Emissions Charges”), such
Emissions Charges shall be fully the responsibility of Producer. Should Gatherer
or Processor incur any such Emissions Charges, Producer shall reimburse Gatherer
or Processor, as applicable, for the same within thirty (30) Days of receipt of
an invoice along with reasonable supporting documentation. If carbon dioxide is
sold by Gatherer or Processor on behalf of Producer, then the proceeds, net of
Emissions Charges, taxes, and costs and expenses of such sale, shall be paid to
Producer or deducted from amounts owed by Producer pursuant to this Agreement.
Notwithstanding the foregoing, should any such enactment of, or change in, law
require Gatherer or Processor to construct new facilities or to modify any part
of the Gathering System or the Plant under this Section 7.4, the Parties shall
negotiate in good faith and use commercially reasonable efforts to agree on the
most cost effective method of constructing or modifying such facilities.
ARTICLE VIII
    
TESTS
8.1.
    Producer, Gatherer and Processor do hereby agree as follows:
a.

Gatherer shall procure or cause to be procured a sample of the Subject Gas at
each Gathering System Delivery Point and Plant Delivery Point, respectively, and
analyze the samples by chromatographic analysis to determine the Component
content (mole percent), specific gravity, the BTU content, and the Plant Product
content (expressed in gallons per MCF) thereof.

b.

The individual Plant Products contained in the commingled stream of plant
products delivered from the Plant each month shall be determined from a
chromatographic analysis of either (a) a spot sample or a sample taken from a
continuous sampling device or (b) from an online chromatograph. The results of
the chromatographic analysis shall be applied to the commingled stream of plant
products to determine the volume of each individual Plant Product delivered from
the Plant.

c.

Tests provided for in Subparagraphs (a) and (b) of this Section 8.1 shall be
made by Gatherer and Processor using their own equipment or by an independent
testing service. Samples will be taken at each Gathering System Delivery Point
according to the monthly average daily flow capabilities of such Gathering
System Delivery Point as follows: Gathering System Delivery Point(s) that
average 5,000 Mcf per day and higher shall be sampled monthly; Gathering System
Delivery Points that average between 4,999 Mcf and 1,000 Mcf per day shall be
sampled quarterly; and Gathering System Points of Delivery that average below
1,000 Mcf per day shall be tested semi-annually or more often as Gatherer deems
necessary. All such tests shall be made in accordance with approved engineering
practices. Representatives of Producer shall be entitled to witness such tests,
and Producer shall give advance written notice to Gatherer and Processor in the
event that it exercises such right.

8.2.
    Physical constants required for making calculations hereunder shall be taken
from the Gas Processors Association Physical Constants Publication No. 2145-03
(as amended from time to time). Physical constants for the hexanes and heavier
hydrocarbons portion of hydrocarbon mixtures shall be assumed to be the same as
the physical constants for hexane. The heat content per gallon of each liquid
hydrocarbon Component shall be determined by multiplying the cubic feet per
gallon of such liquid hydrocarbon Component by the heat content per cubic foot
thereof.
ARTICLE IX
    
MEASUREMENT AND METER TESTING
9.1.
    The unit of volume for measurement of Gas delivered hereunder shall be one
thousand (1,000) cubic feet of Gas at a base temperature of sixty (60) degrees
Fahrenheit and at an absolute pressure of 14.65 psia and saturated with water
vapor. All fundamental constants, observations, records, and procedures involved
in determining the quantity of the Subject Gas delivered hereunder shall be in
accordance with the standards prescribed in Report Nos. 3 and 8, of the American
Gas Association, as amended or supplemented from time to time, respectively. It
is agreed that for the purpose of measurement and computations hereunder, the
atmospheric pressure shall be assumed to be 14.65 psia regardless of the
atmospheric pressure at which the Gas is measured and that the Gas obeys the
Ideal Gas Laws as to variations of volume with pressure and specific gravity,
including the deviation from Boyle's law, shall all be made by Gatherer and
Processor in accordance with applicable rules, regulations, and orders. It is
also agreed that Gatherer and Processor may apply a uniform correction factor
for water vapor if they deem necessary in their sole and absolute discretion.
9.2.
    Gatherer shall install, maintain, and operate, or cause to be maintained and
operated, a measuring station located at each Gathering System Delivery Point,
the Residue Gas Delivery Point(s), the Mash Unit Redelivery Point and the Plant
Products Delivery Point. Processor shall install, maintain, and operate a
measuring station located downstream of the separation facilities at each Plant
Delivery Point. Said measuring station(s) shall be so equipped with orifice
meters, recording gauges, or other types of meter or meters of standard make and
design commonly acceptable in the industry, and of suitable size and design, as
to accomplish the accurate measurement of the Subject Gas delivered hereunder.
The changing and integration of the charts (if utilized for measurement purposes
hereunder) and calibrating and adjusting of meters shall be done by Gatherer or
Processor, as appropriate. Gatherer and Processor shall have the right to
utilize electronic gas measuring equipment should they so desire.
9.3.
    Processor shall measure or cause to be measured the volume of Plant Products
in gallons.
9.4.
    Producer may, at its option and expense, install check meters for checking
Gatherer's metering equipment at each Gathering System Delivery Point and the
Mash Unit Redelivery Point; and the same shall be so installed as not to
interfere with the operation of the Facilities.
9.5.
    The temperature of the Subject Gas flowing through the meter shall be
determined by the continuous use of a recording thermometer or device installed
by Gatherer or Processor, as the case may be, so that it will properly record
the temperature of the Subject Gas flowing through the meter.
9.6.
    The specific gravity of the Subject Gas flowing through the meter shall be
determined by methods commonly accepted in the industry. Specific gravities so
determined will be used in calculating the Subject Gas deliveries until the next
specific gravity test is made.
9.7.
    Each Party shall have the right to be present at the time of any installing,
reading, sampling, cleaning, changing, repairing, inspecting, testing,
calibrating, or adjusting done in connection with the other's measuring
equipment used in measuring deliveries hereunder. The records from such
measuring equipment shall remain the property of their owner, but upon request,
each will submit to the other its records and charts, together with calculations
therefrom subject to return within thirty (30) days after receipt thereof. If
meters utilizing charts are used to measure the Subject Gas hereunder, then the
charts shall be kept on file for a period of two (2) years, or such longer
period as may be required by law. In addition, any other measurement data shall
also be kept for the same time period. Each Party, during each of the first
three production months, and after that at least semi-annually, or more often if
necessary, shall calibrate the meters and instruments installed by it or cause
the same to be calibrated. Gatherer shall give Producer ten (10) days notice in
advance of such tests so that the latter may, at its election, be present in
person or by its representative to observe adjustments, if any are made.
9.8.
    If the metering equipment is found to be inaccurate by two percent (2%) or
more, registration thereof and any payment based upon such registration shall be
corrected at the rate of such inaccuracy for any period of inaccuracy which is
definitely known or agreed upon, or if not known or agreed upon, then for a
period extending back one-half of the time elapsed since the last day of the
calibration. Unless conclusively determined that either Gatherer's or
Processor's measurement equipment is inaccurate by two percent (2%) or more,
Gatherer's or Processor's, as the case may be, measurement shall be deemed to be
correct for all purposes hereunder, and no adjustment shall be made to the
previous volumes. Following any test, any metering equipment found to be
inaccurate to any degree shall be adjusted immediately to measure accurately. If
for any reason any meter is out of service or out of repair so that the quantity
of the Subject Gas delivered through such meter cannot be ascertained or
computed from the readings thereof, the quantity of the Subject Gas so delivered
during such period shall be estimated and agreed upon by the Parties hereto upon
the basis of the best available data using the first of the following methods
which is feasible:
a.
    
By using the registration of any check measuring equipment of
Producer, if installed and registering accurately;
b.
    
By correcting the error if the percentage of error is ascertainable by
calibration, test, or mathematical calculation; or
c.
    
By estimating the quantity of deliveries during preceding periods
under similar conditions when the meter was registering accurately.
9.9.
    If Producer shall notify Gatherer, or if Gatherer shall notify Producer, at
any time that a special test of any Gathering System Delivery Point or the Mash
Unit Redelivery Point meter is desired, the Parties shall cooperate to secure an
immediate verification of the accuracy of such meter and joint observation of
any adjustments. All tests of Gatherer's measuring equipment at any Gathering
System Delivery Point or the Mash Unit Redelivery Point shall be made at
Gatherer's expense, except that Producer shall bear the expense of tests made at
its request if the inaccuracy found is less than two percent (2%). Expense as
used in this Section 9.9 shall be limited to actual out-of-pocket costs of
Gatherer as the result of testing and shall not include any costs incurred by
Producer as the result of witnessing said testing.
9.10.
    If during any month less than 1,000 MCF of Subject Gas is delivered to a
Gathering System Delivery Point or the Mash Unit Redelivery Point (except for
reasons of force majeure), then Gatherer shall charge a meter fee applicable to
any such Gathering System Delivery Point or the Mash Unit Redelivery Point, as
applicable, equal (***). Such fee shall be deducted from the compensation
otherwise due Producer under this Agreement; or, at Gatherer's election,
Producer may be invoiced for such amount payable thirty (30) days after receipt.
9.11.
    The Parties hereto recognize and acknowledge that technological advances may
occur over the term of this Agreement which may render certain measurement
devices obsolete, or less accurate, or less efficient than that which may be
available. In such event, Gatherer or Processor may, with Producer's approval,
substitute or utilize such available measurement equipment in lieu of any
measurement equipment described above in this ARTICLE IX.
9.12.
    If for any reason the Subject Gas is delivered to Gatherer at a Gathering
System Delivery Point with pulsations that affect the accuracy of the
measurement, Producer shall be responsible for installing necessary pulsation
dampeners, or other devices, to eliminate or reduce the pulsations to a
reasonably acceptable level determined by Gatherer.
ARTICLE X
    
ALLOCATION PROCEDURE
10.1.
    With regard to the allocation of Plant Products, for each accounting period,
the actual Plant Products will be allocated to each Gathering System Delivery
Point in the ratio of the Theoretical Plant Product Content of each Gathering
System Delivery Point over the sum of the Theoretical Plant Product Content for
all Gathering System Delivery Points. The Component amount will be determined by
analysis at the Plant Products Delivery Point.
The "Theoretical Plant Product Content of each Gathering System Delivery Point"
shall equal the product of the Gathering System Delivery Point's share of plant
inlet MCF multiplied by the GPM (Gallons per MCF) as determined by the
chromatograph analysis of a sample of the Gathering System Delivery Point.


10.2.
    With regard to the allocation of Field Drip, all drip recovered from time to
time will be redelivered from the field separators owned by Gatherer to storage
tanks owned and controlled by Producer.
10.3.
    With regard to the allocation of the Gathering Drip, for each accounting
period, actual Gathering Drip will be allocated to each Gathering System
Delivery Point in the ratio of the product of the Gathering System Delivery
Point’s share of plant inlet MCF multiplied by the GPM (Gallons per MCF) of
hexanes and heavier hydrocarbons as determined by the chromatograph analysis of
a sample of the Gathering System Delivery Point.
10.4.
    With regard to the allocation of Residue Gas, for each accounting period,
the actual metered residue gas at each Residue Gas Delivery Point shall be
allocated to each Gathering System Delivery Point in the ratio of the calculated
Theoretical Residue Remaining for the Gathering System Delivery Point over the
sum of Calculated Theoretical Residue Remaining for all Gathering System
Delivery Points.
The "Calculated Theoretical Residue Remaining" shall equal each Gathering System
Delivery Point's share of plant inlet volume MCF\MMBtu, minus each Gathering
System Delivery Point Plant Product shrinkage (product shrinkage factors based
on GPA 2145-03 bulletin), minus the allocated Plant Fuel.


ARTICLE XI
    
DISPOSITION OF PRODUCER'S PORTION OF PLANT PRODUCTS
Producer shall take its Plant Products in-kind at the Plant Products Delivery
Points upon the terms and subject to the conditions set forth in the
Take-in-Kind Procedures attached hereto as Exhibit F.


ARTICLE XII
    
GATHERING AND PROCESSING FEES
12.1.
    Producer shall pay to Gatherer (***) per MMBtu of Subject Gas gathered
pursuant to this Agreement as measured at the Gathering System Delivery Point(s)
(the "Base Fee").
12.2.
    Producer shall each month pay to Processor an additional rate equal to (***)
of the published (***) Index, on all volumes measured at the Gathering System
Delivery Point(s) (on an MMBtu basis) plus an amount equal to (***) of Plant
Products volumes multiplied by the average (***) Index for each gallon of Plant
Products for the month divided by the Subject Gas gathered for such month
pursuant to this Agreement as measured at the Gathering System Delivery Point(s)
(on an MMBtu basis).
12.3.
    Producer shall pay to Gatherer (***) per MMBtu of Lift Gas redelivered to
Producer at the Mash Unit Redelivery Point (the "Lift Gas Fee").
12.4.
    In the event Subject Gas requires treating to meet the quality requirements
set forth in Section 7.1(d)(iii) and Gatherer and Processor treat such Subject
Gas pursuant to Section 7.3, Producer shall pay to Processor a treating fee (the
"Treating Fee") of (***) per MMBtu of the Subject Gas metered at the applicable
Gathering System Delivery Point where such Subject Gas was delivered.
12.5.
    On each Escalation Date, the Base Fee, the Lift Gas Fee and the Treating Fee
will increase by a percentage equal to the CPI Adjustment.
ARTICLE XIII
    
DISPOSITION OF PRODUCER'S PORTION OF RESIDUE GAS
Processor will deliver the Residue Gas to the Residue Gas Delivery Point(s).
Processor agrees to deliver Producer's Residue Gas at a pressure sufficient to
enter the third party natural gas pipeline(s), but in no event shall Processor
be obligated to deliver Residue Gas at a pressure which exceeds the Plant
discharge pressure of one thousand and sixty (1,060) psig. Producer will
separately contract with a third party regarding the transportation and sale of
their Residue Gas.


ARTICLE XIV
    
ACCOUNTING. PAYMENTS AND CREDIT ASSURANCES
14.1.
    Producer shall furnish to Gatherer and Processor on or before the first day
of each month a report or statement disclosing information necessary to enable
Gatherer and Processor to determine the percentage of gas delivered at each
Gathering System Delivery Point that is Subject Gas owned by Producer and the
percentage of Gas delivered at each Gathering System Delivery Point that is
owned by any other working interest owner for which Producer delivered Gas to
the Gathering System (and each such working interest owner’s respective
percentage of such gas) related to the preceding month. Gatherer and Processor
shall furnish to Producer on or before the twenty-fifth (25th) day of each month
a report or statement disclosing information necessary to enable Producer to
make reasonable and accurate statistical and accounting entries upon its books
concerning all phases of this Agreement related to the preceding month,
including an allocation statement of Residue Gas delivered for Producer's
account to its Residue Gas purchaser and the amounts due Gatherer and Processor
for the services provided hereunder. Producer shall remit the amounts due
Gatherer and Processor with respect to the Subject Gas within thirty (30) days
after the receipt of Gatherer's and Processor's statement. PRODUCER SHALL
INDEMNIFY AND HOLD GATHERER AND PROCESSOR HARMLESS FROM ANY ALL CHARGES,
PENALTIES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE ARISING FROM PRODUCER'S
FAILURE TO PAY SUCH PAYMENTS, INCLUDING COSTS AND EXPENSES OF ANY LITIGATION AND
REASONABLE ATTORNEYS' FEES ASSOCIATED THEREWITH. Unpaid amounts due with respect
to the Subject Gas shall accrue interest at the lesser of a rate equal to (***),
until the balance is paid in full.
14.2.
    Each Party shall have the right during reasonable hours to examine books,
records, charts, and original test data of another Party to the extent necessary
to verify the accuracy of any statement, charge, credit, computation, test, or
delivery made pursuant to any provision hereof. If any such examination reveals
any inaccuracy in any such statement, charge, credit, computation, test, or
delivery, the necessary adjustment shall be promptly made without interest or
penalty. No Party will have any right to recoup or recover prior overpayments or
under payments that result from error that occur in spite of good faith
performance if the amounts involved do not exceed one thousand dollars
($1,000.00).
14.3.
    [Reserved]
14.4.
    Producer shall be responsible for the payment of all royalties due on the
Gas. PRODUCER SHALL INDEMNIFY AND HOLD GATHERER AND PROCESSOR HARMLESS FROM ANY
AND ALL CLAIMS, ACTIONS, CAUSEStokyo OF ACTION, DAMAGES, LIABILITY, OR
OBLIGATIONS ARISING OUT OF OR IN ANY WAY RELATED TO THE PAYMENT OF THE LESSOR'S
ROYALTY OR ANY OTHER BURDEN OR ENCUMBRANCE AFFECTING THE GAS.
14.5.
    Notwithstanding any change in ownership of Producer's properties, Gatherer
and Processor shall never be required to make payments or to give notices
required under the provisions of this Agreement to more than one party.
14.6.
    Either Party may, at its option, recoup any sums (or portions thereof) due
and owing by the other Party by netting out of such Party’s payments to the
other Party all or part of the sums due and owed by the other Party under this
Agreement. When a Party elects to net out certain indebtedness under the
Agreement of the other Party, such Party shall promptly send to the other Party
a description of (a) the source or nature of the indebtedness of the other Party
that has been recouped in whole or in part by such Party in the above-referenced
manner, including the dollar amount of such recoupment, and (b) the indebtedness
of the Party that has been reduced through such recoupment.
14.7.
    All accounting records and documents directly related to this Agreement
prepared by any Party hereto shall be retained for a period of not less than two
(2) years following the end of the calendar year of their origination. The
Parties further agree that all matters relating to the accounting hereunder for
any calendar year shall be considered correct and not subject to further audit
or legal challenge after two years following the end of the calendar year.
14.8.
        Credit Assurances.
a.

Producer will be deemed creditworthy: (i) during a period in which Producer does
not have long-term secured debt securities rated by S&P and Moody’s, then if
according to the most recent of (y) Producer’s audited annual financial
statements, or (z) Producer’s quarterly financial statements, (A) its current
ratio (dividing current assets (which shall include available borrowings under
its credit facility and undrawn equity committed by its equity holders) by
current liabilities) is (***) or higher and (B) its leverage ratio as determined
using the methodology required by its bank group is at least (***) below its
then-current bank group covenant but in no event greater than (***); or (ii)
otherwise, if its long-term unsecured debt securities are rated at least BB- by
Standard & Poor's Corporation ("S&P") and at least Ba3 by Moody's Investor
Service ("Moody's"); provided, however, that if the Producer's rating is at BB-
or Ba3 and the short-term or long-term outlook is negative, Gatherer and
Processor may require further analysis. Producer shall provide its most recent
audited financial statements on the Effective Date and, in the event Producer
does not have long-term unsecured debt securities rated by S&P and Moody’s, then
Producer must also provide Gatherer audited annual financial statements on an
annual basis and unaudited quarterly financial statements on a quarterly basis.

b.

If Producer does not meet the criteria described above, then Producer may
request that Gatherer and Processor evaluate its creditworthiness based upon the
level of service requested relative to the Producer's current and future ability
to meet its obligations. Further, if Producer's creditworthiness does not meet
any of the foregoing criteria, Producer will be considered creditworthy if
Producer maintains and delivers to Gatherer and Processor an irrevocable
guaranty of payment in form acceptable to Gatherer and Processor, or an
irrevocable letter of credit from a financial institution rated at least A- by
S&P or at least A3 by Moody's, in a form acceptable to Gatherer and Processor,
in either case of the guaranty or the letter of credit in an amount satisfactory
to Gatherer and Processor, which will be equal to the total amounts invoiced to
Producer by Gatherer and Processor in the immediately preceding two (2) Months.
The obligation to maintain such credit assurance shall extend until such time as
Producer is deemed creditworthy as defined herein. Producer shall provide the
guaranty or the letter of credit within twenty (20) days of written notice by
Gatherer and Processor that such financial assurance is required.

c.

The creditworthiness requirements set forth in this Section 14.8 shall apply to
any permitted assignment (in whole or in part), and to any permitted permanent
release, as applicable, of this Agreement. Gatherer and Processor shall apply
consistent evaluation practices to all similarly situated producers to determine
the Producer's financial ability to perform the payment obligations due to
Gatherer and Processor.

ARTICLE XV
    
WARRANTY
15.1.
    Producer warrants the title to all the Subject Gas owned by Producer and
authority to act on behalf of all Subject Gas and all Components thereof which
shall be delivered by Producer to Gatherer and Processor hereunder, the right to
enter into this Agreement with reference to Subject Gas, and that Subject Gas
owned by Producer is free from all liens and adverse claims; AND AGREES, IF
NOTIFIED THEREOF BY GATHERER OR PROCESSOR, TO INDEMNIFY, DEFEND AND HOLD
GATHERER AND PROCESSOR HARMLESS FROM AND AGAINST ANY AND ALL SUITS, ACTIONS,
LOSSES, DEBTS, ACCOUNTS, DAMAGES, COSTS, AND EXPENSES ARISING FROM OR OUT OF ANY
ADVERSE CLAIM AS TO PRODUCER'S TITLE, INCLUDING, BUT NOT LIMITED TO, ANY ADVERSE
CLAIM BROUGHT BY OR THROUGH A MINERAL INTEREST OR ROYALTY OWNER, TO OR AGAINST
THE SUBJECT GAS OWNED BY PRODUCER AND AGAINST THE PLANT PRODUCTS DERIVED
THEREFROM. Producer agrees to make settlement for all royalties, overriding
royalty interests, and/or production payments due and payable on the Subject Gas
delivered to Gatherer and Processor hereunder, the Plant Products extracted and
saved therefrom, and the sale and disposition of the Residue Gas thereof, all in
accordance with the terms of the leases from which the Subject Gas processed
hereunder is produced, applicable instruments of title, and all amendments
thereto.
15.2.
    Producer also represents and warrants that it has full authority to receive
payment for the sum of all of the Subject Gas delivered hereunder.
ARTICLE XVI
    
TAXES
16.1.
    Producer shall pay or cause to be paid all production, severance and ad
valorem taxes, assessments, and other charges levied or assessed against the Gas
delivered by Producer hereunder, and against Producer's portion of the Plant
Products, against Producer's Residue Gas, and against the sale thereof, and all
taxes and statutory charges levied or assessed against any of Producer's
properties, facilities, or operations.
16.2.
    Processor shall pay all taxes and statutory charges levied or assessed
against the Plant and operations concerning such plant.
16.3.
    Gatherer shall pay all taxes and statutory charges levied or assessed
against the Gathering System and operations concerning such system.
ARTICLE XVII
    
INDEMNITY
17.1.
    As between the Parties, and as to liability, if any, accruing to a Party
hereto, or to any third party, Producer shall be solely liable for and in
control and possession of the Gas deliverable hereunder until the Gas is
delivered to Gatherer at the Gathering System Delivery Point(s). Gatherer shall
be solely liable for and in control and possession of the Gas deliverable
hereunder until the Gas is delivered to Processor at the Plant Delivery
Point(s). Processor shall be solely liable for and in control and possession of
the Gas and the Plant Products until Processor has delivered Residue Gas to
Producer at the Residue Gas Delivery Point(s) whereupon Producer shall again be
in control and possession thereof and bear the risk of loss of the Residue Gas.
If Lift Gas is redelivered to Producer as provided herein, then, in that event,
Gatherer shall be solely liable for and in control and possession of such Lift
Gas from the time such Lift Gas exits Gatherer’s or Processor’s Facilities until
redelivered to Producer at the Mash Unit Redelivery Point, whereupon Producer
shall again be in control and possession and bear the risk of loss of such Lift
Gas.
17.2.
    PRODUCER SHALL BE AFFORDED ACCESS TO GATHERER'S AND PROCESSOR'S PROPERTY AND
THE FACILITIES TO THE EXTENT NECESSARY TO CARRY OUT ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT, AND PRODUCER SHALL FULLY OBSERVE AND COMPLY WITH ALL OF
GATHERER'S AND PROCESSOR'S SAFETY PRACTICES AND PROCEDURES WHILE ON THE
PREMISES. PRODUCER HEREBY AGREES TO INDEMNIFY, HOLD HARMLESS, PROTECT, DEFEND,
AND DISCHARGE GATHERER AND PROCESSOR AND THEIR AFFILIATED COMPANIES, PARTNERS,
SUCCESSORS, ASSIGNS, OFFICERS, DIRECTORS, MANAGERS, SHAREHOLDERS, MEMBERS,
EMPLOYEES AND AGENTS FOR, FROM AND AGAINST ANY AND ALL JUDGMENTS, EXECUTIONS,
CAUSES OF ACTION, DEMANDS, RIGHTS, SUITS, DEBTS AND SUMS OF MONEY, ACCOUNTINGS,
DUES, PENALTIES, FINES, CLAIMS (INCLUDING, WITHOUT LIMITATION, CLAIMS FOR
CONTRIBUTION), LIABILITIES, LOSSES, COSTS, DAMAGES AND EXPENSES (INCLUDING COURT
COSTS, REASONABLE COSTS OF INVESTIGATION, DEFENSE AND ATTORNEY'S FEES) FOR THE
INJURY TO OR DEATH OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, EACH OF
PRODUCER'S, GATHERER'S AND PROCESSOR'S EMPLOYEES, AGENTS AND CONTRACTORS) OR
PROPERTY DAMAGE OF ANY NATURE, KIND OR DESCRIPTION OR ANY OTHER CLAIM OF ANY
NATURE, KIND OR DESCRIPTION BROUGHT BY ANY PERSON OR ENTITY, WHETHER LEGAL OR
EQUITABLE, WHICH ARISES OUT OF, RESULTS FROM OR IS IN ANY WAY RELATED TO (i)
PRODUCER'S OWNERSHIP AND CONTROL OF (a) THE GAS PRIOR TO THE TIME THAT THE GAS
PASSES THROUGH THE GATHERING SYSTEM DELIVERY POINT(S) AND AFTER THE RESIDUE GAS
PASSES THROUGH THE RESIDUE GAS DELIVERY POINT(S), (b) THE PLANT PRODUCTS AFTER
THE PLANT PRODUCTS PASS THROUGH THE PLANT PRODUCTS DELIVERY POINT AND (c) THE
LIFT GAS AFTER THE LIFT GAS HAS PASSED THROUGH THE MASH UNIT REDELIVERY POINT
AND PRIOR TO THE TIME THAT GAS, INCLUDING SUCH LIFT GAS, PASSES THROUGH THE
GATHERING SYSTEM DELIVERY POINT, (ii) PRODUCER'S OWNERSHIP AND OPERATION OF THE
WELLS LOCATED WITHIN THE CONTRACT AREA AND ANY FACILITIES OR EQUIPMENT INSTALLED
OR MAINTAINED BY PRODUCER UPSTREAM OF THE GATHERING SYSTEM DELIVERY POINT,
REGARDLESS OF WHETHER SUCH WAS REQUIRED BY THE TERMS OF THIS AGREEMENT, (iii)
THE PERFORMANCE OF ANY OBLIGATIONS, RIGHTS OR DUTIES BY PRODUCER HEREUNDER, (iv)
PRODUCER'S BREACH OF THIS AGREEMENT, OR (v) ANY VIOLATION OF THE LAW BY PRODUCER
OR ITS AFFILIATES OR REPRESENTATIVES, REGARDLESS OF EITHER GATHERER'S OR
PROCESSOR'S SOLE, CONCURRENT OR COMPARATIVE NEGLIGENCE.
17.3.
    GATHERER HEREBY AGREES TO INDEMNIFY, HOLD HARMLESS, PROTECT, DEFEND AND
DISCHARGE PROCESSOR AND PRODUCER AND THEIR AFFILIATED COMPANIES, PARTNERS,
SUCCESSORS, ASSIGNS, OFFICERS, DIRECTORS, MANAGERS, SHAREHOLDERS, MEMBERS,
EMPLOYEES AND AGENTS, FOR, FROM AND AGAINST ANY AND ALL JUDGMENTS, EXECUTIONS,
CAUSES OF ACTION, DEMANDS, RIGHTS, SUITS, DEBTS AND SUMS OF MONEY, ACCOUNTINGS,
DUES, PENALTIES, FINES, CLAIMS (INCLUDING, WITHOUT LIMITATION, CLAIMS FOR
CONTRIBUTION), LIABILITIES, LOSSES, COSTS, DAMAGES AND EXPENSES (INCLUDING COURT
COSTS, REASONABLE COSTS OR INVESTIGATION, DEFENSE AND ATTORNEY'S FEES) OF ANY
NATURE, KIND OR DESCRIPTION BROUGHT BY ANY PERSON OR ENTITY, WHETHER LEGAL OR
EQUITABLE, WHICH ARISE OUT OF, RESULT FROM OR ARE IN ANY WAY RELATED TO (i)
GATHERER'S CONTROL OF (a) THE GAS AFTER THE GAS PASSES THROUGH THE GATHERING
SYSTEM DELIVERY POINT(S) AND PRIOR TO THE TIME THAT THE GAS PASSES THROUGH THE
PLANT DELIVERY POINT(S) and (b) THE LIFT GAS FROM THE TIME SUCH LIFT GAS EXITS
GATHERER’S OR PROCESSOR’S FACILITIES UNTIL SUCH LIFT GAS PASSES THROUGH THE MASH
UNIT REDELIVERY POINT, (ii) GATHERER'S OWNERSHIP AND OPERATION OF THE GATHERING
SYSTEM, (iii) THE SERVICES PROVIDED BY GATHERER PURSUANT TO THIS AGREEMENT, (iv)
GATHERER'S BREACH OF THIS AGREEMENT, OR (v) ANY VIOLATION OF THE LAW BY GATHERER
OR ITS AFFILIATES OR REPRESENTATIVES, REGARDLESS OF PRODUCER'S OR PROCESSOR'S
SOLE, CONCURRENT OR COMPARATIVE NEGLIGENCE.
17.4.
    PROCESSOR HEREBY AGREES TO INDEMNIFY, HOLD HARMLESS, PROTECT, DEFEND AND
DISCHARGE GATHERER AND PRODUCER AND THEIR AFFILIATED COMPANIES, PARTNERS,
SUCCESSORS, ASSIGNS, OFFICERS, DIRECTORS, MANAGERS, SHAREHOLDERS, MEMBERS,
EMPLOYEES AND AGENTS, FOR, FROM AND AGAINST ANY AND ALL JUDGMENTS, EXECUTIONS,
CAUSES OF ACTION, DEMANDS, RIGHTS, SUITS, DEBTS AND SUMS OF MONEY, ACCOUNTINGS,
DUES, PENALTIES, FINES, CLAIMS (INCLUDING, WITHOUT LIMITATION, CLAIMS FOR
CONTRIBUTION), LIABILITIES, LOSSES, COSTS, DAMAGES AND EXPENSES (INCLUDING COURT
COSTS, REASONABLE COSTS OR INVESTIGATION, DEFENSE AND ATTORNEY'S FEES) OF ANY
NATURE, KIND OR DESCRIPTION BROUGHT BY ANY PERSON OR ENTITY, WHETHER LEGAL OR
EQUITABLE, WHICH ARISE OUT OF, RESULT FROM OR ARE IN ANY WAY RELATED TO (i)
PROCESSOR'S CONTROL OF (a) THE GAS AFTER THE GAS PASSES THROUGH THE PLANT
DELIVERY POINT(S) AND PRIOR TO THE TIME THAT THE RESIDUE GAS PASSES THROUGH THE
RESIDUE GAS DELIVERY POINT(S) AND (b) THE PLANT PRODUCTS UNTIL THE PLANT
PRODUCTS PASS THROUGH THE PLANT PRODUCTS DELIVERY POINT, (ii) PROCESSOR'S
OWNERSHIP AND OPERATION OF THE PLANT, (iii) THE SERVICES PROVIDED BY PROCESSOR
PURSUANT TO THIS AGREEMENT, (iv) PROCESSOR'S BREACH OF THIS AGREEMENT, OR (v)
ANY VIOLATION OF THE LAW BY PROCESSOR OR ITS AFFILIATES OR REPRESENTATIVES,
REGARDLESS OF GATHERER'S OR PRODUCER'S SOLE, CONCURRENT OR COMPARATIVE
NEGLIGENCE. THE INDEMNIFICATION RIGHTS HEREIN SHALL BE CUMULATIVE OF, AND IN
ADDITION TO, ANY AND ALL OTHER RIGHTS, REMEDIES OR RECOURSE OF THE PARTIES AND
SHALL SURVIVE ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT. TO THE EXTENT AND
ONLY TO THE EXTENT THE FOREGOING INDEMNIFICATION RIGHTS ARE BY LAW, EITHER
INAPPLICABLE OR NOT ENFORCEABLE, PRODUCER, GATHERER AND PROCESSOR SHALL EACH BE
RESPONSIBLE FOR THE RESULTS OF ITS OWN ACTIONS AND FOR THE ACTIONS OF THOSE
PERSONS AND ENTITIES OVER WHICH IT EXERCISES CONTROL.
17.5.
    NOTWITHSTANDING ANYTHING CONTAINED IN THIS ARTICLE XVII OR ELSEWHERE IN THIS
AGREEMENT TO THE CONTRARY, NO PARTY SHALL BE LIABLE FOR ANY PUNITIVE, EXEMPLARY,
CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR INDIRECT DAMAGES, LOST PROFITS, OR OTHER
BUSINESS INTERRUPTION DAMAGES, IN TORT OR CONTRACT, IN CONNECTION WITH OR
OTHERWISE ARISING OUT OF THIS AGREEMENT, EXCEPT TO THE EXTENT SUCH DAMAGES HAVE
BEEN AWARDED TO A THIRD PARTY WHO IS NOT AN AFFILIATE OF A PARTY AND ARE SUBJECT
TO ALLOCATION BETWEEN OR AMONG THE PARTIES PURSUANT TO ANY TERMS OF THIS
AGREEMENT.
ARTICLE XVIII
    
FORCE MAJEURE
In the event any Party is rendered unable, either wholly or in part, by force
majeure to carry out its obligations under this Agreement, other than the
obligation to make payments due hereunder, it is agreed that on such Party
giving notice and full particulars of such inability by telephone and in writing
to the other Parties as soon as possible after the occurrence of the cause
relied on, then the obligations of the Party giving such notice, so far as they
are affected by such force majeure, shall be suspended during the continuance of
any inability so caused, but for no longer period, and such cause shall, as far
as possible, be remedied with all reasonable dispatch by the Party claiming the
force majeure. The term "force majeure" as employed herein shall mean any act or
event which wholly or partially prevents or delays the performance of
obligations arising under this Agreement if such act or event is not reasonably
within the control of and not caused by the fault or negligence of the Party
claiming force majeure and which by the exercise of due diligence such Party is
unable to prevent or overcome, including, without limitation, by the following
enumeration: acts of God; strikes; lockouts; or other industrial disturbances;
acts of the public enemy; wars; blockades; insurrections; riots; epidemics;
landslides; lightning; earthquakes; fires; storms; floods; washouts; arrests and
restraints of governments and people; civil disturbances; explosion, breakage,
or accidents to machinery, plant facilities, or lines of pipe; the necessity for
making repairs to or alterations of machinery, plant facilities, or lines of
pipe; freezing of wells or lines of pipe; partial or entire failure of wells;
and the inability of either Producer, Gatherer or Processor to acquire, or the
delays on the part of either Producer, Gatherer or Processor in acquiring, at
reasonable cost and after the exercise of reasonable diligence: (a) any
servitude, rights-of-way grants, permits, or licenses; (b) any materials or
supplies for the construction or maintenance of facilities; and (c) any permits
or permissions from any governmental agency if such are required. It is
understood and agreed that the settlement of strikes or lockouts shall be
entirely within the discretion of the Party having the difficulty and that the
above requirements that any force majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes or lockouts by acceding to
the demands of the opposing party when such course is inadvisable in the sole
discretion of the Party having the difficulty. Notwithstanding anything
contained herein to the contrary, in the event that either Gatherer or Processor
is unable to carry out its obligations under this Agreement due to a force
majeure, then during the time period of such force majeure, Producer may dispose
of the Subject Gas as it sees fit.
ARTICLE I
    
UNPROFITABLE OPERATIONS AND RIGHTS OF TERMINATION
1.2.
    If, in the reasonable opinion of Gatherer, the gathering of the Subject Gas
from any well or wells, or any Gathering System Delivery Point, under this
Agreement, is or becomes uneconomical due to its volume, government regulations,
or any cause other than force majeure, Gatherer shall not be obligated to gather
or may cease gathering the Subject Gas therefrom so long as such condition
exists. Gatherer agrees that in its determination of uneconomical gathering, the
same criteria shall be used for the Subject Gas as for all other gas being
gathered through the Gathering System. In the event that Gatherer refuses to
gather the Subject Gas, Producer may dispose of the Subject Gas not gathered as
it sees fit; provided that Gatherer at any time thereafter shall have the right
to gather all of the Subject Gas refused, if refused for reason or reasons
resulting from an act of Producer or lack of action on the part of Producer,
conditioned upon Gatherer giving Producer at least two (2) months' notice of its
election so to do. Notwithstanding anything contained herein to the contrary, in
the event that Gatherer refuses to gather the Subject Gas for a period of sixty
(60) consecutive days causing Producer's well(s) to be shut-in, Producer shall
have the option, exercised solely at its discretion, to terminate the Agreement
in its entirety insofar and only insofar as it pertains to the Subject Gas
produced from the affected well(s) by providing to Gatherer a thirty (30) days'
advance written notice of such termination.
1.3.
    If, in the reasonable opinion of Processor, the processing of the Subject
Gas from any well or wells, or any Gathering System Delivery Point, under this
Agreement, is or becomes uneconomical due to its volume, Plant Product content,
government regulations, or any cause other than force majeure, Processor shall
not be obligated to process or may cease processing the Subject Gas therefrom so
long as such condition exists. Processor agrees that in its determination of
uneconomical processing, the same criteria shall be used for the Subject Gas as
for all other gas being processed through the Plant. In the event that Processor
refuses to process the Subject Gas, Producer may dispose of the Subject Gas not
processed as it sees fit; provided that Processor at any time thereafter shall
have the right to process all of the Subject Gas refused, if refused for reason
or reasons resulting from an act of Producer or lack of action on the part of
Producer, conditioned upon Processor giving Producer at least two (2) months'
notice of its election so to do. Notwithstanding anything contained herein to
the contrary, in the event that Processor refuses to process the Subject Gas for
a period of sixty (60) consecutive days, Producer shall have the option,
exercised solely at its discretion, to terminate this Agreement insofar as it
pertains to the Subject Gas produced from the affected well(s) by providing to
Processor a thirty (30) days' advance written notice of such termination.
1.4.
    In the event Processor should at any time hereafter elect to permanently
discontinue the operation of the Plant, Gatherer, Processor and Producer shall
each have the option, exercised solely at its discretion, of terminating this
Agreement in its entirety upon one hundred twenty (120) days advance written
notice of such termination notice to the other Parties.
1.5.
    Nothing herein shall be construed to require Producer to drill any well or
to continue to operate any well which a prudent operator would not in like
circumstances drill or continue to operate. Notwithstanding the foregoing, (a)
Producer intends to produce the maximum volumes possible and commits to bring
all wells currently shut in for economic purposes, other than those set forth on
Exhibit D, online as soon as practicable, but in no event later than July 1,
2016 and (b) Producer agrees that it will not shut-in or choke back wells for
economic purposes during the calendar years of 2016 through the end of 2018
unless the well reaches the end of its useful life or safety, technical or
mechanical reasons necessitate shutting-in or choking back the well.
1.6.
    It is agreed that neither Gatherer nor Processor shall be obligated to
expand the Facilities in order to provide capacity hereunder.
ARTICLE II
    
TERM
This Agreement shall be effective from the Effective Date and, subject to the
other provisions hereof, shall continue in full force and effect until the tenth
anniversary of the date Producer first delivers Gas to the Gathering System
Delivery Point(s) pursuant to the terms of this Agreement (the "Primary Term")
and shall be automatically renewed for one (1) year periods thereafter unless on
or before one hundred eighty (180) days prior to the expiration of the Primary
Term or the expiration of a one (1) year renewal period a Party hereto provides
written notice of termination (the Primary Term and each renewal term shall
collectively be referred to as the "Term"). For the avoidance of doubt, this
Agreement shall become effective subject to and simultaneously with the
"Closing" as such term is defined under the Asset Purchase Agreement.


ARTICLE III
    
REGULATORY BODIES
This Agreement and the provisions hereof shall be subject to all valid
applicable federal, state, and local laws, order, rules, and regulations.
Producer, Gatherer and Processor have entered into this Agreement with the
understanding, and in reliance on the fact, that this Agreement and/or
performance of this Agreement are not and will not be subject to the
jurisdiction or regulation of the Federal Energy Regulatory Commission ("FERC").
If this Agreement and/or performance of this Agreement becomes subject to such
jurisdiction and/or regulation, this Agreement shall automatically terminate
unless Producer, Gatherer and Processor agree, in writing, within thirty (30)
days of the effective date of the attachment of any such jurisdiction and/or
regulation, that this Agreement shall continue after such effective date.


ARTICLE IV
    
ARBITRATION
Any controversy between the Parties arising under ARTICLE X of this Agreement
and not resolved by agreement shall be determined by a board of arbitration upon
notice of submission given either by Processor, Gatherer or Producer, which
request shall also name one arbitrator. The Parties receiving such notice shall,
within ten (10) days thereafter, by notice to the others, jointly name the
second arbitrator, or failing so to do, the Party giving notice of submission
shall name the second. The two arbitrators so appointed shall name the third, or
failing so to do within ten (10) days, then upon the written application of any
Party, such third arbitrator may be appointed by the American Arbitration
Association. The arbitrators selected to act hereunder shall be qualified by
education, experience, and training to pass upon the particular question in
dispute. The jurisdiction of the arbitrators will be limited to the single issue
referred to arbitration, and the arbitration shall be conducted pursuant to the
guidelines set forth by the American Arbitration Association; provided, however,
that should there be any conflict between the guidelines and the procedures set
forth in this Agreement, the terms of this Agreement shall control. Within
fifteen (15) days following selection of the third arbitrator, each Party shall
furnish the arbitrators in writing its position regarding the issue being
arbitrated. The arbitrators may, if they deem necessary, convene a hearing
regarding the issue being arbitrated. The arbitrators shall render their
decision in writing within thirty (30) days after the appointment of the third
arbitrator or the conclusion of the hearing, if one is held. If within said
period a decision is not rendered by the arbitrators, new arbitrators may be
named and shall act hereunder at the election of any of Processor, Gatherer or
Producer in like manner as if none has been previously named. The arbitrators'
decision shall be final and binding upon the Parties as to the issue submitted
and the Parties will abide by and comply with such decision. The expenses of
arbitration shall be borne equally by the Parties, except that each Party shall
bear the compensation and expenses of its counsel, witnesses, and employees.


ARTICLE V
    
DISPUTES
5.2.
    Subject to the terms as set forth in ARTICLE XXII of this Agreement, should
a dispute arise between the Parties, the Parties shall promptly seek to resolve
any such dispute by negotiations among the senior executives of the Parties who
have the authority to settle such dispute ("Senior Executives") prior to the
initiation of any lawsuit or arbitration in accordance with Article XXII. The
Senior Executives shall meet at a mutually acceptable time and place within
fifteen (15) days and thereafter as often as they reasonably deem necessary to
exchange relevant information and to attempt to resolve the dispute. All
negotiations and communications pursuant to this ARTICLE XXIII shall be treated
and maintained by the Parties as confidential information and shall be treated
as compromise and settlement negotiations for purposes of the federal and state
Rules of Evidence. If the matter has not been resolved within thirty (30) days
after the initial meeting of the Senior Executives, or such longer period as may
be mutually agreed upon, any Party may initiate a lawsuit or arbitration in
accordance with Article XXII.
5.3.
    THIS AGREEMENT, AND ALL QUESTIONS RELATING TO ITS VALIDITY, INTERPRETATION,
PERFORMANCE AND ENFORCEMENT (INCLUDING, WITHOUT LIMITATION, PROVISIONS
CONCERNING LIMITATIONS OF ACTIONS) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, NOTWITHSTANDING ANY
CONFLICT-OF-LAWS DOCTRINES OF SUCH STATE OR OTHER JURISDICTION TO THE CONTRARY.
ALL MATTERS LITIGATED BY OR BETWEEN THE PARTIES THAT INVOLVE THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES, OR ANY RELATED DOCUMENTS OR MATTERS HEREUNDER SHALL
BE BROUGHT ONLY IN HOUSTON, HARRIS COUNTY, TEXAS.
5.4.
    IN ANY SUIT FILED BY A PARTY HERETO TO RESOLVE A DISPUTE ARISING UNDER THIS
AGREEMENT OR RELATED TO THE SERVICES PROVIDED HEREUNDER, EACH PARTY HEREBY
COVENANTS AND AGREES TO TAKE ALL STEPS NECESSARY TO WAIVE A TRIAL BY JURY.
ARTICLE VI
    
NOTICES AND PAYMENTS
Any notice, request, demand, statement, or bill provided for in this Agreement
shall be in writing and delivered by hand, mail, or facsimile. All such written
communications shall be effective upon receipt by the other party at the address
of the parties hereto as follow:


Producer


Statements:        BlueStone Natural Resources II, LLC
2100 South Utica
Tulsa, OK 74114
Attn: John Redmond
Email: jredmond@bluestone-nr.com


Payments:        BlueStone Natural Resources II, LLC
2100 South Utica
Tulsa, OK 74114
Attn: John Redmond
Email: jredmond@bluestone-nr.com


Contractual:        BlueStone Natural Resources II, LLC
2100 South Utica
Tulsa, OK 74114
Attn: John Redmond
Email: jredmond@bluestone-nr.com


Gatherer


Statements:        Cowtown Pipeline Partners L.P.
1200 Summit Avenue, Suite 320
Fort Worth, Texas 76102
Attn: Revenue Accounting


Payments:        Cowtown Pipeline Partners L.P.
1200 Summit Avenue, Suite 320
Fort Worth, Texas 76102
Attn: Accounting


Contractual:        Cowtown Pipeline Partners L.P.
700 Louisiana, Suite 2550
Houston, Texas 77002
Attn: VP of Commercial
Email: Darrel.hagerman@crestwoodlp.com


Processor


Statements:        Cowtown Pipeline Partners L.P.
1200 Summit Avenue, Suite 320
Fort Worth, Texas 76102
Attn: Revenue Accounting


Payments:        Cowtown Pipeline Partners L.P.
1200 Summit Avenue, Suite 320
Fort Worth, Texas 76102
Attn: Accounting


Contractual:        Cowtown Pipeline Partners L.P.
700 Louisiana, Suite 2550
Houston, Texas 77002
Attn: VP of Commercial
Email: Darrel.hagerman@crestwoodlp.com


Any of the Parties may designate a further or different address by giving
written notice to the other Parties.


ARTICLE VII
    
ASSIGNMENT
This Agreement (and a Party's rights and obligations hereunder) is assignable in
whole or in part. This Agreement shall be binding upon and inure to the benefit
of the heirs, executors, administrators, successors, and assigns of the
respective Parties hereto; provided that no transfer of or succession to the
interest of any Party hereunder, either wholly or partially, shall affect or
bind the other Parties until it shall have been furnished with the original
instrument or with the proper proof that the claimant is legally entitled to
such interest.


ARTICLE VIII
    
MISCELLANEOUS
8.3.
    No waiver by any Party of any one or more defaults in the performance of any
provision of this Agreement shall operate or be construed as a waiver of any
default or future defaults, whether of a like or different character.
8.4.
    This Agreement contains the entire agreement between the Parties and there
are no oral promises, agreements, or warranties affecting it. This Agreement may
be amended or modified from time to time only by the written agreement of all
the Parties hereto.
8.5.
    The provisions of this Agreement are enforceable by the Parties hereto.
Nothing in this Agreement, express or implied, is intended to confer upon any
person other than the Parties hereto and their respective successors and
assigns, any rights, benefits or obligations hereunder.
8.6.
    The descriptive headings of the provisions of these general provisions are
formulated and used for convenience only and shall not be deemed to affect the
meaning or construction of any such provisions.
8.7.
    This Agreement supersedes and replaces any other contract(s) or
agreements(s) which may exist between the Parties covering the gathering and
processing of the Gas dedicated hereunder; provided the Parties agree that a
separate gathering agreement may be executed in substitution of this Agreement
to provide for the gathering by Gatherer of gas produced from some portion of
the dedicated Contract Area but which is deemed "dry" and not otherwise
desirable or acceptable for processing at the Facilities.
8.8.
    Nothing in this Agreement is intended to create a partnership or joint
venture under state law or to render the Parties hereto jointly and severally
liable to any third party. Each of the Parties elects to be excluded from the
provisions of Subchapter K, Chapter 1 of Subtitle A, of the Internal Revenue
Code of 1986 pursuant to the provisions of Article 761 (a) of such code and from
any similar provisions of state law. Processor shall timely file such evidence
of this election as may be required under applicable law.
8.9.
    Should any section, paragraph, subparagraph, or other portion of this
Agreement be found invalid as a matter of law in a duly authorized court, or by
a duly authorized government agency, then only that portion of the Agreement
shall be invalid. The remainder of the Agreement which shall not have been found
invalid shall remain in full force and effect.
8.10.
    This Agreement was prepared jointly by the Parties hereunder and not by any
Party to the exclusion of the other.
8.11.
    Producer recognizes and acknowledges Gatherer's and Processor's proprietary
interest in this Agreement, and Producer agrees not to divulge any of the
contents hereof to any other person, firm, corporation, or other entity.
Producer agrees to be responsible for enforcing the confidentiality of this
Agreement and agrees to take such action as necessary to prevent any disclosure
by any of its agents or employees.
8.12.
    The Parties warrant and represent that no promise, agreement,
representation, inducement, or condition which is not herein expressed has been
made to either Party by the other, or any agent or representative of either
Party to the other, in executing this Agreement.  The Parties further warrant
and represent they are not relying upon, and expressly disclaim, any such
promise, agreement, representation, inducement, or condition which is not herein
expressed in executing this Agreement. The Parties represents and warrant they
are relying solely upon their own judgment in entering this Agreement.
8.13.
    This Agreement is being executed contemporaneously with the Parties’ Letter
Agreement. The Parties represent, warrant, and agree this Agreement and the
Letter Agreement collectively comprise one transaction.
ARTICLE IX
    
LIQUID NOMINATIONS AND IMBALANCES
9.13.
    Plant Products Delivery Point(s) Nominations. No later than 12:00 PM, four
(4) business days prior to the beginning of each Month, Processor shall notify
Producer of the volumes of Plant Products per day that Processor anticipates
will be made available for delivery to Producer at the Plant Products Delivery
Point(s). No later than 12:00 PM, two (2) business days prior to the start of
such Month, Producer shall notify Processor of the Plant Products Delivery
Point(s) where Plant Products are to be delivered by Processor and the specific
amount of barrels associated therewith. At any time during the term hereof,
Producer may adjust its nominations prospectively for the remainder of such
Month by providing Processor notice prior to the nomination deadline of the
applicable pipeline at the Plant Products Delivery Point(s) for making such
changes.
9.14.
    Because of dispatching and other causes outside of Processor's reasonable
control, imbalances may occur between the Plant Products delivered at the Plant
Products Delivery Point(s) for Producer’s account and the Plant Products
allocated to Producer as determined in Article X of the Agreement. Processor and
Producer shall both use commercially reasonable efforts to manage daily receipts
and deliveries so that any imbalances shall be kept as near to zero as
practicable. Any imbalances described above shall be resolved in the following
manner:
a.

At the same time that Processor provides Producer a statement pursuant to
Section 14.1, Processor shall submit to Producer a statement reflecting the
(“Liquid Volume Variance”) for the previous Month which shall include the
following information: (x) a comparison of (A) the volume of each Plant Product
delivered for Producer’s account to the Plant Products Delivery Point(s), to (B)
Producer’s allocated Plant Products as determined in Article X of the Agreement,
(y) the value, using the pricing in Section 27.2(b) below, of the volume
differences determined in such comparison, and (z) such other information and
detail as may be mutually agreeable to the Parties. If there are amounts owed by
each party pursuant to the Liquid Volume Variance calculation, then Processor
shall net such amounts and reflect on the statement the net payment owed by the
party with the greater payment obligation. In addition, Processor shall net such
amount against the amount owed pursuant to Section 14.1 and reflect on the
statement the net payment amount owed by the party with the greater payment
obligation, and any payment owed shall be due as provided in Section 14.1, but
paid as provided above.

b.

The value to be used for each Plant Product volume imbalance for the production
Month shall be the Oil Price Information Service (OPIS) average monthly prices,
using purity ethane, NON-TET propane, normal butane, ISO-butane, and natural
gasoline, as applicable, less a "Transportation Fee" and a “Fractionation Fee”.
For purposes of this Section 27.2(b), the Transportation Fee shall be (***) and
the Fractionation Fee shall be the higher of (A) (***) or (B) (***). The
Transportation Fee and the fixed portion of the Fractionation Fee shall be
adjusted each January during the term hereof, commencing January 11 2015 using
the most recent "F.E.R.C. Oil Pipeline Index - Multiplier to Use" as published
online by the Federal Energy Regulatory Commission. Gatherer and Processor will
provide Producer notice of yearly escalation prices.

9.15.
    In the event Producer, Gatherer, or Processor reasonably determines that the
prices used in either the Transportation Fee or the Fractionation Fee above in
Section 27.2(b) are no longer representative of current market prices, then such
Party shall notify the other Parties in writing and propose a new price it
reasonably believes to reflect current market value and the effective date of
implementing said new price. Upon receipt of said proposal, the receiving
Parties shall have 10 days to accept or reject the proposal or deliver a counter
proposal to the proposing Party. If the receiving Parties reject the proposal or
the proposing Party rejects the receiving Parties' counter proposal within 10
days from the receipt thereof, then the proposing Party may invoke the dispute
resolution procedures set forth in Article XXIII to resolve such matter;
provided, however, in no event shall the arbitrator(s) establish and set a price
for the Fractionation Fee that would be less than (***); provided, further, no
Party may invoke this price renegotiation mechanism more than once per any 12
month period. For purposes of this Section 27.3, if the receiving Party fails to
reject the proposed price in the proposal within its respective 10 day deadline
or if the proposing Party fails to reject the proposed price in the counter
proposal from the receiving Parties within its respective 10 day deadline, then
such failure shall be deemed acceptance by such Party of the applicable fee.




(SIGNATURE PAGE FOLLOWS)









IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in several
originals to be effective as of the Effective Date.


PRODUCER


BlueStone Natural Resources II LLC, a Delaware limited liability company


By:_ /s/ John Redwood                
Name: John Redmond    
Title: President/Chief Executive Officer    






GATHERER


Cowtown Pipeline Partners L.P., a Texas limited partnership


By: Crestwood Gas Services Operating GP LLC, its general partner


By: /s/ J. Heath Deneke______________
Name: J. Heath Deneke
Title: Chief Operating Officer and President, Pipeline Services Group
    






PROCESSOR


Cowtown Gas Processing Partners L.P., a Texas limited partnership


By: Crestwood Gas Services Operating GP LLC, its general partner


By: /s/ J. Heath Deneke______________
Name: J. Heath Deneke
Title: Chief Operating Officer and President, Pipeline Services Group    











        





EXHIBIT A TO THE
GAS GATHERING AND PROCESSING AGREEMENT
[COWTOWN GAS FACILITIES]
CONTRACT AREA; DEDICATED LEASES & WELLS


This Exhibit A is attached to the Gas Gathering and Processing Agreement (the
"Agreement") dated effective April 1, 2016 by and among BlueStone Natural
Resources II, LLC, Cowtown Pipeline Partners L.P., and Cowtown Gas Processing
Partners L.P. and made a part thereof for all purposes. All defined terms used
herein shall have the same meaning as set forth in the Agreement.




Contract Area


Bosque County, Texas
Erath County, Texas
Hood County, Texas
Johnson County, Texas
Parker County, Texas
Somervell County, Texas
Tarrant County, Texas


With regard to Tarrant County, Gas that does not satisfy the quality
specifications in Section 7.1(g) of this Agreement shall be dedicated to the Gas
Gathering Agreement for the Alliance Area of even date between Producer and
Cowtown Pipeline Partners L.P.


Leases & Mineral Interests


See attached sheets.











ST
County
File ID
Lessor
Lease Dated
Recorded County
Vol/Book
Page
Instrument No.
TX
BOSQUE
TX0350014.00
DONALD BEATY WIRZ
8/2/2001
BOSQUE
489
712
03716-01
TX
BOSQUE
TX0350015.01
RONALD CURTIS WIRZ ET UX
8/8/2001
BOSQUE
494
670
04698-01
TX
BOSQUE
TX0350017.01
FRIOU SUSAN ZIMMERMAN IND.
8/9/2001
BOSQUE
489
721
03719-01
TX
BOSQUE
TX0350017.02
KIESCHNICK ANN ZIMMERMAN
6/25/2001
BOSQUE
487
559
003310-01
TX
BOSQUE
TX0350017.03
NEMETH LISA ZIMMERMAN
6/25/2001
BOSQUE
487
568
003313-01
TX
BOSQUE
TX0350017.04
SCOTT JUDITH C ZIMMERMAN
6/25/2001
BOSQUE
487
537
003303-01
TX
BOSQUE
TX0350017.05
ZIMMERMAN ERIKA I M.D.
6/25/2001
BOSQUE
489
718
03718-01
TX
BOSQUE
TX0350017.06
CONNOR SARA ZIMMERMAN
6/25/2001
BOSQUE
487
562
03311-01
TX
BOSQUE
TX0350017.07
CATHY B RAMSEY ET VIR
6/15/2006
BOSQUE
630
837
2006-00003023
TX
BOSQUE
TX0350017.08
CONSTANCE GOULDING ET VIR
6/15/2006
BOSQUE
630
833
3022
TX
BOSQUE
TX0350284.99
JACK JAY POWELL FAMILY TR
8/23/2005
BOSQUE
604
701
4220-05
TX
BOSQUE AND ERATH
TX1430001.00
CLOVIS D GRAVES
6/14/2001
ERATH
1126
58
 
TX
BOSQUE AND ERATH
TX1430001.00
CLOVIS D GRAVES
6/14/2001
BOSQUE
626
483
 
TX
BOSQUE AND SOMERVELL
TX4250103.00
ST TX M-103317
10/7/2003
BOSQUE
550
772
5572-03
TX
BOSQUE AND SOMERVELL
TX4250103.00
ST TX M-103317
10/7/2003
SOMERVELL
119
835
36233
TX
BOSQUE AND ERATH
TX1430001.00
CLOVIS D GRAVES
6/14/2001
ERATH
1126
58
 
TX
BOSQUE AND ERATH
TX1430001.00
CLOVIS D GRAVES
6/14/2001
BOSQUE
626
483
 
TX
ERATH
TX1430003.00
JIMMIE L RAMAGE ET AL
4/16/2001
ERATH
13551
11
 
TX
HOOD
TX2210001.00
O C CHEEK ET UX
2/6/2003
HOOD
1909
55
6757
TX
HOOD
TX2210002.00
JAMES C BRYANT JR
2/6/2003
HOOD
1901
328
5188
TX
HOOD
TX2210003.01
Z BAR LAND & CATTLE CO
3/7/2003
HOOD
1909
58
6758
TX
HOOD
TX2210003.02
SIMONTON RECEIVERSHIP
1/19/2005
HOOD
2070
888
898
TX
HOOD
TX2210003.03
LATTIMORE MATERIALS CO L P
11/30/2003
HOOD
1979
513
1068
TX
HOOD
TX2210003.04
CHARLES LUMMUS ET UX
2/26/2003
HOOD
1909
84
6762
TX
HOOD
TX2210003.04
CHARLES LUMMUS ET UX
2/26/2003
 
 
 
 
TX
HOOD
TX2210003.04
CHARLES LUMMUS ET UX
2/26/2003
 
 
 
 
TX
HOOD
TX2210003.04
CHARLES LUMMUS ET UX
2/26/2003
 
 
 
 
TX
HOOD
TX2210003.05
JON KNOX RHODES ET AL
4/30/2003
HOOD
1928
881
10813
TX
HOOD
TX2210003.13
MEEGHAN G WEIDENMULLER
4/26/2010
HOOD
2545
956
5585
TX
HOOD
TX2210003.14
ANDREW S KEAN
1/9/2012
HOOD
 
 
2012-0001163
TX
HOOD
TX2210003.15
MARY KEAN
1/9/2012
HOOD
 
 
2012-0001745
TX
HOOD
TX2210003.16
BRIDGET KEAN
1/9/2012
HOOD
 
 
2012-0001743
TX
HOOD
TX2210003.17
LUMMUS FAMILY INVESTMENTS LP
4/24/2012
HOOD
 
 
2012-0004852
TX
HOOD
TX2210003.18
RCPTX, LTD
4/12/2012
HOOD
 
 
2012-0004589
TX
HOOD AND JOHNSON
TX2210006.01
MICHAEL MOONEY ET UX
4/2/2003
HOOD
1909
69
17436
TX
HOOD AND JOHNSON
TX2210006.01
MICHAEL MOONEY ET UX
4/2/2003
JOHNSON
3050
480
6760
TX
HOOD AND JOHNSON
TX2210006.02
MELODY TUCHIN BELZ
1/15/2004
HOOD
1987
569
3007
TX
HOOD AND JOHNSON
TX2210006.02
MELODY TUCHIN BELZ
1/15/2004
JOHNSON
3240
520
6802
TX
HOOD AND JOHNSON
TX2210006.03
MICHAEL TUCHIN
2/4/2004
HOOD
1984
645
2345
 
HOOD AND JOHNSON
TX2210006.03
MICHAEL TUCHIN
2/4/2004
JOHNSON
3237
94
6227
TX
HOOD AND JOHNSON
TX2210006.04
HEATHER BELZ
8/22/2007
JOHNSON
4212
273
45291
TX
HOOD AND JOHNSON
TX2210006.04
HEATHER BELZ
8/22/2007
 
 
 
 
TX
HOOD AND JOHNSON
TX2210006.05
JENNIFER BELZ
8/22/2007
JOHNSON
4212
269
45290
TX
HOOD AND JOHNSON
TX2210006.05
JENNIFER BELZ
8/22/2007
 
 
 
 
TX
HOOD AND JOHNSON
TX2210006.06
TIM J CECIL
12/22/2007
JOHNSON
4267
263
722
TX
HOOD AND JOHNSON
TX2210006.06
MARGARET S DEAR ET VIR
12/22/2007
 
 
 
 
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.07
WALTER E PARKER ET AL
2/20/2003
HOOD
1917
324
8589
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.07
WALTER E PARKER ET AL
2/20/2003
JOHNSON
3040
609
34443
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.07
WALTER E PARKER ET AL
2/20/2003
SOMERVELL
110
183
15685
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.08
CAULTHROPE S HINTON ET UX
6/10/2003
HOOD
1939
515
13043
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.08
CAULTHROPE S HINTON ET UX
6/10/2003
JOHNSON
3114
593
28538
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.08
CAULTHROPE S HINTON ET UX
6/10/2003
SOMERVELL
115
251
35324
TX
HOOD
TX2210007.00
J B RANDLE ET AL
4/1/2003
HOOD
1909
36
6755
TX
HOOD
TX2210008.01
LEE KAY DURHAM
4/1/2003
HOOD
1909
75
6761
TX
HOOD
TX2210008.02
STETSON MASSEY JR ET UX
4/1/2003
HOOD
1909
60
6759
TX
HOOD
TX2210010.01
SHERRY E MARSHALL POMYKAL
3/27/2003
HOOD
1911
560
7315
TX
HOOD
TX2210010.02
MARSHALL SAMUEL MEEK
3/27/2003
HOOD
1911
564
7317
TX
HOOD
TX2210010.03
DEBORAH L MARSHALL SCHERER
3/27/2003
HOOD
1911
562
7316
TX
HOOD
TX2210010.04
JOSEPHINE B THOMSON
1/12/2004
HOOD
1980
549
1333
TX
HOOD
TX2210010.05
WILSON FAMILY LTD PART
1/12/2004
HOOD
1980
552
1334
TX
HOOD
TX2210010.06
ALAN CORY BENSON
1/12/2004
HOOD
1991
130
3832
TX
HOOD
TX2210010.07
JUAN GALLEGOS AVILA ET UX
3/1/2004
HOOD
1991
124
3830
TX
HOOD
TX2210010.08
JAMES W TILLEY ET UX
7/20/2004
HOOD
2028
271
12068
TX
HOOD
TX2210010.09
ROBERT C WAGNER ET UX
7/27/2004
HOOD
2032
304
12923
TX
HOOD
TX2210010.10
JIMMIE DOYLE REIMER ET UX
2/12/2005
HOOD
2083
246
3698
TX
HOOD
TX2210010.11
MICHAEL T QUIMBY
3/10/2005
HOOD
2100
460
7632
TX
HOOD
TX2210010.12
ROLAND J THOMASON ET UX
5/18/2005
HOOD
2106
111
8945
TX
HOOD
TX2210010.13
ALLAN PADDACK ET UX
5/18/2005
HOOD
2106
109
8944
TX
HOOD
TX2210010.14
DAVID S UMPHRESS SR ET UX
7/6/2004
HOOD
2028
295
12077
TX
HOOD
TX2210010.15
DAVID S UMPHRESS SR ET UX
7/6/2004
HOOD
2051
353
17552
TX
HOOD
TX2210010.16
PHIL WADDELL / JANA BLANCO
2/5/2006
HOOD
2093
344
5911
TX
HOOD
TX2210011.00
JAMES ROBERT HILL
4/15/2003
HOOD
1914
277
7953
TX
HOOD
TX2210013.00
GRADY JOHN LEWIS
4/22/2003
HOOD
1914
265
7951
TX
HOOD
TX2210015.01
TIM J CECIL
4/30/2003
HOOD
1914
255
7949
TX
HOOD AND JOHNSON
TX2210016.01
JOE LANGDON ET UX
4/16/2003
HOOD
1917
348
8596
TX
HOOD AND JOHNSON
TX2210016.01
JOE LANGDON ET UX
4/16/2003
JOHNSON
3454
536
1766
TX
HOOD
TX2210016.02
LILLIE STEWART INGRAM
5/16/2003
HOOD
1927
192
10492
TX
HOOD
TX2210016.03
LILLIE STEWART INGRAM
5/16/2003
HOOD
1927
196
10493
TX
HOOD
TX2210016.04
MCGILVERY LAUREL
7/9/2003
HOOD
1935
288
12138
TX
HOOD
TX2210016.04
MCGILVERY LAUREL
7/9/2003
 
 
 
 
TX
HOOD AND JOHNSON
TX2210016.05
JACK LANGDON TRUST ET AL
6/12/2003
HOOD
1937
601
12652
TX
HOOD AND JOHNSON
TX2210016.05
JACK LANGDON TRUST ET AL
6/12/2003
JOHNSON
3454
547
1767
TX
HOOD AND JOHNSON
TX2210016.06
LANGDON JR JAMES C ET UX
12/10/2003
HOOD
1987
582
3011
TX
HOOD AND JOHNSON
TX2210016.06
LANGDON JR JAMES C ET UX
12/10/2003
JOHNSON
3665
848
40285
TX
HOOD
TX2210016.07
WALLACE A CLINES ET UX
1/18/2005
HOOD
2073
190
1460
TX
HOOD
TX2210016.08
LILLIE STEWART INGRAM
8/20/2007
HOOD
2341
277
18176
TX
HOOD
TX2210016.09
JOSEPH S LANGDON ET UX
10/13/2008
HOOD
2434
402
16617
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
SOMERVELL
111
329
34633
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
HOOD
1917
321
8588
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD
TX2210017.02
EDDY BRYANT
4/28/2004
HOOD
2009
38
7853
TX
HOOD
TX2210017.03
JOHNNIE FAYE HUGGINS
4/30/2004
HOOD
2009
34
7852
TX
HOOD
TX2210017.04
STEWART DOROTHY
4/29/2004
HOOD
2009
26
7850
TX
HOOD AND SOMERVELL
TX2210017.05
STEWART ROGER
4/29/2004
HOOD
2009
22
7849
TX
HOOD AND SOMERVELL
TX2210017.05
STEWART ROGER
4/29/2004
SOMERVELL
 
 
 
TX
HOOD
TX2210017.06
NORMA HULSEY TEMPLE
5/18/2004
HOOD
2013
590
8687
TX
HOOD AND SOMERVELL
TX2210017.07
JUDY OWENS
4/29/2004
HOOD
2009
30
7851
TX
HOOD AND SOMERVELL
TX2210017.07
JUDY OWENS
4/29/2004
SOMERVELL
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.08
ROGER STEWART ET AL
4/29/2004
HOOD
2013
604
8693
TX
HOOD AND SOMERVELL
TX2210017.08
ROGER STEWART ET AL
4/29/2004
SOMERVELL
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.09
WILLIAM H WILSON
5/29/2004
HOOD
2021
393
10444
TX
HOOD AND SOMERVELL
TX2210017.09
WILLIAM H WILSON
5/29/2004
SOMERVELL
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.10
JEANETTE WAI IND & TRUSTEE
11/2/2004
HOOD
2059
771
19471
TX
HOOD AND SOMERVELL
TX2210017.10
JEANETTE WAI IND & TRUSTEE
11/2/2004
SOMERVELL
135
679
39281
TX
HOOD
TX2210017.11
MILDRED BROCK PARKER ETVIR
4/25/2005
HOOD
2105
832
8865
TX
HOOD
TX2210017.12
LEWIS EARL WAYNE
4/22/2003
HOOD
1914
271
7952
TX
HOOD
TX2210017.13
GIBBS DOROTHY PINSON
4/22/2003
HOOD
1914
259
7950
TX
HOOD AND SOMERVELL
TX2210017.14
TEXAS OSAGE ROYALTY POOL
5/15/2008
HOOD
2408
482
10421
TX
HOOD AND SOMERVELL
TX2210017.14
TEXAS OSAGE ROYALTY POOL
5/15/2008
SOMERVELL
 
 
20081871
TX
HOOD AND SOMERVELL
TX2210017.15
WILLIAM RICHARD BUSH ET UX
8/6/2004
HOOD
2038
279
38427
TX
HOOD AND SOMERVELL
TX2210017.15
WILLIAM RICHARD BUSH ET UX
8/6/2004
SOMERVELL
131
424
14374
TX
HOOD AND SOMERVELL
TX2210017.15
WILLIAM RICHARD BUSH ET UX
8/6/2004
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.16
BRYANT EDDY
5/12/2010
HOOD
2548
349
6138
TX
HOOD AND SOMERVELL
TX2210017.16
BRYANT EDDY
5/12/2010
SOMERVELL
 
 
20101048
TX
HOOD AND SOMERVELL
TX2210017.17
WILLIAM H WILSON
5/21/2010
HOOD
 
 
2010-0006519
TX
HOOD AND SOMERVELL
TX2210017.17
WILLIAM H WILSON
5/21/2010
SOMERVELL
 
 
20101045
TX
HOOD AND SOMERVELL
TX2210017.18
DENISE GROSS
5/28/2010
HOOD
 
 
2010-0006904
TX
HOOD AND SOMERVELL
TX2210017.18
DENISE GROSS
5/28/2010
SOMERVELL
 
 
20101098
TX
HOOD AND SOMERVELL
TX2210017.19
DOROTHY STEWART
5/28/2010
HOOD
 
 
2010-0006906
TX
HOOD AND SOMERVELL
TX2210017.19
DOROTHY STEWART
5/28/2010
SOMERVELL
 
 
20101100
TX
HOOD AND SOMERVELL
TX2210017.20
ROGER STEWART
5/28/2010
HOOD
 
 
2010-0006905
TX
HOOD AND SOMERVELL
TX2210017.20
ROGER STEWART
5/28/2010
SOMERVELL
 
 
20101099
TX
HOOD AND SOMERVELL
TX2210017.21
JOHNNIE FAYE HUGGINS
5/25/2010
HOOD
 
 
2010-0006520
TX
HOOD AND SOMERVELL
TX2210017.21
JOHNNIE FAYE HUGGINS
5/25/2010
SOMERVELL
 
 
20101046
TX
HOOD AND SOMERVELL
TX2210017.22
VICKI YU
5/14/2010
HOOD
 
 
2010-0006901
TX
HOOD AND SOMERVELL
TX2210017.22
VICKI YU
5/14/2010
SOMERVELL
 
 
20101095
TX
HOOD AND SOMERVELL
TX2210017.23
JEANETTE WAI
5/14/2010
HOOD
 
 
2010-0006902
TX
HOOD AND SOMERVELL
TX2210017.23
JEANETTE WAI
5/14/2010
SOMERVELL
 
 
20101096
TX
HOOD AND SOMERVELL
TX2210017.24
NORMA HULSEY TEMPLE
5/26/2010
HOOD
 
 
2010-0006907
TX
HOOD AND SOMERVELL
TX2210017.24
NORMA HULSEY TEMPLE
5/26/2010
SOMERVELL
 
 
20101101
TX
HOOD AND SOMERVELL
TX2210017.25
LORETTA QUON ENG
5/14/2010
HOOD
 
 
2010-0006903
TX
HOOD AND SOMERVELL
TX2210017.25
LORETTA QUON ENG
5/14/2010
SOMERVELL
 
 
20101097
TX
HOOD AND SOMERVELL
TX2210017.26
JUDY WOODALL
6/16/2010
HOOD
 
 
2010-0007753
TX
HOOD AND SOMERVELL
TX2210017.26
JUDY WOODALL
6/16/2010
SOMERVELL
 
 
20101197
TX
HOOD AND SOMERVELL
TX2210017.27
UNITED CHURCH OF GOD
5/12/2010
HOOD
 
 
2010-0009317
TX
HOOD AND SOMERVELL
TX2210017.27
UNITED CHURCH OF GOD
5/12/2010
SOMERVELL
 
 
20101439
TX
HOOD AND SOMERVELL
TX2210017.28
DEVON ENERGY PRODUCTION
10/26/2010
HOOD
 
 
2010-0013013
TX
HOOD AND SOMERVELL
TX2210017.28
DEVON ENERGY PRODUCTION
10/26/2010
SOMERVELL
 
 
20110086
TX
HOOD
TX2210018.00
HOPKINS RAYMOND ET UX TRE
4/25/2003
HOOD
1916
127
8354
TX
HOOD
TX2210019.01
NANCY P FISH
5/1/2003
HOOD
1917
344
8594
TX
HOOD
TX2210019.02
GARY M PUTTEET
5/1/2003
HOOD
1917
342
8593
TX
HOOD
TX2210019.02
GARY M PUTTEET
5/1/2003
 
 
 
 
TX
HOOD
TX2210020.00
HEWITT ALTON L ET UX
5/26/2003
HOOD
1920
318
9174
TX
HOOD
TX2210021.00
PARRISH WILLIAM C ET UX
5/27/2003
HOOD
1923
17
9660
TX
HOOD
TX2210022.00
JOHNSON HERBERT ET UX REV
5/21/2003
HOOD
1923
12
9659
TX
HOOD
TX2210024.01
STETSON MASSEY JR ET UX
5/14/2003
HOOD
1920
320
9175
TX
HOOD
TX2210024.01
STETSON MASSEY JR ET UX
5/14/2003
 
 
 
 
TX
HOOD
TX2210024.14
SAMUEL D BOWDEN
11/2/2007
HOOD
2367
743
978
TX
HOOD
TX2210024.15
WILLIAM ROWDY RIDDLE ET UX
4/18/2007
HOOD
2318
314
12849
TX
HOOD
TX2210024.16
JOSHUA HALE RIDDLE ET UX
4/18/2007
HOOD
2318
316
12850
TX
HOOD
TX2210024.17
MARILYN GARDNER
5/1/2007
HOOD
2305
970
9984
TX
HOOD
TX2210024.18
MEREDITH BOWDEN
5/1/2007
HOOD
2305
966
9982
TX
HOOD
TX2210024.19
CHRISTOPHER BOWDEN
5/1/2007
HOOD
2305
968
9983
TX
HOOD
TX2210024.20
CATHERINE BOWDEN
5/1/2007
HOOD
2308
945
10643
TX
HOOD AND SOMERVELL
TX2210026.01
SADLER SHARRON KINNARD
5/23/2003
HOOD
1925
178
10090
TX
HOOD AND SOMERVELL
TX2210026.01
SADLER SHARRON KINNARD
5/23/2003
SOMERVELL
112
439
34835
TX
HOOD AND SOMERVELL
TX2210026.02
KINNARD JAKE DARLAN
5/23/2003
HOOD
1925
168
10089
TX
HOOD AND SOMERVELL
TX2210026.02
KINNARD JAKE DARLAN
5/23/2003
SOMERVELL
112
419
34833
TX
HOOD AND SOMERVELL
TX2210026.03
ROGERS SANDRA KAY KINNARD
5/23/2003
SOMERVELL
112
428
34834
TX
HOOD AND SOMERVELL
TX2210026.03
ROGERS SANDRA KAY KINNARD
5/23/2003
HOOD
1925
157
10088
TX
HOOD AND SOMERVELL
TX2210026.04
KINNARD DARRELL WAYNE
5/23/2003
HOOD
1925
188
10091
TX
HOOD AND SOMERVELL
TX2210026.04
KINNARD DARRELL WAYNE
5/23/2003
SOMERVELL
112
448
34836
TX
HOOD AND SOMERVELL
TX2210027.00
STINSON BYRON ET UX
5/30/2003
HOOD
1927
202
10495
TX
HOOD AND SOMERVELL
TX2210027.00
STINSON BYRON ET UX
5/30/2003
SOMERVELL
112
767
34897
TX
HOOD
TX2210028.00
BYRL & ROBBIE HAYWORTH TR
6/18/2003
HOOD
1925
153
10087
TX
HOOD
TX2210028.00
BYRL & ROBBIE HAYWORTH TR
6/18/2003
 
 
 
 
TX
HOOD
TX2210029.00
HAYWORTH BOB ET UX
7/8/2003
HOOD
1930
696
11210
TX
HOOD
TX2210030.00
WALL JOSEPH MICHAEL ET AL
6/19/2003
HOOD
1928
885
10814
TX
HOOD
TX2210030.99
JOSEPH MICHAEL WALL ET AL
7/26/2004
HOOD
2028
992
12216
TX
HOOD
TX2210031.00
TWO-O-FIVE CORPORATION
6/19/2003
HOOD
1927
190
10491
TX
HOOD
TX2210033.01
KIMMEL GERALD E ET UX
7/5/2003
HOOD
1930
682
11204
TX
HOOD
TX2210033.02
NONA KAY TIDWELL NICKEL
6/23/2005
HOOD
2119
426
11967
TX
HOOD
TX2210033.03
FRANCIS SUMMERS
6/30/2005
HOOD
2119
410
11961
TX
HOOD
TX2210033.04
KATHY PURSELLEY
6/30/2005
HOOD
2119
395
11956
TX
HOOD
TX2210033.05
KATIE LEE CLAWSON
7/6/2005
HOOD
2119
401
11958
TX
HOOD
TX2210033.06
SUE ANN COLE
7/6/2005
HOOD
2119
404
11959
TX
HOOD
TX2210033.07
HARRY FRANKLIN SHELTON
7/6/2005
HOOD
2119
407
11960
TX
HOOD
TX2210033.08
ANDERSON LUKE RASH
7/6/2005
HOOD
2119
398
11957
TX
HOOD
TX2210033.09
MARTHA CHRISTINE MCKINNEY
7/6/2005
HOOD
2119
413
11962
TX
HOOD
TX2210033.10
JIMMY DWAIN TIDWELL
7/7/2005
HOOD
2120
254
12126
TX
HOOD
TX2210033.11
TED E BREWER
7/19/2005
HOOD
2125
869
13342
TX
HOOD
TX2210033.12
THOMAS VERNON GILLEN
7/18/2005
HOOD
2125
862
13340
TX
HOOD
TX2210033.13
DONNA KAY WERNER
7/19/2005
HOOD
2128
98
13829
TX
HOOD
TX2210033.14
RICHARD LEE BURCH EXEC
7/27/2005
HOOD
2128
95
13828
TX
HOOD
TX2210033.15
RICHARD LEE BURCH
6/23/2005
HOOD
2128
92
13827
TX
HOOD
TX2210033.16
NELDA GRACE HACKETT
6/23/2005
HOOD
2128
89
13826
TX
HOOD
TX2210033.17
DELAINE DUNN
7/15/2005
HOOD
2129
815
14237
TX
HOOD
TX2210033.18
MICKI DUNN
7/15/2005
HOOD
2129
818
14238
TX
HOOD
TX2210033.19
GEORGE REED
7/19/2005
HOOD
2129
821
14239
TX
HOOD
TX2210033.20
MICKI DUNN
2/22/2006
HOOD
2180
969
4004
TX
HOOD
TX2210033.21
NELDA GRACE HACKETT
3/1/2006
HOOD
2180
975
4006
TX
HOOD
TX2210033.22
DELAINE DUNN
2/22/2006
HOOD
2180
972
4005
TX
HOOD
TX2210033.23
THOMAS VERNON GILLEN
2/28/2006
HOOD
2180
960
4001
TX
HOOD
TX2210033.24
GEORGE REED
2/28/2006
HOOD
2180
966
4003
TX
HOOD
TX2210033.25
JIMMY DWAIN TIDWELL
2/23/2006
HOOD
2180
963
4002
TX
HOOD
TX2210033.26
ANDERSON LUKE RASH
2/22/2006
HOOD
2180
939
3994
TX
HOOD
TX2210033.27
NONA KAY NICKEL
2/24/2006
HOOD
2180
942
3995
TX
HOOD
TX2210033.28
KATHY PURSELLEY
2/23/2006
HOOD
2180
945
3996
TX
HOOD
TX2210033.29
FRANCIS SUMMERS
2/23/2006
HOOD
2180
948
3997
TX
HOOD
TX2210033.30
SUE ANN COLE
2/22/2006
HOOD
2180
951
3998
TX
HOOD
TX2210033.31
MARTHA CHRISTINE MCKINNEY
2/22/2006
HOOD
2180
951
3999
TX
HOOD
TX2210033.32
KATIE LEE CLAWSON
2/22/2006
HOOD
2180
957
4000
TX
HOOD
TX2210033.33
DONNA KAY WERNER
2/28/2006
HOOD
2182
468
4416
TX
HOOD
TX2210033.34
R L BURCH IND/EX EST BURCH
3/6/2006
HOOD
2186
151
5365
TX
HOOD
TX2210033.35
A L RASH AIF H F SHELTON
3/20/2006
HOOD
2186
138
5360
TX
HOOD
TX2210033.36
ELIZABETH ANN GOLEMON
3/15/2006
HOOD
2186
135
5359
TX
HOOD
TX2210033.38
CATHY PHILIPSKI ET VIR
5/1/2007
HOOD
2304
620
9557
TX
HOOD
TX2210033.39
SHERI L SEARS ET VIR
5/1/2007
HOOD
2318
284
12835
TX
HOOD
TX2210033.40
RANDLE MURRAY
4/1/2003
HOOD
1909
45
6756
TX
HOOD
TX2210034.00
HAYWORTH JOHN D ET UX
7/8/2003
HOOD
1930
694
11209
TX
HOOD
TX2210037.01
HOUSE OMARIE TAL' F ET AL
6/5/2003
HOOD
1930
684
11205
TX
HOOD
TX2210037.01
HOUSE OMARIE TAL' F ET AL
6/5/2003
 
 
 
 
TX
HOOD
TX2210037.01
HOUSE OMARIE TAL' F ET AL
6/5/2003
 
 
 
 
TX
HOOD
TX2210037.01
HOUSE OMARIE TAL' F ET AL
6/5/2003
 
 
 
 
TX
HOOD
TX2210037.01
HOUSE OMARIE TAL' F ET AL
6/5/2003
 
 
 
 
TX
HOOD
TX2210037.02
CRABTREE LIVING TRUST
3/22/2004
HOOD
2028
274
12069
TX
HOOD
TX2210037.03
RICHARD W ODNEAL ET UX
10/21/2004
HOOD
2096
44
6576
TX
HOOD
TX2210037.04
ROBERT EDWARD LYONS III
3/31/2008
HOOD
2396
19
7512
TX
HOOD
TX2210038.00
WHEELER DAVID V ET UX
7/8/2003
HOOD
1935
284
12137
TX
HOOD
TX2210039.00
REED GLEEN DORA
6/11/2003
HOOD
1935
278
12136
TX
HOOD
TX2210041.01
LESLIE MABERY ET UX
7/7/2003
HOOD
1930
689
11207
TX
HOOD
TX2210041.04
CAROL RHOADES SEALEY
4/30/2008
HOOD
2405
703
9822
TX
HOOD
TX2210041.05
PHYLLIS LYNN DAVIS
4/30/2008
HOOD
2405
699
9820
TX
HOOD
TX2210041.06
KELLY SEALEY HOPPER
4/30/2008
HOOD
2405
701
9821
TX
HOOD
TX2210041.09
LLM MINERALS LP
2/15/2010
HOOD
2534
365
2812
TX
HOOD
TX2210041.10
JERRY'S CHEVROLET EMPLOYEE'S
10/14/2010
HOOD
 
 
2010-0012886
TX
HOOD
TX2210041.11
FORREST F AVEN ET UX
10/14/2010
HOOD
 
 
2010-0012887
TX
HOOD
TX2210041.12
DAVID THOMPSON ET UX
10/14/2010
HOOD
 
 
2010-0013112
TX
HOOD
TX2210042.00
NACE BRYAN A ET UX
7/17/2003
HOOD
1937
603
12653
TX
HOOD
TX2210043.01
DORA LEE LANGDON ART V TR
8/1/2003
HOOD
1937
599
12651
TX
HOOD
TX2210043.02
ROLLINS JOHNNIE ET UX
9/4/2003
HOOD
1954
539
16330
TX
HOOD
TX2210043.03
JACK LANGDON TRUST 'A'
7/5/2006
HOOD
2218
482
12881
TX
HOOD
TX2210043.04
STEPHEN D REINKE ET UX
4/25/2007
HOOD
2300
799
8624
TX
HOOD
TX2210043.05
GLENN E BURTON ET UX
4/21/2007
HOOD
2300
801
8625
TX
HOOD
TX2210043.06
DANNY K THOMAS ET UX
4/26/2007
HOOD
2308
922
10634
TX
HOOD
TX2210043.07
DENISE CHIROS LODATO TSTEE
5/1/2007
HOOD
2318
277
12832
TX
HOOD
TX2210043.08
NANCY M ADAMSON
5/1/2007
HOOD
2318
302
12844
TX
HOOD
TX2210043.09
R SPRAGUE/S SPRAGUE TSTEES
5/1/2007
HOOD
2318
304
12845
TX
HOOD
TX2210043.10
WAYNE L COYER ET UX
5/31/2007
HOOD
2318
298
12842
TX
HOOD
TX2210043.11
WILLIAM R LISTON ET UX
5/1/2007
HOOD
2318
306
12846
TX
HOOD
TX2210043.12
BRETT C RODGERS ET UX
5/1/2007
HOOD
2318
300
12843
TX
HOOD
TX2210043.13
MARC S POWELL TRUSTEE
5/1/2007
HOOD
2322
776
13879
TX
HOOD
TX2210043.14
WILLIAM BLACK ET UX
5/1/2007
HOOD
2318
231
12813
TX
HOOD
TX2210043.15
DENNIS SACKETT ET UX
5/1/2007
HOOD
2318
275
12831
TX
HOOD
TX2210043.16
RICHARD KATZ ET UX
5/1/2007
HOOD
2322
778
13880
TX
HOOD
TX2210043.17
FRANCIS & DOROTHY CHIROS
5/1/2007
HOOD
2322
780
13881
TX
HOOD
TX2210043.18
ROY E & ROBIN L JARRETT
5/1/2007
HOOD
2318
225
12810
TX
HOOD
TX2210043.19
DOROTHY STEVENS TRUSTEE
5/1/2007
HOOD
2322
774
13878
TX
HOOD
TX2210043.20
SCOTT B ADAMSON ET UX
5/1/2007
HOOD
2318
227
12811
TX
HOOD
TX2210043.21
CHRISTOPHER ADAMSON ET UX
5/1/2007
HOOD
2318
229
12812
TX
HOOD
TX2210043.22
NICHOLSON FAMILY TRUST
5/1/2007
HOOD
2322
770
13876
TX
HOOD
TX2210043.23
KARYN L FOX ET VIR
5/1/2007
HOOD
2322
763
13873
TX
HOOD
TX2210043.24
CHRIS WOODSON ET UX
5/1/2007
HOOD
2322
768
13875
TX
HOOD
TX2210043.25
GARY PRINCE REV TR
5/1/2007
HOOD
2322
772
13877
TX
HOOD
TX2210043.26
ALLEN FAMILY TRUST
5/1/2007
HOOD
2322
765
13874
TX
HOOD
TX2210043.27
TEXAS LONGHORN EQUITIES
5/1/2007
HOOD
2322
973
13931
TX
HOOD
TX2210043.28
GARY & DIANE PRINCE TSTEES
5/1/2007
HOOD
2334
17
16451
TX
HOOD
TX2210043.29
ST TX 108055
7/17/2007
HOOD
2334
19
16452
TX
HOOD
TX2210043.30
GRANBURY ISD
4/20/2007
HOOD
2305
754
9879
TX
HOOD
TX2210043.30
GRANBURY ISD
4/20/2007
 
 
 
 
TX
HOOD
TX2210043.31
DONALD B CAMPBELL
7/4/2006
HOOD
2231
650
15908
TX
HOOD
TX2210043.33
ROBERT F TAYLOR ET UX
6/23/2006
HOOD
2220
220
13306
TX
HOOD
TX2210043.35
NELDA GOIN
6/23/2006
HOOD
2220
212
13302
TX
HOOD
TX2210043.36
WILLIAM ROEHMER ET UX
6/23/2006
HOOD
2220
196
13294
TX
HOOD
TX2210043.37
TERRY VENABLE ET UX
6/23/2006
HOOD
2220
202
13297
TX
HOOD
TX2210043.38
RAYMOND SLIVA ET UX
6/23/2006
HOOD
2220
214
13303
TX
HOOD
TX2210043.40
WILLIAM FRED TUCKER ET UX
6/23/2006
HOOD
2220
228
13310
TX
HOOD
TX2210043.42
JERRY R SINGLETON ET UX
6/23/2006
HOOD
2220
206
13299
TX
HOOD
TX2210043.42
JERRY R SINGLETON ET UX
6/23/2006
 
 
 
 
TX
HOOD
TX2210043.44
GARRY LYNN GRAY ET UX
6/23/2006
HOOD
2220
194
13293
TX
HOOD
TX2210043.45
JOHN DAVIS ET UX
6/25/2006
HOOD
2223
695
14075
TX
HOOD
TX2210043.46
BRUNO J GLATZEL
6/23/2006
HOOD
2223
720
14086
TX
HOOD
TX2210043.49
TAMMYE H HEALER ET UX
6/29/2006
HOOD
2220
218
13305
TX
HOOD
TX2210043.50
RUFUS P MCKENZIE ET UX
6/23/2006
HOOD
2220
216
13304
TX
HOOD
TX2210043.51
BETTY E TAYLOR ET UX
7/10/2006
HOOD
2220
222
13307
TX
HOOD
TX2210043.53
STANLEY BREWER ET UX
6/23/2006
HOOD
2223
699
14077
TX
HOOD
TX2210043.54
GERALD DEROOS ET UX
6/29/2006
HOOD
2223
693
14074
TX
HOOD
TX2210043.58
J C CAMPBELL IND & TSTEE
7/14/2006
HOOD
2223
718
14085
TX
HOOD
TX2210043.58
J C CAMPBELL IND & TSTEE
7/14/2006
 
 
 
 
TX
HOOD
TX2210043.59
JERRY A CAMPBELL
7/14/2006
HOOD
2223
716
14084
TX
HOOD
TX2210043.61
BEVERLY B DAVIS
7/24/2006
HOOD
2223
687
14071
TX
HOOD
TX2210043.64
LINDA WILCOX
8/30/2006
HOOD
2236
779
17117
TX
HOOD
TX2210043.65
JERRY LEAKE ET UX
9/25/2006
HOOD
2257
987
21968
TX
HOOD
TX2210043.66
JAMES MICHAEL WOOTEN ET UX
11/21/2006
HOOD
2270
63
1401
TX
HOOD
TX2210043.68
JAMES LOYD GRIDER JR
11/1/2006
HOOD
2293
569
6997
TX
HOOD
TX2210043.74
RITA A TILLEY
4/8/2009
HOOD
2478
759
6561
TX
HOOD
TX2210043.75
BEULAH IVEY
5/7/2009
HOOD
2485
683
8157
TX
HOOD
TX2210043.76
WILLSHER PROPERTIES LLC
4/27/2009
HOOD
2485
672
8153
TX
HOOD
TX2210043.78
NICHOLAS CANGIAMILLA JR ET
5/1/2009
HOOD
2506
505
13173
TX
HOOD
TX2210043.79
HELEN A FARCAS IND & AIF
10/5/2009
HOOD
2518
658
16188
TX
HOOD
TX2210043.80
JUSRYN COMPANY INC
2/12/2010
HOOD
2534
359
2810
TX
HOOD
TX2210043.81
ARNOLD C JAMES ET UX
1/19/2010
HOOD
2534
386
2820
TX
HOOD
TX2210043.82
LOUIS EUGENE MASSENGALE ET UX
4/20/2010
HOOD
2541
764
4614
TX
HOOD
TX2210043.83
JANET KAY MARION MILLER
4/14/2010
HOOD
2545
965
5588
TX
HOOD
TX2210043.84
BILLY MAX WARNICK ET UX
8/18/2010
HOOD
 
 
2010-0011460
TX
HOOD
TX2210043.85
SEVENTH DAY ADVENTIST
12/6/2010
HOOD
 
 
2011-0000424
TX
HOOD
TX2210043.86
ROBERT VERNON BAGWELL ET UX
7/18/2011
HOOD
 
 
2011-0008751
TX
HOOD
TX2210043.87
JAMES LYNN BAGWELL ET UX
7/15/2011
HOOD
 
 
2011-0008750
TX
HOOD
TX2210043.89
MICHAEL S WARNICK
9/10/2011
HOOD
 
 
2011-0010187
TX
HOOD
TX2210043.90
LARRY GENE TILLEY
11/1/2011
HOOD
 
 
2011-0012913
TX
HOOD
TX2210043.91
LARRY GENE TILLEY
2/4/2012
HOOD
 
 
2012-0002215
TX
HOOD
TX2210043.92
JOHNNY T HARRIS ET UX
4/12/2010
HOOD
2541
827
4632
TX
HOOD
TX2210044.00
PUTTEET REV TRUST ET AL
8/1/2003
HOOD
1937
596
12650
TX
HOOD
TX2210048.00
WALLACE BILLY JOE ET UX
7/12/2003
HOOD
1939
528
13047
TX
HOOD
TX2210049.01
BECK RAYMOND EDWARD ET UX
8/2/2003
HOOD
1939
520
13044
TX
HOOD
TX2210049.01
BECK RAYMOND EDWARD ET UX
8/2/2003
 
 
 
 
TX
HOOD
TX2210050.01
LEO POTISHMAN FOUNDATION
6/27/2003
HOOD
1935
300
12140
TX
HOOD
TX2210050.02
KATHERINE CAMPOS
1/30/2004
HOOD
1996
316
5042
TX
HOOD
TX2210051.00
BOLTON JERREL E ET AL
7/17/2003
HOOD
1949
679
15206
TX
HOOD
TX2210052.00
DURANT FAM'LY IRREV TR
7/17/2003
HOOD
1949
681
15207
TX
HOOD
TX2210055.01
HUBBARD H L ET UX
8/7/2003
HOOD
1945
902
14345
TX
HOOD
TX2210056.01
FINLEY NORA DE ALVA MOORE
8/16/2003
HOOD
1945
883
14341
TX
HOOD
TX2210056.01
FINLEY NORA DE ALVA MOORE
8/16/2003
 
 
 
 
TX
HOOD
TX2210057.01
RUTH ELLEN BROWN ET AL
8/7/2003
HOOD
1941
114
13364
TX
HOOD
TX2210057.02
WILLIAM PANNILL AYCOCK
2/1/2005
HOOD
2076
672
2227
TX
HOOD
TX2210057.03
EDWARD S AYCOCK
2/1/2005
HOOD
2077
757
2485
TX
HOOD
TX2210058.00
PATTERSON TANYA ET AL
8/29/2003
HOOD
1949
685
15209
TX
HOOD
TX2210059.00
WITHERSPOON III CLAUDE ETU
8/29/2003
HOOD
1949
687
15210
TX
HOOD
TX2210060.01
G & M LAND & CATTLE CO
8/29/2003
HOOD
1949
689
15211
TX
HOOD
TX2210060.02
SHARP LLOYD H
8/13/2003
HOOD
1954
563
16341
TX
HOOD
TX2210060.03
SHARP HAZEL/L SHARP A/I/F
8/13/2003
HOOD
1954
561
16340
TX
HOOD
TX2210060.04
KENNETH W CAUSEY ET UX
11/7/2003
HOOD
1969
384
19783
TX
HOOD
TX2210060.05
ROBERT EARL DAVIS ET UX
11/7/2003
HOOD
1969
406
19792
TX
HOOD
TX2210060.06
BRYAN K CAUSEY ET UX
11/7/2003
HOOD
1969
381
19782
TX
HOOD
TX2210060.07
JAMES M KNAVEL
11/20/2003
HOOD
1969
378
19782
TX
HOOD
TX2210060.08
STEVEN B SMITH ET UX
11/7/2003
HOOD
1969
375
19781
TX
HOOD
TX2210060.09
HOWARD L SMITH ET UX
11/7/2003
HOOD
1969
372
19780
TX
HOOD
TX2210060.10
JOHNNY R WHITLEY ET UX
12/3/2003
HOOD
1971
799
20286
TX
HOOD
TX2210060.11
WILLIAM L NICHOLS ET UX
11/7/2003
HOOD
1969
387
19785
TX
HOOD
TX2210060.12
TINA MARIE HANSEN
8/17/2004
HOOD
2038
274
14372
TX
HOOD
TX2210061.00
ARCHIE JOE WHEAT
8/21/2003
HOOD
1949
691
15212
TX
HOOD
TX2210061.00
ARCHIE JOE WHEAT
8/21/2003
 
 
 
 
TX
HOOD
TX2210062.01
CHARLES R SNAKARD
7/30/2003
HOOD
1945
895
14344
TX
HOOD
TX2210062.02
LAURA S CROSBY
7/30/2003
HOOD
1945
889
14343
TX
HOOD
TX2210064.00
CAMP FIRE USA 1ST TEXAS
8/29/2003
HOOD
1949
695
15213
TX
HOOD
TX2210066.00
LARRY L CLARK ET UX
9/30/2003
HOOD
1956
588
16809
TX
HOOD
TX2210067.00
MILDRED LOUISE MCCLENDON
10/2/2003
HOOD
1961
626
17964
TX
HOOD
TX2210069.00
E F ALLISON ET UX
9/18/2003
HOOD
1956
612
16818
TX
HOOD
TX2210071.00
HARMON L ADAIR JR ET UX
9/22/2003
HOOD
1957
529
17042
TX
HOOD
TX2210072.00
THOMAS ROYCE HARBER ET UX
10/2/2003
HOOD
1956
590
16810
TX
HOOD
TX2210074.01
STEWART & DURANT CATTLE CO
7/17/2003
HOOD
1951
593
15660
TX
HOOD
TX2210074.02
JAMES W MENEFEE
8/30/2003
HOOD
1954
555
16337
TX
HOOD
TX2210074.03
WILLIAM FRANK HARRIS
8/26/2003
HOOD
1954
553
16336
TX
HOOD
TX2210074.04
MARY TOM HARRIS MENEFEE
8/30/2003
HOOD
1954
559
16339
TX
HOOD
TX2210074.05
DAVID L MENEFEE
8/30/2003
HOOD
1954
557
16338
TX
HOOD
TX2210074.06
WM LEE DESANDERS ET AL
6/5/2006
HOOD
2211
512
11236
TX
HOOD
TX2210075.01
DURANT GRANTOR TRUST A & B
7/17/2003
HOOD
1951
589
15658
TX
HOOD
TX2210075.01
DURANT GRANTOR TRUST A & B
7/17/2003
 
 
 
 
 
HOOD
TX2210075.01
DURANT GRANTOR TRUST A & B
7/17/2003
 
 
 
 
TX
HOOD
TX2210075.02
BRUCE A AWALT
12/2/2006
HOOD
2277
175
3149
TX
HOOD
TX2210075.03
DAVID M AWALT
12/2/2006
HOOD
2277
173
3148
TX
HOOD
TX2210075.04
RICHARD EADES
12/12/2006
HOOD
2277
169
3146
TX
HOOD
TX2210075.05
DIANA EADES FRANKLIN
12/12/2006
HOOD
2277
171
3147
TX
HOOD
TX2210075.06
JACK D EADES JR
1/15/2007
HOOD
2281
985
4285
TX
HOOD
TX2210075.07
LORRAINE ELIZABETH EADES
1/15/2007
HOOD
2281
983
4284
TX
HOOD
TX2210078.00
FRANCES CUTTS IND & INDEP
8/29/2003
HOOD
1954
543
16332
TX
HOOD
TX2210079.00
JACK PATTERSON ET AL
8/29/2003
HOOD
1954
547
16334
TX
HOOD
TX2210080.00
METHODIST CHILDREN'S HOME
9/3/2003
HOOD
1954
541
16331
TX
HOOD
TX2210081.01
DENNIS R MINTER ET UX
8/30/2003
HOOD
1951
591
15659
TX
HOOD
TX2210081.02
METHODIST CHILDREN'S HOME
11/3/2003
HOOD
1964
808
18698
TX
HOOD
TX2210081.03
ACTON UNITED METHODIST CH
6/14/2004
HOOD
2055
739
18575
TX
HOOD
TX2210085.00
MABEL ROE
9/10/2003
HOOD
1964
810
18699
TX
HOOD
TX2210086.00
JACKIE W COURTNEY SR ET UX
10/23/2003
HOOD
1961
621
17962
TX
HOOD
TX2210088.00
STEVE N WILKERSON ET UX
9/15/2003
HOOD
1954
550
16335
TX
HOOD
TX2210089.01
SUNCHASE DEVELOPMENT CO
8/18/2003
HOOD
1966
250
19059
TX
HOOD
TX2210089.07
JON HARRIS STARNES ET UX
10/2/2007
HOOD
2354
958
21323
TX
HOOD
TX2210089.08
JEAN STARNES
10/1/2007
HOOD
2354
955
21322
TX
HOOD
TX2210089.09
BISHOP-WINDHAM FAMILY LP
1/2/2008
HOOD
2382
69
4146
TX
HOOD
TX2210089.11
ROBERT EARL DORRIS
8/5/2003
HOOD
1939
523
13045
TX
HOOD
TX2210089.14
MERILYN RUTH EVANS
3/5/2012
HOOD
 
 
2012-0002848
TX
HOOD
TX2210093.00
BILLY J ROLLINS ET UX
10/20/2003
HOOD
1963
736
18406
TX
HOOD
TX2210094.00
VICTORIA NADOLSKI YOUNG
9/30/2003
HOOD
1963
734
18405
TX
HOOD
TX2210095.00
RONALD JUDSON COONROD
9/30/2003
HOOD
1957
527
17041
TX
HOOD
TX2210096.00
CLINE FAMILY TRUST
9/23/2003
HOOD
1957
531
17043
TX
HOOD
TX2210097.01
LEONARD INVESTMENT ET AL
9/23/2003
HOOD
1956
603
16815
TX
HOOD
TX2210097.02
SHARON ANN BLAKNEY
2/6/2006
HOOD
2176
509
2980
TX
HOOD
TX2210097.03
DOROTHY SUE COLEMAN
2/6/2006
HOOD
2176
503
2978
TX
HOOD
TX2210097.04
TOMMY JAMES WALKER
2/6/2006
HOOD
2176
506
2979
TX
HOOD
TX2210097.05
LEXA STECKO, JUDITH SCOTT
4/5/2006
HOOD
2191
587
6576
TX
HOOD
TX2210098.00
LYNDA A WALLACE
10/22/2003
HOOD
1964
813
18700
TX
HOOD
TX2210100.01
JAMES HAROLD GILLIAM
10/2/2003
HOOD
1964
815
18701
TX
HOOD
TX2210100.02
JOSEPH BLANTON GILLIAM
10/2/2003
HOOD
1964
817
18702
TX
HOOD
TX2210100.03
ALLISON GLADYS GILLIAM
10/2/2003
HOOD
1964
819
18703
TX
HOOD
TX2210100.04
JAMES R ROBINSON ET UX
11/20/2003
HOOD
1971
806
20289
TX
HOOD
TX2210103.00
MRS W A MICKLE
11/12/2003
HOOD
1969
392
19787
TX
HOOD
TX2210104.01
MRS ALBERT GEE
10/10/2003
HOOD
1969
409
19793
TX
HOOD
TX2210104.02
ARTHUR PIERCE GEE
10/10/2003
HOOD
1969
411
19794
TX
HOOD
TX2210104.03
FLORA ETHEL TAYLOR
10/10/2003
HOOD
1969
413
19795
TX
HOOD
TX2210104.04
WILLENE GEE POYNOR
10/10/2003
HOOD
1969
415
19796
TX
HOOD
TX2210105.00
JULIAN C MASSEY ET UX
8/7/2003
HOOD
1957
524
17040
TX
HOOD
TX2210106.00
JULIAN C MASSEY ET UX
8/7/2003
HOOD
1957
521
17039
TX
HOOD
TX2210107.00
MAURINE CRAMER GILLILAND
10/10/2003
HOOD
1961
623
17963
TX
HOOD
TX2210110.01
EUGENE C WYATT
11/17/2003
HOOD
1969
400
19790
TX
HOOD
TX2210110.01
EUGENE C WYATT
11/17/2003
 
 
 
 
TX
HOOD
TX2210110.02
GRETA LOU VAUGHN NOBLE
1/22/2004
HOOD
1991
120
3829
TX
HOOD
TX2210113.00
CULP RANDA SUZANNE ET AL
10/8/2003
HOOD
1969
390
19786
TX
HOOD
TX2210114.00
LINDON M STEWART ET UX
8/7/2001
HOOD
1788
154
14515
TX
HOOD
TX2210114.00
LINDON M STEWART ET UX
8/7/2001
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210116.00
ST TX M-103312
10/7/2003
SOMERVELL
119
829
36232
TX
HOOD AND SOMERVELL
TX2210116.00
ST TX M-103312
10/7/2003
HOOD
1969
417
19797
TX
HOOD AND JOHNSON
TX2210117.00
ST TX M-103311
10/7/2003
HOOD
1966
259
19061
TX
HOOD AND JOHNSON
TX2210117.00
ST TX M-103311
10/7/2003
JOHNSON
3221
268
3294
TX
HOOD AND SOMERVELL
TX2210118.00
LINDI GRISSOM GRANGER ETAL
11/22/2003
HOOD
1980
579
1343
TX
HOOD AND SOMERVELL
TX2210118.00
LINDI GRISSOM GRANGER ETAL
11/22/2003
SOMERVELL
121
738
36585
TX
HOOD
TX2210120.01
DAVID COGDILL
12/5/2003
HOOD
1972
694
20512
TX
HOOD
TX2210120.02
ALAN COGDILL
12/5/2003
HOOD
1972
684
20508
TX
HOOD
TX2210120.03
PATSY ANN COGDILL
12/10/2003
HOOD
1972
692
20511
TX
HOOD
TX2210120.04
STACY GENABEL W
12/9/2003
HOOD
1972
689
20510
TX
HOOD
TX2210120.05
WHITE DOROTHY MARIE
12/9/2003
HOOD
1972
686
20509
TX
HOOD
TX2210120.06
HUMPHRIES HULEN L ET UX
11/20/2003
HOOD
1977
466
558
TX
HOOD
TX2210120.07
WHITE JAMES DAVID
12/16/2003
HOOD
1977
442
547
TX
HOOD
TX2210120.08
WHITE ROGER DALE
12/16/2003
HOOD
1977
444
548
TX
HOOD
TX2210120.09
MORIN SANDRA W
1/29/2004
HOOD
1991
113
3826
TX
HOOD
TX2210120.11
LYNDON J BUSCH ET UX
6/1/2006
HOOD
2216
413
12408
TX
HOOD
TX2210120.12
K M WHITE & D L TAYLOR
9/15/2006
HOOD
2242
701
18458
TX
HOOD
TX2210120.13
DEBORAH LYNN TAYLOR
10/19/2006
HOOD
2255
613
21410
TX
HOOD
TX2210120.14
VICKIE DENISE SMITH
11/3/2006
HOOD
2257
993
21971
TX
HOOD
TX2210120.15
SUE ARMSTRONG KING
11/3/2006
HOOD
2257
997
21973
TX
HOOD
TX2210120.16
DEBORAH GAIL RUSSELL
11/3/2006
HOOD
2257
995
21972
TX
HOOD
TX2210120.17
MARSHA ANN VASS
11/3/2006
HOOD
2257
999
21974
TX
HOOD
TX2210120.18
BARBARA ANN SMITH
10/19/2006
HOOD
2281
887
4246
TX
HOOD
TX2210120.19
DORIS JENNETT GOEN
10/19/2006
HOOD
2281
891
4247
TX
HOOD
TX2210120.20
WANDA SUE BERRY
10/19/2006
HOOD
2281
883
4245
TX
HOOD
TX2210120.21
MARGIE MARIE BITTERS
10/19/2006
HOOD
2281
879
4244
TX
HOOD
TX2210120.22
KAREN OLSEN
11/30/2006
HOOD
2281
919
4259
TX
HOOD
TX2210120.23
RANDAL PAUL JORDAN
1/27/2007
HOOD
2281
838
4229
TX
HOOD
TX2210120.24
PATTI JORDAN ROOKS
1/27/2007
HOOD
2281
841
4230
TX
HOOD
TX2210120.25
PAULA JORDAN CHRISTOPHER
1/27/2007
HOOD
2281
844
4231
TX
HOOD
TX2210120.26
PAMELA JORDAN SPENCE
1/27/2007
HOOD
2281
847
4232
TX
HOOD
TX2210120.29
ROBERT LEE WILLIAMS
9/30/2006
HOOD
2244
887
18980
TX
HOOD
TX2210120.31
ELIZABETH A OESTREICH
9/28/2006
HOOD
2244
893
18982
TX
HOOD
TX2210120.32
ROBERT ALLEN RANEY
9/30/2006
HOOD
2244
896
18983
TX
HOOD
TX2210121.00
BROWN TERRY NEIL ET AL
9/5/2003
HOOD
1971
809
20290
TX
HOOD
TX2210123.01
ESTES GRADEN KYLE ET UX
12/5/2003
HOOD
1971
804
20288
TX
HOOD
TX2210123.02
CHENNAULT MAX B ET UX
1/7/2004
HOOD
1977
446
549
TX
HOOD
TX2210125.01
CLARENCE W VAUGHN JR ET UX
12/31/2003
HOOD
1976
889
391
TX
HOOD
TX2210125.02
RELIANCE STANDARD LIFE INS
4/28/2005
HOOD
2119
433
11969
TX
HOOD
TX2210125.03
ROBIN K SNIDER ET UX
5/19/2005
HOOD
2119
347
11941
TX
HOOD
TX2210125.04
MAX G HITT IND & INDEP EXE
2/10/2004
HOOD
2009
19
7848
TX
HOOD
TX2210125.05
EDWARD D LOWE
10/13/2006
HOOD
2270
28
1386
TX
HOOD
TX2210125.06
CAROLINE A BLACK
2/10/2004
HOOD
1991
143
3837
TX
HOOD
TX2210125.07
RICHARD L LANE ET UX
2/17/2004
HOOD
1987
585
3012
TX
HOOD
TX2210125.08
ANDREA L MINKE
3/3/2008
HOOD
2396
23
7514
TX
HOOD
TX2210125.09
ROY KINNARD ET UX
2/8/2008
HOOD
2392
190
6630
TX
HOOD
TX2210125.10
WOLF HOLLOW I LP
6/5/2008
HOOD
2433
277
16290
TX
HOOD
TX2210126.00
O P LEONARD JR INVEST CO
9/23/2003
HOOD
1956
619
16821
TX
HOOD
TX2210127.00
JAMES CHARLES L
11/22/2003
HOOD
1977
458
554
TX
HOOD
TX2210128.00
T & P PROPERTIES PART'SHIP
11/12/2003
HOOD
1977
460
555
TX
HOOD
TX2210129.00
CLEVELAND DAVID L ET UX
12/13/2003
HOOD
1977
454
552
TX
HOOD
TX2210132.00
HIGHTOWER LYNN S ET UX
11/24/2003
HOOD
1972
698
20514
TX
HOOD
TX2210133.00
JAMES CHARLES L ET AL
11/22/2003
HOOD
1977
456
553
TX
HOOD
TX2210134.01
O P LEONARD JR INVEST ETAL
9/23/2003
HOOD
1956
609
16817
TX
HOOD
TX2210134.02
LEONARD SCOUT PROPERTY
4/30/2006
HOOD
2196
534
8012
TX
HOOD
TX2210135.00
FORT WORTH REAL ESTATE INC
8/7/2001
HOOD
1788
153
14514
TX
HOOD
TX2210135.00
FORT WORTH REAL ESTATE INC
8/7/2001
 
 
 
 
TX
HOOD
TX2210136.00
LYNIE BELL KENNEDY
1/5/2004
HOOD
1977
452
551
TX
HOOD
TX2210137.00
GEE RALPH WENDELL ET UX
1/7/2004
HOOD
1977
434
545
TX
HOOD
TX2210138.00
JOHNNIE W ROLLINS ET UX
12/4/2003
HOOD
1977
440
546
TX
HOOD
TX2210138.00
JOHNNIE W ROLLINS ET UX
12/4/2003
 
 
 
 
TX
HOOD
TX2210139.01
KENNETH L PAYNE ET UX
1/14/2004
HOOD
1980
547
1332
TX
HOOD
TX2210139.02
SALLIE C SIMPSON
12/20/2006
HOOD
2289
219
5920
TX
HOOD
TX2210140.00
LINDON M STEWART ET UX
8/7/2001
HOOD
1929
309
10920
TX
HOOD
TX2210143.01
ALICE CASH NASH
1/20/2004
HOOD
1991
103
3823
TX
HOOD
TX2210143.02
MARY RHODES CHRISMAN
1/20/2004
HOOD
1991
99
3822
TX
HOOD
TX2210143.03
CHEYNE RONALD R
3/18/2004
HOOD
1996
320
5044
TX
HOOD
TX2210143.04
RON VAN HOFWEGEN ET UX
10/26/2004
HOOD
2055
732
18572
TX
HOOD
TX2210143.05
JAMES R PERRY & JUNE PERRY
5/1/2005
HOOD
2105
839
8867
TX
HOOD
TX2210143.06
RON INVESTMENTS LTD
12/8/2005
HOOD
2169
317
1152
TX
HOOD
TX2210143.07
RICHARD G HIBBELER ET UX
2/7/2006
HOOD
2180
982
4009
TX
HOOD
TX2210143.08
DERALYNN DEE DEMPSEY
5/15/2007
HOOD
2308
933
10638
TX
HOOD
TX2210143.09
JAMES W TRAVIS ET UX
7/14/2007
HOOD
2332
269
16058
TX
HOOD
TX2210143.10
MARK A PINSKA
6/14/2007
HOOD
2318
233
12814
TX
HOOD
TX2210143.12
DAVID SEARS ET UX
6/6/2007
HOOD
2318
245
12820
TX
HOOD
TX2210144.00
JUDITH A CHESBROUGH-SHAW
1/22/2004
HOOD
1984
628
2341
TX
HOOD
TX2210145.01
THORNTON LYNDA MACEACHIN
1/20/2004
HOOD
1983
442
2041
TX
HOOD
TX2210145.02
JACK MONROE RANDAL
1/20/2004
HOOD
1983
438
2040
TX
HOOD
TX2210145.03
STEVE C ELY ET UX
2/5/2007
HOOD
2281
899
4250
TX
HOOD
TX2210145.04
STEVE C ELY ET UX
2/5/2007
HOOD
2283
288
4630
TX
HOOD
TX2210145.05
STEVEN C WALT
2/8/2007
HOOD
2281
901
4251
TX
HOOD
TX2210145.06
RALPH L PURGET ET UX
2/12/2007
HOOD
2283
286
4629
TX
HOOD
TX2210145.07
JON A WHITE ET UX
2/5/2007
HOOD
2281
907
4254
TX
HOOD
TX2210145.08
JOAN FEY ET VIR
2/5/2007
HOOD
2281
905
4253
TX
HOOD
TX2210145.09
DELMAR L ULLOM ET UX
2/5/2007
HOOD
2281
903
4252
TX
HOOD
TX2210145.0A
JAMES W CULP
10/14/2008
HOOD
2449
14
20114
TX
HOOD
TX2210145.0B
J CULP INC
10/14/2008
HOOD
2442
874
18651
TX
HOOD
TX2210145.0C
JAYSON A CLUBB ET UX
6/1/2008
HOOD
2442
880
18654
TX
HOOD
TX2210145.0D
KEVIN W VANN JCD DD
10/14/2008
HOOD
2442
876
18652
TX
HOOD
TX2210145.0E
LYNDON L STROUD ET UX
5/10/2008
HOOD
2442
878
18653
TX
HOOD
TX2210145.0F
BETTY JO MCPHERSON & LINDA
10/20/2008
HOOD
2446
806
19627
TX
HOOD
TX2210145.0G
HAROLD E WARE ET UX
10/14/2008
HOOD
2442
898
18662
TX
HOOD
TX2210145.0H
KEVIN R CURRENT
11/12/2008
HOOD
2442
917
18669
TX
HOOD
TX2210145.0I
LEVI JACKSON ET UX
7/25/2008
HOOD
2442
919
18670
TX
HOOD
TX2210145.0J
DANNY MCGRAW JR ET UX
6/23/2008
HOOD
2446
780
19618
TX
HOOD
TX2210145.0K
ADAM DOUCET III ET UX
8/20/2008
HOOD
2463
530
3227
TX
HOOD
TX2210145.0M
ROBERT L STEELE JR ET UX
6/9/2008
HOOD
2449
38
20125
TX
HOOD
TX2210145.0N
MICHAEL SPENCER ET UX
6/10/2008
HOOD
2463
537
3230
TX
HOOD
TX2210145.0P
RON BAKER ET UX
3/30/2009
HOOD
2478
749
6556
TX
HOOD
TX2210145.0Q
CHARLES J CRAWFORD
3/30/2009
HOOD
2478
751
6557
TX
HOOD
TX2210145.0R
RYAN HUEBINGER ET UX
3/30/2009
HOOD
2474
151
5622
TX
HOOD
TX2210145.0S
JAMES C CROSBY ET UX
3/30/2009
HOOD
2481
882
7302
TX
HOOD
TX2210145.0T
CLESSIE HOLLOWAY ET UX
3/30/2009
HOOD
2481
880
7301
TX
HOOD
TX2210145.0U
CRAIG W GOSSARD ET UX
3/30/2009
HOOD
2481
888
7305
TX
HOOD
TX2210145.0V
DARRELL V ENDICOTT
3/30/2009
HOOD
2481
886
7304
TX
HOOD
TX2210145.0W
PATRICK A DANIEL ET UX
3/20/2009
HOOD
2481
878
7300
TX
HOOD
TX2210145.0X
TERESA L BRIGMAN ET VIR
3/30/2009
HOOD
2481
965
7332
TX
HOOD
TX2210145.0Y
KATHY SCOTT
3/30/2009
HOOD
2481
967
7333
TX
HOOD
TX2210145.0Z
MENG M LAM
6/8/2009
HOOD
2488
120
8724
TX
HOOD
TX2210145.10
RAYMOND F GADDY ET UX
2/5/2007
HOOD
2283
284
4628
TX
HOOD
TX2210145.11
JAIME R GARCIA ET UX
2/10/2007
HOOD
2281
895
4248
TX
HOOD
TX2210145.12
GAYLE MAX CALK ET UX
2/15/2007
HOOD
2281
897
4249
TX
HOOD
TX2210145.13
PAUL DIETRICH ET UX
2/6/2007
HOOD
2281
909
4255
TX
HOOD
TX2210145.14
VERNON L POE ET UX
2/10/2007
HOOD
2284
499
4829
TX
HOOD
TX2210145.15
ANTHONY E SHIFFLETT ET UX
2/10/2007
HOOD
2284
503
4831
TX
HOOD
TX2210145.16
WILLIAM GIBSON III ET UX
3/5/2007
HOOD
2289
245
5933
TX
HOOD
TX2210145.17
EUGENIA DARBONNE
3/7/2007
HOOD
2289
270
5940
TX
HOOD
TX2210145.18
RICKY D RHINE ET UX
2/26/2007
HOOD
2289
243
5932
TX
HOOD
TX2210145.19
JERRY D SMITH ET UX
3/14/2007
HOOD
2293
607
7013
TX
HOOD
TX2210145.1A
DAMON CUMBA ET UX
7/29/2009
HOOD
2501
462
11871
TX
HOOD
TX2210145.1B
KEESHA D ALLEN
7/30/2009
HOOD
2503
976
12530
TX
HOOD
TX2210145.1C
TIM W JUSTIS ET UX
10/16/2009
HOOD
2515
97
15280
TX
HOOD
TX2210145.1D
BERRY ALLEN HUFFMAN ET UX
12/15/2009
HOOD
2523
633
209
TX
HOOD
TX2210145.1E
LOUIS M BUSTOS
1/6/2010
HOOD
2524
924
560
TX
HOOD
TX2210145.1F
MARCUS A MALLOY ET UX
7/12/2011
HOOD
 
 
2011-0009299
TX
HOOD
TX2210145.1G
PAUL HYDE ET UX
8/25/2011
HOOD
 
 
2011-000996
TX
HOOD
TX2210145.20
CECIL N LILLARD ET UX
3/14/2007
HOOD
2293
605
7012
TX
HOOD
TX2210145.21
BILLY C SMITH ET UX
3/13/2007
HOOD
2293
621
7020
TX
HOOD
TX2210145.22
MICHAEL B BROWN ET UX
3/5/2007
HOOD
2293
619
7019
TX
HOOD
TX2210145.23
SCOTT R BERRY ET UX
3/7/2007
HOOD
2293
623
7021
TX
HOOD
TX2210145.24
GERALD T WILLIAMSON ET UX
3/19/2007
HOOD
2293
615
7017
TX
HOOD
TX2210145.25
GARY J PEDERSON ET UX
3/27/2007
HOOD
2293
609
7014
TX
HOOD
TX2210145.26
ELEANOR MCINTYRE ET VIR
3/14/2007
HOOD
2293
611
7015
TX
HOOD
TX2210145.27
RUSSELL VERNON ET UX
3/14/2007
HOOD
2293
613
7016
TX
HOOD
TX2210145.28
JAMES N BURKEEN JR ET UX
2/26/2007
HOOD
2293
617
7018
TX
HOOD
TX2210145.29
DAVID B CHANDLER ET UX
3/21/2007
HOOD
2298
691
8137
TX
HOOD
TX2210145.30
ANTHONY L LONG JR ET UX
3/28/2007
HOOD
2293
601
7010
TX
HOOD
TX2210145.31
JACKIE GATEWOOD
3/29/2007
HOOD
2293
603
7011
TX
HOOD
TX2210145.32
STANLEY J WINQUIST
3/14/2007
HOOD
2308
899
10626
TX
HOOD
TX2210145.33
YANCY D BRACKIN ET UX
2/7/2007
HOOD
2336
63
16951
TX
HOOD
TX2210145.34
MICHAEL J BROWN ET UX
8/30/2004
HOOD
2042
719
15454
TX
HOOD
TX2210145.35
RANDY L REMPEL ET UX
5/6/2008
HOOD
2405
711
9825
TX
HOOD
TX2210145.36
JAMES L WINQUIST ET UX
5/6/2008
HOOD
2405
713
9826
TX
HOOD
TX2210145.37
LORI J GRAHAM
3/14/2007
HOOD
2403
50
9193
TX
HOOD
TX2210145.38
RICHARD L KOCH ET UX
5/2/2008
HOOD
2405
715
9827
TX
HOOD
TX2210145.39
NICKY D MILSON ET UX
5/2/2008
HOOD
2405
684
9813
TX
HOOD
TX2210145.40
JAMES R SZENASY ET UX
5/6/2008
HOOD
2405
686
9814
TX
HOOD
TX2210145.41
GILBERT N HARRISON ET UX
5/2/2008
HOOD
2408
496
10428
TX
HOOD
TX2210145.42
MELISSA ANNE NADASON
5/6/2008
HOOD
2414
243
11735
TX
HOOD
TX2210145.43
ROBERT B MCGEE ET UX
5/6/2008
HOOD
2405
688
9815
TX
HOOD
TX2210145.44
CASEY WALLACE ET UX
5/6/2008
HOOD
2405
678
9810
TX
HOOD
TX2210145.45
TIMOTHY HILTON ET UX
5/16/2008
HOOD
2405
682
9812
TX
HOOD
TX2210145.46
LEONARD J BANKFORD ET UX
5/16/2008
HOOD
2405
690
9816
TX
HOOD
TX2210145.47
JACK D FALLIN ET UX
5/6/2008
HOOD
2414
237
11732
TX
HOOD
TX2210145.48
GENE HUGHES ET UX
5/6/2008
HOOD
2414
235
11731
TX
HOOD
TX2210145.49
MELISSA J WHITTET
5/27/2008
HOOD
2414
245
11736
TX
HOOD
TX2210145.50
ROBERT L SCHNICK ET UX
6/10/2008
HOOD
2414
253
11740
TX
HOOD
TX2210145.51
DOYLE A MILLER ET UX
6/10/2008
HOOD
2414
255
11741
TX
HOOD
TX2210145.52
JUDITH LYNN YOUNG
6/10/2008
HOOD
2414
222
11725
TX
HOOD
TX2210145.53
RONALD R NEWSOM ET UX
6/1/2008
HOOD
2414
257
11742
TX
HOOD
TX2210145.54
KEVIN E VOIGT ET UX
6/10/2008
HOOD
2414
293
11759
TX
HOOD
TX2210145.55
LAYNE S LADNER ET UX
6/10/2008
HOOD
2414
295
11760
TX
HOOD
TX2210145.56
JOHN R COX ET UX
6/23/2008
HOOD
2414
297
11761
TX
HOOD
TX2210145.57
LINDA HARTE
6/1/2008
HOOD
2419
138
12935
TX
HOOD
TX2210145.58
JOSEPH S GRISHAM ET UX
6/23/2008
HOOD
2414
287
11756
TX
HOOD
TX2210145.59
STUART B SMITH ET UX
6/23/2008
HOOD
2414
272
11749
TX
HOOD
TX2210145.60
WILLIAM GARY EMMETT ET UX
7/1/2008
HOOD
2414
277
11751
TX
HOOD
TX2210145.61
CHARLES BANDEMER ET UX
6/10/2008
HOOD
2419
171
12950
TX
HOOD
TX2210145.62
GLORIA FREDRICK ET AL
6/10/2008
HOOD
2419
144
12938
TX
HOOD
TX2210145.63
ROBERT I DAVIS ET UX
6/23/2008
HOOD
2419
148
12940
TX
HOOD
TX2210145.64
JERRY GEORGE ET UX
6/16/2008
HOOD
2419
146
12939
TX
HOOD
TX2210145.65
ZACKARY ERWIN ET UX
6/23/2008
HOOD
2419
150
12941
TX
HOOD
TX2210145.66
JEANA K LOCKE
6/23/2008
HOOD
2419
140
12936
TX
HOOD
TX2210145.67
TODD OPPERMANN ET UX
6/23/2008
HOOD
2429
910
15444
TX
HOOD
TX2210145.68
PRICE MIDDLEBROOK III ETUX
7/1/2008
HOOD
2419
161
12945
TX
HOOD
TX2210145.69
DARRELL D HARRISON ET UX
6/16/2008
HOOD
2419
163
12946
TX
HOOD
TX2210145.70
JEROME R YOUNG
5/16/2008
HOOD
2433
268
16286
TX
HOOD
TX2210145.71
RONALD LEE BERRYMAN ET UX
5/27/2008
HOOD
2433
322
16309
TX
HOOD
TX2210145.72
JACK F WORKMAN ET UX
7/15/2008
HOOD
2429
906
15442
TX
HOOD
TX2210145.73
ROBERT BERRY ET UX
6/16/2008
HOOD
2429
908
15443
TX
HOOD
TX2210145.74
BARRY N SMITH ET UX
5/6/2008
HOOD
2429
916
15447
TX
HOOD
TX2210145.75
FLOYD E COLLINS III ET UX
6/23/2008
HOOD
2429
932
15455
TX
HOOD
TX2210145.76
BOBBYE R PETTY
7/1/2008
HOOD
2423
150
13939
TX
HOOD
TX2210145.77
DIXON 1982 TRUST
7/15/2008
HOOD
2423
155
13942
TX
HOOD
TX2210145.78
KEVIN ROBERTS ET UX
7/15/2008
HOOD
2429
928
15453
TX
HOOD
TX2210145.79
THEARON W LANDRUM ET UX
7/23/2008
HOOD
2429
926
15452
TX
HOOD
TX2210145.80
G MICHAEL DIXON ET UX
6/23/2008
HOOD
2429
866
15422
TX
HOOD
TX2210145.81
TERRY DARRELL MAYO ET UX
7/15/2008
HOOD
2429
914
15446
TX
HOOD
TX2210145.82
DIANNE L FORD
5/6/2008
HOOD
2429
912
15445
TX
HOOD
TX2210145.83
EARL GILLUM JR ET UX
7/15/2008
HOOD
2429
918
15448
TX
HOOD
TX2210145.84
EARL COPPERSMITH ET UX
8/15/2008
HOOD
2429
922
15450
TX
HOOD
TX2210145.85
MARK G KERTZ ET UX
7/25/2008
HOOD
2429
920
15449
TX
HOOD
TX2210145.86
JOHN W PETTY II ET UX
6/16/2008
HOOD
2429
924
15451
TX
HOOD
TX2210145.87
AMY BELL
8/20/2008
HOOD
2433
300
16300
TX
HOOD
TX2210145.88
JOHN W PATTEN ET UX
8/12/2008
HOOD
2429
886
15432
TX
HOOD
TX2210145.89
DALE L SAATHOFF
6/23/2008
HOOD
2433
285
16293
TX
HOOD
TX2210145.90
LONNIE M FOX ET UX
7/25/2008
HOOD
2433
310
16304
TX
HOOD
TX2210145.91
DONALD R HOLMES ET UX
7/1/2008
HOOD
2433
291
16296
TX
HOOD
TX2210145.92
JOHNNY V STANDRIDGE ET UX
8/20/2008
HOOD
2434
976
16751
TX
HOOD
TX2210145.93
ROGER ENLOW ET UX
8/25/2008
HOOD
2437
269
17311
TX
HOOD
TX2210145.94
KAREN Z BITNAR INDIV & AIF
5/6/2008
HOOD
2437
276
17314
TX
HOOD
TX2210145.95
ERIC M BLEVINS ET UX
8/12/2008
HOOD
2449
4
20110
TX
HOOD
TX2210145.96
MARLEY INVESTMENTS LP
7/10/2008
HOOD
2437
274
17313
TX
HOOD
TX2210145.97
ACTON MUNICIPAL UTILITY
9/1/2008
HOOD
2442
847
18640
TX
HOOD
TX2210145.98
GEORGE W HAYDEN JR ET UX
9/4/2008
HOOD
2449
22
20118
TX
HOOD
TX2210146.00
PURSELLEY MARIA M
2/19/2004
HOOD
1991
128
3831
TX
HOOD
TX2210147.01
KING RAYMOND ET UX
2/10/2004
HOOD
1991
134
3833
TX
HOOD
TX2210147.02
DONNA E STOKER ET VIR
8/11/2004
HOOD
2038
255
14365
TX
HOOD
TX2210147.03
M G DURANT ET UX
8/14/2004
HOOD
2038
253
14364
TX
HOOD
TX2210147.04
DONALD L MOLINARI ET UX
8/4/2004
HOOD
2038
264
14369
TX
HOOD
TX2210147.05
RICHIE HAUGHT ET UX
8/25/2004
HOOD
2038
251
14363
TX
HOOD
TX2210147.06
M G DURANT ET UX
8/28/2004
HOOD
2038
249
14362
TX
HOOD
TX2210147.07
ALLEN ROBERT TACQUARD ETUX
9/1/2004
HOOD
2042
715
15452
TX
HOOD
TX2210147.08
EULA B GREEN
9/1/2004
HOOD
2042
709
15449
TX
HOOD
TX2210147.09
CAROL D HULSEY ET VIR
8/12/2004
HOOD
2042
706
15448
TX
HOOD
TX2210147.10
JAMES LYNCH ET UX
8/20/2004
HOOD
2111
522
10125
TX
HOOD
TX2210149.00
LEONARD HEATHINGTON
2/6/2004
HOOD
1984
623
2339
TX
HOOD
TX2210149.00
LEONARD HEATHINGTON
2/6/2004
 
 
 
 
TX
HOOD
TX2210150.00
AMYETT TIMOTHY ET UX
2/2/2004
HOOD
1984
618
2337
TX
HOOD
TX2210151.00
PARRISH WILLIAM C ET UX
12/31/2003
HOOD
1980
541
1330
TX
HOOD AND JOHNSON
TX2210152.01
PALLMEYER WYNONIA IND/TRE
2/23/2004
HOOD
1987
596
3016
TX
HOOD AND JOHNSON
TX2210152.01
PALLMEYER WYNONIA IND/TRE
2/23/2004
 
 
 
 
TX
HOOD AND JOHNSON
TX2210152.01
PALLMEYER WYNONIA IND/TRE
2/23/2004
 
 
 
 
TX
HOOD AND JOHNSON
TX2210152.01
PALLMEYER WYNONIA IND/TRE
2/23/2004
 
 
 
 
TX
HOOD AND JOHNSON
TX2210152.02
ROBERT RASH COPE
3/4/2005
HOOD
2087
243
4504
TX
HOOD AND JOHNSON
TX2210152.02
ROBERT RASH COPE
3/4/2005
JOHNSON
3506
354
11432
TX
HOOD AND JOHNSON
TX2210152.03
MICHAEL WINBURY SPILLER
3/10/2005
HOOD
2087
246
4505
TX
HOOD AND JOHNSON
TX2210152.03
MICHAEL WINBURY SPILLER
3/10/2005
JOHNSON
3506
358
11433
TX
HOOD
TX2210154.01
DAVID HARRIS ET UX
2/23/2004
HOOD
1987
588
3013
TX
HOOD
TX2210154.02
JAMES G WALSH TRUSTEE
3/23/2004
HOOD
2000
817
6152
TX
HOOD
TX2210154.03
JAMES G WALSH TRUSTEE
4/20/2004
HOOD
2005
81
7034
TX
HOOD
TX2210155.00
BILLY GENE ARMS ET UX
2/18/2004
HOOD
1987
578
3009
TX
HOOD
TX2210156.00
RODRIGUEZ MANUEL ET UX
2/24/2004
HOOD
1987
576
3008
TX
HOOD
TX2210158.00
SULLIVAN JOHN M
2/28/2004
HOOD
1991
139
3835
TX
HOOD
TX2210159.00
PARAMORE MICHAEL G ET UX
3/3/2004
HOOD
1991
141
3836
TX
HOOD
TX2210160.00
SHEFFIELD LARRY E ET UX
2/16/2004
HOOD
1991
115
3827
TX
HOOD
TX2210165.00
TEMPLE ROBERT D ET UX
2/26/2004
HOOD
1991
110
3825
TX
HOOD
TX2210166.00
CULLEN LEE CRISP ET UX
2/24/2004
HOOD
1996
293
5032
TX
HOOD
TX2210168.00
ISENBERG LEWIS H ET UX
3/5/2004
HOOD
1996
318
5043
TX
HOOD
TX2210170.00
DALY JAMES P ET UX
3/8/2004
HOOD
1996
310
5039
TX
HOOD
TX2210171.00
WHITE BRET A ET UX
3/4/2004
HOOD
1996
283
5027
TX
HOOD
TX2210172.00
CARMICHAEL FAMILY TRUST
3/26/2004
HOOD
1996
279
5025
TX
HOOD
TX2210173.00
MILSTEAD VERLLER
3/27/2004
HOOD
1996
281
5026
TX
HOOD
TX2210174.00
BENNETT JEANNE CATHERINE
3/26/2004
HOOD
1996
312
5040
TX
HOOD
TX2210175.00
TROY E MILSTEAD
3/27/2004
HOOD
1996
287
5029
TX
HOOD
TX2210176.00
RICHARD F FURR ET UX
3/26/2004
HOOD
1996
289
5030
TX
HOOD
TX2210178.00
DALY TIMOTHY ET UX
3/24/2004
HOOD
1996
276
5024
TX
HOOD
TX2210179.00
WALSH JAMES G INDIV/EXE
3/23/2004
HOOD
1996
299
5035
TX
HOOD
TX2210180.00
JAMES G WALSH TRUSTEE
3/23/2004
HOOD
1996
301
5036
TX
HOOD
TX2210181.00
WALSH JAMES G TRUSTEE
3/23/2004
HOOD
1996
303
5037
TX
HOOD
TX2210183.00
WHEELER WILLIAM ET UX
3/27/2004
HOOD
2000
808
6149
TX
HOOD
TX2210184.00
SONDERER CY S ET UX
3/27/2004
HOOD
2000
806
6148
TX
HOOD
TX2210187.00
HELEN ANDERSON
4/6/2004
HOOD
2005
83
7035
TX
HOOD
TX2210188.00
ROPER PHILLIP D ET UX
3/31/2004
HOOD
2000
801
6146
TX
HOOD
TX2210189.00
JACKSON JR TOMMY WAYNE
4/10/2004
HOOD
2000
804
6147
TX
HOOD
TX2210191.00
MOORE GWENDOLYN C
4/10/2004
HOOD
2005
74
7031
TX
HOOD
TX2210192.00
MOORE III GE0RGE M
3/31/2004
HOOD
2005
76
7032
TX
HOOD
TX2210193.00
DOWNING KEVIN S ET UX
4/13/2004
HOOD
2005
87
7036
TX
HOOD
TX2210195.00
MARTIN NOEL DAVID ET AL
4/16/2004
HOOD
2005
78
7033
TX
HOOD
TX2210196.00
KANAFSKY ROCHANA CASH
4/28/2004
HOOD
2009
13
7845
TX
HOOD
TX2210197.00
MCKENZIE RUFUS P
4/30/2004
HOOD
2009
17
7847
TX
HOOD
TX2210198.00
MCKENZIE RUFUS P
4/30/2004
HOOD
2009
15
7846
TX
HOOD
TX2210199.01
E LYNDA FILLER
5/10/2004
HOOD
2009
3
7841
TX
HOOD
TX2210199.02
RAYMOND S HIGGINS
7/10/2007
HOOD
2324
651
14321
TX
HOOD
TX2210201.01
MCKENZIE RUFUS P
4/30/2004
HOOD
2013
602
8692
TX
HOOD
TX2210201.02
HARRIETT ROBERTS
9/1/2006
HOOD
2269
989
1370
TX
HOOD
TX2210202.00
BOHN DENNIS ET UX
4/16/2004
HOOD
2009
9
7843
TX
HOOD
TX2210203.00
CROWE IV WILLIAM H ET UX
5/6/2004
HOOD
2013
598
8690
TX
HOOD
TX2210204.00
MARLOWE JAMES A
5/12/2004
HOOD
2013
600
8691
TX
HOOD
TX2210207.00
HAZLE THOMAS CALVIN
5/5/2004
HOOD
2013
596
8689
TX
HOOD
TX2210208.99
JOE D. EVANS
5/27/2004
HOOD
2012
124
8393
TX
HOOD
TX2210209.99
VIRGINIA FERN MARTIN
5/27/2004
HOOD
2012
129
8396
TX
HOOD
TX2210210.00
EULA ANN MARTIN
5/19/2004
HOOD
2013
594
8688
TX
HOOD
TX2210211.01
JACKIE D ABLES
4/27/2004
HOOD
2013
588
8686
TX
HOOD
TX2210211.02
JAMES G WALSH TRUSTEE
3/7/2007
HOOD
2293
560
6993
TX
HOOD
TX2210212.00
PAUL LUTHER HIGGINS / VLB
5/13/2004
HOOD
2021
370
10439
TX
HOOD
TX2210213.01
ALICE CASH NASH
5/27/2004
HOOD
2013
567
8680
TX
HOOD
TX2210213.02
MARY RHODES CHRISMAN
5/28/2004
HOOD
2013
565
8679
TX
HOOD
TX2210213.03
CLAYTON ROBSHAW ET UX
6/11/2007
HOOD
2318
255
12825
TX
HOOD
TX2210213.04
EUNICE L ALLEN TACKETT
6/1/2004
HOOD
2021
411
10450
TX
HOOD
TX2210214.00
RICHARD JOSEPH SABO ET UX
4/28/2004
HOOD
2013
582
8684
TX
HOOD
TX2210215.00
GARY L COX & DEBRA K COX
6/7/2004
HOOD
2021
409
10449
TX
HOOD
TX2210217.01
JAMES G WALSH TRUSTEE
6/3/2004
HOOD
2021
407
10448
TX
HOOD
TX2210217.02
GRACE ELIZABETH JOHNSON
2/26/2007
HOOD
2284
515
4836
TX
HOOD
TX2210217.03
RAY E MASSIE ET UX
2/26/2007
HOOD
2281
874
4242
TX
HOOD
TX2210220.00
KEVIN GROVE & MARY GROVE
6/25/2004
HOOD
2021
1002
10555
TX
HOOD
TX2210221.00
RICHARD J HOLEMAN ET UX
6/25/2004
HOOD
2021
347
10430
TX
HOOD
TX2210222.00
MORRIS HESSELTINE ET UX
6/25/2004
HOOD
2021
345
10429
TX
HOOD
TX2210223.00
JAMES LAND & KATHY LAND
6/25/2004
HOOD
2021
343
10428
TX
HOOD
TX2210225.00
BYRON D KING ET UX
6/14/2004
HOOD
2021
1000
10554
TX
HOOD
TX2210226.00
MARTHA DALENE KING
6/24/2004
HOOD
2021
368
10438
TX
HOOD
TX2210227.00
L TERRY GREEN ET UX
6/28/2004
HOOD
2022
916
10785`
TX
HOOD
TX2210229.00
C B COX JR & BEVERLY C COX
7/7/2004
HOOD
2028
298
12078
TX
HOOD
TX2210230.00
JAMES R MAYES
5/14/2004
HOOD
2028
288
12075
TX
HOOD
TX2210231.00
DALE ALLEN SPARKS
6/6/2004
HOOD
2028
286
12074
TX
HOOD
TX2210232.00
K A SPARKS & KAREN SPARKS
6/9/2004
HOOD
2028
284
12073
TX
HOOD
TX2210233.00
RALPH WENDELL GEE
7/8/2004
HOOD
2028
282
12072
TX
HOOD
TX2210241.00
CHRISTINE WYATT
7/8/2004
HOOD
2059
775
19472
TX
HOOD
TX2210242.00
ERNEST D BICKLE ET UX
7/13/2004
HOOD
2028
269
12067
TX
HOOD
TX2210243.01
BYRON L CALLAHAN / VLB
6/24/2004
HOOD
2051
382
17563
TX
HOOD
TX2210243.02
MARVIN COLLINS
7/7/2004
HOOD
2032
302
12922
TX
HOOD
TX2210243.03
JAKE COOK
7/26/2004
HOOD
2038
262
14368
TX
HOOD
TX2210243.04
WILLIAM N LUEBBEHUSEN ETUX
12/10/2004
HOOD
2068
542
291
TX
HOOD
TX2210243.05
PHILLIP E LUEBBEHUSEN
12/10/2004
HOOD
2068
562
298
TX
HOOD
TX2210243.06
LEO A LUEBBEHUSEN
11/14/2007
HOOD
2356
737
21740
TX
HOOD
TX2210243.07
STEPHEN LUEBBEHUSEN ET UX
11/14/2007
HOOD
2356
739
21741
TX
HOOD
TX2210247.00
HOWARD F CHEEK ET UX
8/28/2004
HOOD
2042
727
15458
TX
HOOD
TX2210248.00
CAROLYN GODWIN
9/7/2004
HOOD
2042
725
15457
TX
HOOD
TX2210249.00
BILL C JACKSON ET UX
8/30/2004
HOOD
2042
730
15459
TX
HOOD
TX2210250.01
GEORGE DEE MATHIS
8/30/2004
HOOD
2042
736
15461
TX
HOOD
TX2210250.02
DOLORES HOLDEN
9/10/2004
HOOD
2042
741
15463
TX
HOOD
TX2210250.03
RODGER W BOWEN ET UX
10/17/2004
HOOD
2055
726
18570
TX
HOOD
TX2210251.01
BRYAN KEITH PAYNE
7/29/2004
HOOD
2042
733
15460
TX
HOOD
TX2210252.00
GLENDA M CAMPBELL
9/10/2004
HOOD
2042
711
15450
TX
HOOD
TX2210253.00
LEONARD ENTERPRISES INC
9/1/2004
HOOD
2042
738
15462
TX
HOOD
TX2210254.01
JACK L MAYFIELD
9/10/2004
HOOD
2042
713
15451
TX
HOOD
TX2210254.02
DAVID A SPRADLIN ET UX
1/28/2005
HOOD
2082
52
3427
TX
HOOD
TX2210255.00
R J SMELLEY ET AL
7/27/2001
HOOD
1767
211
9807
TX
HOOD
TX2210256.00
KUGGA MONCRIEF
9/14/2004
HOOD
2042
723
15456
TX
HOOD
TX2210257.00
RANDALL M REAVES ET UX
9/10/2004
HOOD
2042
721
15455
TX
HOOD
TX2210259.00
RALPH WENDELL GEE ET UX
9/14/2004
HOOD
2042
717
15453
TX
HOOD
TX2210267.00
WILLIAM L KING ET UX
9/7/2004
HOOD
2051
380
17562
TX
HOOD
TX2210268.00
MILL STREAM INVESTMENT PRT
9/29/2004
HOOD
2051
378
17561
TX
HOOD
TX2210269.00
JAMES FAMILY PARNERSHIP
9/29/2004
HOOD
2051
374
17559
TX
HOOD
TX2210270.00
WINSTON A SPARKS
9/22/2004
HOOD
2051
363
17554
TX
HOOD
TX2210271.00
RICHARD A CANANN ET AL
9/15/2004
HOOD
2051
367
17556
TX
HOOD
TX2210272.00
TERRI L GARNER REV TRUST
10/1/2004
HOOD
2051
370
17557
TX
HOOD
TX2210273.00
S B BEASLEY ET UX
9/28/2004
HOOD
2059
777
19473
TX
HOOD
TX2210275.00
MICHAEL CAMPBELL ET UX
10/9/2004
HOOD
2143
530
17409
TX
HOOD
TX2210276.20
JACKIE LYNN HAWKINS ET UX
9/6/2011
HOOD
 
 
2011-0010835
TX
HOOD
TX2210276.22
FRANCES BANDY ET VIR
9/26/2011
HOOD
 
 
2011-0010837
TX
HOOD
TX2210276.26
NATHAN HAWKINS ET UX
9/6/2011
HOOD
 
 
2011-0011936
TX
HOOD
TX2210276.27
RUSSELL W HAWKINS
10/7/2014
HOOD
 
 
2014-0011173
TX
HOOD
TX2210276.28
JERRY M MARTIN ET UX
10/13/2014
HOOD
 
 
2014-0011174
TX
HOOD
TX2210276.29
ROBERT RHETT RHODES ET UX
10/18/2014
HOOD
 
 
2014-0012091
TX
HOOD
TX2210276.30
DONNA G STEPHENS ET VIR
9/15/2014
HOOD
 
 
2014-0011178
TX
HOOD
TX2210276.31
CARRIE DELAINE RHODES
10/18/2014
HOOD
 
 
2014-0012090
TX
HOOD
TX2210276.32
JAMES ORAN RHODES
10/18/2014
HOOD
 
 
2015-0000670
TX
HOOD
TX2210277.00
GILBERT HENSLEE ET UX
10/25/2004
HOOD
2059
780
19474
TX
HOOD
TX2210278.00
SUNNYE L BURT
10/5/2004
HOOD
2051
372
17558
TX
HOOD
TX2210279.00
ISABEL FORD SCOTT EST ETAL
10/13/2004
HOOD
2051
350
17551
TX
HOOD
TX2210281.00
JASON SCOTT WORTHEN ET UX
10/18/2004
HOOD
2059
766
19469
TX
HOOD
TX2210285.00
RON GREENTHALER ET EX
10/20/2004
HOOD
2055
742
18756
TX
HOOD
TX2210287.00
RICKEY CURLEE ET UX
11/1/2004
HOOD
2052
979
17905
TX
HOOD
TX2210288.00
STEPHEN W WILLIAMS ET UX
10/19/2004
HOOD
2059
769
19470
TX
HOOD
TX2210290.01
PAYTE INVESTMENTS LTD
12/13/2004
HOOD
2071
276
984
TX
HOOD
TX2210290.15
SAM L SHIPLEY ET UX
5/11/2005
HOOD
2106
747
9115
TX
HOOD
TX2210290.16
WYNONIA PALLMEYER ESTATE
4/25/2005
HOOD
2119
345
11940
TX
HOOD
TX2210290.46
JAMES L PALMER
8/12/2007
HOOD
2370
497
1576
TX
HOOD
TX2210293.00
JAMES ALAN EASLEY ET UX
12/6/2004
HOOD
2064
245
20506
TX
HOOD
TX2210296.00
JERRY D DAWSON
12/10/2004
HOOD
2068
535
289
TX
HOOD
TX2210298.00
KRISTIE ANN HOOVER DAVIS
12/30/2004
HOOD
2073
179
1455
TX
HOOD
TX2210299.00
HENRY E HOOVER ET UX
12/30/2004
HOOD
2073
177
1454
TX
HOOD
TX2210301.00
HELEN JANE VAUGHN
10/12/2004
HOOD
2068
560
297
TX
HOOD
TX2210302.00
ALICE A CHASE
10/12/2004
HOOD
2068
558
296
TX
HOOD
TX2210303.00
BETTY L MCCREIGHT
10/12/2004
HOOD
2068
552
294
TX
HOOD
TX2210305.00
ROBERT D KILLION JR ET UX
10/21/2004
HOOD
2073
193
1461
TX
HOOD
TX2210308.01
DONALD DIRKS ET UX
12/8/2004
HOOD
2071
285
986
TX
HOOD
TX2210310.00
LARRY G COTTLE ET UX
12/15/2004
HOOD
2073
183
1457
TX
HOOD
TX2210317.00
DICK BRUTON
1/22/2005
HOOD
2079
177
2809
TX
HOOD
TX2210319.00
ACTON CEMETERY INC
2/28/2005
HOOD
2093
23
5849
TX
HOOD
TX2210319.00
ACTON CEMETERY INC
2/28/2005
 
 
 
 
TX
HOOD
TX2210320.00
C K & SARAH CLEVELAND TR
2/28/2005
HOOD
2093
26
5850
TX
HOOD
TX2210322.00
LESLIE GERALD LEAKE ET UX
2/24/2005
HOOD
2083
249
3699
TX
HOOD
TX2210323.10
ACTON MUNICIPAL UTILITY DI
10/28/2008
HOOD
2442
952
18681
TX
HOOD
TX2210323.10
ACTON MUNICIPAL UTILITY DI
10/28/2008
 
 
 
 
TX
HOOD
TX2210323.11
FAIRRIS NORTHWEST LTD
10/3/2008
HOOD
2442
911
18667
TX
HOOD
TX2210323.16
LORIE K HOLLOWAY
2/7/2009
HOOD
2463
516
3222
TX
HOOD
TX2210323.21
JIMMY D GLENN
3/8/2012
HOOD
 
 
2012-0003123
TX
HOOD
TX2210323.22
RAMONA ANN ELLIOTT
2/2/2012
HOOD
 
 
2012-0004112
TX
HOOD
TX2210323.23
BARY JAY NUSZ
2/2/2012
HOOD
 
 
2012-0004113
TX
HOOD
TX2210323.24
JACQUE LAWANA SELVIDGE
2/2/2012
HOOD
 
 
2012-0004278
TX
HOOD
TX2210323.25
LUELLA ADELL SPRUILL
2/2/2012
HOOD
 
 
2012-0004590
TX
HOOD
TX2210323.29
THOMAS EDWARD WALLS
2/2/2012
HOOD
 
 
2012-0005489
TX
HOOD
TX2210323.30
LILLIE MAURICE ROGERS
2/2/2012
HOOD
 
 
2012-0005490
TX
HOOD
TX2210323.31
LINDA SUE WILL
2/2/2012
HOOD
 
 
2012-0005485
TX
HOOD
TX2210323.33
SHALMIR LUKICH
1/23/2015
HOOD
 
 
2015-0002335
TX
HOOD
TX2210330.00
GENERATIONS CHURCH
4/18/2005
HOOD
2105
835
8866
TX
HOOD
TX2210338.00
MARY F SHARPE ET AL
6/15/2005
HOOD
2121
241
12349
TX
HOOD
TX2210339.00
KEVIN FORTNEY ET UX
7/20/2005
HOOD
2121
238
12348
TX
HOOD
TX2210340.00
WILLIAM M MARTENSEN
7/26/2005
HOOD
2128
67
13817
TX
HOOD
TX2210343.00
GARY M HIBBS ET UX
8/12/2005
HOOD
2134
65
15157
TX
HOOD
TX2210344.01
KELVIN AARON WRIGHT
9/5/2005
HOOD
2139
299
16421
TX
HOOD
TX2210344.02
NARISSA WRIGHT BARRETT
9/5/2005
HOOD
2139
303
16422
TX
HOOD
TX2210344.03
CYNTHIA S THOMAS ET VIR
5/25/2006
HOOD
2211
506
11234
TX
HOOD
TX2210344.04
JANET M DIXON ET VIR
5/25/2006
HOOD
2212
679
11505
TX
HOOD
TX2210344.05
LEE ANNE WILLIAMS
5/25/2006
HOOD
2212
683
11507
TX
HOOD
TX2210344.06
JAMES WASINGER
5/25/2006
HOOD
2212
49
11366
TX
HOOD
TX2210344.07
RICHARD WASINGER ET UX
5/25/2006
HOOD
2212
47
11365
TX
HOOD
TX2210346.00
ROBT MOORE/ CURTIS HARRIS
7/20/2005
HOOD
2139
307
16423
TX
HOOD
TX2210352.00
JUAN B ZAMUDIO ET UX
9/16/2005
HOOD
2145
648
17924
TX
HOOD
TX2210352.00
JUAN B ZAMUDIO ET UX
9/16/2005
 
 
 
 
TX
HOOD
TX2210353.00
BILLY LAIL ET UX
9/7/2005
HOOD
2141
626
16955
TX
HOOD
TX2210356.00
ZETA C MARTIN, IND AND TR
9/20/2005
HOOD
2145
651
17925
TX
HOOD
TX2210357.00
CARMEN NELL ANDREWS ET AL
9/17/2005
HOOD
2149
52
18644
TX
HOOD
TX2210357.00
CARMEN NELL ANDREWS ET AL
9/17/2005
 
 
 
 
TX
HOOD
TX2210358.00
RICKEY CARL ANDREWS ET UX
9/17/2005
HOOD
2149
30
18637
TX
HOOD
TX2210359.00
MELMA JEAN LINTHICUM
9/30/2005
HOOD
2149
55
18645
TX
HOOD
TX2210361.00
TOM CRUM ET UX
8/8/2005
HOOD
2149
57
18646
TX
HOOD
TX2210363.00
3925 PARTNERS, LTD
10/11/2005
HOOD
2249
324
20012
TX
HOOD
TX2210367.01
TOM DURANT ET UX
10/11/2005
HOOD
2155
868
20251
TX
HOOD
TX2210367.02
EDMOND DAVIS WOODARD ET UX
10/5/2005
HOOD
2158
213
20846
TX
HOOD
TX2210367.03
CHARLES R HOFFMAN SR
11/7/2008
HOOD
2440
539
18106
TX
HOOD
TX2210367.04
NANCY CLARKE STOGNER
3/16/2009
HOOD
2472
643
5246
TX
HOOD
TX2210367.05
JOHN H CLARKE
3/16/2009
HOOD
2472
649
5249
TX
HOOD
TX2210367.06
BOBBIE HELEN CLARKE
3/16/2009
HOOD
2472
647
5248
TX
HOOD
TX2210367.07
AUSTIN RAY CLARKE
3/16/2009
HOOD
2472
645
5247
TX
HOOD
TX2210367.08
ROBERT FRANKLIN STEPHENSON
3/7/2009
HOOD
2471
802
5035
TX
HOOD
TX2210367.08
ROBERT FRANKLIN STEPHENSON
3/7/2009
 
 
 
 
TX
HOOD
TX2210367.09
JON LINDSEY STEPHENSON
3/7/2009
HOOD
2471
804
5036
TX
HOOD
TX2210367.09
JON LINDSEY STEPHENSON
3/7/2009
 
 
 
 
TX
HOOD
TX2210367.10
JAMES ALLEN STEPHENSON
3/7/2009
HOOD
2471
800
5034
TX
HOOD
TX2210367.10
JAMES ALLEN STEPHENSON
3/7/2009
 
 
 
 
TX
HOOD
TX2210368.01
DORIS JEAN FRANCISCO
9/26/2005
HOOD
2149
28
18636
TX
HOOD
TX2210368.02
DARRELL WARD JR ET UX
1/25/2006
HOOD
2173
313
2178
TX
HOOD
TX2210370.00
GEORGIA M W DAVENPORT
9/9/2005
HOOD
2155
866
20250
TX
HOOD
TX2210371.00
J E WINTERS FAM PART LTD
9/9/2005
HOOD
2155
877
20255
TX
HOOD
TX2210372.01
PAMELA KAY CASH
9/26/2005
HOOD
2155
872
20253
TX
HOOD
TX2210372.02
CHRISTOPHER C CASH JR
9/26/2005
HOOD
2155
870
20252
TX
HOOD
TX2210377.00
DAMRON WAYLAND REECE ET UX
9/18/2003
HOOD
1956
614
16819
TX
HOOD
TX2210378.00
WILLIAM F HARRIS ET UX
11/21/2005
HOOD
2158
209
20845
TX
HOOD
TX2210378.00
WILLIAM F HARRIS ET UX
11/21/2005
 
 
 
 
TX
HOOD
TX2210382.01
JOHN S RAINES
11/29/2005
HOOD
2161
515
21450
TX
HOOD
TX2210382.02
SIGNATURE CABINETRY & CUST
12/26/2005
HOOD
2173
319
2180
TX
HOOD
TX2210384.00
JACK L MARTIN SR ET UX
6/30/2004
HOOD
2031
952
12843
TX
HOOD
TX2210385.00
KENNETH L MASSEY
8/9/2004
HOOD
2053
524
18032
TX
HOOD
TX2210392.00
SU LIN HODGES ET VIR
11/8/2005
HOOD
2173
322
2181
TX
HOOD
TX2210393.00
DEBBIE THOMPSON ET VIR
11/24/2005
HOOD
2173
315
2179
TX
HOOD
TX2210398.00
GERALD L FINN
3/2/2006
HOOD
2186
141
5361
TX
HOOD
TX2210400.00
TERRY K FLEMING ET UX
1/31/2006
HOOD
2186
146
5363
TX
HOOD
TX2210403.00
BRIAN S HORTON
3/15/2006
HOOD
2186
132
5358
TX
HOOD
TX2210404.00
PATSY BEDSOLE
3/8/2006
HOOD
2191
289
6517
TX
HOOD
TX2210405.00
TERRY MORALES
4/26/2006
HOOD
2211
517
11237
TX
HOOD
TX2210407.01
JASON BRITT ET UX
4/18/2006
HOOD
2201
307
9141
TX
HOOD
TX2210407.02
GARRY Z LUKER
4/18/2006
HOOD
2201
309
9142
TX
HOOD
TX2210408.03
ALLAN A STRIEGLER
4/19/2006
HOOD
2211
484
11225
TX
HOOD
TX2210408.04
JOHN HOWARD STRIEGLER
4/19/2006
HOOD
2218
485
12882
TX
HOOD
TX2210408.04
JOHN HOWARD STRIEGLER
4/19/2006
 
 
 
 
TX
HOOD
TX2210408.05
GEORGIA NUTT RAMAY
8/11/2006
HOOD
2230
606
15665
TX
HOOD
TX2210408.05
GEORGIA NUTT RAMAY
8/11/2006
 
 
 
 
TX
HOOD
TX2210408.06
BRIAN A MACOMBER ET UX
3/31/2008
HOOD
2392
230
6647
TX
HOOD
TX2210408.06
BRIAN A MACOMBER ET UX
3/31/2008
 
 
 
 
TX
HOOD
TX2210408.09
AMY E SPEER
11/17/2014
HOOD
 
 
2015-0000667
TX
HOOD
TX2210411.01
PRENTICE BAKER ET UX
5/10/2006
HOOD
2211
490
11228
TX
HOOD
TX2210413.00
L B ROLLINS ET UX
4/26/2006
HOOD
2211
494
11229
TX
HOOD
TX2210414.00
KARAN SUE ROLLINS EXE ESTA
5/31/2006
HOOD
2211
497
11230
TX
HOOD
TX2210418.00
DANNY ROLLINS
6/13/2006
HOOD
2216
479
12441
TX
HOOD
TX2210420.01
WM G WHITECOTTON ET UX
6/21/2006
HOOD
2226
205
14686
TX
HOOD
TX2210420.02
BARBARA J MCDONALD
8/30/2007
HOOD
2335
294
16762
TX
HOOD
TX2210421.01
WILLIAM N HOFMANN ET UX
6/16/2006
HOOD
2230
608
15666
TX
HOOD
TX2210421.02
O P LEONARD JR ET AL
7/1/2009
HOOD
2493
50
9923
TX
HOOD
TX2210423.00
CHARLES GLENN VAUGHN ET UX
5/22/2006
HOOD
2223
708
14081
TX
HOOD
TX2210426.01
W C HAMMER ET UX
4/10/2006
HOOD
2218
487
12883
TX
HOOD
TX2210426.02
GARRY Z LUKER
4/10/2006
HOOD
2223
706
14080
TX
HOOD
TX2210426.03
WALTER CAVEN ET AL
5/1/2007
HOOD
2300
774
8621
TX
HOOD
TX2210426.03
WALTER CAVEN ET AL
5/1/2007
 
 
 
 
TX
HOOD
TX2210426.04
MABEL F REAVES
4/22/2008
HOOD
2405
721
9830
TX
HOOD
TX2210426.05
JASON M FOJTASEK ET UX
4/22/2008
HOOD
2405
724
9831
TX
HOOD
TX2210426.07
MICHELLE K GAMO
4/22/2008
HOOD
2405
739
9836
TX
HOOD
TX2210426.08
ALICE T HAMPTON
4/22/2008
HOOD
2405
696
9819
TX
HOOD
TX2210426.09
JEFFREY L BOKOR ET UX
4/22/2008
HOOD
2405
708
9824
TX
HOOD
TX2210426.11
JURGEN KEYS ET UX
4/22/2008
HOOD
2403
56
9196
TX
HOOD
TX2210426.12
TERESA FINN
4/22/2008
HOOD
2405
727
9832
TX
HOOD
TX2210426.13
ANICETO FLORES ET UX
4/22/2008
HOOD
2405
736
9835
TX
HOOD
TX2210426.14
HELEN FULFER
1/7/2008
HOOD
2377
650
3100
TX
HOOD
TX2210427.00
WYATT WIEDERKEHR ET UX
6/14/2006
HOOD
2211
486
11226
TX
HOOD
TX2210428.00
PERRY THOMAS DONAHOO ET UX
6/9/2006
HOOD
2223
703
14079
TX
HOOD
TX2210429.00
HOWARD GOODMAN
6/23/2006
HOOD
2218
480
12880
TX
HOOD
TX2210431.00
HAROLD L SANDEL JR
5/3/2006
HOOD
2211
488
11227
TX
HOOD
TX2210433.01
THE MABERY TRUST
6/16/2006
HOOD
2223
713
14083
TX
HOOD
TX2210433.02
FREELAN MABERY
8/14/2008
HOOD
2433
315
16306
TX
HOOD
TX2210434.00
RUTH LANDERS
7/26/2006
HOOD
2229
811
15510
TX
HOOD
TX2210436.00
FD-GRANBURY BEND LTD
7/12/2006
HOOD
2223
711
14082
TX
HOOD
TX2210439.00
SAMUEL C ARCHER
8/1/2006
HOOD
2229
807
15508
TX
HOOD
TX2210440.00
GRACE BIBLE CHURCH
7/12/2006
HOOD
2229
801
15505
TX
HOOD
TX2210445.00
HELEN E PONTIER ET VIR
8/21/2006
HOOD
2244
921
18992
TX
HOOD
TX2210448.00
GRANBURY CHURCH OF CHRIST
8/17/2006
HOOD
2230
614
15668
TX
HOOD
TX2210451.01
GARRY Z LUKER
7/5/2006
HOOD
2216
719
12481
TX
HOOD
TX2210451.02
CHARO INC
7/12/2006
HOOD
2217
120
12574
TX
HOOD
TX2210451.03
THOMAS RAY MARBUT
3/30/2009
HOOD
2474
142
5618
TX
HOOD
TX2210451.04
THOMAS MILLIGAN
5/28/2009
HOOD
2485
678
8155
TX
HOOD
TX2210451.05
JESSE L BRADLEY
4/22/2009
HOOD
2481
902
7310
TX
HOOD
TX2210451.06
MITCHELL O PRUITT
4/7/2009
HOOD
2481
922
7318
TX
HOOD
TX2210451.07
CONNIE MARY HABERN
5/21/2009
HOOD
2488
122
8725
TX
HOOD
TX2210451.08
BRYAN ROE
5/21/2009
HOOD
2488
125
8726
TX
HOOD
TX2210452.99
MARGARET RANEY
8/27/2006
HOOD
2237
795
17344
TX
HOOD
TX2210453.99
WILLIAM BYRON RANEY
8/30/2006
HOOD
2237
799
17346
TX
HOOD
TX2210454.99
TWILA JONES
8/27/2006
HOOD
2237
797
17345
TX
HOOD
TX2210456.00
MAXINE'S RESTAURANT
8/21/2006
HOOD
2236
783
17119
TX
HOOD
TX2210457.00
RANDY C JACKSON
8/27/2006
HOOD
2236
776
17116
TX
HOOD
TX2210458.00
JAMES L SMITH ET UX
8/21/2006
HOOD
2236
773
17115
TX
HOOD
TX2210459.01
CLAIBORNE ARCHER
8/1/2006
HOOD
2244
923
18993
TX
HOOD
TX2210459.01
CLAIBORNE ARCHER
8/1/2006
 
 
 
 
TX
HOOD
TX2210459.02
HENREIDA ARCHER JONES
8/3/2006
HOOD
2237
801
17347
TX
HOOD
TX2210459.02
HENREIDA ARCHER JONES
8/3/2006
 
 
 
 
TX
HOOD
TX2210460.00
ROBERT M LING ET UX
9/8/2006
HOOD
2241
377
18143
TX
HOOD
TX2210461.00
MARTIN L YARBOROUGH ET UX
9/14/2006
HOOD
2241
374
18142
TX
HOOD
TX2210463.00
HANFORD INC
8/2/2006
HOOD
2235
98
16715
TX
HOOD
TX2210465.00
WILLIAM G BRADLEY ET UX
9/7/2006
HOOD
2241
362
18138
TX
HOOD
TX2210466.00
DAVIDS PROPERTIES LP
9/21/2006
HOOD
2241
365
18139
TX
HOOD
TX2210468.00
KYLE D LONG ET UX
9/8/2006
HOOD
2241
368
18140
TX
HOOD
TX2210470.00
CALVIN LEON DAVIS ET UX
8/21/2006
HOOD
2247
200
19553
TX
HOOD
TX2210475.00
JIM D BENWARE ET UX
10/3/2006
HOOD
2242
833
18494
TX
HOOD
TX2210476.00
KEVIN W LONG ET UX
10/3/2006
HOOD
2248
181
19759
TX
HOOD
TX2210477.00
JACK M PEER SR ET UX
10/3/2006
HOOD
2248
172
19756
TX
HOOD
TX2210478.00
JAMES VICTOR PRINCE ET UX
9/28/2006
HOOD
2248
178
19758
TX
HOOD
TX2210479.00
WARREN M DAVENPORT ET UX
10/3/2006
HOOD
2248
169
19755
TX
HOOD
TX2210481.00
TRACIE K. SCOTT
9/14/2006
HOOD
2244
905
18986
TX
HOOD
TX2210482.00
ROBERT L. HIATT ET UX
9/14/2006
HOOD
2244
902
18985
TX
HOOD
TX2210483.00
DUANE M BLEEKER ET UX
9/28/2006
HOOD
2244
883
18978
TX
HOOD
TX2210484.00
J CALK OC ROLLINS TRST
9/26/2006
HOOD
2249
326
20013
TX
HOOD
TX2210485.00
BILLY JOE OLIVER JR. ET UX
9/12/2006
HOOD
2242
830
18493
TX
HOOD
TX2210486.00
STEPHEN W. LIVELY ET UX
9/11/2006
HOOD
2244
878
18976
TX
HOOD
TX2210487.00
BARRY N. SMITH ET UX
9/21/2006
HOOD
2248
161
19752
TX
HOOD
TX2210488.00
GAYLE MAX CALK ET UX
9/26/2006
HOOD
2244
885
18979
TX
HOOD
TX2210489.00
DECORDOVA ENERGY CO LP
10/16/2006
HOOD
2249
316
20009
TX
HOOD
TX2210490.00
RONALD P BERLIN
9/1/2006
HOOD
2232
521
16131
TX
HOOD
TX2210491.00
JASON ROGERS ET UX
10/5/2006
HOOD
2248
184
19760
TX
HOOD
TX2210492.00
REBECCA KOEHN
10/12/2006
HOOD
2248
175
19757
TX
HOOD
TX2210493.00
DALY R BALES JR ET UX
9/20/2006
HOOD
2248
163
19753
TX
HOOD
TX2210494.00
PEARLENE S PRICE
10/12/2006
HOOD
2248
167
19754
TX
HOOD
TX2210495.00
JEANNETTE CALK AIF ROLLINS
10/12/2006
HOOD
2244
881
18977
TX
HOOD
TX2210496.00
PHILIP W CRISWELL ET UX
9/19/2006
HOOD
2244
911
18988
TX
HOOD
TX2210497.00
MIRIAM KUGGA MONCRIEF TR
9/27/2006
HOOD
2244
914
18989
TX
HOOD
TX2210498.00
PARTEN FAMILY LIVING TR
10/9/2006
HOOD
2244
908
18987
TX
HOOD
TX2210500.00
ROY L KINNARD ET UX
10/9/2006
HOOD
2249
321
20011
TX
HOOD
TX2210501.00
KARIN DUNN
10/10/2006
HOOD
2248
187
19761
TX
HOOD
TX2210503.00
CAROL SUE MCRAE
9/30/2006
HOOD
2255
623
21414
TX
HOOD
TX2210504.00
CECIL M PYRON ET UX
10/5/2006
HOOD
2255
626
21415
TX
HOOD
TX2210505.00
CLIFFORD W WARNER
9/27/2006
HOOD
2248
150
19748
TX
HOOD
TX2210506.00
CHARLOTTE D BALLARD ET VIR
10/9/2006
HOOD
2248
156
19750
TX
HOOD
TX2210507.00
EARNEST R DERRICK ET AL
10/9/2006
HOOD
2248
147
19747
TX
HOOD
TX2210508.00
WILLIAM CRAIG DAVIS
10/15/2006
HOOD
2248
153
19749
TX
HOOD
TX2210510.00
MITCHELL BEND CEMETERY
10/11/2006
HOOD
2249
318
20010
TX
HOOD
TX2210511.00
LAKE GRANBURY CHRIST TEMP
10/10/2006
HOOD
2249
312
20007
TX
HOOD
TX2210516.01
RICHARD C BATES ET UX
9/1/2006
HOOD
2255
611
21409
TX
HOOD
TX2210516.02
TRI-RICH INC
9/1/2006
HOOD
2255
609
21408
TX
HOOD
TX2210516.03
GEORGE ARNOLD ET UX
9/1/2006
HOOD
2258
3
21976
TX
HOOD
TX2210516.04
DAN L GRIFFIN ET UX
9/1/2006
HOOD
2255
594
21402
TX
HOOD
TX2210522.00
RAY R YOUNG IN AIF M YOUNG
10/24/2006
HOOD
2249
291
19998
TX
HOOD
TX2210523.00
WILLIAM M MOORE ET UX
10/15/2006
HOOD
2249
297
20000
TX
HOOD
TX2210524.00
TOMMY RAY GREEN SR ET UX
9/30/2006
HOOD
2249
288
19997
TX
HOOD
TX2210525.00
DEBORAH J ALEXANDER
10/18/2006
HOOD
2249
282
19995
TX
HOOD
TX2210526.00
JOYCE CONKLIN
10/18/2006
HOOD
2249
285
19996
TX
HOOD
TX2210527.00
LEONARD D GROBER ET UX
10/15/2006
HOOD
2249
294
19999
TX
HOOD
TX2210529.00
BOLDLUCKK FAM LP D BALES
10/20/2006
HOOD
2255
586
21400
TX
HOOD
TX2210530.00
STEVE PRATER ET UX
10/20/2006
HOOD
2255
583
21399
TX
HOOD
TX2210531.00
JAMES K FULLER ET UX
10/9/2006
HOOD
2255
606
21407
TX
HOOD
TX2210532.00
GREGORY C WINTERS ET UX
10/27/2006
HOOD
2255
603
21406
TX
HOOD
TX2210533.00
RANDALL LEE MURPHY ET UX
10/9/2006
HOOD
2255
629
21416
TX
HOOD
TX2210534.00
MARY LOUISE HIDALGO
10/18/2006
HOOD
2255
617
21412
TX
HOOD
TX2210535.01
CHERYL LOUISE GILMORE
10/20/2006
HOOD
2255
620
21413
TX
HOOD
TX2210535.02
ROBERT GILMORE
12/21/2009
HOOD
2525
578
734
TX
HOOD
TX2210538.00
BARNEY W CAUBLE ET UX
10/5/2004
HOOD
2061
272
19792
TX
HOOD
TX2210543.00
BRYAN E MAULDIN ET UX
10/31/2006
HOOD
2255
598
21404
TX
HOOD
TX2210546.00
STEPHANIE SHELTON
10/28/2006
HOOD
2270
9
1378
TX
HOOD
TX2210549.00
EDWARD M BUTLER ET UX
11/13/2006
HOOD
2257
974
21963
TX
HOOD
TX2210550.00
DENNIS D NOTGRASS
11/8/2006
HOOD
2257
982
21966
TX
HOOD
TX2210551.00
EDWARD J DITTLINGER ET UX
10/27/2006
HOOD
2259
224
22271
TX
HOOD
TX2210552.00
DEAN JARMAN ET UX
11/6/2006
HOOD
2259
221
22270
TX
HOOD
TX2210553.00
CRAIG A SIMON ET UX
11/6/2006
HOOD
2259
200
22263
TX
HOOD
TX2210554.00
GARY D HORN ET UX
10/9/2006
HOOD
2259
208
22264
TX
HOOD
TX2210555.00
MICHAEL C CHESTNUT ET UX
11/6/2006
HOOD
2259
206
22265
TX
HOOD
TX2210556.00
LOLA JANICE DEWALD
10/25/2006
HOOD
2257
971
21962
TX
HOOD
TX2210559.00
EARL BAUCOM
9/30/2006
HOOD
2277
159
3142
TX
HOOD
TX2210560.00
ROBERT BISHOP OCONNER ETUX
10/28/2006
HOOD
2458
938
2173
TX
HOOD
TX2210561.00
ROBERT M WILLIAMS ET UX
11/27/2006
HOOD
2259
196
22261
TX
HOOD
TX2210565.00
JOSEPH R NEWMAN ET UX
11/21/2006
HOOD
2259
218
22269
TX
HOOD
TX2210566.00
ROBERT N GRAY
11/27/2006
HOOD
2270
92
1413
TX
HOOD
TX2210567.00
RONALD R CHEYNE TRST ET UX
11/21/2006
HOOD
2259
215
22268
TX
HOOD
TX2210568.00
DOLEN BARTOS ET UX
11/21/2006
HOOD
2259
209
22266
TX
HOOD
TX2210569.00
MARGARET FAYE ADAMS
11/21/2006
HOOD
2259
212
22267
TX
HOOD
TX2210570.01
R N GRAY & W F BENNIS
11/22/2006
HOOD
2298
666
8127
TX
HOOD
TX2210570.02
K GRAY AIF METCALF / CLAY
4/2/2007
HOOD
2298
640
8117
TX
HOOD
TX2210572.00
STEVEN MAX WARD ET UX
11/6/2006
HOOD
2270
71
1405
TX
HOOD
TX2210573.01
SATARI ENTERPRISES ET AL
11/14/2006
HOOD
ALL 2273
137 172 167 162 157 152 147 142
2159 2166 2165 2164 2163 2162 2161 2160
TX
HOOD
TX2210573.02
VERNA BARBER
12/13/2005
HOOD
2160
398
21200
TX
HOOD
TX2210573.02
VERNA BARBER
12/13/2005
 
 
 
 
TX
HOOD
TX2210573.03
TOMMY GARLAND ET UX
2/1/2007
HOOD
2281
939
4269
TX
HOOD
TX2210573.04
DANNY RAY GARRETT ET UX
2/7/2007
HOOD
2281
935
4267
TX
HOOD
TX2210573.05
MARGARET PRYOR
2/2/2007
HOOD
2281
937
4268
TX
HOOD
TX2210573.06
WILLIAM L COOK JR ET UX
2/19/2007
HOOD
2281
933
4266
TX
HOOD
TX2210573.07
GORDON W KENNEY ET UX
2/10/2007
HOOD
2281
931
4265
TX
HOOD
TX2210573.08
WILLIAM E GIBSON
2/7/2007
HOOD
2281
943
4270
TX
HOOD
TX2210573.09
LEE ANTHONY CHANDLER ET UX
2/7/2007
HOOD
2421
336
13517
TX
HOOD
TX2210575.00
WILLIAM F WALTERS
11/19/2006
HOOD
2270
65
1402
TX
HOOD
TX2210577.01
LEROY J HELF
11/20/2006
HOOD
2270
41
1391
TX
HOOD
TX2210577.02
JAMES MICHAEL PERRY
11/8/2006
HOOD
2270
38
1390
TX
HOOD
TX2210577.03
CHRYSTELLE C PERRY
11/8/2006
HOOD
2270
44
1392
TX
HOOD
TX2210580.00
SUNNYE L BURT REV TRST
11/28/2006
HOOD
2270
76
1407
TX
HOOD
TX2210581.00
MICHAEL E TALMAGE ET UX
10/27/2006
HOOD
2270
79
1408
TX
HOOD
TX2210583.00
FARRIS H WHEAT ET UX
1/6/2007
HOOD
2265
756
422
TX
HOOD
TX2210584.00
BYRON P SEARS ET UX
12/5/2006
HOOD
2270
14
1380
TX
HOOD
TX2210585.00
JAMES E HUNTER ET UX
12/5/2006
HOOD
2270
35
1389
TX
HOOD
TX2210586.00
KYU TAE PARK ET UX
11/10/2006
HOOD
2270
1
1375
TX
HOOD
TX2210587.00
RONALD J TOON ET UX
12/12/2006
HOOD
2270
24
1384
TX
HOOD
TX2210608.00
JERRY MOLDER ET UX
12/2/2006
HOOD
2270
85
1410
TX
HOOD
TX2210653.00
ROGER GEE
12/13/2006
HOOD
2270
67
1403
TX
HOOD
TX2210654.01
OTTO YATES ET UX
12/15/2006
HOOD
2270
61
1400
TX
HOOD
TX2210654.02
JEPTHA C TATUM III ET UX
1/5/2007
HOOD
2270
74
1406
TX
HOOD
TX2210655.00
REX D BRUTON ET UX
11/16/2006
HOOD
2270
87
1411
TX
HOOD
TX2210660.00
VIC ADAMS ET AL
12/5/2006
HOOD
2270
21
1383
TX
HOOD
TX2210667.00
MONTE C MERCER ET UX
12/3/2006
HOOD
2269
997
1373
TX
HOOD
TX2210668.00
WILLIAM G EMMETT ET UX
12/18/2006
HOOD
2270
3
1376
TX
HOOD
TX2210678.00
ROBIN HURST ET UX
12/3/2006
HOOD
2273
181
2169
TX
HOOD
TX2210682.00
BILLIE J BRIDGES
9/19/2006
HOOD
2241
371
18141
TX
HOOD
TX2210684.01
LAURA S CROSBY
12/15/2006
HOOD
2277
186
3152
TX
HOOD
TX2210684.02
CHARLES R SNAKARD
12/15/2006
HOOD
2277
181
3151
TX
HOOD
TX2210684.03
SHELLEY KAY SASS TRUST
3/12/2007
HOOD
2289
221
5921
TX
HOOD
TX2210687.00
JOE M MOLDER ET UX
1/11/2007
HOOD
2281
914
4257
TX
HOOD
TX2210692.00
MERRITHEW & MERRITHEW
1/13/2007
HOOD
2281
925
4262
TX
HOOD
TX2210693.00
GANTT FAMILY LIVING TRUST
1/13/2007
HOOD
2281
923
4261
TX
HOOD
TX2210694.01
CRISP FAMILY LP
12/17/2006
HOOD
2276
211
92900
TX
HOOD
TX2210694.02
YVONNE READ ET VIR
10/23/2003
HOOD
1977
469
559
TX
HOOD
TX2210694.02
YVONNE READ ET VIR
10/23/2003
 
 
 
 
TX
HOOD
TX2210698.00
RANDY W SOLOMON ET UX
2/23/2007
HOOD
2281
869
4240
TX
HOOD
TX2210700.00
TAMATHA HURST
2/15/2007
HOOD
2276
920
3078
TX
HOOD
TX2210710.01
DAN V DENT ET UX
1/21/2007
HOOD
2284
501
4830
TX
HOOD
TX2210710.02
A LEE HARRIS ET UX
1/21/2007
HOOD
2284
513
4835
TX
HOOD
TX2210714.00
FRED FAYYAZI
1/16/2007
HOOD
2277
375
3217
TX
HOOD
TX2210715.00
MICHAEL V KELLY ET UX
2/26/2007
HOOD
2281
871
4241
TX
HOOD
TX2210723.00
JAMES G WALSH TRUSTEE
3/7/2007
HOOD
2283
264
4618
TX
HOOD
TX2210724.00
EDNA LOUISE MCQUEEN
2/6/2007
HOOD
2284
505
4832
TX
HOOD
TX2210735.00
HENRY MILTON MOLDER ET UX
3/1/2007
HOOD
2289
196
5912
TX
HOOD
TX2210741.01
MARGARET DENISE DUNBAR
3/8/2007
HOOD
2289
237
5929
TX
HOOD
TX2210741.02
DEE ANN DENT ET VIR
2/23/2007
HOOD
2298
670
8129
TX
HOOD
TX2210741.03
LARRY D HUFF
3/16/2007
HOOD
2289
239
5930
TX
HOOD
TX2210741.04
WILLIAM E HUFF
3/8/2007
HOOD
2289
241
5931
TX
HOOD
TX2210744.00
RED ROCK ENTERPRISES LLC
2/23/2007
HOOD
2293
576
7000
TX
HOOD
TX2210751.00
FRED F FAYYAZI
3/1/2007
HOOD
2293
571
6998
TX
HOOD
TX2210752.00
DANNY W WILLS ET UX
3/24/2007
HOOD
2293
587
7004
TX
HOOD
TX2210756.00
VAN GRIFFITH ET UX
3/26/2007
HOOD
2293
556
6991
TX
HOOD
TX2210759.00
ACTON CENTRE LLC
3/26/2007
HOOD
2293
574
6999
TX
HOOD
TX2210760.00
RONALD J DAVIS ET UX
3/25/2007
HOOD
2293
584
7003
TX
HOOD
TX2210761.00
TAMATHA HURST
4/5/2007
HOOD
2293
567
6996
TX
HOOD
TX2210762.01
JAMES G WALSH TRUSTEE
3/7/2007
HOOD
2293
558
6992
TX
HOOD
TX2210762.02
ROBERT ADAIR ET UX
12/22/2006
HOOD
2270
17
1381
TX
HOOD
TX2210763.00
DAVID A SCHOENER ET UX
3/26/2007
HOOD
2298
679
8133
TX
HOOD
TX2210764.00
EDWARD J PULTORAK ET UX
3/27/2007
HOOD
2298
682
8134
TX
HOOD
TX2210765.00
CHARLES R WHITEHEAD ET UX
3/27/2007
HOOD
2298
688
8136
TX
HOOD
TX2210766.00
LARRY DALE BARNES ET UX
3/25/2007
HOOD
2293
590
7005
TX
HOOD
TX2210768.00
DARYL PITTS ET UX
3/26/2007
HOOD
2298
685
8135
TX
HOOD
TX2210771.00
GEORGE H MOORE ET UX
4/18/2007
HOOD
2298
668
8128
TX
HOOD
TX2210772.00
KATHLEEN NEWLAND
3/27/2007
HOOD
2298
654
8122
TX
HOOD
TX2210775.00
FAYNE MULLEN ET UX
11/6/2006
HOOD
2298
696
8139
TX
HOOD
TX2210776.00
HOOD COUNTY HUMANE SOCIETY
2/12/2007
HOOD
2298
643
8118
TX
HOOD
TX2210783.00
FALL CREEK COMMUNITY CENTE
4/16/2007
HOOD
2297
851
7959
TX
HOOD
TX2210784.00
FALL CREEK CEMETERY
4/16/2007
HOOD
2297
849
7958
TX
HOOD
TX2210785.00
WILLIAM D PIKE ET UX
4/16/2007
HOOD
2300
803
8626
TX
HOOD
TX2210787.01
GLENDA PARK ET VIR
1/15/2009
HOOD
2467
23
3994
TX
HOOD
TX2210787.02
KENNETH Z MILLER ET UX
1/12/2009
HOOD
2467
27
3995
TX
HOOD
TX2210787.03
TWILA M WAKEFIELD SMITH
1/26/2009
HOOD
2467
19
3993
TX
HOOD
TX2210787.04
LEONARD O HEATHINGTON ET U
4/9/2007
HOOD
2324
649
14320
TX
HOOD
TX2210787.05
SHERRY MADDOX
1/15/2009
HOOD
2467
31
3996
TX
HOOD
TX2210787.06
HARLEY M ROLLINS EST
3/24/2009
HOOD
2480
297
6926
TX
HOOD
TX2210898.00
EQUIBRAND PRODUCTS GRP LP
4/16/2007
HOOD
2304
606
9551
TX
HOOD
TX2210909.00
DANIEL R NAYLOR ET UX
3/25/2007
HOOD
2308
942
10642
TX
HOOD
TX2210912.00
SILVER BULLET OIL & GAS
5/28/2007
HOOD
2309 AND 2311
345 AND 560
10761 AND 11283
TX
HOOD
TX2210937.00
CHRISTOPHER E MONTES ET UX
4/25/2007
HOOD
2318
281
12834
TX
HOOD
TX2210939.00
EARL ECKELS
5/15/2007
HOOD
2308
741
10584
TX
HOOD
TX2210940.00
GROUP W, LTD A TX LMTED PA
5/30/2007
HOOD
2318
235
12815
TX
HOOD
TX2210955.00
DICK BRUTON
4/18/2007
HOOD
2324
656
14323
TX
HOOD
TX2210956.00
EDWIN LEON HANKINS ET UX
6/5/2007
HOOD
2333
507
16310
TX
HOOD
TX2210957.02
KELLY SEALEY HOPPER
6/9/2007
HOOD
2357
878
21996
TX
HOOD
TX2210957.03
CAROL RHOADES SEALEY
6/9/2007
HOOD
2357
876
21995
TX
HOOD
TX2210957.04
J WILLIAM CARTER ET UX
12/12/2007
HOOD
2373
83
2184
TX
HOOD
TX2210957.05
MIRIAM CARTER BRUCE
12/12/2007
HOOD
2373
100
2191
TX
HOOD
TX2210957.06
GENE A CARTER ET UX
12/12/2007
HOOD
2373
153
2210
TX
HOOD
TX2210957.07
GLENDA CARTER YORK ET VIR
12/12/2007
HOOD
2373
66
2176
TX
HOOD
TX2210957.08
BETTY CARTER
12/12/2007
HOOD
2373
98
2190
TX
HOOD
TX2210957.09
JOHN L CARTER ET UX
12/12/2007
HOOD
2373
54
2170
TX
HOOD
TX2210957.10
MARY ANN CARTER
12/12/2007
HOOD
2382
32
4131
TX
HOOD
TX2210957.11
JOY CARTER JOHNSTONE
12/12/2007
HOOD
2373
56
2171
TX
HOOD
TX2210957.12
FAYE NELL HERM
12/12/2007
HOOD
2373
64
2175
TX
HOOD
TX2210957.13
STEVEN CARTER ET UX
12/12/2007
HOOD
2373
62
2174
TX
HOOD
TX2210957.14
MARY ANNE BENTON ET VIR
12/12/2007
HOOD
2382
71
4147
TX
HOOD
TX2210957.15
SUSAN CARTER SPORTSMAN
1/8/2008
HOOD
2382
10
4122
TX
HOOD
TX2210957.16
ROBERT CARTER ET UX
12/12/2007
HOOD
2382
39
4134
TX
HOOD
TX2210957.17
KAREN CARTER WADE ET VIR
12/12/2007
HOOD
2382
67
4145
TX
HOOD
TX2210957.18
MEGAN LYNN LONGTON
6/10/2010
HOOD
 
 
2010-0007760
TX
HOOD
TX2210957.19
MANDY HOLDERNESS
6/10/2010
HOOD
 
 
2010-0007757
TX
HOOD
TX2210963.00
PERRY WAYNE NATIONS ET UX
6/25/2007
HOOD
2324
654
14322
TX
HOOD
TX2210972.01
JERE RANDOL LANCASTER ETUX
6/25/2007
HOOD
2321
194
13525
TX
HOOD
TX2210972.02
VERDETTA MAURINE LANCASTER
6/25/2007
HOOD
2321
196
13526
TX
HOOD
TX2210980.99
BEN KLIMIST J KLIMIST
8/1/2007
HOOD
2328
263
15106
TX
HOOD
TX2210981.99
MILDRED KLIMIST
8/1/2007
HOOD
2328
266
15107
TX
HOOD
TX2210990.13
MARLENE CHAMPION ET VIR
9/22/2010
HOOD
 
 
2010-0012219
TX
HOOD
TX2210990.14
MARLENE CHAMPION ET VIR
9/22/2010
HOOD
 
 
2010-0012220
TX
HOOD
TX2210990.15
MAXINE TUCKER ET VIR
9/27/2010
HOOD
 
 
2010-0012888
TX
HOOD
TX2210990.16
MAXINE TUCKER ET VIR
9/27/2010
HOOD
 
 
2010-0012889
TX
HOOD
TX2210990.17
GWENDEAN DYRUD ET VIR
10/21/2010
HOOD
 
 
2010-0012891
TX
HOOD
TX2210990.18
GWENDEAN DYRUD ET VIR
10/21/2010
HOOD
 
 
2010-0012890
TX
HOOD
TX2210990.19
MYRLENE DEERING HOLDER
11/15/2010
HOOD
 
 
2010-0013445
TX
HOOD
TX2210990.20
GERALD MUSICK ET UX
11/17/2010
HOOD
 
 
2010-0013444
TX
HOOD
TX2210990.23
MYRNA WELLS
1/4/2011
HOOD
 
 
2011-0001094
TX
HOOD
TX2210990.26
DAVID ADAMS
12/11/2013
HOOD
 
 
2014-0000720
TX
HOOD
TX2210990.27
DAVID ADAMS
12/11/2013
HOOD
 
 
2014-0000719
TX
HOOD
TX2210990.28
DELPHINE I DEERING COUNTS
12/17/2013
HOOD
 
 
2014-0000718
TX
HOOD
TX2210990.29
H D STORY II
11/18/2014
HOOD
 
 
2015-0003651
TX
HOOD
TX2210991.01
JAMES D WALLS ET UX
7/20/2007
HOOD
2333
553
16329
TX
HOOD
TX2210991.03
SHERILYN GREGORY
11/4/2010
HOOD
 
 
2010-0013110
TX
HOOD
TX2210991.04
GEORGE LEE HAWPE
11/4/2010
HOOD
 
 
2010-0013111
TX
HOOD
TX2210991.05
RICHARD LEROY BYBEE
11/4/2010
HOOD
 
 
2010-0013113
TX
HOOD
TX2210991.06
TOMMIE THORNTON ET UX
7/30/2007
HOOD
2333
547
16327
TX
HOOD
TX2211002.00
GAYLAND EUGENE CARTER
8/10/2007
HOOD
2336
24
16932
TX
HOOD
TX2211003.00
RONNEY J EVERETTE ET UX
8/10/2007
HOOD
2336
69
16954
TX
HOOD
TX2211005.00
LORETTA F EVERETTE
8/10/2007
HOOD
2336
30
16935
TX
HOOD
TX2211006.00
WINNIFRED CARTER ET AL
8/10/2007
HOOD
2336
22
16931
TX
HOOD
TX2211009.00
DONALD G HOLLAND ET UX
8/10/2007
HOOD
2336
61
16950
TX
HOOD
TX2211010.00
DAVID CLEVELAND ET UX
8/11/2007
HOOD
2333
521
16317
TX
HOOD
TX2211011.00
ALTON LEE LOCKETT ET UX
8/10/2007
HOOD
2336
28
16934
TX
HOOD
TX2211012.00
LYNDELL RAY LOCKETT ET UX
8/10/2007
HOOD
2336
26
16933
TX
HOOD
TX2211013.00
DWAIN DANIELS ET UX
8/10/2007
HOOD
2340
32
17940
TX
HOOD
TX2211014.00
WILLIAM M DANIELS ET UX
8/10/2007
HOOD
2342
836
18512
TX
HOOD
TX2211015.00
KEITH LANDON KUNKEL ET UX
8/10/2007
HOOD
2336
57
16948
TX
HOOD
TX2211016.01
MURLE BLASINGAME ET UX
8/10/2007
HOOD
2336
55
16947
TX
HOOD
TX2211016.02
JOHN GRESHAM ET UX
12/23/2009
HOOD
2523
303
140
TX
HOOD
TX2211017.00
RICHARD PAUL NEWMAN ET UX
7/9/2007
HOOD
2333
532
16322
TX
HOOD
TX2211023.00
NATHAN MILTON BLASINGAME
8/10/2007
HOOD
2336
53
16946
TX
HOOD
TX2211024.00
MICHAEL PATE ET UX
8/15/2007
HOOD
2336
47
16943
TX
HOOD
TX2211026.00
DENNY KRAMER ET UX
8/10/2007
HOOD
2336
49
16944
TX
HOOD
TX2211027.00
JEROME PAUL KUNKEL ET UX
8/20/2007
HOOD
2336
71
16955
TX
HOOD
TX2211030.00
GILBERT C SCRIVNER ET UX
8/28/2007
HOOD
2336
517
17081
TX
HOOD
TX2211032.01
JAMES W HARDIN ET UX
8/19/2007
HOOD
2336
1000
17199
TX
HOOD
TX2211032.02
CECIL N HARDIN ET UX
8/19/2007
HOOD
2337
1
17200
TX
HOOD
TX2211034.00
JAMES M BELLEAU ET UX
8/8/2007
HOOD
2340
30
17938
TX
HOOD
TX2211035.00
JIM CREEK
8/20/2007
HOOD
2336
38
16939
TX
HOOD
TX2211037.00
JERRY SLEMMONS ET UX
8/19/2007
HOOD
2337
960
17434
TX
HOOD
TX2211038.01
JANET B CONNER HOLMES
9/6/2007
HOOD
2336
45
16942
TX
HOOD
TX2211038.02
WESLEY E HOLMES
11/25/2009
HOOD
2518
661
16189
TX
HOOD
TX2211040.01
JAMES D EVERETTE ET UX
9/3/2007
HOOD
2342
787
18492
TX
HOOD
TX2211040.02
JAMES C EVERETTE ET UX
9/3/2007
HOOD
2342
785
18491
TX
HOOD
TX2211041.01
ALTON L LOCKETT ET UX
8/10/2007
HOOD
2340
36
17942
TX
HOOD
TX2211041.02
LYNDELL RAY LOCKETT ET UX
8/10/2007
HOOD
2340
34
17941
TX
HOOD
TX2211046.00
MODENA OSBORNE
8/29/2007
HOOD
2340
38
17943
TX
HOOD
TX2211053.01
SANDRA LEE GODWIN
8/10/2007
HOOD
2342
801
18498
TX
HOOD
TX2211053.02
WESLEY LESTER GODWIN
8/10/2007
HOOD
2342
805
18500
TX
HOOD
TX2211053.03
WENDY GODWIN HOLLEY
8/10/2007
HOOD
2342
807
18501
TX
HOOD
TX2211053.04
BRADLEY L STEPHENS ET UX
8/10/2007
HOOD
2342
803
18499
TX
HOOD
TX2211053.05
SANDRA KAY AHRENS
12/5/2009
HOOD
2520
3
16546
TX
HOOD
TX2211053.07
ALICE BIGGS
12/5/2009
HOOD
2520
805
16769
TX
HOOD
TX2211053.09
DENNIS KINSON
12/5/2009
HOOD
2520
803
16768
TX
HOOD
TX2211053.10
ROGER DON BIGGS ET UX
12/5/2009
HOOD
2524
195
375
TX
HOOD
TX2211053.11
ESTELLE BIGGS
12/5/2009
HOOD
2524
192
374
TX
HOOD
TX2211053.12
MARY GAYLE CATES
12/5/2009
HOOD
2524
198
376
TX
HOOD
TX2211053.13
LINDA TURNER
12/5/2009
HOOD
2524
213
381
TX
HOOD
TX2211053.15
PATRICIA MARSH
12/5/2009
HOOD
2528
413
1410
TX
HOOD
TX2211053.16
CHARLES KINSON
12/5/2009
HOOD
2525
563
729
TX
HOOD
TX2211053.17
ALBERT G BIGGS
12/5/2009
HOOD
2528
416
1411
TX
HOOD
TX2211053.19
CHARLOTTE LEE
12/5/2009
HOOD
2535
446
3114
TX
HOOD
TX2211053.21
MANDY CHALET BIGGS
10/20/2010
HOOD
 
 
2010-0013793
TX
HOOD
TX2211057.00
HARVEY D PATTERSON SR ET U
7/20/2007
HOOD
2340
49
17949
TX
HOOD
TX2211058.00
PAM A DAVIS
9/6/2007
HOOD
2340
65
17956
TX
HOOD
TX2211059.00
JC BALDREE ET UX
9/4/2007
HOOD
2340
48
17948
TX
HOOD
TX2211061.00
RONNEY J EVERETTE ET UX
9/19/2007
HOOD
2340
41
17945
TX
HOOD
TX2211066.00
BRAZOS ELECTRIC POWER COOP
8/19/2007
HOOD
2339 AND 2339
910 AND 915
17904 AND 17905
TX
HOOD
TX2211072.00
CHRISTIAN A MILLER ET UX
8/29/2007
HOOD
2342
819
18506
TX
HOOD
TX2211074.00
MARY HELEN SMITH
7/20/2007
HOOD
2349
678
20092
TX
HOOD
TX2211075.00
JAMES MICHAEL DAVIS ET UX
9/13/2007
HOOD
2342
815
18505
TX
HOOD
TX2211082.00
MIKE BLEVINS ET UX
9/17/2007
HOOD
2345
98
19014
TX
HOOD
TX2211083.00
WANDA SWAIM
8/21/2007
HOOD
2349
669
20088
TX
HOOD
TX2211084.00
JESS REED ET UX
10/10/2007
HOOD
2345
94
19012
TX
HOOD
TX2211084.00
JESS REED ET UX
10/10/2007
 
 
 
 
TX
HOOD
TX2211085.00
MARGARET E ENDICOTT
9/27/2007
HOOD
2345
96
19013
TX
HOOD
TX2211086.00
WILLIAM L LOWE ET UX
10/10/2007
HOOD
2349
676
20091
TX
HOOD
TX2211095.01
TRACY L LOOS
11/8/2007
HOOD
2369
283
1329
TX
HOOD
TX2211095.02
MICHAEL W MORRISON
11/8/2007
HOOD
2357
898
22006
TX
HOOD
TX2211095.03
TONI D HEAPS
11/8/2007
HOOD
2360
604
22648
TX
HOOD
TX2211095.04
CHARLES E MORRISON
11/8/2007
HOOD
2373
102
2192
TX
HOOD
TX2211095.05
W A MORRISON JR
11/8/2007
HOOD
2357
896
22005
TX
HOOD
TX2211112.00
STONE HILL CORP
11/5/2007
HOOD
2354
766
21273
TX
HOOD
TX2211114.00
PHILIP W COPELAND ET AL
11/7/2007
HOOD
2354
768
21274
TX
HOOD
TX2211118.99
ARLIE NEWTON
10/30/2007
HOOD
2358
434
22144
TX
HOOD
TX2211123.00
WILLIE C WALKER TAPP ESTATE
11/2/2007
HOOD
2360
606
22649
TX
HOOD
TX2211124.00
MONARCH UTILITIES ILP
10/1/2007
HOOD
2357
886
22000
TX
HOOD
TX2211126.00
T JACKSON AIF FOR RUSSELL
11/10/2007
HOOD
2355
581
21490
TX
HOOD
TX2211127.01
CAROL RHOADES SEALEY
11/15/2007
HOOD
2357
882
21998
TX
HOOD
TX2211127.02
PHYLLIS LYNN DAVIS
11/15/2007
HOOD
2357
880
21997
TX
HOOD
TX2211127.02
PHYLLIS LYNN DAVIS
11/15/2007
 
 
 
 
TX
HOOD
TX2211127.03
KELLY SEALEY HOPPER
11/15/2007
HOOD
2357
884
21999
TX
HOOD
TX2211128.01
ALTON L LOCKETT ET UX
10/3/2007
HOOD
2357
894
22004
TX
HOOD
TX2211128.02
LYNDELL RAY LOCKETT ET UX
10/3/2007
HOOD
2357
892
22003
TX
HOOD
TX2211130.00
1ST NATIONAL BANK GRANBURY
11/20/2007
HOOD
2360
602
22647
TX
HOOD
TX2211134.00
WILLIE L DICKSON
9/13/2007
HOOD
2340
52
17950
TX
HOOD
TX2211135.00
BETTY DARLINE DAVIS
12/6/2007
HOOD
2362
668
23128
TX
HOOD
TX2211138.00
RAY BANFIELD JR
12/5/2007
HOOD
2364
548
232
TX
HOOD
TX2211139.00
ACTON UNITED METHODIST CH
11/28/2007
HOOD
2364
551
233
TX
HOOD
TX2211141.00
CLYDE MULLINS ET UX
9/24/2007
HOOD
2364
553
234
TX
HOOD
TX2211146.00
JACQUELYN L BLACKBURN
12/12/2007
HOOD
2369
262
1321
TX
HOOD
TX2211147.00
BARBARA BANFIELD
12/5/2007
HOOD
2369
293
1333
TX
HOOD
TX2211148.00
LEONARD HEATHINGTON ET UX
11/27/2007
HOOD
2369
266
1323
TX
HOOD
TX2211150.00
DAVID NEIL HARDIN ET UX
12/12/2007
HOOD
2369
272
1325
TX
HOOD
TX2211151.01
TOM DURANT ET UX
12/8/2007
HOOD
2382
46
4137
TX
HOOD
TX2211151.01
TOM DURANT ET UX
12/8/2007
 
 
 
 
TX
HOOD
TX2211151.02
ODYENE ELLIS LOONEY
12/8/2007
HOOD
2382
36
4133
TX
HOOD
TX2211151.02
ODYENE ELLIS LOONEY
12/8/2007
 
 
 
 
TX
HOOD
TX2211151.03
JERE R LANCASTER ET UX
12/8/2007
HOOD
2373
118
2198
TX
HOOD
TX2211151.03
JERE R LANCASTER ET UX
12/8/2007
 
 
 
 
TX
HOOD
TX2211151.03
JERE R LANCASTER ET UX
12/8/2007
 
 
 
 
TX
HOOD
TX2211151.04
RONALD B SEIDEL ET UX
12/8/2007
HOOD
2382
49
4138
TX
HOOD
TX2211151.04
RONALD B SEIDEL ET UX
12/8/2007
 
 
 
 
TX
HOOD
TX2211151.05
RALPH H WALTON JR ET UX
12/8/2007
HOOD
2373
112
2196
TX
HOOD
TX2211151.05
RALPH H WALTON JR ET UX
12/8/2007
 
 
 
 
TX
HOOD
TX2211151.06
WILLIAM L LOWE ET UX
12/8/2007
HOOD
2373
115
2197
TX
HOOD
TX2211151.06
WILLIAM L LOWE ET UX
12/8/2007
 
 
 
 
TX
HOOD
TX2211151.07
CLIFFORD GRANBERRY SR ETUX
12/8/2007
HOOD
2382
77
4150
TX
HOOD
TX2211151.07
CLIFFORD GRANBERRY SR ETUX
12/8/2007
 
 
 
 
TX
HOOD
TX2211153.00
MARSHALL RAINES
12/10/2007
HOOD
2369
290
1332
TX
HOOD
TX2211154.00
LYNDELL RAY LOCKETT ET UX
1/7/2008
HOOD
2369
300
1336
TX
HOOD
TX2211155.00
JOHN J HOWITZ ET UX
12/6/2007
HOOD
2373
72
2179
TX
HOOD
TX2211156.00
JEANEEN R DUFFEY ET VIR
12/5/2007
HOOD
2373
75
2180
TX
HOOD
TX2211158.00
WAYNE L COYER ET UX
11/27/2007
HOOD
2369
280
1328
TX
HOOD
TX2211160.00
EARL L MCDONALD ET UX
12/12/2007
HOOD
2369
275
1326
TX
HOOD
TX2211161.00
GLENN J LEBLANC ET UX
9/6/2007
HOOD
2342
796
18496
TX
HOOD
TX2211162.00
JAMES R GALLMAN
1/6/2007
HOOD
2291
895
6590
TX
HOOD
TX2211163.00
GERALD D AUSTIN
1/5/2007
HOOD
2334
854
16645
TX
HOOD
TX2211164.00
ACTON FIRST BAPTIST CHURCH
11/26/2007
HOOD
2369
306
1339
TX
HOOD
TX2211170.01
WILLIAM J HALBERT ET UX
1/4/2008
HOOD
2381
990
4115
TX
HOOD
TX2211170.02
LONNIE KYLE HALBERT ET UX
1/4/2008
HOOD
2381
994
4116
TX
HOOD
TX2211170.03
HATTIE LOU H ADAMS ET UX
1/4/2008
HOOD
2373
144
2207
TX
HOOD
TX2211170.04
ROBT L FOREE JR ET AL
1/24/2008
HOOD
2391
977
6587
TX
HOOD
TX2211171.00
MARION H CORNELIUS ET UX
1/14/2008
HOOD
2373
93
2188
TX
HOOD
TX2211172.00
JAMES O DICKENS ET UX
12/12/2007
HOOD
2369
315
1342
TX
HOOD
TX2211173.00
DANIEL BURENHEIDE ET UX
12/12/2007
HOOD
2369
312
1341
TX
HOOD
TX2211174.00
W T WILLINGHAM ET AL
11/29/2007
HOOD
2369
302
1337
TX
HOOD
TX2211176.01
CLARENCE W VAUGHN JR ET UX
1/2/2008
HOOD
2373
172
2219
TX
HOOD
TX2211177.01
VENABLE ROYALTY LTD
1/8/2008
HOOD
2373
58
2172
TX
HOOD
TX2211177.02
VENRO LTD
1/8/2008
HOOD
2373
60
2173
TX
HOOD
TX2211177.03
WAYLON DANIELS ET AL
8/10/2007
HOOD
2354
961
21324
TX
HOOD
TX2211177.04
WAYLON G DANIELS ET UX
8/10/2007
HOOD
2340
39
17944
TX
HOOD
TX2211178.01
BARBARA J MCDONALD
1/9/2008
HOOD
2366
928
795
TX
HOOD
TX2211178.02
WM G WHITECOTTON ET UX
9/21/2007
HOOD
2338
439
17561
TX
HOOD
TX2211180.00
CECELIA DIANE WALLACE
12/10/2007
HOOD
2374
191
2424
TX
HOOD
TX2211182.00
JAMES E DYSON ET UX
1/15/2008
HOOD
2373
68
2177
TX
HOOD
TX2211183.00
CARROL W SCOTT ET UX
1/15/2008
HOOD
2382
14
4124
TX
HOOD AND SOMERVELL
TX2211184.01
JANICE SUSAN HUGHES ET VIR
12/4/2007
HOOD
2419
603
13096
TX
HOOD AND SOMERVELL
TX2211184.01
JANICE SUSAN HUGHES ET VIR
12/4/2007
SOMERVELL
 
 
20080284
TX
HOOD
TX2211185.00
CHARLES JASON BRITT ET UX
9/14/2007
HOOD
2373
108
2195
TX
HOOD
TX2211186.01
RALPH H WALTON ET UX
1/18/2008
HOOD
2373
164
2215
TX
HOOD
TX2211186.02
ODYENE ELLIS LOONEY
1/18/2008
HOOD
2373
166
2216
TX
HOOD
TX2211186.03
JERE RANDOL LANCASTER ETUX
1/18/2008
HOOD
2373
168
2217
TX
HOOD
TX2211186.04
WILLIAM L LOWE ET UX
1/18/2008
HOOD
2373
170
2218
TX
HOOD
TX2211186.05
CLIFFORD GRANBERRY SR ETUX
1/18/2008
HOOD
2373
162
2214
TX
HOOD
TX2211186.06
TOM DURANT ET UX
1/18/2008
HOOD
2373
160
2213
TX
HOOD
TX2211186.07
RONALD B SEIDEL ET UX
1/18/2008
HOOD
2373
158
2212
TX
HOOD
TX2211188.00
STANLEY E KEETON ET UX
1/17/2008
HOOD
2373
106
2194
TX
HOOD
TX2211189.00
CRAIG ROWLAND ET UX
12/6/2007
HOOD
2373
129
2202
TX
HOOD
TX2211190.00
ROBERT V CAREY ET UX
12/6/2007
HOOD
2373
123
2200
TX
HOOD
TX2211191.00
KENNETH R ROBINSON ET UX
12/10/2007
HOOD
2373
155
2211
TX
HOOD
TX2211192.00
RODGER A RAWLEIGH ET UX
12/10/2007
HOOD
2373
150
2209
TX
HOOD
TX2211193.00
ROBERT S RIGGS ET UX
1/14/2008
HOOD
2382
34
4132
TX
HOOD
TX2211195.01
STEVEN C ELY ET UX
1/22/2008
HOOD
2382
23
4128
TX
HOOD
TX2211197.00
KATHRYN J JIVIDEN
12/12/2007
HOOD
2382
29
4130
TX
HOOD
TX2211201.00
TERRY E COX ASSOC LLC
1/30/2008
HOOD
2373
121
2199
TX
HOOD
TX2211202.00
KAREN K ISLIKER
12/10/2007
HOOD
2373
132
2203
TX
HOOD
TX2211203.00
SHAWN ALLEN ET UX
12/6/2007
HOOD
2373
135
2204
TX
HOOD
TX2211204.00
HERBERT T EARNEST TRST
12/9/2007
HOOD
2373
141
2206
TX
HOOD
TX2211205.00
JOHN HARVEY
12/10/2007
HOOD
2373
138
2205
TX
HOOD
TX2211206.00
HERMAN L MITCHELL
12/9/2007
HOOD
2373
147
2208
TX
HOOD
TX2211207.00
JAMES E STEWART ESTATE
1/11/2008
HOOD
2375
53
2540
TX
HOOD
TX2211209.00
LANNY T G LANCASTER
4/30/2003
HOOD
1927
885
10635
TX
HOOD
TX2211211.00
JEFFREY R KUTAS ET UX
1/24/2008
HOOD
2382
44
4136
TX
HOOD
TX2211216.00
KENNETH HOLDER
12/9/2007
HOOD
2382
64
4144
TX
HOOD
TX2211219.00
DENISE LIZUN
2/22/2008
HOOD
2389
345
5859
TX
HOOD
TX2211225.00
DAVID A WATSON ET UX
12/6/2007
HOOD
2389
351
5861
TX
HOOD
TX2211227.01
DILLARD A HOLLAND ET UX
2/26/2008
HOOD
2392
221
6644
TX
HOOD
TX2211228.00
JOE WOODY ET UX
3/4/2008
HOOD
2392
213
6639
TX
HOOD
TX2211230.00
D&D VICKERS TRST 7/10/90
1/4/2008
HOOD
2389
359
5864
TX
HOOD
TX2211231.00
DAN E HUNTER ET UX
3/5/2008
HOOD
2389
366
5867
TX
HOOD
TX2211233.00
WANDA FLANARY
3/4/2008
HOOD
2392
214
6640
TX
HOOD AND JOHNSON
TX2211235.00
ST TX M 108832 / M MOONEY ET UX
2/26/2008
HOOD
2384
675
4708
TX
HOOD AND JOHNSON
TX2211235.00
ST TX M 108832 / M MOONEY ET UX
2/26/2008
JOHNSON
4319
694
10976
TX
HOOD
TX2211238.00
VIDAMAR ENTERPRISES INC
3/3/2008
HOOD
2389
381
5873
TX
HOOD
TX2211239.00
BARTO L WADE
3/13/2008
HOOD
2389
373
5870
TX
HOOD
TX2211244.01
LYNDELL RAY LOCKETT ET UX
2/16/2008
HOOD
2392
206
6636
TX
HOOD
TX2211244.02
ALTON L LOCKETT ET UX
2/16/2008
HOOD
2392 AND 2517
204 AND 351
6635 AND 15854
TX
HOOD
TX2211245.00
HOOD COUNTY HOME SOURCE IN
3/17/2008
HOOD
2392
217
6642
TX
HOOD
TX2211246.00
RICHARD G BOEN ET UX
3/17/2008
HOOD
2392
215
6641
TX
HOOD
TX2211248.00
DONALD L MACFARLANE / VLB
12/6/2001
HOOD
1815
42
3908
TX
HOOD
TX2211249.00
EDWARD A BABBE ET UX
3/11/2008
HOOD
2392
238
6650
TX
HOOD
TX2211252.00
RICHARD W WILKERSON JR ET
8/24/2006
HOOD
2259
938
22444
TX
HOOD
TX2211253.01
KERRY SMITH ET UX
11/27/2007
HOOD
2392
196
6632
TX
HOOD
TX2211254.01
HOPKINS 2006 IRREV TR #1
3/20/2008
HOOD
2392
180
6626
TX
HOOD
TX2211254.02
HOPKINS 2006 IRREV TR #2
3/20/2008
HOOD
2392
178
6625
TX
HOOD
TX2211254.03
DECEDENTS TRUST B
3/20/2008
HOOD
2392
182
6627
TX
HOOD
TX2211255.00
THURMAN WAYNE PIDGEON ET U
4/2/2008
HOOD
2396
21
7513
TX
HOOD
TX2211256.00
AMY LAINE NEAL TRST
12/4/2007
HOOD
2392
185
6628
TX
HOOD
TX2211257.00
JOHN A ESPARZA ET UX
3/5/2008
HOOD
2392
188
6629
TX
HOOD
TX2211258.01
KATHRYN ANN WEBB
3/31/2008
HOOD
2396
26
7515
TX
HOOD
TX2211258.02
ROBERT LEE WEBB
3/31/2008
HOOD
2403
32
9186
TX
HOOD
TX2211260.01
LINDA GAIL CONNER
4/5/2008
HOOD
2397
441
7846
TX
HOOD
TX2211260.02
RICHARD J CONNER
4/5/2008
HOOD
2397
443
7847
TX
HOOD
TX2211261.01
KENT MOORE ET UX
4/18/2008
HOOD
2397
429
7841
TX
HOOD
TX2211261.02
GEORGE M MOORE III
4/18/2008
HOOD
2397
432
7842
TX
HOOD
TX2211261.03
GWENDOLYN CANNON MOORE
4/18/2008
HOOD
2403
39
9189
TX
HOOD
TX2211262.01
DEBORAH L NORTON
4/17/2008
HOOD
2414
228
11728
TX
HOOD
TX2211262.02
REBECCA L MANDLI
4/17/2008
HOOD
2414
230
11729
TX
HOOD
TX2211262.03
VICTORIA A TOMPKINS
4/17/2008
HOOD
2414
226
11727
TX
HOOD
TX2211262.04
JACKIE J TOMPKINS
4/23/2008
HOOD
2414
283
11754
TX
HOOD
TX2211262.05
CONNIE E LINDSTROM
4/28/2008
HOOD
2414
285
11755
TX
HOOD
TX2211262.06
CHARLOTTE D CHRISTIAN
5/2/2008
HOOD
2414
279
11752
TX
HOOD
TX2211262.07
DALE E TOMPKINS
4/29/2008
HOOD
2414
281
11753
TX
HOOD
TX2211262.08
LAURENCE H LANCASTER ET UX
8/25/2008
HOOD
2437
278
17315
TX
HOOD
TX2211262.09
SUSAN E LAKE ET VIR
4/17/2008
HOOD
2433
331
16313
TX
HOOD
TX2211263.00
FIRST FINANCIAL BANK N A
4/16/2008
HOOD
2412
690
11366
TX
HOOD
TX2211263.00
FIRST FINANCIAL BANK N A
4/16/2008
 
 
 
 
TX
HOOD
TX2211264.00
US POSTAL SERVICE
6/4/2008
HOOD
2408
490
10425
TX
HOOD
TX2211265.00
CORP OF EPISCOPAL DIOCESE
2/12/2008
HOOD
2405
742
9837
TX
HOOD
TX2211266.00
SNJ BUILDERS DBA S MILLER
4/24/2008
HOOD
2397
435
7843
TX
HOOD
TX2211270.00
JOE K OVERSTREET ET UX
4/21/2008
HOOD
2403
36
9188
TX
HOOD
TX2211273.01
ALICE NEU HAMPTON
5/7/2008
HOOD
2403
47
9192
TX
HOOD
TX2211273.02
JAMES R MCLELLAN ET UX
5/7/2008
HOOD
2433
307
16303
TX
HOOD
TX2211276.00
J C WARDEN ET UX
5/1/2008
HOOD
2403
34
9187
TX
HOOD
TX2211278.00
FRANCISCO J SORIA ET UX
4/13/2008
HOOD
2403
52
9194
TX
HOOD
TX2211281.00
LENDY J GREGORY ET UX
3/5/2008
HOOD
2405
680
9811
TX
HOOD
TX2211282.00
FRED M WOOD
5/20/2008
HOOD
2414
224
11726
TX
HOOD
TX2211286.00
DAVID M JONES ET UX
5/23/2008
HOOD
2403
216
9244
TX
HOOD
TX2211287.00
TIMMIE LEE HAYWORTH ET UX
5/23/2008
HOOD
2403
214
9243
TX
HOOD
TX2211288.00
JERRY D EICHLER ET UX
5/20/2008
HOOD
2405
692
9817
TX
HOOD
TX2211289.00
JOAN OLSON HANSON DBA OMEG
5/12/2008
HOOD
2408
488
10424
TX
HOOD
TX2211290.00
NORMA JEANNE GANZE
12/12/2007
HOOD
2408
498
10429
TX
HOOD
TX2211294.01
PATSY RAY HEWLETT
5/23/2008
HOOD
2403
208
9240
TX
HOOD
TX2211294.02
KRESSIE K SHIREY
5/23/2008
HOOD
2403
212
9242
TX
HOOD
TX2211294.03
TIMMIE LEE HAYWORTH
5/23/2008
HOOD
2403
206
9239
TX
HOOD
TX2211294.04
DENNA R JONES
5/23/2008
HOOD
2403
210
9241
TX
HOOD
TX2211298.00
ACTON PROPERTIES LLC
5/7/2008
HOOD
2414
241
11734
TX
HOOD
TX2211299.00
ROBBIE E HAYWORTH
6/9/2008
HOOD
2404
210
9469
TX
HOOD
TX2211300.00
DONALD L MACFARLANE / VLB
12/6/2001
HOOD
1815
49
3909
TX
HOOD
TX2211301.00
CROSSROADS 167 PARTNERS
6/14/2008
HOOD
2414
305
11765
TX
HOOD
TX2211302.00
JAMES LYNDELL SMITH ET UX
3/31/2008
HOOD
2414
264
11745
TX
HOOD
TX2211306.00
TOMMY D GWINN ET UX
8/18/2006
HOOD
2271
340
1738
TX
HOOD
TX2211307.00
MOHAMMAD ABOUTALEBI ET AL
6/30/2006
HOOD
2219
242
13041
TX
HOOD
TX2211308.00
JAMES MORRISON ET UX
6/1/2006
HOOD
2211
121
11141
TX
HOOD
TX2211309.00
STEVE MITCHAM ET AL
5/14/2006
HOOD
2201
654
9229
TX
HOOD
TX2211310.00
CHARLES STRICKLAND ET UX
6/10/2006
HOOD
2210
355
10966
TX
HOOD
TX2211313.00
D&G FREEHOLD LTD
5/22/2008
HOOD
2414
217
11723
TX
HOOD
TX2211314.00
RICHARD J HOLEMAN
5/29/2008
HOOD
2433
270
16287
TX
HOOD
TX2211315.00
NATHAN BROWNLEE ET AL
12/12/2007
HOOD
2419
173
12951
TX
HOOD
TX2211316.00
STEPHANIE L MORGAN
12/9/2007
HOOD
2414
274
11750
TX
HOOD
TX2211317.00
DENBEEK PROPERTIES LTD
7/7/2008
HOOD
2419
158
12944
TX
HOOD
TX2211319.00
MONARCH UTILITIES I, LP
4/21/2008
HOOD
2419
155
12943
TX
HOOD
TX2211320.00
JESSICA TAYLOR
6/25/2008
HOOD
2419
181
12954
TX
HOOD
TX2211321.99
TGA SOD LP
7/17/2008
HOOD
2414
162
11707
TX
HOOD
TX2211323.00
BEACON REAL ESTATE HOLDING
6/26/2008
HOOD
2431
443
15856
TX
HOOD
TX2211325.00
BETTY SUE KILLION
5/19/2008
HOOD
2415
874
12170
TX
HOOD
TX2211326.01
SUNCHASE DEVELOPMENT CO
7/30/2008
HOOD
2418
285
12725
TX
HOOD
TX2211326.02
MERILYN EVANS
11/5/2008
HOOD
2446
825
19632
TX
HOOD
TX2211329.00
NUBBIN RIDGE CEMETERY
8/5/2008
HOOD
2418
973
12897
TX
HOOD
TX2211332.00
MERRITHEW AND MERRITHEW
6/2/2008
HOOD
2429
856
15417
TX
HOOD
TX2211338.00
JOAN ALICE PHILLIPS
8/19/2008
HOOD
2433
281
16291
TX
HOOD
TX2211339.00
IKE SAWYER ET UX
8/5/2008
HOOD
2429
854
15416
TX
HOOD
TX2211341.00
ROBERT A PAVELICK ET UX
7/12/2008
HOOD
2429
900
15439
TX
HOOD
TX2211342.00
STEVEN J HAINES ET UX
3/5/2008
HOOD
2429
880
15429
TX
HOOD
TX2211344.00
DONNA KAY BAKER ET VIR
8/5/2008
HOOD
2429
842
15411
TX
HOOD
TX2211347.00
ST TX M-109291
7/22/2008
HOOD
 
 
 
TX
HOOD
TX2211348.00
ST TX M-109290
7/22/2008
HOOD
 
 
 
TX
HOOD
TX2211349.01
JOE T CULP ET UX
8/19/2008
HOOD
2433
283
16292
TX
HOOD
TX2211350.00
BKR CONTRACTORS GROUP, LP
3/17/2008
HOOD
2433
297
16299
TX
HOOD
TX2211351.01
FREELAN MABERY
8/14/2008
HOOD
2433
320
16308
TX
HOOD
TX2211351.02
THE MABERY TRUST
8/14/2008
HOOD
2433
293
16297
TX
HOOD
TX2211352.01
GARY W KINSLOW ET UX
8/25/2008
HOOD
2433
302
16301
TX
HOOD
TX2211353.00
KENNETH G NICKELL ET UX
4/20/2008
HOOD
2433
304
16302
TX
HOOD
TX2211355.00
D R STONE & P S COPELAND
8/28/2008
HOOD
2433
289
16295
TX
HOOD
TX2211356.00
RONALD P BERLIN ET UX
9/23/2008
HOOD
2430
498
15608
TX
HOOD
TX2211357.00
THURMAN DUNN
8/28/2008
HOOD
2434
980
16753
TX
HOOD
TX2211364.00
LEON NEAT ET UX
9/1/2008
HOOD
2435
6
16763
TX
HOOD
TX2211369.00
KERRY E COOPER ET UX
9/1/2008
HOOD
2442
915
18668
TX
HOOD
TX2211371.00
JERRY P ANDERSON ET UX
9/1/2008
HOOD
2437
265
17309
TX
HOOD
TX2211373.00
HOOD COUNTY COMMISSIONERS
9/2/2008
HOOD
2437
282
17317
TX
HOOD
TX2211376.00
JOSE G LOPEZ ET UX
9/30/2008
HOOD
2448
992
20106
TX
HOOD
TX2211377.00
PATTY TRAMMELL
9/3/2008
HOOD
2449
8
20112
TX
HOOD
TX2211378.00
KATRINA MCFADDEN
9/13/2008
HOOD
2436
451
17127
TX
HOOD
TX2211380.00
JOSE AVALOS ET UX
9/1/2008
HOOD
2463
528
3226
TX
HOOD
TX2211383.00
DONALD R TATLOCK ET UX
9/10/2008
HOOD
2449
6
20111
TX
HOOD
TX2211385.00
DANIEL C FAUBER ET UX
9/1/2008
HOOD
2449
31
20122
TX
HOOD
TX2211386.00
TIMOTHY P WHITE
9/23/2008
HOOD
2449
18
20116
TX
HOOD
TX2211388.00
ACTON MUNICIPAL UTILITY DI
9/1/2008
HOOD
2442
849
18641
TX
HOOD
TX2211393.94
RANDY J DEYOUNG ET UX
3/12/2013
HOOD
 
 
2013-0005271
TX
HOOD
TX2211396.01
CECIL M PETERS
11/11/2008
HOOD
2442
992
18694
TX
HOOD
TX2211396.02
FIRST NATL BANK OF GRANBURY
7/29/2008
HOOD
2429
892
15435
TX
HOOD
TX2211396.02
FIRST NATL BANK OF GRANBURY
7/29/2008
 
 
 
 
TX
HOOD
TX2211398.00
JOHN E PRUITT ET UX
10/24/2008
HOOD
2449
52
20130
TX
HOOD
TX2211398.00
JOHN E PRUITT ET UX
10/24/2008
 
 
 
 
TX
HOOD
TX2211399.00
CONNIE HOOD
9/23/2008
HOOD
2442
902
18664
TX
HOOD
TX2211400.00
TBL VENTURES LLC
8/27/2008
HOOD
2456
801
1798
TX
HOOD
TX2211401.01
DAVID E SHAFFER ET UX
8/27/2008
HOOD
2442
896
18661
TX
HOOD
TX2211401.02
RENALDO M GAMUNDI
8/27/2008
HOOD
2446
837
19636
TX
HOOD
TX2211402.00
LOU ANN LANGFORD
11/15/2008
HOOD
2446 AND 2446
964 AND 960
19670 AND 19668
TX
HOOD
TX2211403.00
LOU ANN LANGFORD
11/15/2008
HOOD
2446
962
19669
TX
HOOD
TX2211407.00
ROY G WESSON ET UX
11/14/2008
HOOD
2446
788
19621
TX
HOOD
TX2211408.00
ACTON UNITED METHODIST
11/6/2008
HOOD
2442
957
18683
TX
HOOD
TX2211409.00
JOSE GUZMAN ET UX
11/15/2008
HOOD
2442
943
18678
TX
HOOD
TX2211410.00
RICHARD W MANDEL JR ET UX
11/15/2008
HOOD
2442
940
18677
TX
HOOD
TX2211411.00
JIM BURNS ET UX
11/12/2008
HOOD
2442
949
18680
TX
HOOD
TX2211412.00
JOSE NOYOLA ET UX
11/15/2008
HOOD
2442
921
18671
TX
HOOD
TX2211413.00
JOSE SANTOS ORELLANA ET UX
11/15/2008
HOOD
2442
924
18672
TX
HOOD
TX2211414.00
SANDRA E DAUGHERTY
11/15/2008
HOOD
2442
927
18673
TX
HOOD
TX2211415.00
JOHN CAREY
11/15/2008
HOOD
2442
930
18674
TX
HOOD
TX2211416.00
RONALD CHRIS SINN
11/12/2008
HOOD
2442
933
18675
TX
HOOD
TX2211417.00
MARIA HERNANDEZ
11/15/2008
HOOD
2442
980
18690
TX
HOOD
TX2211418.00
KEVIN JACKSON ET UX
11/14/2008
HOOD
2446
782
19619
TX
HOOD
TX2211419.00
DEBBIE-LOU W HANSON
11/12/2008
HOOD
2442
989
18693
TX
HOOD
TX2211420.00
ANTONIO G MOJICA ET UX
11/15/2008
HOOD
2442
986
18692
TX
HOOD
TX2211421.00
JOSE SOLIS
11/15/2008
HOOD
2442
983
18691
TX
HOOD
TX2211422.00
MICHAEL KEVIN MCCURTAIN ET
11/15/2008
HOOD
2442
977
18689
TX
HOOD
TX2211423.00
STEVE E WILSON ET UX
11/15/2008
HOOD
2442
974
18688
TX
HOOD
TX2211424.00
GABRIELE HEADING
11/15/2008
HOOD
2442
971
18687
TX
HOOD
TX2211425.00
WILMA ANN WALKER
11/15/2008
HOOD
2442
954
18682
TX
HOOD
TX2211426.00
JOSE MOJICA ET UX
11/15/2008
HOOD
2442
968
18686
TX
HOOD
TX2211427.00
PATRICIA JONES
11/15/2008
HOOD
2442
946
18679
TX
HOOD
TX2211428.00
FRANCISCO ESCALON ET UX
11/15/2008
HOOD
2442
937
18676
TX
HOOD
TX2211429.00
CHRISTY M LANGSTON
11/15/2008
HOOD
2442
965
18685
TX
HOOD
TX2211430.00
KATHRYN SAVAGE
11/15/2008
HOOD
2442
962
18684
TX
HOOD
TX2211431.00
CHRISTY ANN BARCLAY
11/15/2008
HOOD
2446
861
19644
TX
HOOD
TX2211432.00
GEORGE E BARLOW
11/15/2008
HOOD
2446
854
19642
TX
HOOD
TX2211433.00
ISMAEL L MARTINEZ ET UX
11/20/2008
HOOD
2446
851
19641
TX
HOOD
TX2211434.00
GLORIA ESPINOZA
11/15/2008
HOOD
2446
839
19637
TX
HOOD
TX2211435.00
EMIGDIO TRUJILLO CABRERA
11/15/2008
HOOD
2446
842
19638
TX
HOOD
TX2211436.00
DANIEL R ROHDE ET UX
9/24/2008
HOOD
2446
800
19625
TX
HOOD
TX2211437.00
JOHN C TIBBS ET UX
11/18/2008
HOOD
2446
845
19639
TX
HOOD
TX2211438.00
LEO STEFANSKI
11/15/2008
HOOD
2446
864
19645
TX
HOOD
TX2211439.00
MANUEL MARTINEZ ET UX
11/24/2008
HOOD
2446
847
19640
TX
HOOD
TX2211440.00
HUGH MYERS ET UX
11/15/2008
HOOD
2446
803
19626
TX
HOOD
TX2211441.00
RAUL R VILLEGAS
11/15/2008
HOOD
2446
857
19643
TX
HOOD
TX2211442.00
GENE W HAND ET UX
11/15/2008
HOOD
2446
814
19629
TX
HOOD
TX2211443.00
TROY MONTGOMERY ET UX
11/15/2008
HOOD
2446
817
19630
TX
HOOD
TX2211444.00
ANTONIO TREJO ET UX
11/15/2008
HOOD
2446
828
19633
TX
HOOD
TX2211445.00
RUTILIO HERNANDEZ ET UX
11/15/2008
HOOD
2446
821
19631
TX
HOOD
TX2211446.00
ROBERT D STRINGER ET UX
11/15/2008
HOOD
2446
808
19628
TX
HOOD
TX2211447.00
CINDY LU WILKERSON
11/15/2008
HOOD
2446
785
19620
TX
HOOD
TX2211448.00
PATRICIA SHARP
11/15/2008
HOOD
2446
791
19622
TX
HOOD
TX2211449.00
ROBERT WHITEHEAD ET UX
11/15/2008
HOOD
2446
794
19623
TX
HOOD
TX2211450.00
LUCIO CABRERA TRUJILLO
11/15/2008
HOOD
2446
777
19617
TX
HOOD
TX2211451.00
CHEYENNE SMITH
11/15/2008
HOOD
2446
832
19634
TX
HOOD
TX2211452.01
ALAN HORNER
11/12/2008
HOOD
2446
893
19654
TX
HOOD
TX2211453.01
SHIRLEY J MCCONAL
11/12/2008
HOOD
2446
904
19657
TX
HOOD
TX2211453.02
BILL C JAMES
11/12/2008
HOOD
2449
43
20127
TX
HOOD
TX2211454.01
WADE RAILSBACK
11/12/2008
HOOD
2446
797
19624
TX
HOOD
TX2211454.02
MARSHALL T VOSE JR ET UX
1/12/2009
HOOD
2461
518
2805
TX
HOOD
TX2211455.00
MALONIE FLORES ET VIR
11/15/2008
HOOD
2446
890
19653
TX
HOOD
TX2211456.00
ERIN LINNEY ET VIR
11/19/2008
HOOD
2446
868
19646
TX
HOOD
TX2211457.00
GRACIELA CAZARES
11/15/2008
HOOD
2446
871
19647
TX
HOOD
TX2211458.00
DAVID HENSEL ET UX
11/24/2008
HOOD
2446
874
19648
TX
HOOD
TX2211459.00
WILLIAM W STONE JR ET UX
11/15/2008
HOOD
2446
877
19649
TX
HOOD
TX2211460.00
M CABRERA & T VELAZQUEZ
11/15/2008
HOOD
2446
880
19650
TX
HOOD
TX2211461.00
CHARLES D PEACOCK ET UX
12/1/2008
HOOD
2446
883
19651
TX
HOOD
TX2211462.00
WILLIAM N HOFMANN ET UX
11/22/2008
HOOD
2446
886
19652
TX
HOOD
TX2211463.00
LEPEL DARRELL ALEXANDER
11/15/2008
HOOD
2446
900
19656
TX
HOOD
TX2211464.00
SHAMROCK BUILDERS INC
12/3/2008
HOOD
2449
49
20129
TX
HOOD
TX2211465.00
RONALD WRIGHT ET UX
10/31/2008
HOOD
2444
134
18943
TX
HOOD
TX2211466.00
JESSICA M OZUNA
12/4/2008
HOOD
2449
40
20126
TX
HOOD
TX2211467.00
LUCIO M GAMEZ ET UX
12/4/2008
HOOD
2449
46
20128
TX
HOOD
TX2211468.00
JIM D BENWARE ET UX
11/28/2008
HOOD
2463
524
3225
TX
HOOD
TX2211469.00
JAMES C KAHRS
12/1/2008
HOOD
2463
549
3234
TX
HOOD
TX2211470.00
WRILEY & LINDA STARK TRUST
12/5/2008
HOOD
2456
818
1803
TX
HOOD
TX2211471.00
LAKE GRANBURY POST NO 491
12/2/2008
HOOD
2461
508
2802
TX
HOOD
TX2211472.00
AMERICAN LEGION AUX 491
12/2/2008
HOOD
2456
814
1802
TX
HOOD
TX2211473.00
WINSTON T BOOKER JR AIF
10/20/2008
HOOD
2456
807
1800
TX
HOOD
TX2211474.00
BERTA GORNEY AIF WILKINSON
12/9/2008
HOOD
2461
512
2803
TX
HOOD
TX2211475.00
RONNA COTTEN
11/15/2008
HOOD
2456
826
1805
TX
HOOD
TX2211476.00
EFRAIN CANTU
12/20/2008
HOOD
2456
833
1807
TX
HOOD
TX2211477.00
OSCAR ROBLEDO ET UX
12/12/2008
HOOD
2456
829
1806
TX
HOOD
TX2211478.00
MARIA DE JESUS SANCHEZ
12/10/2008
HOOD
2456
823
1804
TX
HOOD
TX2211479.00
RONALD RAY CHEYNE FAM TRST
12/5/2008
HOOD
2451
620
566
TX
HOOD
TX2211480.01
DANA PERRY
12/10/2008
HOOD
2461
525
2807
TX
HOOD
TX2211480.02
DAVID ZUNKER
12/10/2008
HOOD
2461
522
2806
TX
HOOD
TX2211482.00
FRANKLIN D RAMER
12/11/2008
HOOD
2463
534
3229
TX
HOOD
TX2211483.00
AUGUSTIN J ESPINOSA
12/19/2008
HOOD
2461
515
2804
TX
HOOD
TX2211484.00
MIGUEL TOVAR
12/15/2008
HOOD
2461
482
2794
TX
HOOD
TX2211485.00
BOB HARRIS OIL COMPANY
11/21/2008
HOOD
2451
618
565
TX
HOOD
TX2211486.00
HABITAT FOR HUMANITY HOOD
12/5/2008
HOOD
2461
473
2793
TX
HOOD
TX2211487.00
WOLF HOLLOW I LP
12/1/2008
HOOD
2451
79
410
TX
HOOD
TX2211488.00
MABLE ROE
12/15/2008
HOOD
2456
786
1793
TX
HOOD
TX2211489.00
COMANCHE INVESTMENTS INC
12/15/2008
HOOD
2458
780
2131
TX
HOOD
TX2211491.00
JAY JOHNSON ET AL
1/12/2009
HOOD
2451
759
597
TX
HOOD
TX2211493.00
ST TX M-108076
7/17/2007
HOOD
 
 
 
TX
HOOD
TX2211494.00
ST TX M-108075
7/17/2007
HOOD
 
 
 
TX
HOOD
TX2211495.00
ST TX M-108550
11/6/2007
HOOD
 
 
 
TX
HOOD
TX2211496.00
ST TX M-108270
9/18/2007
HOOD
 
 
 
TX
HOOD
TX2211497.00
JAMES S FRITZ ET UX
9/22/2008
HOOD
2462
511
2991
TX
HOOD
TX2211499.00
LARRY WHITE
12/21/2008
HOOD
2467
243
4069
TX
HOOD
TX2211500.00
EMMANUEL TOVAR ET UX
1/7/2009
HOOD
2456
804
1799
TX
HOOD
TX2211502.00
RAMIRO VILLEGAS ET UX
1/5/2009
HOOD
2456
810
1801
TX
HOOD
TX2211505.00
CYNTHIA A OLSON ET VIR
1/15/2009
HOOD
2456
792
1795
TX
HOOD
TX2211506.00
WILLIAM CALL ET UX
1/10/2009
HOOD
2454
706
1360
TX
HOOD
TX2211507.00
BARBARA L FACER
1/10/2009
HOOD
2454
709
1361
TX
HOOD
TX2211508.01
CANDY C WRIGHT
1/16/2009
HOOD
2461
505
2801
TX
HOOD
TX2211508.02
JUAN L ROMAN
1/16/2009
HOOD
2461
493
2797
TX
HOOD
TX2211510.00
PATRICIA MORTIMER
11/23/2008
HOOD
2463
545
3233
TX
HOOD
TX2211511.00
ROY G WESSON ET UX
1/21/2009
HOOD
2461
496
2798
TX
HOOD
TX2211512.00
ABEL HERNANDEZ ET UX
1/23/2009
HOOD
2461
499
2799
TX
HOOD
TX2211513.00
JORGE REBELES ET UX
1/28/2009
HOOD
2461
470
2792
TX
HOOD
TX2211514.00
TED ALLEN ET UX
1/10/2009
HOOD
2456
789
1794
TX
HOOD
TX2211519.00
DAULTON A THORP ET UX
12/31/2008
HOOD
2461
429
2779
TX
HOOD
TX2211520.00
JOSE GUADALUPE ROBLEDO ET
1/28/2009
HOOD
2461
502
2800
TX
HOOD
TX2211521.00
DAVID WAYNE FULKERSIN ET U
1/28/2009
HOOD
2461
490
2796
TX
HOOD
TX2211522.00
RANDALL G OEHLER
1/13/2009
HOOD
2461
486
2795
TX
HOOD
TX2211524.00
GRANBURY 187 RIVER TRAILS
2/4/2009
HOOD
2467
241
4068
TX
HOOD
TX2211525.01
JOSE CRUZ TOVAR
1/13/2009
HOOD
2467
254
4073
TX
HOOD
TX2211525.02
MARIA VALLE ESPINOSA
6/29/2009
HOOD
2493
776
10040
TX
HOOD
TX2211526.00
ANTONIO SANDOVAL ET UX
1/15/2009
HOOD
2463
492
3214
TX
HOOD
TX2211527.00
SANDRA J CONGER
2/9/2009
HOOD
2467
260
4075
TX
HOOD
TX2211528.00
LEXA NORTHINGTON STECKO
1/22/2009
HOOD
2461
438
2782
TX
HOOD
TX2211529.00
HALEY L DYER JR ET UX
1/13/2009
HOOD
2467
246
4070
TX
HOOD
TX2211531.00
PATRICIA ANN LOPEZ
2/13/2009
HOOD
2463
539
3231
TX
HOOD
TX2211532.01
VICKIE J RICE
1/28/2009
HOOD
2461
452
2786
TX
HOOD
TX2211532.02
LINDA S FORSYTHE ET VIR
1/28/2009
HOOD
2467
232
4065
TX
HOOD
TX2211532.03
JANET A SCHUMP
1/28/2009
HOOD
2469
658
4595
TX
HOOD
TX2211533.00
AMADOR CASTILLO JR
1/14/2009
HOOD
2461
467
2791
TX
HOOD
TX2211534.00
RICHARD L HATTOX
1/27/2009
HOOD
2461
455
2787
TX
HOOD
TX2211535.00
CHARLOTTE GARRETT
1/27/2009
HOOD
2463
521
3224
TX
HOOD
TX2211536.00
ROBERT ALLEN THOMAS
2/12/2009
HOOD
2461
461
2789
TX
HOOD
TX2211537.00
GREG W COPELAND ET AL
1/20/2009
HOOD
2461
441
2783
TX
HOOD
TX2211538.00
WESLEY E HENRY
1/20/2009
HOOD
2461
444
2784
TX
HOOD
TX2211540.00
LORI SPENCE
1/12/2009
HOOD
2463
480
3210
TX
HOOD
TX2211541.00
SHERI BREWER
2/10/2009
HOOD
2467
257
4074
TX
HOOD
TX2211542.00
CRAJ LTD
1/13/2009
HOOD
2463
489
3213
TX
HOOD
TX2211543.00
DONALD YOCUM BRUNDAGE ET UX
1/20/2009
HOOD
2463
486
3212
TX
HOOD
TX2211544.00
NOLAN TODD GIBSON ET UX
2/6/2009
HOOD
2460
730
2641
TX
HOOD
TX2211546.00
KELLY MCCURTAIN
3/4/2009
HOOD
2469
670
4599
TX
HOOD
TX2211547.00
LAVONNE ANN MOORE
2/20/2009
HOOD
2469
667
4598
TX
HOOD
TX2211548.00
SHERRY STONE NEAL
2/20/2009
HOOD
2469
664
4597
TX
HOOD
TX2211549.00
MICHAEL LYNN PORTER
1/20/2009
HOOD
2469
676
4601
TX
HOOD
TX2211551.00
JOSE C CORTES
2/28/2009
HOOD
2469
661
4596
TX
HOOD
TX2211553.00
CHRISTOPHER M BROWN ET UX
1/27/2009
HOOD
2469
643
4590
TX
HOOD
TX2211555.00
EDDIE PARSONS ET UX
2/12/2009
HOOD
2467
263
4076
TX
HOOD
TX2211558.00
SILVIA NORA HERNANDEZ
3/5/2009
HOOD
2469
682
4603
TX
HOOD
TX2211559.00
LARRY WAYNE BISHOP ET UX
1/27/2009
HOOD
2469
688
4605
TX
HOOD
TX2211560.00
JIMMY LEE GRIMES ET UX
2/24/2009
HOOD
2469
636
4588
TX
HOOD
TX2211561.01
VICTORIA OVERTON
2/19/2009
HOOD
2472
655
5251
TX
HOOD
TX2211561.02
KENNETH MICHELS
3/7/2009
HOOD
2472
658
5252
TX
HOOD
TX2211562.01
SHELIA J YOUNGBLOOD
2/17/2009
HOOD
2472
673
5257
TX
HOOD
TX2211562.02
ELIZABETH BREWER
2/17/2009
HOOD
2472
679
5259
TX
HOOD
TX2211562.03
BRENDA LESLY
2/17/2009
HOOD
2472
676
5258
TX
HOOD
TX2211563.00
LANTZ VINZENS
2/24/2009
HOOD
2469
685
4604
TX
HOOD
TX2211565.00
SALVADOR E CASTILLO
3/20/2009
HOOD
2472
652
5250
TX
HOOD
TX2211566.00
HAROLD E DURHAM ET UX
1/27/2009
HOOD
2472
637
5244
TX
HOOD
TX2211567.00
TODD J SHEPHERD ET UX
1/26/2009
HOOD
2472
661
5253
TX
HOOD
TX2211568.00
CARRIE LYTLE ET VIR
3/5/2009
HOOD
2472
640
5245
TX
HOOD
TX2211569.00
RAMIRO BAUTISTA ET UX
3/12/2009
HOOD
2472
685
5261
TX
HOOD
TX2211571.00
ARCHIE MCCOY EXE GOULD EST
1/16/2009
HOOD
2474
123
5612
TX
HOOD
TX2211572.00
RENEA K LEE
3/16/2009
HOOD
2474
115
5609
TX
HOOD
TX2211573.00
JIMMY D GLENN
3/10/2009
HOOD
2474
126
5613
TX
HOOD
TX2211578.00
TIM CANTRELL
4/16/2009
HOOD
2481
895
7308
TX
HOOD
TX2211579.00
MURLE BLASINGAME ET UX
4/16/2009
HOOD
2481
918
7317
TX
HOOD
TX2211581.01
LINDA LANEY
5/5/2009
HOOD
2485
622
8135
TX
HOOD
TX2211581.02
NILA KAYLENE COUNSELLOR
5/5/2009
HOOD
2485
619
8134
TX
HOOD
TX2211581.03
CARL DAVID LANEY
5/5/2009
HOOD
2485
628
8137
TX
HOOD
TX2211581.04
JIMMY RAY LANEY
5/5/2009
HOOD
2485
625
8136
TX
HOOD
TX2211582.00
KIRK MAYES ET UX
4/13/2009
HOOD
2479
833
6813
TX
HOOD
TX2211583.00
PATRICIA A CASAS
5/13/2009
HOOD
2485
649
8146
TX
HOOD
TX2211584.00
LEAH A BUCHER
4/30/2009
HOOD
2485
639
8142
TX
HOOD
TX2211587.00
HAROLD R HOLLOWAY ET UX
5/5/2009
HOOD
2485
659
8149
TX
HOOD
TX2211588.00
ANTHONY D BOYDSTON
3/27/2009
HOOD
2485
654
8148
TX
HOOD
TX2211589.00
CHARLES YOUNGBLOOD ET UX
4/8/2009
HOOD
2481
946
7326
TX
HOOD
TX2211591.00
KRISTOPHER D GARRISON ET U
4/16/2009
HOOD
2485
689
8159
TX
HOOD
TX2211592.00
FIVE DCDHC INVESTMENTS LP
5/20/2009
HOOD
2485
669
8152
TX
HOOD
TX2211593.00
LARRY DICK
5/20/2009
HOOD
2481
523
7220
TX
HOOD
TX2211597.01
ARCHIE JOE WHEAT
6/16/2009
HOOD
2486
915
8468
TX
HOOD
TX2211597.02
DONNA GLENN BAKER
6/16/2009
HOOD
2486
918
8469
TX
HOOD
TX2211597.03
JIMMY D GLENN
6/16/2009
HOOD
2487
38
8499
TX
HOOD
TX2211598.00
JERRY SHUTTLESWORTH
2/3/2009
HOOD
2488
132
8728
TX
HOOD
TX2211599.00
MARSHALL LANEY
5/13/2009
HOOD
2488
105
8718
TX
HOOD
TX2211600.00
LEON T CABRERA ET UX
4/16/2009
HOOD
2486
923
8471
TX
HOOD
TX2211601.00
HOOD COUNTY COMMISSIONERS
4/23/2009
HOOD
2488 AND 2488
0128 AND 0296
08727 AND 08782
TX
HOOD
TX2211602.00
ST TX M-109902
12/16/2008
HOOD
 
 
 
TX
HOOD
TX2211603.00
MONARCH UTILITIES ILP
6/8/2009
HOOD
2496
426
10656
TX
HOOD
TX2211607.01
FREDDIE LEON WESLEY
7/9/2009
HOOD
2498
116
11073
TX
HOOD
TX2211607.02
DONNA D WESLEY
7/9/2009
HOOD
2501
479
11877
TX
HOOD
TX2211612.00
MATTHEW A SCHOESSOW
8/8/2009
HOOD
2503
957
12525
TX
HOOD
TX2211614.01
CHARLES P WATTS ET AL
8/10/2009
HOOD
2503
964
12527
TX
HOOD
TX2211614.02
HELEN H DURANT
8/10/2009
HOOD
2503
960
12526
TX
HOOD
TX2211615.00
CRYKAY LLC
8/20/2009
HOOD
2503
968
12528
TX
HOOD
TX2211617.99
ALICE WILLEFORD ET AL
9/22/2009
HOOD
2524
386
424
TX
HOOD
TX2211619.00
GERALD C BROESCHE ET UX
8/8/2009
HOOD
2506
508
13174
TX
HOOD
TX2211622.00
HABITAT FOR HUMANITY
9/28/2009
HOOD
2509
613
13955
TX
HOOD
TX2211623.00
CHARO INC
10/1/2009
HOOD
2514
696
15203
TX
HOOD
TX2211624.00
CHARO INC
10/2/2009
HOOD
2514
684
15199
TX
HOOD
TX2211625.00
PEI-I HUANG MULCAHY
8/12/2009
HOOD
2509
625
13960
TX
HOOD
TX2211626.00
FRANCISCO MARTINEZ ET UX
8/12/2009
HOOD
2509
622
13959
TX
HOOD
TX2211627.00
ROD FINCH ET UX
9/20/2009
HOOD
2514
664
15191
TX
HOOD
TX2211629.00
MELITON TORRES ET UX
9/23/2009
HOOD
2514
679
15197
TX
HOOD
TX2211630.00
WILLIAM L BOOTH ET UX
9/20/2009
HOOD
2514
693
15202
TX
HOOD
TX2211632.00
JERIME L JOHNSTON ET UX
8/16/2009
HOOD
2517
770
15942
TX
HOOD
TX2211634.00
MERILYN EVANS 2006 REV TST
9/20/2009
HOOD
2514
659
15189
TX
HOOD
TX2211635.00
BILLY C MITCHELL ET UX
9/20/2009
HOOD
2514
690
15201
TX
HOOD
TX2211638.00
ROBERT E BROOKS ET UX
11/9/2009
HOOD
2517
788
15950
TX
HOOD
TX2211639.01
FAWZY S SEDRAK ET UX
10/10/2009
HOOD
2517
830
15971
TX
HOOD
TX2211639.02
AMIR S IBRAHIM ET UX
10/10/2009
HOOD
2517
828
15970
TX
HOOD
TX2211640.00
TERRY D SAVAGE
9/20/2009
HOOD
2517
754
15937
TX
HOOD
TX2211642.00
LEA ANN HAYES ET VIR
12/7/2009
HOOD
2519
579
16451
TX
HOOD
TX2211644.00
WAYNE WIENECKE ET UX
11/17/2009
HOOD
2520
798
16766
TX
HOOD
TX2211649.00
JUSRYN COMPANY INC ET AL
1/27/2010
HOOD
2529
595
1683
TX
HOOD
TX2211650.01
JERRY A GOIN
1/11/2010
HOOD
2528
900
1526
TX
HOOD
TX2211650.02
CYNTHIA ANN CRAIG MCGEORGE
6/15/2012
HOOD
 
 
2012-0007380
TX
HOOD
TX2211650.03
DENISE NEGLAY MONTEAGUDO
6/15/2012
HOOD
 
 
2012-0007379
TX
HOOD
TX2211650.04
ROBERT KELLY CRAIG
6/15/2012
HOOD
 
 
2012-0007381
TX
HOOD
TX2211651.00
CHRISTOPHER M BARNES
2/3/2010
HOOD
2528
891
1523
TX
HOOD
TX2211652.00
MARGARET KENNEDY ET VIR
2/4/2010
HOOD
2528
897
1525
TX
HOOD
TX2211653.00
ROQUE MAGALLANES LUJAN ET UX
2/3/2010
HOOD
2528
894
1524
TX
HOOD
TX2211654.00
DAVID TORRES ET UX
1/6/2010
HOOD
2531
178
2053
TX
HOOD
TX2211657.00
DOUGLAS J AIKEN ET UX
2/16/2010
HOOD
2531
172
2051
TX
HOOD
TX2211659.01
LYNDELL RAY LOCKETT ET UX
2/24/2010
HOOD
2531
599
2160
TX
HOOD
TX2211659.01
LYNDELL RAY LOCKETT ET UX
2/24/2010
 
 
 
 
TX
HOOD
TX2211659.02
ALTON LEE LOCKETT ET UX
2/24/2010
HOOD
2531
596
2159
TX
HOOD
TX2211660.00
DAMIEN MARTINEZ ET UX
2/1/2010
HOOD
2534
383
2819
TX
HOOD
TX2211664.00
SHIRLEY JOHNSON
3/16/2010
HOOD
2535
378
3085
TX
HOOD
TX2211666.00
MICHAEL G TAYLOR ET UX
3/10/2010
HOOD
2535
440
3112
TX
HOOD
TX2211667.00
MICHAEL L READY ET AL
3/5/2010
HOOD
2535
443
3113
TX
HOOD
TX2211668.00
BARBARA YOHNER
2/22/2010
HOOD
2535
449
3115
TX
HOOD
TX2211669.00
DARLA SUE LANKFORD ET VIR
3/8/2010
HOOD
2538
480
3816
TX
HOOD
TX2211670.00
ROBERT LOWERY ET UX
3/22/2010
HOOD
2537
840
3678
TX
HOOD
TX2211675.00
CHAD TURMAN ET UX
4/8/2010
HOOD
2541
824
4631
TX
HOOD
TX2211677.99
MARY ELIZABETH ROLLINS
4/28/2010
HOOD
2548
530
6174
TX
HOOD
TX2211678.99
MARY ELIZABETH ROLLINS
4/28/2010
HOOD
2548
532
6175
TX
HOOD
TX2211680.00
EVAN ARLINGTON
4/23/2010
HOOD
2544
489
5262
TX
HOOD
TX2211681.00
ROBERT L STEELE JR ET UX
4/5/2010
HOOD
2544
486
5261
TX
HOOD
TX2211682.01
GLENN CORNELIUS
4/12/2010
HOOD
2547
638
5933
TX
HOOD
TX2211683.01
STANLEY WHITTUM ET UX
4/5/2010
HOOD
 
 
2010-0006523
TX
HOOD
TX2211683.02
CHRIS RUSSELL ET UX
8/4/2010
HOOD
 
 
2010-0010171
TX
HOOD
TX2211684.00
VICTOR CORTEZ SR & SANJUANAN
4/5/2010
HOOD
2545
953
5584
TX
HOOD
TX2211685.00
DOUGLAS A FLEMING ET UX
4/20/2010
HOOD
2545
950
5583
TX
HOOD
TX2211686.00
BILLY D PENNINGTON ET UX
4/30/2010
HOOD
2545
977
5593
TX
HOOD
TX2211687.00
RAYMOND D ANDERSEN ET UX
5/19/2010
HOOD
 
 
2010-0006522
TX
HOOD
TX2211688.00
KELLY ANN SWOPE
4/28/2010
HOOD
 
 
2010-0006521
TX
HOOD
TX2211689.00
JOHN ALLEN ET UX
5/14/2010
HOOD
 
 
2010-0006430
TX
HOOD
TX2211690.00
NORBERT R SMITH ET UX
4/5/2010
HOOD
 
 
2010-0006431
TX
HOOD
TX2211695.00
LLM MINERALS LP
7/26/2010
HOOD
 
 
2010-0009891
TX
HOOD
TX2211696.00
LLM MINERALS LP
7/26/2010
HOOD
 
 
2010-0009892
TX
HOOD
TX2211698.00
CURTIS C ORTLOFF ET UX
7/16/2010
HOOD
 
 
2010-0009315
TX
HOOD
TX2211699.00
FREDRAL L ZIMMERMAN
6/8/2010
HOOD
 
 
2010-0009314
TX
HOOD
TX2211701.99
CHRISTY ELAINE CRYER
9/1/2010
HOOD
 
 
2011-0003701
TX
HOOD
TX2211703.00
BRENDA G SMITH
5/11/2010
HOOD
 
 
2010-0010674
TX
HOOD
TX2211705.00
ROB ROY HUGHITT
8/26/2010
HOOD
 
 
2010-0011461
TX
HOOD
TX2211707.01
JULIET K GRITZ
9/10/2010
HOOD
 
 
2010-0011459
TX
HOOD
TX2211707.02
MATTHEW R GRITZ
9/10/2010
HOOD
 
 
2010-0011458
TX
HOOD
TX2211708.00
JAMES M CHRISTOPHER ET UX
10/15/2010
HOOD
 
 
2010-0012221
TX
HOOD
TX2211709.01
J&L EXCAVATION INC DEF PEN PLN
10/14/2010
HOOD
 
 
2010-0012885
TX
HOOD
TX2211710.00
JO RUTH SANDEL
10/12/2010
HOOD
 
 
2010-0012884
TX
HOOD
TX2211711.00
JOHN GORDON BRITE II ET UX
11/16/2010
HOOD
 
 
2010-0013443
TX
HOOD
TX2211712.00
GILDA B WARREN
12/2/2010
HOOD
 
 
2011-0000839
TX
HOOD
TX2211717.99
DAN L. GRIFFIN ET UX
3/7/2011
HOOD
 
 
2011-0002699
TX
HOOD
TX2211719.00
RALPH VANCE COLLINS
3/4/2011
HOOD
 
 
2011-0003264
TX
HOOD
TX2211720.00
ROWENA ELAINE WEST
3/4/2011
HOOD
 
 
2011-0003266
TX
HOOD
TX2211721.00
EDWIN BLAINE COLLINS
3/4/2011
HOOD
 
 
2011-0003271
TX
HOOD
TX2211722.00
DOYLE GAROLD COLLINS
3/4/2011
HOOD
 
 
2011-0003270
TX
HOOD
TX2211723.00
ROWENA COLLINS
3/4/2011
HOOD
 
 
2011-0003265
TX
HOOD
TX2211724.01
NELLIE J BARKER
3/10/2011
HOOD
 
 
2011-0003269
TX
HOOD
TX2211724.02
SHARON E STEMBRIDGE ET VIR
2/28/2011
HOOD
 
 
2011-0003267
TX
HOOD
TX2211724.03
CHRISTA B GARRETT
2/28/2011
HOOD
 
 
2011-0003268
TX
HOOD
TX2211725.00
MICHAEL PHILLIPS ET UX
3/22/2011
HOOD
 
 
2011-0004517
TX
HOOD
TX2211726.00
PATRICIA GRIFFIN
3/22/2011
HOOD
 
 
2011-0004518
TX
HOOD
TX2211734.00
FRANK B MABERY ET UX
7/12/2011
HOOD
 
 
2011-0009215
TX
HOOD
TX2211736.01
PATSY MARIE GEE INDIV & TRUSTE
8/24/2011
HOOD
 
 
2011-0010319
TX
HOOD
TX2211736.02
FUN-N-SUN REALTY LTD
1/20/2012
HOOD
 
 
2012-0001735
TX
HOOD
TX2211737.00
TOOD DYSON ET UX
8/25/2011
HOOD
 
 
2011-0010593
TX
HOOD
TX2211738.01
DAVID FRANCIS & LINDA ANN RAFFA
10/19/2011
HOOD
 
 
2011-0011935
TX
HOOD
TX2211739.00
RICKEY DALE JERNIGAN ET UX
11/7/2011
HOOD
 
 
2011-0012451
TX
HOOD
TX2211740.00
JAMES B OLIVER ET UX
11/5/2011
HOOD
 
 
2011-0012914
TX
HOOD
TX2211741.00
VICKI LYNN NIVENS
10/13/2011
HOOD
 
 
2011-0013507
TX
HOOD
TX2211742.01
MAX EDWARD CROSS
12/14/2011
HOOD
 
 
2012-0000249
TX
HOOD
TX2211742.02
LORA JANE HILL
12/14/2011
HOOD
 
 
2012-0000250
TX
HOOD
TX2211742.03
TERESA YOUNG
12/14/2011
HOOD
 
 
2012-0000251
TX
HOOD
TX2211742.04
CHARLES CROSS
12/14/2011
HOOD
 
 
2012-0000252
TX
HOOD
TX2211743.01
ROBERT C HUDSON ET UX
1/11/2012
HOOD
 
 
2012-0001164
TX
HOOD
TX2211744.01
ROBERT L AND SANDRA GILMORE
2/1/2012
HOOD
 
 
2012-0001742
TX
HOOD
TX2211745.00
GEORGE O JOSEPH
1/27/2012
HOOD
 
 
2012-0001740
TX
HOOD
TX2211747.01
CLYDE DAVIS
1/11/2012
HOOD
 
 
2012-0001739
TX
HOOD
TX2211748.01
REBECCA A JEFFERS
1/16/2012
HOOD
 
 
2012-0001738
TX
HOOD
TX2211749.00
KARIN A HARRINGTON ET VIR
2/28/2012
HOOD
 
 
2012-0002214
TX
HOOD
TX2211750.00
ONE PRIME LP
3/7/2012
HOOD
 
 
2012-0002629
TX
HOOD
TX2211751.00
BERNARD ROYAL ROUX
1/18/2012
HOOD
 
 
2012-0002585
TX
HOOD
TX2211752.01
NANCY LAQUEY
1/11/2012
HOOD
 
 
2012-0002817
TX
HOOD
TX2211756.01
ASA YOUNGBLOOD
2/24/2012
HOOD
 
 
2012-0003783
TX
HOOD
TX2211756.02
MICHELLE ANGALYNN STANFORD
11/4/2014
HOOD
 
 
2015-0000668
TX
HOOD
TX2211757.01
RALPH T NANNY ET UX
3/27/2012
HOOD
 
 
2012-0003785
TX
HOOD
TX2211757.02
WENDALL A AND BEVERLY G HOLMES
5/2/2012
HOOD
 
 
2012-0005049
TX
HOOD
TX2211758.00
ROYCE SWAIM ET UX
4/12/2012
HOOD
 
 
2012-0003998
TX
HOOD
TX2211759.01
ARTHUR W HUDSON ET UX
4/10/2012
HOOD
 
 
2012-0004001
TX
HOOD
TX2211762.01
JOE SWAIM ET UX
4/12/2012
HOOD
 
 
2012-0004609
TX
HOOD
TX2211762.02
AMELIA WINIFRED CLEMENS ET VIR
7/1/2014
HOOD
 
 
2014-0006979
TX
HOOD
TX2211762.03
DR LEE E E PICARD ET VIR
7/1/2014
HOOD
 
 
2014-0006978
TX
HOOD
TX2211762.04
VONTILLA M WATSON INDIV & AIF
7/1/2014
HOOD
 
 
2014-0008767
TX
HOOD
TX2211762.05
EMMA LEA BUCK WRIGHT
7/1/2014
HOOD
 
 
2014-0008768
TX
HOOD
TX2211763.00
DANNY LEE AND KELLY DENISE BRILEY
4/13/2012
HOOD
 
 
2012-0004595
TX
HOOD
TX2211764.04
BRYAN JACKS
4/18/2012
HOOD
 
 
2012-0005050
TX
HOOD
TX2211764.06
ROBERT L GILMORE ET UX
4/9/2014
HOOD
 
 
2014-0004124
TX
HOOD
TX2211764.07
LOIS ALLAINE WARD
12/10/2014
HOOD
 
 
2015-0002327
TX
HOOD
TX2211767.17
WARREN LEE UNDERWOOD #57245-097
4/20/2012
HOOD
 
 
2012-0006391
TX
HOOD
TX2211768.00
O'FARRELL AND MYRNA THOMPSON REV TRUST
4/25/2012
HOOD
 
 
2012-0004853
TX
HOOD
TX2211769.01
SCOT JAY AND KAY DUBE
4/12/2012
HOOD
 
 
2012-0005051
TX
HOOD
TX2211769.02
DANNY JOE AND AMANDA BRADFORD
4/12/2012
HOOD
 
 
2012-0005640
TX
HOOD
TX2211771.01
SYLVIA NELL CURRY INDIV & TRE
5/1/2012
HOOD
 
 
2012-0005479
TX
HOOD
TX2211771.02
CARRIE Y HOWELL INDIV & TRE
5/1/2012
HOOD
 
 
2012-0005478
TX
HOOD
TX2211771.03
CARROLL E NIX ET UX IND & TRE
5/1/2012
HOOD
 
 
2012-0005480
TX
HOOD
TX2211772.01
RICHARD Y WICKLINE ET UX
4/26/2012
HOOD
 
 
2012-0005491
TX
HOOD
TX2211773.00
ROUGH CREEK CEMETERY
5/10/2012
HOOD
 
 
2012-0005482
TX
HOOD
TX2211777.01
MARY LOUISE ROLLINS
5/11/2012
HOOD
 
 
2012-0005483
TX
HOOD
TX2211777.02
WILLIAM BERRY ROLLINS
5/11/2012
HOOD
 
 
2012-0005484
TX
HOOD
TX2211777.03
PATSY TACKETT
4/11/2012
HOOD
 
 
2012-0004594
TX
HOOD
TX2211779.00
CLINE FAMILY TRUST A & B
5/1/2012
HOOD
 
 
2012-0005638
TX
HOOD
TX2211780.04
BILLY M MANNING JR ET UX
5/29/2012
HOOD
 
 
2012-0006753
TX
HOOD
TX2211780.05
CLAYTON MANNING ET UX
9/25/2012
HOOD
 
 
2012-0011506
TX
HOOD
TX2211781.99
HILDA M SCHULTZ REVOCABLE TRUST
4/1/2012
HOOD
 
 
2012-0006750
TX
HOOD
TX2211782.00
HAROLD GLEN DAVIS
5/21/2012
HOOD
 
 
2012-0006392
TX
HOOD
TX2211783.00
FRANK B AND CHARLENE MABERY
6/12/2012
HOOD
 
 
2012-0006382
TX
HOOD
TX2211784.00
FRANK B AND CHARLENE MABERY
6/12/2012
HOOD
 
 
2012-0006383
TX
HOOD
TX2211785.00
JOHNNY REED
5/21/2012
HOOD
 
 
2012-0006387
TX
HOOD
TX2211786.00
JAMES REX DAVIS
5/21/2012
HOOD
 
 
2012-0006388
TX
HOOD
TX2211787.01
FRANK B AND CHARLENE MABERY
6/12/2012
HOOD
 
 
2012-0006384
TX
HOOD
TX2211787.02
PILGRIM CONGREGATIONAL CHURCH UNITED CHURCH OF CHR
7/5/2012
HOOD
 
 
2012-0007861
TX
HOOD
TX2211788.01
THOMAS ALLEN COLEMAN
6/19/2012
HOOD
 
 
2012-0006755
TX
HOOD
TX2211788.02
SUE CHERRY COX
6/19/2012
HOOD
 
 
2012-0006756
TX
HOOD
TX2211790.00
UNA RUTH DAVIS STERLING
5/21/2012
HOOD
 
 
2012-0006757
TX
HOOD
TX2211791.00
RAYMOND DON AND LISA DIANE FORTENBERRY
6/6/2012
HOOD
 
 
2012-0006758
TX
HOOD
TX2211792.00
AMMIE AND TAMMIE BAKER
5/30/2012
HOOD
 
 
2012-0006954
TX
HOOD
TX2211795.00
DON HUMPHREY ET UX
5/30/2012
HOOD
 
 
2012-0006953
TX
HOOD
TX2211796.00
LARRY D NACE ET UX
5/18/2012
HOOD
 
 
2012-0006955
TX
HOOD
TX2211798.01
DIANA JUNE AENIS
6/29/2012
HOOD
 
 
2012-0007535
TX
HOOD
TX2211798.02
PATRICIA ANN CRAWFORD
6/29/2012
HOOD
 
 
2012-0007536
TX
HOOD
TX2211798.03
NADRIA LYNETTE GREEN
6/29/2012
HOOD
 
 
2012-0007534
TX
HOOD
TX2211800.01
THOMAS ALLEN COLEMAN
7/3/2012
HOOD
 
 
2012-0007532
TX
HOOD
TX2211800.02
SUE CHERRY COX
7/3/2012
HOOD
 
 
2012-0007533
TX
HOOD
TX2211802.00
DAVID A & LISA L BROWN
6/14/2012
HOOD
 
 
2012-0007529
TX
HOOD
TX2211803.00
LARRY BUCKLES ET UX
7/12/2012
HOOD
 
 
2012-0008717
TX
HOOD
TX2211804.01
GARRY NIX
6/25/2012
HOOD
 
 
2012-0007864
TX
HOOD
TX2211804.02
LYNN NIX
6/25/2012
HOOD
 
 
2012-0007865
TX
HOOD
TX2211804.03
THOMAS D NIX
6/25/2012
HOOD
 
 
2012-0007863
TX
HOOD
TX2211804.04
NELDA SUE CUMMINS
6/25/2012
HOOD
 
 
2012-0007862
TX
HOOD
TX2211805.01
MARTHA ANN JOHNSON
6/25/2012
HOOD
 
 
2012-0008710
TX
HOOD
TX2211806.01
DEBORAH G TOMERLIN
6/7/2012
HOOD
 
 
2012-0008705
TX
HOOD
TX2211807.01
GLEN ALAN MUSICK
7/6/2012
HOOD
 
 
2012-0008711
TX
HOOD
TX2211807.02
ANNETTE MUSICK
7/6/2012
HOOD
 
 
2012-0008712
TX
HOOD
TX2211808.00
JACK & FREEDA IVES REV LIV TR
7/20/2012
HOOD
 
 
2012-0008718
TX
HOOD
TX2211809.00
STEPHEN CRAIG HUSTON ET UX
7/23/2012
HOOD
 
 
2012-0008713
TX
HOOD
TX2211810.01
HUGO ESCOBAR ET UX
7/20/2012
HOOD
 
 
2012-0008714
TX
HOOD
TX2211810.02
RAFAEL AND SUZANNA ORDONEZ
7/24/2012
HOOD
 
 
2012-0010125
TX
HOOD
TX2211812.00
JOHN W AND PEGGY N PAPAN
7/25/2012
HOOD
 
 
2012-0008719
TX
HOOD
TX2211813.00
BILLY JUDD NEIGHBORS
8/1/2012
HOOD
 
 
2012-0008709
TX
HOOD
TX2211815.00
CHRISTINE M MCDONALD
8/3/2012
HOOD
 
 
2012-0008707
TX
HOOD
TX2211817.00
JEFFREY L AND ROBERTA R BARLOW
7/19/2012
HOOD
 
 
2012-0009054
TX
HOOD
TX2211818.00
MICHAEL A AND JOANN STEPHENS
8/9/2012
HOOD
 
 
2012-0009056
TX
HOOD
TX2211819.00
WANDA F MOORE
8/13/2012
HOOD
 
 
2012-0009055
TX
HOOD
TX2211820.00
KATHERINE ANN CHURCH
8/22/2012
HOOD
 
 
2012-0009592
TX
HOOD
TX2211821.01
JOHN ALLARD ET UX
8/31/2012
HOOD
 
 
2012-0010126
TX
HOOD
TX2211822.01
ROY E ROTHE
9/6/2012
HOOD
 
 
2012-0010128
TX
HOOD
TX2211823.01
RICHARD L ROTHE ET UX
9/6/2012
HOOD
 
 
2012-0010127
TX
HOOD
TX2211825.00
MITTIE LOU WOOLSEY
6/23/2006
HOOD
2220
200
13296
TX
HOOD
TX2211826.00
CARMICHAEL FAMILY TRUST
6/23/2006
HOOD
2201
198
13295
TX
HOOD
TX2211827.00
JAMES L SHAFER ET UX
6/23/2006
HOOD
2220
224
13308
TX
HOOD
TX2211828.00
DAVID AND LYNDEL CAMPBELL
6/23/2006
HOOD
2223
689
14072
TX
HOOD
TX2211829.00
ALLAN RAY CATHEY ET UX
6/23/2006
HOOD
2220
204
13298
TX
HOOD
TX2211830.00
CLIFFORD O HEFLIN JR ET UX
6/23/2006
HOOD
2220
226
13309
TX
HOOD
TX2211831.00
DONALD R ARMSTRONG
7/12/2006
HOOD
2223
701
14078
TX
HOOD
TX2211832.00
JEAN KELLEY SMITH
8/23/2006
HOOD
2236
781
17118
TX
HOOD
TX2211832.00
JEAN KELLEY SMITH
8/23/2006
 
 
 
 
TX
HOOD
TX2211833.00
TIMOTHY E STEVENS ET UX
11/17/2008
HOOD
2446
897
19655
TX
HOOD
TX2211834.00
ALBERTONI REV TRUST
10/18/2006
HOOD
2281
929
4264
TX
HOOD
TX2211835.00
NICHOLAS K NOE ET UX
11/17/2008
HOOD
2463
466
3206
TX
HOOD
TX2211836.00
JOHN W MINTER II AKA JOHN MINTER
9/15/2012
HOOD
 
 
2012-0011507
TX
HOOD
TX2211837.00
JOE D HENDERSON ET UX
7/29/2006
HOOD
2223
691
14073
TX
HOOD
TX2211838.00
JOHNNIE C RAGER ET UX
6/23/2006
HOOD
2220
208
13300
TX
HOOD
TX2211839.00
BEVERLY A CULLUM ET UX
6/23/2006
HOOD
2220
210
13301
TX
HOOD
TX2211840.00
STEPHEN REINKE ET UX
8/30/2011
HOOD
 
 
2011-0010183
TX
HOOD
TX2211841.00
JERRY A CAMPBELL
7/14/2006
HOOD
2223
683
14069
TX
HOOD
TX2211848.00
RAY W COX AND JANIE S COX
1/23/2014
HOOD
 
 
2014-0002392
TX
HOOD
TX2211849.01
LOFTIN FAMILY TRUST
3/27/2014
HOOD
 
 
2014-0003042
TX
HOOD
TX2211849.02
SCOTT LOFTIN
3/27/2014
HOOD
 
 
2014-0003041
TX
HOOD
TX2211849.03
MELINDA D'ANN LOFTIN EGGENBERGER
3/27/2014
HOOD
 
 
2014-0003530
TX
HOOD
TX2211850.00
HAROLD T JOHNSON SR ET UX
4/4/2014
HOOD
 
 
2014-0003531
TX
HOOD
TX2211851.00
MICHAEL W JOHNSON ET UX
4/2/2014
HOOD
 
 
2014-0003532
TX
HOOD
TX2211852.00
JEFF BENNETT
4/2/2014
HOOD
 
 
2014-0003533
TX
HOOD
TX2211853.01
THOMAS LEE MATLOCK TEST TRUST
4/8/2014
HOOD
 
 
2014-0003535
TX
HOOD
TX2211853.02
DEANA ANN GOBLE TEST TRUST
4/8/2014
HOOD
 
 
2014-0003534
TX
HOOD
TX2211854.00
JO ANN STEPHENS ET VIR
4/14/2014
HOOD
 
 
2014-0003536
TX
HOOD
TX2211855.00
TYRELLA C ROBINSON
4/17/2014
HOOD
 
 
2014-0004125
TX
HOOD
TX2211856.00
J WAYNE MILLSAP ET AL
4/23/2014
HOOD
 
 
2014-0004126
TX
HOOD
TX2211857.01
MARJORIE LEITO
4/30/2014
HOOD
 
 
2014-0004526
TX
HOOD
TX2211858.00
RONALD L MABERY ET UX
5/15/2014
HOOD
 
 
2014-0005335
TX
HOOD
TX2211859.00
WARREN W MARSHALL, ET UX
4/8/2014
HOOD
 
 
2014-0005332
TX
HOOD
TX2211860.01
MARY ELIZABETH BROWN
5/20/2014
HOOD
 
 
2014-0005333
TX
HOOD
TX2211860.02
PEGGY JOYCE COLE
6/10/2014
HOOD
 
 
2014-0006973
TX
HOOD
TX2211861.00
A L WARDEN
5/16/2014
HOOD
 
 
2014-0005334
TX
HOOD
TX2211862.00
THOMAS W TANKERSLEY ET UX
5/20/2014
HOOD
 
 
2014-0006016
TX
HOOD
TX2211863.00
WILLIAM E PARMER ET UX
6/6/2014
HOOD
 
 
2014-0006014
TX
HOOD
TX2211864.00
SANDRA L RIDDLE
6/12/2014
HOOD
 
 
2014-0006015
TX
HOOD
TX2211865.00
MICHAEL CALDWELL ET UX
5/12/2014
HOOD
 
 
2014-0006387
TX
HOOD
TX2211866.01
BASCOM M HIGGINBOTTOM ET UX
6/18/2014
HOOD
 
 
2014-0006012
TX
HOOD
TX2211867.00
WILLIAM M DANIELS ET UX
6/10/2014
HOOD
 
 
2014-0006386
TX
HOOD
TX2211868.00
BRUCE ARMSTRONG ET UX
6/18/2014
HOOD
 
 
2014-0006385
TX
HOOD
TX2211869.01
SUE CHERRY COX ET VIR
6/19/2014
HOOD
 
 
2014-0006977
TX
HOOD
TX2211869.02
THOMAS ALLEN COLEMAN
6/19/2014
HOOD
 
 
2014-0006975
TX
HOOD
TX2211870.00
JAMES C BARRON
6/19/2014
HOOD
 
 
2014-0006976
TX
HOOD
TX2211871.00
ROGER B IVES ET UX
6/6/2014
HOOD
 
 
2014-0006974
TX
HOOD
TX2211873.00
JEWEL ELIZABETH MARLOW
6/18/2014
HOOD
 
 
2014-0006980
TX
HOOD
TX2211874.01
VIRGINIA NUTT JONES
7/10/2014
HOOD
 
 
2014-0007538
TX
HOOD
TX2211874.02
MILBURN E NUTT JR
7/10/2014
HOOD
 
 
2014-0007539
TX
HOOD
TX2211874.03
SUN CHASE DEVELOPMENT CO
7/15/2014
HOOD
 
 
2014-0007533
TX
HOOD
TX2211874.04
GARRY Z LUKER DBA GRANBURY LAN
7/15/2014
HOOD
 
 
2014-0007534
TX
HOOD
TX2211875.00
REGINALD T BUTLER, ET UX
6/24/2014
HOOD
 
 
2014-0007540
TX
HOOD
TX2211876.00
GERALD WILLIAM BUTLER ESTATE
6/24/2014
HOOD
 
 
2014-0007541
TX
HOOD
TX2211877.00
DARWIN L DAVIS ET UX
7/16/2014
HOOD
 
 
2014-0007542
TX
HOOD
TX2211878.00
JEANETTA A GREEN
7/14/2014
HOOD
 
 
2014-0007543
TX
HOOD
TX2211879.00
AARON B GREEN ET UX
7/7/2014
HOOD
 
 
2014-0007544
TX
HOOD
TX2211880.00
DAVID L BRISTER EX UX
6/26/2014
HOOD
 
 
2014-0007536
TX
HOOD
TX2211881.00
PAUL B IVES EX UX
7/21/2014
HOOD
 
 
2014-0007535
TX
HOOD
TX2211882.01
GLYNN W WOOD
6/25/2014
HOOD
 
 
2014-0007537
TX
HOOD
TX2211882.02
CHARLES D LOVING ET UX
1/29/2015
HOOD
 
 
2015-0003652
TX
HOOD
TX2211883.00
RODNEY B SHAW ET UX
7/7/2014
HOOD
 
 
2014-0008773
TX
HOOD
TX2211884.00
BILLY DUMAS ET UX
7/21/2014
HOOD
 
 
2014-0008781
TX
HOOD
TX2211885.00
CAROL RASBERRY
7/21/2014
HOOD
 
 
2014-0008779
TX
HOOD
TX2211886.00
WADE PRESTON DOLLARHIDE ET UX
7/21/2014
HOOD
 
 
2014-0008783
TX
HOOD
TX2211887.00
WAPLES COMMUNITY CENTER
7/31/2014
HOOD
 
 
2014-0008776
TX
HOOD
TX2211888.01
DANNY M WOOD
6/30/2014
HOOD
 
 
2014-0008782
TX
HOOD
TX2211889.01
DONNY B HAYWORTH, ET UX
7/10/2014
HOOD
 
 
2014-0008778
TX
HOOD
TX2211889.02
ESTATE OF D J KINSON
9/4/2014
HOOD
 
 
2014-0011184
TX
HOOD
TX2211890.01
JAMES BRYAN NOBLITT ET UX
6/24/2014
HOOD
 
 
2014-0008775
TX
HOOD
TX2211890.02
ROBERT MILTON NOBLITT ET UX
6/24/2014
HOOD
 
 
2014-0008774
TX
HOOD
TX2211891.01
DONALD MARTON SAVAGE ET UX
6/30/2014
HOOD
 
 
2014-0008780
TX
HOOD
TX2211891.02
JANICE MARIE SAVAGE
8/5/2014
HOOD
 
 
2014-0008770
TX
HOOD
TX2211892.00
DAVID T LOCK ET UX
7/1/2014
HOOD
 
 
2014-0008761
TX
HOOD
TX2211893.01
WAB & JBB FAMILY LP NO 1
8/4/2014
HOOD
 
 
2014-0008760
TX
HOOD
TX2211893.02
VIRGINIA A REED
8/7/2014
HOOD
 
 
2014-0008759
TX
HOOD
TX2211894.01
FAYE BETHEL HOBBS
7/7/2014
HOOD
 
 
2014-0008762
TX
HOOD
TX2211894.02
LUDWICK REVOCABLE LIVING TRUST
7/7/2014
HOOD
 
 
2014-0008765
TX
HOOD
TX2211894.03
SHIRLEY LEE LUDWICK
7/7/2014
HOOD
 
 
2014-0008764
TX
HOOD
TX2211895.01
HOBBS REVOCABLE LIVING TRUST
7/7/2014
HOOD
 
 
2014-0008763
TX
HOOD
TX2211896.00
JACK L SCOTT ET UX
7/9/2014
HOOD
 
 
2014-0008766
TX
HOOD
TX2211897.01
BRENDA STEWART ET UX
8/5/2014
HOOD
 
 
2014-0008769
TX
HOOD
TX2211897.02
BETTY Z JOHNSTON
8/6/2014
HOOD
 
 
2014-0009289
TX
HOOD
TX2211897.03
CYNTHIA MORRIS
8/7/2014
HOOD
 
 
2014-0009287
TX
HOOD
TX2211897.04
STEPHAN KRONBERGER
8/1/2014
HOOD
 
 
2014-0009288
TX
HOOD
TX2211897.05
LONNIE MACK JORDAN
9/15/2014
HOOD
 
 
2014-0010050
TX
HOOD
TX2211897.06
PAMELA JORDAN SPENCE
8/25/2014
HOOD
 
 
2014-0010051
TX
HOOD
TX2211897.07
RANDAL JORDAN
9/20/2014
HOOD
 
 
2014-0010039
TX
HOOD
TX2211897.08
MAX L BRADSHAW JR ET UX
8/11/2014
HOOD
 
 
2014-0010592
TX
HOOD
TX2211897.09
ROGER JORDAN ET UX
9/15/2014
HOOD
 
 
2014-0010591
TX
HOOD
TX2211897.10
AUSTIN RAY
10/1/2014
HOOD
 
 
2014-0010601
TX
HOOD
TX2211897.11
PATTY ROOKS
10/18/2014
HOOD
 
 
2014-0011172
TX
HOOD
TX2211897.12
ROBERT H DUFFIE
10/14/2014
HOOD
 
 
2014-0011171
TX
HOOD
TX2211897.13
ANNA JEAN MATHIS
9/30/2014
HOOD
 
 
2014-0011179
TX
HOOD
TX2211897.14
AARON RAY
10/1/2014
HOOD
 
 
2014-0011185
TX
HOOD
TX2211897.15
ASHLEIGH BELL
10/1/2014
HOOD
 
 
2014-0011186
TX
HOOD
TX2211897.16
JAMIE OLSON ET VIR
10/6/2014
HOOD
 
 
2014-0012081
TX
HOOD
TX2211897.17
PAULA JORDAN CHRISTOPHER
10/29/2014
HOOD
 
 
2015-0000665
TX
HOOD
TX2211897.18
JACKIE FRANK RAINES
11/17/2014
HOOD
 
 
2015-0002340
TX
HOOD
TX2211898.00
DEWAIN WEBB ET UX
7/25/2014
HOOD
 
 
2014-0008771
TX
HOOD
TX2211899.01
DENISE MICHELLE LIZUN
7/22/2014
HOOD
 
 
2014-0008772
TX
HOOD
TX2211899.02
JOYCE SANDERS
7/22/2014
HOOD
 
 
2014-0009294
TX
HOOD
TX2211900.00
JOHN W FISK & ELSA DAVALOS JT
8/20/2014
HOOD
 
 
2014-0009295
TX
HOOD
TX2211901.00
BILLY R SNELLGROVE ET UX
7/25/2014
HOOD
 
 
2014-0009293
TX
HOOD
TX2211902.00
DAVID WEBB ET UX
7/25/2014
HOOD
 
 
2014-0009292
TX
HOOD
TX2211903.00
TOBE L JOHNSTON ET UX
8/21/2014
HOOD
 
 
2014-0009290
TX
HOOD
TX2211904.01
JIMMY MORRIS ET UX
8/29/2014
HOOD
 
 
2014-0009286
TX
HOOD
TX2211904.02
SCOTT BEYER ET UX
10/16/2014
HOOD
 
 
2014-0012092
TX
HOOD
TX2211905.01
DICKSON 2008 MANAGEMENT TRUST
7/28/2014
HOOD
 
 
2014-0009291
TX
HOOD
TX2211906.01
BRUCE GIBBS ET UX
8/8/2014
HOOD
 
 
2014-0009285
TX
HOOD
TX2211907.01
LARRY GILDER
8/8/2014
HOOD
 
 
2014-0009284
TX
HOOD
TX2211908.01
MARCY GILBREATH
8/11/2014
HOOD
 
 
2014-0009283
TX
HOOD
TX2211908.02
BARRY K GILBREATH
8/11/2014
HOOD
 
 
2014-0009282
TX
HOOD
TX2211909.01
HENRY K SMITH
8/11/2014
HOOD
 
 
2014-0009281
TX
HOOD
TX2211909.02
JODY L SPARKS ET UX
8/11/2014
HOOD
 
 
2014-0010593
TX
HOOD
TX2211910.01
WILSON FAMILY TRUST
7/30/2014
HOOD
 
 
2014-0010046
TX
HOOD
TX2211911.01
CHEYNE FAMILY TRUST
8/12/2014
HOOD
 
 
2014-0010047
TX
HOOD
TX2211912.01
DONNA J FULTZ
8/27/2014
HOOD
 
 
2014-0010043
TX
HOOD
TX2211912.02
VICKIE L ATKINS
8/27/2014
HOOD
 
 
2014-0010044
TX
HOOD
TX2211913.01
BETTY HENSON IND & AS TRUSTEE
9/3/2014
HOOD
 
 
2014-0010045
TX
HOOD
TX2211913.02
THOMAS NEAL RICHARDS
9/5/2014
HOOD
 
 
2014-0010041
TX
HOOD
TX2211913.03
MARY KATHRYN CARR
9/5/2014
HOOD
 
 
2014-0010042
TX
HOOD
TX2211914.01
WINFRED HOOPER JR
8/19/2014
HOOD
 
 
2014-0010040
TX
HOOD
TX2211914.02
DESERT PARTNERS III LP
11/4/2014
HOOD
 
 
2015-0000663
TX
HOOD
TX2211914.03
J KYLE JONES
12/16/2014
HOOD
 
 
2015-0002328
TX
HOOD
TX2211914.04
GEORGE MORETTI JR
12/16/2014
HOOD
 
 
2015-0002324
TX
HOOD
TX2211915.00
ALFREDO TRIANA ET UX
9/9/2014
HOOD
 
 
2014-0010589
TX
HOOD
TX2211916.00
RODNEY CARROL COX
9/9/2014
HOOD
 
 
2014-0010587
TX
HOOD
TX2211917.00
MONTY L JACOB ET UX
8/19/2014
HOOD
 
 
2014-0010586
TX
HOOD
TX2211918.00
HERBERT L WAGNER ET UX
9/17/2014
HOOD
 
 
2014-0010588
TX
HOOD
TX2211919.00
JOHNATHAN WESLEY SMITH ET UX
9/8/2014
HOOD
 
 
2014-0010590
TX
HOOD
TX2211920.00
BILLY W DUNBAR ET UX
9/3/2014
HOOD
 
 
2014-0010594
TX
HOOD
TX2211921.01
VICTOR ALLEN HALFON ET UX
8/20/2014
HOOD
 
 
2014-0010597
TX
HOOD
TX2211921.02
ROYCE MCINTIRE ET UX
8/20/2014
HOOD
 
 
2014-0010598
TX
HOOD
TX2211922.00
BROOKLYN NICOLE KERR
9/4/2014
HOOD
 
 
2014-0010595
TX
HOOD
TX2211923.00
FRANK KIMMELL ET UX
8/26/2014
HOOD
 
 
2014-0010596
TX
HOOD
TX2211924.00
WILLIAM L KENLEY
10/6/2014
HOOD
 
 
2014-0010599
TX
HOOD
TX2211925.00
TONY ODELL MEEKER ET UX
9/10/2014
HOOD
 
 
2014-0010600
TX
HOOD
TX2211926.01
JAMES H GILLIAM
8/28/2014
HOOD
 
 
2014-0011177
TX
HOOD
TX2211926.02
VERA NANNY
9/8/2014
HOOD
 
 
2014-0011176
TX
HOOD
TX2211926.03
LINDA KILLOUGH
9/8/2014
HOOD
 
 
2014-0011175
TX
HOOD
TX2211926.04
BILL G RUSSELL JR ET UX
10/16/2014
HOOD
 
 
2014-0011170
TX
HOOD
TX2211926.05
GINGER ZOE SMITH / VLB
11/20/2014
HOOD
 
 
2015-0002341
TX
HOOD
TX2211926.06
GINGER ZOE SMITH
11/20/2014
HOOD
 
 
2015-0002339
TX
HOOD
TX2211926.07
CARLA BECK CURTIS
11/3/2014
HOOD
 
 
2015-0000674
TX
HOOD
TX2211927.00
JOEY G WHITE ET UX
10/7/2014
HOOD
 
 
2014-0011180
TX
HOOD
TX2211928.00
VICKI VALENA JACOB
9/9/2014
HOOD
 
 
2014-0011167
TX
HOOD
TX2211929.00
JUAN A ARANDA ET UX
8/28/2014
HOOD
 
 
2014-0011182
TX
HOOD
TX2211930.01
DANIEL H LEDFORD ET UX
9/3/2014
HOOD
 
 
2014-0011183
TX
HOOD
TX2211930.02
JAMES L SMITH ET UX
8/29/2014
HOOD
 
 
2014-0011181
TX
HOOD
TX2211933.01
DIXIE ALENE PARKER
10/13/2014
HOOD
 
 
2014-0011165
TX
HOOD
TX2211933.02
CHARLES W BRIDIER ET UX
10/13/2014
HOOD
 
 
2014-0012082
TX
HOOD
TX2211933.03
BILLY C SIMMS ET UX
10/15/2014
HOOD
 
 
2014-0012087
TX
HOOD
TX2211933.04
LAURA J DICKERSON ET VIR
10/15/2014
HOOD
 
 
2014-0012088
TX
HOOD
TX2211933.05
HANDLEY CHURCH OF CHRIST
10/21/2014
HOOD
 
 
2015-0000662
TX
HOOD
TX2211933.06
CINDY L BAUGHMAN
11/25/2014
HOOD
 
 
2015-0000660
TX
HOOD
TX2211934.00
JAMES DALE EVERETTE ET UX
10/3/2014
HOOD
 
 
2014-0012083
TX
HOOD
TX2211935.01
EDWIN H MCMAHON JR
8/27/2014
HOOD
 
 
2014-0012085
TX
HOOD
TX2211935.02
EDWIN G HARMON ET UX
9/15/2014
HOOD
 
 
2014-0012084
TX
HOOD
TX2211935.03
CLAUDE TIMOTHY MARSHALL
9/15/2014
HOOD
 
 
2014-0012086
TX
HOOD
TX2211936.00
RONALD G ATKINSON ET UX
10/9/2014
HOOD
 
 
2014-0012080
TX
HOOD
TX2211937.00
FRED EARL SNOWDON ET UX
10/7/2014
HOOD
 
 
2014-0012079
TX
HOOD
TX2211938.01
HERMAN L BURNETT ET UX
10/3/2014
HOOD
 
 
2014-0012078
TX
HOOD
TX2211940.00
LAWRENCE J RYAN ET UX
10/27/2014
HOOD
 
 
2014-0012093
TX
HOOD
TX2211941.01
RICK DON CARVER ET UX
10/19/2014
HOOD
 
 
2014-0012094
TX
HOOD
TX2211942.00
WAYNE WIENECKE
11/12/2014
HOOD
 
 
2014-0012089
TX
HOOD
TX2211943.01
JULIAN O READ
9/25/2014
HOOD
 
 
2014-0011166
TX
HOOD
TX2211944.01
ROBERT J CHISOLM ET UX
11/21/2014
HOOD
 
 
2015-0000678
TX
HOOD
TX2211945.00
JOHN RUSSELL PECKHAM ET UX
11/21/2014
HOOD
 
 
2015-0000680
TX
HOOD
TX2211946.00
JOHN RUSSELL PECKHAM ET UX
11/21/2014
HOOD
 
 
2015-0000682
TX
HOOD
TX2211947.00
JOHN RUSSELL PECKHAM ET UX
11/21/2014
HOOD
 
 
2015-0000681
TX
HOOD
TX2211948.00
ROBERT J CHISOLM ET UX
11/21/2014
HOOD
 
 
2015-0000679
TX
HOOD
TX2211949.00
MARK DEMPSEY ET UX
12/2/2014
HOOD
 
 
2015-0000664
TX
HOOD
TX2211950.01
GARY SHAW ET UX
11/13/2014
HOOD
 
 
2015-0000661
TX
HOOD
TX2211950.02
SHERON L VARIN
12/17/2014
HOOD
 
 
2015-0000675
TX
HOOD
TX2211950.03
KEITH C HAMBY
12/16/2014
HOOD
 
 
2015-0000676
TX
HOOD
TX2211950.04
JUDY L GRANT
12/9/2014
HOOD
 
 
2015-0000683
TX
HOOD
TX2211950.05
GREGORY T HAMBY
2/12/2015
HOOD
 
 
2015-0004374
TX
HOOD
TX2211951.00
WILLARD R SCHUESSLER ET UX
10/8/2014
HOOD
 
 
2015-0000666
TX
HOOD
TX2211952.00
ROBERT MOORE ET UX
12/2/2014
HOOD
 
 
2015-0000673
TX
HOOD
TX2211953.00
TOMMY R MATTHEWS ET UX
10/21/2014
HOOD
 
 
2015-0000672
TX
HOOD
TX2211954.00
SARAH BOGGS ET VIR
12/9/2014
HOOD
 
 
2015-0000671
TX
HOOD
TX2211955.00
JEFF D WALKER ET UX
11/21/2014
HOOD
 
 
2015-0000677
TX
HOOD
TX2211956.00
CDI TRANSPORTATION LEASING INC
12/8/2014
HOOD
 
 
2015-0000657
TX
HOOD
TX2211957.01
WESLEY IVES ET UX
11/21/2014
HOOD
 
 
2015-0002325
TX
HOOD
TX2211958.00
KATHLEEN GENTRY RUNNING
1/6/2015
HOOD
 
 
2015-0002342
TX
HOOD
TX2211961.01
WILLIAM ROSS MARTIN ET UX
10/27/2004
HOOD
2055
181
18428
TX
HOOD AND JOHNSON
TX2510003.01
HARRELL GEORGE ET UX
2/23/2001
HOOD
2601
983
6482
TX
HOOD AND JOHNSON
TX2510003.01
HARRELL GEORGE ET UX
2/23/2001
 
 
 
 
TX
HOOD AND JOHNSON
TX2510003.02
FARR JACK ET UX
3/25/2004
HOOD
2000
810
6150
TX
HOOD AND JOHNSON
TX2510003.02
FARR JACK ET UX
3/25/2004
 
 
 
 
TX
HOOD AND JOHNSON
TX2510003.02
FARR JACK ET UX
3/25/2004
 
 
 
 
TX
HOOD AND JOHNSON
TX2510003.02
FARR JACK ET UX
3/25/2004
 
 
 
 
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
JOHNSON
2039
983
2949
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
 
 
 
 
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
HOOD
1541
135
5708
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
 
 
 
 
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
PARKER
1717
1302
314433
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
 
 
 
 
TX
HOOD, JOHNSON AND SOMERVELL
TX2510025.01
VIRGINIA L RINGLER IND/TRE
9/23/2003
JOHNSON
3160
282
36566
TX
HOOD, JOHNSON AND SOMERVELL
TX2510025.01
VIRGINIA L RINGLER IND/TRE
9/23/2003
SOMERVELL
117
843
35841
TX
HOOD, JOHNSON AND SOMERVELL
TX2510025.01
VIRGINIA L RINGLER IND/TRE
9/23/2003
 
 
 
 
TX
JOHNSON AND HOOD
TX2510045.00
JACK C SCOTT
1/23/1997
JOHNSON
2077
542
12822
TX
JOHNSON AND HOOD
TX2510045.00
JACK C SCOTT
1/23/1997
 
 
 
 
TX
JOHNSON AND HOOD
TX2510047.00
DAVID LEWIS ROSS
3/20/1997
JOHNSON
2077
545
12823
TX
JOHNSON AND HOOD
TX2510047.00
DAVID LEWIS ROSS
3/20/1997
 
 
 
 
TX
HOOD AND JOHNSON
TX2510052.00
ST TX M-104002
7/6/2004
HOOD
2042
743
15464
TX
HOOD AND JOHNSON
TX2510052.00
ST TX M-104002
7/6/2004
JOHNSON
3391
432
33509
TX
HOOD AND SOMERVELL
TX4250026.00
PERRY J ADAMS ET UX
6/23/2003
SOMERVELL
112
765
34896
TX
HOOD AND SOMERVELL
TX4250026.00
PERRY J ADAMS ET UX
6/23/2003
HOOD
1927
200
10494
TX
HOOD AND SOMERVELL
TX4250026.00
PERRY J ADAMS ET UX
6/23/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX4250039.00
ALYCIA R PROCTER LIVING TR
7/9/2003
HOOD
1937
594
12649
TX
HOOD AND SOMERVELL
TX4250039.00
ALYCIA R PROCTER LIVING TR
7/9/2003
SOMERVELL
115
40
35273
TX
HOOD AND SOMERVELL
TX4250065.00
ROBERT KING ET UX
8/25/2003
SOMERVELL
117
23
35666
TX
HOOD AND SOMERVELL
TX4250065.00
ROBERT KING ET UX
8/25/2003
HOOD
1951
585
15657
TX
HOOD AND SOMERVELL
TX4250099.00
ST TX M-103313
10/7/2003
SOMERVELL
119
823
36231
TX
HOOD AND SOMERVELL
TX4250099.00
ST TX M-103313
10/7/2003
HOOD
1969
424
19798
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
HOOD
2021
995
10552
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
 
 
 
 
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
 
 
 
 
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
 
 
 
 
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
SOMERVELL
128
590
37891
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
 
 
 
 
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
 
 
 
 
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
 
 
 
 
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
 
 
 
 
TX
HOOD AND SOMERVELL
TX4250892.00
ST TX M-108269
9/18/2007
 
 
 
 
TX
HOOD AND SOMERVELL
TX4251096.99
D SKJEVELAND / QRI
8/1/2013
HOOD
 
 
2013-0009581
TX
HOOD AND SOMERVELL
TX4251096.99
D SKJEVELAND / QRI
8/1/2013
SOMERVELL
 
 
20131299
TX
HOOD AND JOHNSON
TX2210006.01
MICHAEL MOONEY ET UX
4/2/2003
HOOD
1909
69
17436
TX
HOOD AND JOHNSON
TX2210006.01
MICHAEL MOONEY ET UX
4/2/2003
JOHNSON
3050
480
6760
TX
HOOD AND JOHNSON
TX2210006.04
HEATHER BELZ
8/22/2007
JOHNSON
4212
273
45291
TX
HOOD AND JOHNSON
TX2210006.04
HEATHER BELZ
8/22/2007
 
 
 
 
TX
HOOD AND JOHNSON
TX2210006.04
HEATHER BELZ
8/22/2007
JOHNSON
4212
273
45291
TX
HOOD AND JOHNSON
TX2210006.04
HEATHER BELZ
8/22/2007
 
 
 
 
TX
HOOD AND JOHNSON
TX2210006.05
JENNIFER BELZ
8/22/2007
JOHNSON
4212
269
45290
TX
HOOD AND JOHNSON
TX2210006.05
JENNIFER BELZ
8/22/2007
 
 
 
 
TX
JOHNSON
TX2210006.06
MARGARET S DEAR ET VIR
12/22/2007
JOHNSON
4267
263
722
TX
HOOD AND JOHNSON
TX2210006.06
TIM J CECIL
12/22/2007
JOHNSON
4267
263
722
TX
HOOD AND JOHNSON
TX2210006.06
MARGARET S DEAR ET VIR
12/22/2007
 
 
 
 
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.07
WALTER E PARKER ET AL
2/20/2003
HOOD
1917
324
8589
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.07
WALTER E PARKER ET AL
2/20/2003
JOHNSON
3040
609
34443
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.07
WALTER E PARKER ET AL
2/20/2003
SOMERVELL
110
183
15685
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.08
CAULTHROPE S HINTON ET UX
6/10/2003
HOOD
1939
515
13043
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.08
CAULTHROPE S HINTON ET UX
6/10/2003
JOHNSON
3114
593
28538
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.08
CAULTHROPE S HINTON ET UX
6/10/2003
SOMERVELL
115
251
35324
TX
HOOD AND JOHNSON
TX2210016.01
JOE LANGDON ET UX
4/16/2003
HOOD
1917
348
8596
TX
HOOD AND JOHNSON
TX2210016.01
JOE LANGDON ET UX
4/16/2003
JOHNSON
3454
536
1766
TX
HOOD AND JOHNSON
TX2210016.05
JACK LANGDON TRUST ET AL
6/12/2003
HOOD
1937
601
12652
TX
HOOD AND JOHNSON
TX2210016.05
JACK LANGDON TRUST ET AL
6/12/2003
JOHNSON
3454
547
1767
TX
HOOD AND JOHNSON
TX2210016.06
LANGDON JR JAMES C ET UX
12/10/2003
HOOD
1987
582
3011
TX
HOOD AND JOHNSON
TX2210016.06
LANGDON JR JAMES C ET UX
12/10/2003
JOHNSON
3665
848
40285
TX
HOOD AND JOHNSON
TX2210117.00
ST TX M-103311
10/7/2003
HOOD
1966
259
19061
TX
HOOD AND JOHNSON
TX2210117.00
ST TX M-103311
10/7/2003
JOHNSON
3221
268
3294
TX
HOOD AND JOHNSON
TX2210152.01
PALLMEYER WYNONIA IND/TRE
2/23/2004
HOOD
1987
596
3016
TX
HOOD AND JOHNSON
TX2210152.01
PALLMEYER WYNONIA IND/TRE
2/23/2004
 
 
 
 
TX
HOOD AND JOHNSON
TX2210152.01
PALLMEYER WYNONIA IND/TRE
2/23/2004
 
 
 
 
TX
HOOD AND JOHNSON
TX2210152.01
PALLMEYER WYNONIA IND/TRE
2/23/2004
 
 
 
 
TX
HOOD AND JOHNSON
TX2210152.02
ROBERT RASH COPE
3/4/2005
HOOD
2087
243
4504
TX
HOOD AND JOHNSON
TX2210152.02
ROBERT RASH COPE
3/4/2005
JOHNSON
3506
354
11432
TX
HOOD AND JOHNSON
TX2210152.03
MICHAEL WINBURY SPILLER
3/10/2005
HOOD
2087
246
4505
TX
HOOD AND JOHNSON
TX2210152.03
MICHAEL WINBURY SPILLER
3/10/2005
JOHNSON
3506
358
11433
TX
HOOD AND JOHNSON
TX2211235.00
ST TX M 108832 / M MOONEY ET UX
2/26/2008
HOOD
2384
675
4708
TX
HOOD AND JOHNSON
TX2211235.00
ST TX M 108832 / M MOONEY ET UX
2/26/2008
JOHNSON
4319
694
10976
TX
JOHNSON
TX2510001.01
THOMPSON FAYNE H
2/21/2001
JOHNSON
2604
414
7008
TX
JOHNSON
TX2510001.02
HINES PAUL W
2/21/2001
JOHNSON
2617
672
9585
TX
JOHNSON
TX2510001.03
KINDER ROYAL C
2/21/2001
JOHNSON
2604
402
7006
TX
JOHNSON
TX2510002.01
THOMPSON FAYNE H
2/21/2001
JOHNSON
2604
408
7007
TX
JOHNSON
TX2510002.02
HINES PAUL W
2/21/2001
JOHNSON
2617
684
9587
TX
JOHNSON
TX2510002.03
KINDER ROYAL C
2/21/2001
JOHNSON
2604
396
7005
TX
HOOD AND JOHNSON
TX2510003.01
HARRELL GEORGE ET UX
2/23/2001
HOOD
2601
983
6482
TX
HOOD AND JOHNSON
TX2510003.01
HARRELL GEORGE ET UX
2/23/2001
 
 
 
 
TX
HOOD AND JOHNSON
TX2510003.02
FARR JACK ET UX
3/25/2004
HOOD
2000
810
6150
TX
HOOD AND JOHNSON
TX2510003.02
FARR JACK ET UX
3/25/2004
 
 
 
 
TX
HOOD AND JOHNSON
TX2510003.02
FARR JACK ET UX
3/25/2004
 
 
 
 
TX
HOOD AND JOHNSON
TX2510003.02
FARR JACK ET UX
3/25/2004
 
 
 
 
TX
JOHNSON
TX2510004.00
HOGAN TOMMY L ET UX
3/12/2001
JOHNSON
2617
678
9586
TX
JOHNSON
TX2510006.01
FLOYD E ORMSBY JR IND & TR
4/16/2001
JOHNSON
2694
590
24271
TX
JOHNSON
TX2510006.02
ABILENE CHRISTIAN UNIV
10/20/2003
JOHNSON
3164
13
37287
TX
JOHNSON
TX2510017.01
FREELAND CYNTHIA ANN
8/6/2003
JOHNSON
3118
558
29237
TX
JOHNSON
TX2510017.02
MCWHORTER MYRTLE FREELAND
8/6/2003
JOHNSON
3118
553
29236
TX
JOHNSON
TX2510018.00
R K HANGER TRUST
9/1/2003
JOHNSON
3128
688
30870
TX
JOHNSON
TX2510020.00
CHARCA LIMITED
8/19/2003
JOHNSON
3117
677
29069
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
JOHNSON
2039
983
2949
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
 
 
 
 
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
HOOD
1541
135
5708
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
 
 
 
 
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
PARKER
1717
1302
314433
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
 
 
 
 
TX
HOOD, JOHNSON AND SOMERVELL
TX2510025.01
VIRGINIA L RINGLER IND/TRE
9/23/2003
JOHNSON
3160
282
36566
TX
HOOD, JOHNSON AND SOMERVELL
TX2510025.01
VIRGINIA L RINGLER IND/TRE
9/23/2003
SOMERVELL
117
843
35841
TX
HOOD, JOHNSON AND SOMERVELL
TX2510025.01
VIRGINIA L RINGLER IND/TRE
9/23/2003
 
 
 
 
TX
JOHNSON AND SOMERVELL
TX2510025.02
O'GRADY SIX O RANCH
1/14/2004
JOHNSON
3213
949
1907
TX
JOHNSON AND SOMERVELL
TX2510025.02
O'GRADY SIX O RANCH
1/14/2004
SOMERVELL
121
839
36600
TX
JOHNSON
TX2510034.00
MARK A IRVIN ET UX
11/12/2003
JOHNSON
3213
967
1912
TX
JOHNSON
TX2510034.00
MARK A IRVIN ET UX
11/12/2003
 
3939
540
45833
TX
JOHNSON
TX2510035.01
MONTY WADE IRVIN ET UX
11/12/2003
JOHNSON
3213
971
1913
TX
JOHNSON
TX2510035.01
MONTY WADE IRVIN ET UX
11/12/2003
JOHNSON
3939
538
45832
TX
JOHNSON
TX2510036.01
GEORGE IRVIN ET UX
11/12/2003
JOHNSON
3213
963
1911
TX
JOHNSON
TX2510036.01
GEORGE IRVIN ET UX
11/12/2003
JOHNSON
3939
534
45830
TX
JOHNSON
TX2510043.00
JOHN MATTHEW MILES ET UX
1/23/1997
JOHNSON
2070
31
11053
TX
JOHNSON
TX2510044.01
CHARLES MICHAEL COX ET UX
5/17/1996
JOHNSON
2072
567
 
TX
JOHNSON AND HOOD
TX2510045.00
JACK C SCOTT
1/23/1997
JOHNSON
2077
542
12822
TX
JOHNSON AND HOOD
TX2510045.00
JACK C SCOTT
1/23/1997
 
 
 
 
TX
JOHNSON
TX2510046.00
LARRY W TYLER ET UX
7/1/1996
JOHNSON
2072
416
11592
TX
JOHNSON AND HOOD
TX2510047.00
DAVID LEWIS ROSS
3/20/1997
JOHNSON
2077
545
12823
TX
JOHNSON AND HOOD
TX2510047.00
DAVID LEWIS ROSS
3/20/1997
 
 
 
 
TX
JOHNSON
TX2510048.00
ST TX M-98484
8/5/1997
JOHNSON
3237
81
6225
TX
HOOD AND JOHNSON
TX2510052.00
ST TX M-104002
7/6/2004
HOOD
2042
743
15464
TX
HOOD AND JOHNSON
TX2510052.00
ST TX M-104002
7/6/2004
JOHNSON
3391
432
33509
TX
JOHNSON
TX2510055.00
BEN W SMELLEY ET AL/CO-EXE
5/8/2001
JOHNSON
2662
224
17924
TX
JOHNSON
TX2510056.WD
J D ROSE
11/10/2004
JOHNSON
3423
858
39544
TX
JOHNSON
TX2510057.01
JENNIFER DE BURNS ET AL
12/16/2004
JOHNSON
3448
433
682
TX
JOHNSON
TX2510057.02
FLOYD E ORMSBY JR IND & TR
4/16/2001
JOHNSON
2694
584
24270
TX
JOHNSON
TX2510062.99
DEWAYNE BURNS
5/22/2007
JOHNSON
4100
125
22625
TX
JOHNSON
TX2510069.00
ST TX M-110180
5/19/2009
JOHNSON
 
 
 
TX
JOHNSON AND SOMERVELL
TX4250001.01
S GREGORY FAMILY LIMITED
3/6/2003
JOHNSON
3047
270
16842
TX
JOHNSON AND SOMERVELL
TX4250001.01
S GREGORY FAMILY LIMITED
3/6/2003
SOMERVELL
110
178
34442
TX
JOHNSON AND SOMERVELL
TX4250001.01
S GREGORY FAMILY LIMITED
3/6/2003
 
 
 
 
TX
JOHNSON AND SOMERVELL
TX4250008.00
REECE WHITE ET UX
3/8/2001
JOHNSON
3003
356
9112
TX
JOHNSON AND SOMERVELL
TX4250008.00
REECE WHITE ET UX
3/8/2001
SOMERVELL
88
127
30118
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
JOHNSON
2039
983
2949
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
 
 
 
 
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
HOOD
1541
135
5708
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
 
 
 
 
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
PARKER
1717
1302
314433
TX
HOOD, JOHNSON AND PARKER
TX2510022.00
JOHN J MILES ET AL
4/20/1996
 
 
 
 
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.07
WALTER E PARKER ET AL
2/20/2003
HOOD
1917
324
8589
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.07
WALTER E PARKER ET AL
2/20/2003
JOHNSON
3040
609
34443
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.07
WALTER E PARKER ET AL
2/20/2003
SOMERVELL
110
183
15685
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.08
CAULTHROPE S HINTON ET UX
6/10/2003
HOOD
1939
515
13043
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.08
CAULTHROPE S HINTON ET UX
6/10/2003
JOHNSON
3114
593
28538
TX
HOOD, JOHNSON AND SOMERVELL
TX2210006.08
CAULTHROPE S HINTON ET UX
6/10/2003
SOMERVELL
115
251
35324
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
SOMERVELL
111
329
34633
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
HOOD
1917
321
8588
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.01
STETSON MASSEY JR ET AL
5/6/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.05
STEWART ROGER
4/29/2004
HOOD
2009
22
7849
TX
HOOD AND SOMERVELL
TX2210017.05
STEWART ROGER
4/29/2004
SOMERVELL
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.07
JUDY OWENS
4/29/2004
HOOD
2009
30
7851
TX
HOOD AND SOMERVELL
TX2210017.07
JUDY OWENS
4/29/2004
SOMERVELL
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.08
ROGER STEWART ET AL
4/29/2004
HOOD
2013
604
8693
TX
HOOD AND SOMERVELL
TX2210017.08
ROGER STEWART ET AL
4/29/2004
SOMERVELL
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.09
WILLIAM H WILSON
5/29/2004
HOOD
2021
393
10444
TX
HOOD AND SOMERVELL
TX2210017.09
WILLIAM H WILSON
5/29/2004
SOMERVELL
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.10
JEANETTE WAI IND & TRUSTEE
11/2/2004
HOOD
2059
771
19471
TX
HOOD AND SOMERVELL
TX2210017.10
JEANETTE WAI IND & TRUSTEE
11/2/2004
SOMERVELL
135
679
39281
TX
HOOD AND SOMERVELL
TX2210017.14
TEXAS OSAGE ROYALTY POOL
5/15/2008
HOOD
2408
482
10421
TX
HOOD AND SOMERVELL
TX2210017.14
TEXAS OSAGE ROYALTY POOL
5/15/2008
SOMERVELL
 
 
20081871
TX
HOOD AND SOMERVELL
TX2210017.15
WILLIAM RICHARD BUSH ET UX
8/6/2004
HOOD
2038
279
38427
TX
HOOD AND SOMERVELL
TX2210017.15
WILLIAM RICHARD BUSH ET UX
8/6/2004
SOMERVELL
131
424
14374
TX
HOOD AND SOMERVELL
TX2210017.15
WILLIAM RICHARD BUSH ET UX
8/6/2004
 
 
 
 
TX
HOOD AND SOMERVELL
TX2210017.16
BRYANT EDDY
5/12/2010
HOOD
2548
349
6138
TX
HOOD AND SOMERVELL
TX2210017.16
BRYANT EDDY
5/12/2010
SOMERVELL
 
 
20101048
TX
HOOD AND SOMERVELL
TX2210017.17
WILLIAM H WILSON
5/21/2010
HOOD
 
 
2010-0006519
TX
HOOD AND SOMERVELL
TX2210017.17
WILLIAM H WILSON
5/21/2010
SOMERVELL
 
 
20101045
TX
HOOD AND SOMERVELL
TX2210017.18
DENISE GROSS
5/28/2010
HOOD
 
 
2010-0006904
TX
HOOD AND SOMERVELL
TX2210017.18
DENISE GROSS
5/28/2010
SOMERVELL
 
 
20101098
TX
HOOD AND SOMERVELL
TX2210017.19
DOROTHY STEWART
5/28/2010
HOOD
 
 
2010-0006906
TX
HOOD AND SOMERVELL
TX2210017.19
DOROTHY STEWART
5/28/2010
SOMERVELL
 
 
20101100
TX
HOOD AND SOMERVELL
TX2210017.20
ROGER STEWART
5/28/2010
HOOD
 
 
2010-0006905
TX
HOOD AND SOMERVELL
TX2210017.20
ROGER STEWART
5/28/2010
SOMERVELL
 
 
20101099
TX
HOOD AND SOMERVELL
TX2210017.21
JOHNNIE FAYE HUGGINS
5/25/2010
HOOD
 
 
2010-0006520
TX
HOOD AND SOMERVELL
TX2210017.21
JOHNNIE FAYE HUGGINS
5/25/2010
SOMERVELL
 
 
20101046
TX
HOOD AND SOMERVELL
TX2210017.22
VICKI YU
5/14/2010
HOOD
 
 
2010-0006901
TX
HOOD AND SOMERVELL
TX2210017.22
VICKI YU
5/14/2010
SOMERVELL
 
 
20101095
TX
HOOD AND SOMERVELL
TX2210017.23
JEANETTE WAI
5/14/2010
HOOD
 
 
2010-0006902
TX
HOOD AND SOMERVELL
TX2210017.23
JEANETTE WAI
5/14/2010
SOMERVELL
 
 
20101096
TX
HOOD AND SOMERVELL
TX2210017.24
NORMA HULSEY TEMPLE
5/26/2010
HOOD
 
 
2010-0006907
TX
HOOD AND SOMERVELL
TX2210017.24
NORMA HULSEY TEMPLE
5/26/2010
SOMERVELL
 
 
20101101
TX
HOOD AND SOMERVELL
TX2210017.25
LORETTA QUON ENG
5/14/2010
HOOD
 
 
2010-0006903
TX
HOOD AND SOMERVELL
TX2210017.25
LORETTA QUON ENG
5/14/2010
SOMERVELL
 
 
20101097
TX
HOOD AND SOMERVELL
TX2210017.26
JUDY WOODALL
6/16/2010
HOOD
 
 
2010-0007753
TX
HOOD AND SOMERVELL
TX2210017.26
JUDY WOODALL
6/16/2010
SOMERVELL
 
 
20101197
TX
HOOD AND SOMERVELL
TX2210017.27
UNITED CHURCH OF GOD
5/12/2010
HOOD
 
 
2010-0009317
TX
HOOD AND SOMERVELL
TX2210017.27
UNITED CHURCH OF GOD
5/12/2010
SOMERVELL
 
 
20101439
TX
HOOD AND SOMERVELL
TX2210017.28
DEVON ENERGY PRODUCTION
10/26/2010
HOOD
 
 
2010-0013013
TX
HOOD AND SOMERVELL
TX2210017.28
DEVON ENERGY PRODUCTION
10/26/2010
SOMERVELL
 
 
20110086
TX
HOOD AND SOMERVELL
TX2210026.01
SADLER SHARRON KINNARD
5/23/2003
HOOD
1925
178
10090
TX
HOOD AND SOMERVELL
TX2210026.01
SADLER SHARRON KINNARD
5/23/2003
SOMERVELL
112
439
34835
TX
HOOD AND SOMERVELL
TX2210026.02
KINNARD JAKE DARLAN
5/23/2003
HOOD
1925
168
10089
TX
HOOD AND SOMERVELL
TX2210026.02
KINNARD JAKE DARLAN
5/23/2003
SOMERVELL
112
419
34833
TX
HOOD AND SOMERVELL
TX2210026.03
ROGERS SANDRA KAY KINNARD
5/23/2003
SOMERVELL
112
428
34834
TX
HOOD AND SOMERVELL
TX2210026.03
ROGERS SANDRA KAY KINNARD
5/23/2003
HOOD
1925
157
10088
TX
HOOD AND SOMERVELL
TX2210026.04
KINNARD DARRELL WAYNE
5/23/2003
HOOD
1925
188
10091
TX
HOOD AND SOMERVELL
TX2210026.04
KINNARD DARRELL WAYNE
5/23/2003
SOMERVELL
112
448
34836
TX
HOOD AND SOMERVELL
TX2210027.00
STINSON BYRON ET UX
5/30/2003
HOOD
1927
202
10495
TX
HOOD AND SOMERVELL
TX2210027.00
STINSON BYRON ET UX
5/30/2003
SOMERVELL
112
767
34897
TX
HOOD AND SOMERVELL
TX2210116.00
ST TX M-103312
10/7/2003
SOMERVELL
119
829
36232
TX
HOOD AND SOMERVELL
TX2210116.00
ST TX M-103312
10/7/2003
HOOD
1969
417
19797
TX
HOOD AND SOMERVELL
TX2210118.00
LINDI GRISSOM GRANGER ETAL
11/22/2003
HOOD
1980
579
1343
TX
HOOD AND SOMERVELL
TX2210118.00
LINDI GRISSOM GRANGER ETAL
11/22/2003
SOMERVELL
121
738
36585
TX
HOOD AND SOMERVELL
TX2211184.01
JANICE SUSAN HUGHES ET VIR
12/4/2007
HOOD
2419
603
13096
TX
HOOD AND SOMERVELL
TX2211184.01
JANICE SUSAN HUGHES ET VIR
12/4/2007
SOMERVELL
 
 
20080284
TX
HOOD, JOHNSON AND SOMERVELL
TX2510025.01
VIRGINIA L RINGLER IND/TRE
9/23/2003
JOHNSON
3160
282
36566
TX
HOOD, JOHNSON AND SOMERVELL
TX2510025.01
VIRGINIA L RINGLER IND/TRE
9/23/2003
SOMERVELL
117
843
35841
TX
HOOD, JOHNSON AND SOMERVELL
TX2510025.01
VIRGINIA L RINGLER IND/TRE
9/23/2003
 
 
 
 
TX
JOHNSON AND SOMERVELL
TX2510025.02
O'GRADY SIX O RANCH
1/14/2004
JOHNSON
3213
949
1907
TX
JOHNSON AND SOMERVELL
TX2510025.02
O'GRADY SIX O RANCH
1/14/2004
SOMERVELL
121
839
36600
TX
JOHNSON AND SOMERVELL
TX4250001.01
S GREGORY FAMILY LIMITED
3/6/2003
JOHNSON
3047
270
16842
TX
JOHNSON AND SOMERVELL
TX4250001.01
S GREGORY FAMILY LIMITED
3/6/2003
SOMERVELL
110
178
34442
TX
JOHNSON AND SOMERVELL
TX4250001.01
S GREGORY FAMILY LIMITED
3/6/2003
 
 
 
 
TX
SOMERVELL
TX4250001.02
LOUISE SIMONTON KEAN
7/31/2006
SOMERVELL
 
 
45341
TX
SOMERVELL
TX4250001.03
KATHERINE BUCHACA
7/19/2006
SOMERVELL
 
 
45342
TX
SOMERVELL
TX4250001.04
FREDERICK WAY JACKSON III
6/5/2008
SOMERVELL
 
 
20082117
TX
SOMERVELL
TX4250001.05
DONNA MARIE G SKJEVELAND
8/12/2009
SOMERVELL
 
 
20092238
TX
SOMERVELL
TX4250001.06
MEEGHAN G WEIDENMULLER
4/26/2010
SOMERVELL
 
 
20100910
TX
SOMERVELL
TX4250003.01
TED SHERWIN ARMSTRONG
1/10/2001
SOMERVELL
88
123
30116
TX
SOMERVELL
TX4250003.02
ROGER LEE ARMSTRONG ET UX
1/10/2001
SOMERVELL
88
119
30114
TX
SOMERVELL
TX4250003.03
JAMES NEAL ARMSTRONG ET UX
1/10/2001
SOMERVELL
88
117
30113
TX
SOMERVELL
TX4250003.04
GEO SANDLIN ET AL
12/16/2005
SOMERVELL
 
 
42738
TX
SOMERVELL
TX4250003.05
ROGER LEE ARMSTRONG ET UX
12/23/2005
SOMERVELL
 
 
42811
TX
SOMERVELL
TX4250003.06
TED SHERWIN ARMSTRONG
12/23/2005
SOMERVELL
 
 
42812
TX
SOMERVELL
TX4250003.07
JAMES NEAL ARMSTRONG ET UX
12/23/2005
SOMERVELL
 
 
42857
TX
SOMERVELL
TX4250003.08
JAMES CLYDE ARMSTRONG
1/10/2001
SOMERVELL
88
115
30112
TX
SOMERVELL
TX4250006.00
NANCY BRIDGES KEESE ET VIR
6/18/2001
SOMERVELL
91
387
30894
TX
SOMERVELL
TX4250006.00
NANCY BRIDGES KEESE ET VIR
6/18/2001
 
 
 
 
TX
SOMERVELL
TX4250006.00
NANCY BRIDGES KEESE ET VIR
6/18/2001
 
 
 
 
TX
JOHNSON AND SOMERVELL
TX4250008.00
REECE WHITE ET UX
3/8/2001
JOHNSON
3003
356
9112
TX
JOHNSON AND SOMERVELL
TX4250008.00
REECE WHITE ET UX
3/8/2001
SOMERVELL
88
127
30118
TX
SOMERVELL
TX4250009.00
SAM W WHITE
3/8/2001
SOMERVELL
88
129
30119
TX
SOMERVELL
TX4250012.02
RONDA SPARKS DURAN
7/14/2003
SOMERVELL
115
58
35278
TX
SOMERVELL
TX4250012.03
ROCKY SPARKS
7/14/2003
SOMERVELL
115
46
35275
TX
SOMERVELL
TX4250012.04
BOBBY BARKER WIDNER
5/21/2003
SOMERVELL
114
524
35179
TX
SOMERVELL
TX4250012.05
JOYCE COFFMAN
6/23/2003
SOMERVELL
114
521
35178
TX
SOMERVELL
TX4250012.05
JOYCE COFFMAN
6/23/2003
 
 
 
 
TX
SOMERVELL
TX4250012.05
JOYCE COFFMAN
6/23/2003
 
 
 
 
TX
SOMERVELL
TX4250012.05
JOYCE COFFMAN
6/23/2003
 
 
 
 
TX
SOMERVELL
TX4250012.05
JOYCE COFFMAN
6/23/2003
 
 
 
 
TX
SOMERVELL
TX4250012.05
JOYCE COFFMAN
6/23/2003
 
 
 
 
TX
SOMERVELL
TX4250012.06
GERALDINE GLOVER BROADBENT
7/22/2003
SOMERVELL
115
54
35277
TX
SOMERVELL
TX4250012.06
GERALDINE GLOVER BROADBENT
7/22/2003
 
 
 
 
TX
SOMERVELL
TX4250012.06
GERALDINE GLOVER BROADBENT
7/22/2003
 
 
 
 
TX
SOMERVELL
TX4250012.06
GERALDINE GLOVER BROADBENT
7/22/2003
 
 
 
 
TX
SOMERVELL
TX4250012.06
GERALDINE GLOVER BROADBENT
7/22/2003
 
 
 
 
TX
SOMERVELL
TX4250012.06
GERALDINE GLOVER BROADBENT
7/22/2003
 
 
 
 
TX
SOMERVELL
TX4250012.06
GERALDINE GLOVER BROADBENT
7/22/2003
 
 
 
 
TX
SOMERVELL
TX4250012.06
GERALDINE GLOVER BROADBENT
7/22/2003
 
 
 
 
TX
SOMERVELL
TX4250012.07
DAVID POTTER
7/22/2003
SOMERVELL
115
50
35276
TX
SOMERVELL
TX4250012.08
ORAN C BAKER
7/14/2003
SOMERVELL
115
42
35274
TX
SOMERVELL
TX4250012.09
YVONNE ANNETTE SHUMAN
7/22/2003
SOMERVELL
114
531
35181
TX
SOMERVELL
TX4250012.10
GEORGE BARKER MURPHY
7/18/2003
SOMERVELL
114
535
35182
TX
SOMERVELL
TX4250012.11
MACATEE TRUST A DTD 4-13-1994
7/22/2003
SOMERVELL
114
514
35176
TX
SOMERVELL
TX4250012.12
BEVERLY MOORE
7/14/2003
SOMERVELL
114
527
35180
TX
SOMERVELL
TX4250012.13
LOTA MURPHY FARQUHAR
7/21/2003
SOMERVELL
115
78
35283
TX
SOMERVELL
TX4250012.14
RICHARD WILSON BARKER
7/18/2003
SOMERVELL
115
74
35282
TX
SOMERVELL
TX4250012.15
JANIS BARKER BUCKNER
7/18/2003
SOMERVELL
115
70
35281
TX
SOMERVELL
TX4250012.16
MARY EVELYN BARKER VAUGHN
7/18/2003
SOMERVELL
115
66
35280
TX
SOMERVELL
TX4250012.17
BENNY GALE SPARKS
6/23/2003
SOMERVELL
115
62
35279
TX
SOMERVELL
TX4250012.18
BUNNY GAIL GRAY HASTINGS
7/20/2003
SOMERVELL
115
255
35325
TX
SOMERVELL
TX4250012.19
JIMMI DIANNA DARDEN
7/20/2003
SOMERVELL
115
259
35326
TX
SOMERVELL
TX4250012.20
GENNI LU LAPLANTE
7/20/2003
SOMERVELL
115
263
35327
TX
SOMERVELL
TX4250012.21
JAMES RODNEY GRAY
7/20/2003
SOMERVELL
116
220
35524
TX
SOMERVELL
TX4250012.22
EUGENIA LOCKER SANDERS
7/22/2003
SOMERVELL
116
224
35525
TX
SOMERVELL
TX4250012.22
EUGENIA LOCKER SANDERS
7/22/2003
SOMERVELL
 
 
 
TX
SOMERVELL
TX4250012.23
DENNIS LEE POTTER
7/22/2003
SOMERVELL
115
636
35407
TX
SOMERVELL
TX4250012.24
D FRANK HOWETH
8/29/2003
SOMERVELL
119
605
36177
TX
SOMERVELL
TX4250012.25
GREGORY C MURPHY ET UX
10/8/2003
SOMERVELL
118
829
36032
TX
SOMERVELL
TX4250012.26
EDA WALLIN
7/18/2003
SOMERVELL
117
568
35790
TX
SOMERVELL
TX4250012.27
CHRISTOPHER EUGENE MURPHY
10/8/2003
SOMERVELL
118
842
36037
TX
SOMERVELL
TX4250012.28
CHEYENNE HILLS/GLEN ROSE
1/15/2004
SOMERVELL
122
278
36694
TX
SOMERVELL
TX4250012.29
CHEYENNE HILLS/GLEN ROSE
1/15/2004
SOMERVELL
122
273
36693
TX
SOMERVELL
TX4250012.30
JEFFREY C MCPHERSON ET UX
1/14/2004
SOMERVELL
122
838
36817
TX
SOMERVELL
TX4250012.31
WALLACE M MCPHERSON ET UX
1/29/2004
SOMERVELL
123
142
36860
TX
SOMERVELL
TX4250012.32
LEON LANGFORD
6/5/2004
SOMERVELL
128
339
37840
TX
SOMERVELL
TX4250012.33
CAROLYN LANGFORD HENARD
6/5/2004
SOMERVELL
128
348
37843
TX
SOMERVELL
TX4250012.34
DELVIN LANGFORD
6/5/2004
SOMERVELL
128
597
37894
TX
SOMERVELL
TX4250012.35
UNA ANN BARKER
6/26/2004
SOMERVELL
129
482
38062
TX
SOMERVELL
TX4250012.36
LESLIE DEE HARRELSON
7/27/2004
SOMERVELL
130
619
38298
TX
SOMERVELL
TX4250012.37
BOBBIE R LAFLEUR
12/7/2004
SOMERVELL
137
1
39515
TX
SOMERVELL
TX4250012.37
BOBBIE R LAFLEUR
12/7/2004
 
 
 
 
TX
SOMERVELL
TX4250012.38
DOLLY ANITA MOSS OLSEN
4/3/2007
SOMERVELL
 
 
20071307
TX
SOMERVELL
TX4250012.39
JAMES R MOSS
4/3/2007
SOMERVELL
 
 
20071306
TX
SOMERVELL
TX4250012.40
JERIS ANN MOSS
4/3/2007
SOMERVELL
 
 
20071305
TX
SOMERVELL
TX4250012.41
JERRY GLENDON MOSS
4/3/2007
SOMERVELL
 
 
20071308
TX
SOMERVELL
TX4250012.42
MICHAEL MOSS
4/3/2007
SOMERVELL
 
 
20071403
TX
SOMERVELL
TX4250012.49
CYNTHIA LAVERNE NEWSOME
8/25/2008
SOMERVELL
 
 
20082370
TX
SOMERVELL
TX4250012.50
SHARON W DODSON
8/25/2008
SOMERVELL
 
 
20082371
TX
SOMERVELL
TX4250012.52
IRA E POTTER
1/21/2009
SOMERVELL
 
 
20090463
TX
SOMERVELL
TX4250012.53
DANIEL T WILDER ET UX
9/24/2006
SOMERVELL
 
 
45734
TX
SOMERVELL
TX4250013.00
DOUGLAS D DUGGER ET UX
4/16/2003
SOMERVELL
111
84
34590
TX
SOMERVELL
TX4250014.01
JAMES R HEWLETT
4/29/2003
SOMERVELL
111
93
34593
TX
SOMERVELL
TX4250015.00
PHIL A DUGGER
4/16/2003
SOMERVELL
111
90
34592
TX
SOMERVELL
TX4250016.01
THOMAS L DUGGER ET UX
4/16/2003
SOMERVELL
111
87
34591
TX
SOMERVELL
TX4250016.02
BANK OF AMERICA NA
2/8/2008
SOMERVELL
 
 
20080495
TX
SOMERVELL
TX4250016.02
BANK OF AMERICA NA
2/8/2008
HOOD
2378
329
 
TX
SOMERVELL
TX4250016.03
PHIL A DUGGER
10/6/2006
SOMERVELL
 
 
46007
TX
SOMERVELL
TX4250016.04
CHGR PROPERTIES
3/26/2008
SOMERVELL
 
 
20081118
TX
SOMERVELL
TX4250016.05
DENNY L DEHAVEN ET UX
4/23/2008
SOMERVELL
 
 
20081260
TX
SOMERVELL
TX4250016.06
DAN OSBORNE ET UX
5/16/2003
SOMERVELL
111
78
34588
TX
SOMERVELL
TX4250016.07
J RUSSELL KELLEY ET UX
2/13/2008
SOMERVELL
 
 
20080660
TX
SOMERVELL
TX4250017.00
BOB HARRIS OIL COMPANY
5/29/2003
SOMERVELL
111
778
34714
TX
SOMERVELL
TX4250017.00
BOB HARRIS OIL COMPANY
5/29/2003
 
 
 
 
TX
SOMERVELL
TX4250017.00
BOB HARRIS OIL COMPANY
5/29/2003
 
 
 
 
TX
SOMERVELL
TX4250018.01
SEALY & SMITH FOUNDATION
4/9/2003
SOMERVELL
110
188
34444
TX
SOMERVELL
TX4250018.01
SEALY & SMITH FOUNDATION
4/9/2003
 
 
 
 
TX
SOMERVELL
TX4250018.01
SEALY & SMITH FOUNDATION
4/9/2003
 
 
 
 
TX
SOMERVELL
TX4250018.01
SEALY & SMITH FOUNDATION
4/9/2003
 
 
 
 
TX
SOMERVELL
TX4250018.01
SEALY & SMITH FOUNDATION
4/9/2003
 
 
 
 
TX
SOMERVELL
TX4250018.01
SEALY & SMITH FOUNDATION
4/9/2003
 
 
 
 
TX
SOMERVELL
TX4250018.01
SEALY & SMITH FOUNDATION
4/9/2003
 
 
 
 
TX
SOMERVELL
TX4250018.01
SEALY & SMITH FOUNDATION
4/9/2003
 
 
 
 
TX
SOMERVELL
TX4250018.05
DAN MCCARTY IND & INDEP EX
12/9/2003
SOMERVELL
121
715
36576
TX
SOMERVELL
TX4250018.05
DAN MCCARTY IND & INDEP EX
12/9/2003
 
 
 
 
TX
SOMERVELL
TX4250018.05
DAN MCCARTY IND & INDEP EX
12/9/2003
 
 
 
 
TX
SOMERVELL
TX4250018.05
DAN MCCARTY IND & INDEP EX
12/9/2003
 
 
 
 
TX
SOMERVELL
TX4250018.05
DAN MCCARTY IND & INDEP EX
12/9/2003
 
 
 
 
TX
SOMERVELL
TX4250018.05
DAN MCCARTY IND & INDEP EX
12/9/2003
 
 
 
 
TX
SOMERVELL
TX4250018.05
DAN MCCARTY IND & INDEP EX
12/9/2003
 
 
 
 
TX
SOMERVELL
TX4250018.05
DAN MCCARTY IND & INDEP EX
12/9/2003
 
 
 
 
TX
SOMERVELL
TX4250018.08
DAN MCCARTY
1/27/2004
SOMERVELL
122
844
36820
TX
SOMERVELL
TX4250018.0B
RICHARD BRYAN MILLER
5/6/2009
SOMERVELL
 
 
20091149
TX
SOMERVELL
TX4250018.0D
AUBREY MCFARREN TR
5/26/2009
SOMERVELL
 
 
20091047
TX
SOMERVELL
TX4250018.0E
MARGARET LEE FRASER TR
6/2/2009
SOMERVELL
 
 
20091147
TX
SOMERVELL
TX4250018.0F
MARY A WHILDEN TR
5/26/2009
SOMERVELL
 
 
20091146
TX
SOMERVELL
TX4250018.0G
JOANN M ANDERSON
5/20/2009
SOMERVELL
 
 
20091142
TX
SOMERVELL
TX4250018.0H
JAMES E BRADY ET UX
6/19/2009
SOMERVELL
 
 
20091361
TX
SOMERVELL
TX4250018.0H
JAMES E BRADY ET UX
6/19/2009
 
 
 
 
TX
SOMERVELL
TX4250018.0I
BRADY CREEK LLC
6/19/2009
SOMERVELL
 
 
20091740
TX
SOMERVELL
TX4250018.0I
BRADY CREEK LLC
6/19/2009
 
 
 
 
TX
SOMERVELL
TX4250018.0K
MERLE L WALDEN ET UX
7/21/2009
SOMERVELL
 
 
20091503
TX
SOMERVELL
TX4250018.0O
DAVID CRISP ET UX
11/5/2009
SOMERVELL
 
 
20092240
TX
SOMERVELL
TX4250018.0P
JOE E HUFFMAN ET UX
11/11/2009
SOMERVELL
 
 
20092268
TX
SOMERVELL
TX4250018.0Q
DYRELL F DAVIS JR ET UX
11/9/2009
SOMERVELL
 
 
20092239
TX
SOMERVELL
TX4250018.0R
MICHAEL R DOUGLAS ET UX
11/12/2009
SOMERVELL
 
 
20092422
TX
SOMERVELL
TX4250018.0S
STUART L MANN
1/2/2009
SOMERVELL
 
 
20092270
TX
SOMERVELL
TX4250018.0T
THOMAS J BEAUDIN ET UX
11/19/2009
SOMERVELL
 
 
20092421
TX
SOMERVELL
TX4250018.0U
RICHARD D TROTTER ET UX
11/4/2009
SOMERVELL
 
 
20092312
TX
SOMERVELL
TX4250018.0V
DINOSAUR VALLEY CONSTR INC
12/2/2009
SOMERVELL
 
 
20092293
TX
SOMERVELL
TX4250018.0W
WAYNE E HAWKINS SR
11/17/2009
SOMERVELL
 
 
20092292
TX
SOMERVELL
TX4250018.0X
JODIE F REYNOLDS
12/9/2009
SOMERVELL
 
 
20092419
TX
SOMERVELL
TX4250018.0Y
RICHARD REYNOLDS ET UX
12/16/2009
SOMERVELL
 
 
20092420
TX
SOMERVELL
TX4250018.0Z
WAYNE E HAWKINS JR
11/17/2009
SOMERVELL
 
 
20092378
TX
SOMERVELL
TX4250018.12
JOE HUFFMAN ET UX
5/24/2005
SOMERVELL
144
259
41016
TX
SOMERVELL
TX4250018.14
PAUL U THOMPSON ET UX
6/7/2005
SOMERVELL
144
243
41011
TX
SOMERVELL
TX4250018.14
PAUL U THOMPSON ET UX
6/7/2005
 
 
 
 
TX
SOMERVELL
TX4250018.15
ANTONY W MABERRY ET UX
5/17/2005
SOMERVELL
144
240
41010
TX
SOMERVELL
TX4250018.16
DAVID L KATTNER ET UX
6/2/2005
SOMERVELL
144
237
41009
TX
SOMERVELL
TX4250018.17
DAVID L PARSONS ET UX
6/7/2005
SOMERVELL
144
228
41006
TX
SOMERVELL
TX4250018.18
ELIZABETH A PARHAM
6/7/2005
SOMERVELL
144
223
41004
TX
SOMERVELL
TX4250018.19
DONNA BOYD IND & EXE/ADMIN
6/13/2005
SOMERVELL
144
220
41003
TX
SOMERVELL
TX4250018.1A
DAVID B DUDIK ET UX
12/1/2009
SOMERVELL
 
 
20092345
TX
SOMERVELL
TX4250018.1B
JOE E HUFFMAN ET UX
12/3/2009
SOMERVELL
 
 
20092294
TX
SOMERVELL
TX4250018.1C
CHARLES A HARRISON JR
12/16/2009
SOMERVELL
 
 
20100017
TX
SOMERVELL
TX4250018.1D
EDDIE STROUD ET UX
12/9/2009
SOMERVELL
 
 
20100061
TX
SOMERVELL
TX4250018.1E
RICHARD A NEILL ET UX
1/14/2010
SOMERVELL
 
 
20100121
TX
SOMERVELL
TX4250018.1F
MIKE LINKER ET UX
3/15/2010
SOMERVELL
 
 
20100640
TX
SOMERVELL
TX4250018.1I
JOYCE KELSO LEE
8/10/2010
SOMERVELL
 
 
20101567
TX
SOMERVELL
TX4250018.1J
BETTY MARS ET VIR
9/21/2010
SOMERVELL
 
 
20101701
TX
SOMERVELL
TX4250018.1K
BARBARA ELOISE EVANS
9/13/2010
SOMERVELL
 
 
20101702
TX
SOMERVELL
TX4250018.1L
PAULINE MEARS
9/10/2010
SOMERVELL
 
 
20101703
TX
SOMERVELL
TX4250018.1M
HENRY W BLACKWELL ET UX
9/8/2010
SOMERVELL
 
 
20101704
TX
SOMERVELL
TX4250018.1N
CLODELL DAVIS
9/13/2010
SOMERVELL
 
 
20101705
TX
SOMERVELL
TX4250018.1O
BILLIE KEENUM ROBERSON
8/31/2010
SOMERVELL
 
 
20101708
TX
SOMERVELL
TX4250018.1P
SONDRA M HEATON
8/31/2010
SOMERVELL
 
 
20101707
TX
SOMERVELL
TX4250018.1Q
RUTH K VAN NOSTRAND ET VIR
8/25/2010
SOMERVELL
 
 
20101700
TX
SOMERVELL
TX4250018.1R
GEORGE KEENUM
9/12/2010
SOMERVELL
 
 
20101699
TX
SOMERVELL
TX4250018.1S
GARY W BLACKWELL
9/9/2010
SOMERVELL
 
 
20101753
TX
SOMERVELL
TX4250018.1U
D GARTRELL IND/AIF A YZAGUIRRE
10/1/2010
SOMERVELL
 
 
20101800
TX
SOMERVELL
TX4250018.1V
WAYNE C GRAHAM ET UX
9/28/2010
SOMERVELL
 
 
20101803
TX
SOMERVELL
TX4250018.1X
MILDRED MORRIS
9/28/2010
SOMERVELL
 
 
20101831
TX
SOMERVELL
TX4250018.1Y
DOYLE GRAHAM
9/28/2010
SOMERVELL
 
 
20101804
TX
SOMERVELL
TX4250018.1Z
JOYCE CAROL GRAHAM MCCULLAR
9/28/2010
SOMERVELL
 
 
20101805
TX
SOMERVELL
TX4250018.20
LES M BRANDENBURG ET UX
6/28/2005
SOMERVELL
145
599
41254
TX
SOMERVELL
TX4250018.21
STEVE PECK & THERESA PECK
7/14/2005
SOMERVELL
145
610
41258
TX
SOMERVELL
TX4250018.23
MICHAEL W BUSCH ET UX
7/19/2005
SOMERVELL
147
648
41635
TX
SOMERVELL
TX4250018.24
RONALD VANN STANFORD ET UX
7/27/2005
SOMERVELL
147
601
41621
TX
SOMERVELL
TX4250018.25
GLEN F WILLIAMS II ET UX
7/27/2005
SOMERVELL
147
604
41622
TX
SOMERVELL
TX4250018.26
DWAYNE GRIFFIN ET UX
8/1/2005
SOMERVELL
147
607
41623
TX
SOMERVELL
TX4250018.27
WILLIAM D CLEVELAND ET UX
7/21/2005
SOMERVELL
 
 
41910
TX
SOMERVELL
TX4250018.2A
BETTY ANN GRAHAM
9/27/2010
SOMERVELL
 
 
20101806
TX
SOMERVELL
TX4250018.2B
DOROTHY MUSE COX
9/27/2010
SOMERVELL
 
 
20101807
TX
SOMERVELL
TX4250018.2C
VIVIA E DITMORE ET VIR
9/28/2010
SOMERVELL
 
 
20101808
TX
SOMERVELL
TX4250018.2D
WALTER LEONARD HOOD
9/27/2010
SOMERVELL
 
 
20101833
TX
SOMERVELL
TX4250018.2E
ROBBIE GOODE TIDWELL
9/27/2010
SOMERVELL
 
 
20101914
TX
SOMERVELL
TX4250018.2F
BILLIE C GOODE ET UX
9/27/2010
SOMERVELL
 
 
20101913
TX
SOMERVELL
TX4250018.2G
CLOYCE LITTLE
10/23/2010
SOMERVELL
 
 
20101911
TX
SOMERVELL
TX4250018.2H
HIRSE L GRAHAM
9/28/2010
SOMERVELL
 
 
20101912
TX
SOMERVELL
TX4250018.2J
GLADYS MAYHAR
9/25/2010
SOMERVELL
 
 
20101910
TX
SOMERVELL
TX4250018.2K
CAROL ANN GRAHAM
9/28/2010
SOMERVELL
 
 
20101909
TX
SOMERVELL
TX4250018.2L
WYATT FAMILY PTNSHP LTD
10/12/2010
SOMERVELL
 
 
20101900
TX
SOMERVELL
TX4250018.2L
WYATT FAMILY PTNSHP LTD
10/12/2010
 
 
 
 
TX
SOMERVELL
TX4250018.2L
WYATT FAMILY PTNSHP LTD
10/12/2010
 
 
 
 
TX
SOMERVELL
TX4250018.2L
WYATT FAMILY PTNSHP LTD
10/12/2010
 
 
 
 
TX
SOMERVELL
TX4250018.2M
LEVONA GRAHAM MACON ET VIR
9/28/2010
SOMERVELL
 
 
20101902
TX
SOMERVELL
TX4250018.2N
R D FORD
11/3/2010
SOMERVELL
 
 
20101903
TX
SOMERVELL
TX4250018.2O
RUBY MUSE MARTIN
10/19/2010
SOMERVELL
 
 
20101904
TX
SOMERVELL
TX4250018.2P
WILLIAM E HAWKINS ET UX
9/14/2010
SOMERVELL
 
 
20101905
TX
SOMERVELL
TX4250018.2Q
BILLIE J LITTLE
10/26/2010
SOMERVELL
 
 
20101953
TX
SOMERVELL
TX4250018.2R
MARK LITTLE
11/5/2010
SOMERVELL
 
 
20101954
TX
SOMERVELL
TX4250018.2S
SHERRY AMYX
11/5/2010
SOMERVELL
 
 
20101955
TX
SOMERVELL
TX4250018.2T
ARMENTHA C MARTIN
11/4/2010
SOMERVELL
 
 
20101995
TX
SOMERVELL
TX4250018.2U
JOHN W POOL
11/23/2010
SOMERVELL
 
 
20101992
TX
SOMERVELL
TX4250018.2V
FARRIS R GARTRELL ET UX
12/7/2010
SOMERVELL
 
 
20102058
TX
SOMERVELL
TX4250018.2W
PETER W MUNSTERMAN ET UX
10/25/2010
SOMERVELL
 
 
20102057
TX
SOMERVELL
TX4250018.2X
MICHAEL W MUNSTERMAN ET UX
10/25/2010
SOMERVELL
 
 
20102059
TX
SOMERVELL
TX4250018.2Y
WILLIAM H MUNSTERMAN ET UX
10/25/2010
SOMERVELL
 
 
20102060
TX
SOMERVELL
TX4250018.2Z
JOHN W MUNSTERMAN
10/25/2010
SOMERVELL
 
 
20102061
TX
SOMERVELL
TX4250018.30
RONNIE G LONG ET UX
10/12/2005
SOMERVELL
 
 
42597
TX
SOMERVELL
TX4250018.31
C S HARRINGTON III ET UX
10/29/2005
SOMERVELL
 
 
43676
TX
SOMERVELL
TX4250018.32
JIMMY L ROACH ET EX / VLB
10/25/2005
SOMERVELL
 
 
43100
TX
SOMERVELL
TX4250018.33
JEFF RIGANO ET UX
1/10/2006
SOMERVELL
 
 
43044
TX
SOMERVELL
TX4250018.34
JEFFREY O HANSEN ET UX
1/10/2006
SOMERVELL
 
 
43043
TX
SOMERVELL
TX4250018.36
KEVIN DAMRON ET UX
1/13/2006
SOMERVELL
 
 
43305
TX
SOMERVELL
TX4250018.37
ERNEST F GASS ET UX
1/25/2006
SOMERVELL
 
 
43306
TX
SOMERVELL
TX4250018.38
TRACY JOLENE VAUGHN
1/13/2006
SOMERVELL
 
 
43300
TX
SOMERVELL
TX4250018.3A
CHARLES LITTLE
11/16/2010
SOMERVELL
 
 
20102097
TX
SOMERVELL
TX4250018.3B
JAMES LITTLE
12/9/2010
SOMERVELL
 
 
20102099
TX
SOMERVELL
TX4250018.3C
VICKI OAKES
12/13/2010
SOMERVELL
 
 
20102137
TX
SOMERVELL
TX4250018.3D
PHILLIP M DAVID ET UX
12/9/2010
SOMERVELL
 
 
20102140
TX
SOMERVELL
TX4250018.3E
KENNETH LITTLE
12/20/2010
SOMERVELL
 
 
20110081
TX
SOMERVELL
TX4250018.3F
WILLENE D KEENUM
12/10/2010
SOMERVELL
 
 
20110080
TX
SOMERVELL
TX4250018.3G
JO ANNA NORMAN
12/15/2010
SOMERVELL
 
 
20110079
TX
SOMERVELL
TX4250018.3H
J M LITTLE
12/10/2010
SOMERVELL
 
 
20110134
TX
SOMERVELL
TX4250018.3J
HOLLY BARR GEORGE
10/25/2010
SOMERVELL
 
 
20110229
TX
SOMERVELL
TX4250018.3K
SHELLI BARR
10/25/2010
SOMERVELL
 
 
20110228
TX
SOMERVELL
TX4250018.3L
FRANCES MELINDA ROSSER
10/25/2010
SOMERVELL
 
 
20110230
TX
SOMERVELL
TX4250018.3O
KIMBERLY LITTLE
12/30/2010
SOMERVELL
 
 
20110595
TX
SOMERVELL
TX4250018.3P
CAL FARLEYS BOYS RANCH
1/28/2011
SOMERVELL
 
 
20110519
TX
SOMERVELL
TX4250018.3Q
OWEN EUGENE BUSH
4/4/2011
SOMERVELL
 
 
20110718
TX
SOMERVELL
TX4250018.3R
WAYNE S CAMPBELL JR ET UX
4/7/2011
SOMERVELL
 
 
20110710
TX
SOMERVELL
TX4250018.3S
SHAWNA LITTLE
3/8/2011
SOMERVELL
 
 
20110711
TX
SOMERVELL
TX4250018.3T
SHELLY D LITTLE
3/8/2011
SOMERVELL
 
 
20110713
TX
SOMERVELL
TX4250018.3U
LOYD L LEWIS ET UX
4/25/2011
SOMERVELL
 
 
20110959
TX
SOMERVELL
TX4250018.3V
WHITNEY MARSHALL PERRY
4/11/2011
SOMERVELL
 
 
20110956
TX
SOMERVELL
TX4250018.3W
MERLE EDWARD DOSS JR
4/27/2011
SOMERVELL
 
 
20110955
TX
SOMERVELL
TX4250018.3X
ASHLEY MARSHALL EVERETT
5/17/2011
SOMERVELL
 
 
20111069
TX
SOMERVELL
TX4250018.3Z
WILLIAM N HARMON ET UX
7/11/2011
SOMERVELL
 
 
20111443
TX
SOMERVELL
TX4250018.43
FLOYD DARRELL BAKER ET UX
2/27/2007
SOMERVELL
 
 
20070689
TX
SOMERVELL
TX4250018.47
PATSY S MOORE FAMILY TRUST
3/15/2006
SOMERVELL
 
 
44827
TX
SOMERVELL
TX4250018.47
PATSY S MOORE FAMILY TRUST
3/15/2006
 
 
 
 
TX
SOMERVELL
TX4250018.48
J H WEIR II
5/9/2006
SOMERVELL
 
 
44830
TX
SOMERVELL
TX4250018.49
MITCHELL D WEIR
5/9/2006
SOMERVELL
 
 
44829
TX
SOMERVELL
TX4250018.4A
WYATT FAMILY PARTNERSHIP LTD
8/17/2011
SOMERVELL
 
 
20111545
TX
SOMERVELL
TX4250018.4B
SCHMIDT FAMILY TRUST
8/29/2011
SOMERVELL
 
 
20111728
TX
SOMERVELL
TX4250018.4C
BLAINE E STROUD ET UX
8/24/2011
SOMERVELL
 
 
20111628
TX
SOMERVELL
TX4250018.4D
REVIS F PARKISON ET UX
9/9/2011
SOMERVELL
 
 
20111797
TX
SOMERVELL
TX4250018.4E
JOYCE KELSO LEE
10/21/2011
SOMERVELL
 
 
20112005
TX
SOMERVELL
TX4250018.4I
C C BALLARD HOLDINGS LLC
6/11/2014
SOMERVELL
 
 
20140990
TX
SOMERVELL
TX4250018.4J
PINCKNEY M SMITH ET UX
6/26/2014
SOMERVELL
 
 
20141067
TX
SOMERVELL
TX4250018.4K
WINDFALL RANCH LTD
6/26/2014
SOMERVELL
 
 
20141066
TX
SOMERVELL
TX4250018.4L
JAMES L PATTON ET UX
7/23/2014
SOMERVELL
 
 
20141795
TX
SOMERVELL
TX4250018.4M
HUGH M SMITH
8/9/2014
SOMERVELL
 
 
20141532
TX
SOMERVELL
TX4250018.4N
CHAD A THIGPEN ET UX
7/24/2014
SOMERVELL
 
 
20141536
TX
SOMERVELL
TX4250018.4P
RICHARD TALAVERA ET UX
7/24/2014
SOMERVELL
 
 
20141975
TX
SOMERVELL
TX4250018.4Q
DB BARNETT LP
1/29/2015
SOMERVELL
 
 
20150550
TX
SOMERVELL
TX4250018.50
SHEA WEIR ZIMMERMAN
5/9/2006
SOMERVELL
 
 
44831
TX
SOMERVELL
TX4250018.51
JAY C WEIR
5/9/2006
SOMERVELL
 
 
44828
TX
SOMERVELL
TX4250018.91
ALICIA S ALLEN
7/29/2008
SOMERVELL
 
 
20082553
TX
SOMERVELL
TX4250018.92
LARRY P SMITH
10/8/2008
SOMERVELL
 
 
20101195
TX
SOMERVELL
TX4250018.92
LARRY P SMITH
10/8/2008
HOOD
2443
3
18698
TX
SOMERVELL
TX4250018.96
BILL E WARD
1/30/2009
SOMERVELL
 
 
20090464
TX
SOMERVELL
TX4250018.97
MARTHA CAROLYN HOODENPYLE
2/24/2009
SOMERVELL
 
 
20090717
TX
SOMERVELL
TX4250018.98
GROVER R DOWNING ET UX
2/18/2009
SOMERVELL
 
 
20090623
TX
SOMERVELL
TX4250018.99
FRED M ROBERTS ET UX
2/17/2009
SOMERVELL
 
 
20090670
TX
SOMERVELL
TX4250019.00
HELEN J VAUGHN IND & INDEP
5/23/2003
SOMERVELL
111
332
34634
TX
SOMERVELL
TX4250019.00
HELEN J VAUGHN IND & INDEP
5/23/2003
 
 
 
 
TX
SOMERVELL
TX4250020.01
CIRCLE W PARTNERS
6/2/2003
SOMERVELL
112
214
34783
TX
SOMERVELL
TX4250020.01
CIRCLE W PARTNERS
6/2/2003
 
 
 
 
TX
SOMERVELL
TX4250020.02
CHARLES LOCKETT
4/9/2007
SOMERVELL
 
 
20071302
TX
SOMERVELL
TX4250020.03
JAMES L TAYLOR ET UX
4/8/2007
SOMERVELL
 
 
20071309
TX
SOMERVELL
TX4250020.04
PAUL EDWARD HALL ET UX
4/16/2007
SOMERVELL
 
 
20071400
TX
SOMERVELL
TX4250020.05
WALTER DON PHIPPS
4/23/2007
SOMERVELL
 
 
20071404
TX
SOMERVELL
TX4250020.06
GLENDA ADELL GRAHAM
4/30/2007
SOMERVELL
 
 
20071691
TX
SOMERVELL
TX4250020.07
JAMES RUSSELL WILLIAMS
4/30/2007
SOMERVELL
 
 
20071686
TX
SOMERVELL
TX4250020.08
BRENDA SUE REAGAN
4/30/2007
SOMERVELL
 
 
20071690
TX
SOMERVELL
TX4250020.09
MARY MCKINNEY PLUMMER
4/9/2007
SOMERVELL
 
 
20071682
TX
SOMERVELL
TX4250020.10
PATSY LORENE BUSH
4/30/2007
SOMERVELL
 
 
20071687
TX
SOMERVELL
TX4250020.11
DURED E WHEATLEY
4/26/2007
SOMERVELL
 
 
20071688
TX
SOMERVELL
TX4250020.12
EDITH M WHEATLEY RICH
5/8/2007
SOMERVELL
 
 
20071692
TX
SOMERVELL
TX4250020.13
EUNICE AILENE STRICKLAND
4/30/2007
SOMERVELL
 
 
20071689
TX
SOMERVELL
TX4250020.14
BRENDA RYDER STURM
5/21/2007
SOMERVELL
 
 
20071679
TX
SOMERVELL
TX4250020.15
EDYTH LORIE BRIDGES BY BEL
4/18/2007
SOMERVELL
 
 
20071678
TX
SOMERVELL
TX4250020.16
LEIGH RYDER LEAMING
5/21/2007
SOMERVELL
 
 
20071882
TX
SOMERVELL
TX4250020.17
BILLIE D WHEATLEY BENNETT
4/20/2007
SOMERVELL
 
 
20071881
TX
SOMERVELL
TX4250020.18
WILLA DEAN REECE
4/30/2007
SOMERVELL
 
 
20071879
TX
SOMERVELL
TX4250020.19
CINDY CONNER
5/14/2007
SOMERVELL
 
 
20071880
TX
SOMERVELL
TX4250020.20
TED RYDER
5/21/2007
SOMERVELL
 
 
20071878
TX
SOMERVELL
TX4250020.21
NORMA JEAN WHEATLEY COX
4/23/2007
SOMERVELL
 
 
20071876
TX
SOMERVELL
TX4250020.22
DANNY RAY COTTON
5/23/2007
SOMERVELL
 
 
20071875
TX
SOMERVELL
TX4250020.23
LINDA RYDER DUGGAN
5/21/2007
SOMERVELL
 
 
20071877
TX
SOMERVELL
TX4250020.24
PEGGY COTTON JELEN
5/23/2007
SOMERVELL
 
 
20072018
TX
SOMERVELL
TX4250020.25
DAVE RYDER
5/21/2007
SOMERVELL
 
 
20072212
TX
SOMERVELL
TX4250020.26
ROSALIND M MURPHY
6/14/2007
SOMERVELL
 
 
20072022
TX
SOMERVELL
TX4250020.27
MURRAY PLUMMER WHEATLEY
7/16/2007
SOMERVELL
 
 
20072188
TX
SOMERVELL
TX4250020.28
DAVID GLYNN MCKINNEY
10/5/2007
SOMERVELL
 
 
20072980
TX
SOMERVELL
TX4250020.28
DAVID GLYNN MCKINNEY
10/5/2007
HOOD
2343
555
18692
TX
SOMERVELL
TX4250020.29
JACKIE DWAIN WILLIAMS
2/16/2008
SOMERVELL
 
 
20080713
TX
SOMERVELL
TX4250020.30
MARILYN ANN GODINEZ
4/29/2011
SOMERVELL
 
 
20111050
TX
SOMERVELL
TX4250021.00
JIMMIE DOYLE BRANHAM ET UX
6/18/2003
SOMERVELL
112
211
34782
TX
HOOD AND SOMERVELL
TX4250026.00
PERRY J ADAMS ET UX
6/23/2003
SOMERVELL
112
765
34896
TX
HOOD AND SOMERVELL
TX4250026.00
PERRY J ADAMS ET UX
6/23/2003
HOOD
1927
200
10494
TX
HOOD AND SOMERVELL
TX4250026.00
PERRY J ADAMS ET UX
6/23/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX4250039.00
ALYCIA R PROCTER LIVING TR
7/9/2003
HOOD
1937
594
12649
TX
HOOD AND SOMERVELL
TX4250039.00
ALYCIA R PROCTER LIVING TR
7/9/2003
SOMERVELL
115
40
35273
TX
SOMERVELL
TX4250041.00
REBECCA BROWN KELLER
7/28/2003
SOMERVELL
115
91
35288
TX
SOMERVELL
TX4250041.00
REBECCA BROWN KELLER
7/28/2003
 
 
 
 
TX
SOMERVELL
TX4250053.03
WANDA R MORRIS
4/15/2008
SOMERVELL
 
 
20081716
TX
SOMERVELL
TX4250053.04
PATRICIA REUPKE
4/15/2008
SOMERVELL
 
 
20081715
TX
SOMERVELL
TX4250053.05
SHERRIE LEIGH VOGEL ET VIR
4/15/2008
SOMERVELL
 
 
20081855
TX
SOMERVELL
TX4250053.06
SHIRLEY EATON
4/15/2008
SOMERVELL
 
 
20081854
TX
SOMERVELL
TX4250053.06
SHIRLEY EATON
4/15/2008
 
 
 
 
TX
SOMERVELL
TX4250053.06
SHIRLEY EATON
4/15/2008
 
 
 
 
TX
SOMERVELL
TX4250053.07
FRANKIE V OTIS
4/15/2008
SOMERVELL
 
 
20081712
TX
SOMERVELL
TX4250053.08
SARAH ROTHCHILD
4/15/2008
SOMERVELL
 
 
20081862
TX
SOMERVELL
TX4250053.09
TERESA M LAVERGNE ET VIR
4/15/2008
SOMERVELL
 
 
20081923
TX
SOMERVELL
TX4250053.13
B YOLANDA BUNT
4/15/2008
SOMERVELL
 
 
20081922
TX
SOMERVELL
TX4250053.14
SONJA LYLES ET VIR
4/15/2008
SOMERVELL
 
 
20081937
TX
SOMERVELL
TX4250053.15
ROYJELENE B STUMP
4/15/2008
SOMERVELL
 
 
20081938
TX
SOMERVELL
TX4250053.16
ANTHONY RAPPE ET UX
4/15/2008
SOMERVELL
 
 
20081939
TX
SOMERVELL
TX4250053.17
SUE ELLA MCFALL
4/15/2008
SOMERVELL
 
 
20082110
TX
SOMERVELL
TX4250053.18
PAUL TROXELL HEBERT
5/22/2008
HOOD
2433
312
16305
TX
SOMERVELL
TX4250053.18
PAUL TROXELL HEBERT
5/22/2008
SOMERVELL
 
 
20091682
TX
SOMERVELL
TX4250053.37
MONA KELLOGG
6/29/2011
SOMERVELL
 
 
20111723
TX
SOMERVELL
TX4250055.14
MARK MUNDEN
9/18/2011
SOMERVELL
 
 
20111849
TX
SOMERVELL
TX4250055.15
NANCY MUNDEN
9/18/2011
SOMERVELL
 
 
20111850
TX
SOMERVELL
TX4250055.16
JEFFERY SCOTT MCMILLAN
9/20/2011
SOMERVELL
 
 
20111861
TX
SOMERVELL
TX4250055.17
MARY SUZANNE MCMILLAN ET VIR
9/20/2011
SOMERVELL
 
 
20111860
TX
SOMERVELL
TX4250056.01
LEROY HENRY HODGKINSON
8/20/2003
SOMERVELL
116
218
35523
TX
SOMERVELL
TX4250056.01
LEROY HENRY HODGKINSON
8/20/2003
 
 
 
 
TX
SOMERVELL
TX4250056.02
ROBERT LEE MERRILL ET UX
11/10/2011
SOMERVELL
 
 
20112072
TX
SOMERVELL
TX4250060.00
JANET ELLEN MANN
8/21/2003
SOMERVELL
116
197
35516
TX
SOMERVELL
TX4250060.00
JANET ELLEN MANN
8/21/2003
 
 
 
 
TX
SOMERVELL
TX4250060.00
JANET ELLEN MANN
8/21/2003
 
 
 
 
TX
HOOD AND SOMERVELL
TX4250065.00
ROBERT KING ET UX
8/25/2003
SOMERVELL
117
23
35666
TX
HOOD AND SOMERVELL
TX4250065.00
ROBERT KING ET UX
8/25/2003
HOOD
1951
585
15657
TX
SOMERVELL
TX4250068.01
DURANT HERITAGE TR ET AL
7/17/2003
SOMERVELL
117
16
35664
TX
SOMERVELL
TX4250068.02
THE PROSPECT COMPANY
8/13/2003
SOMERVELL
117
14
35663
TX
SOMERVELL
TX4250068.03
DURANT HERITAGE TRUST A-1 ET AL
7/17/2003
SOMERVELL
117
11
35662
TX
SOMERVELL
TX4250068.03
DURANT HERITAGE TRUST A-1 ET AL
7/17/2003
 
 
 
 
TX
SOMERVELL
TX4250068.04
VERNER R SHURMON
4/13/2005
SOMERVELL
142
449
40593
TX
SOMERVELL
TX4250068.05
ROBERT V BAGWELL ET UX
4/13/2005
SOMERVELL
142
446
40592
TX
SOMERVELL
TX4250068.07
LARRY RICHARDSON ET UX
5/9/2005
SOMERVELL
142
474
40601
TX
SOMERVELL
TX4250068.08
FRED L CARTER ET UX
5/5/2005
SOMERVELL
143
28
40710
TX
SOMERVELL
TX4250068.09
DENNIS J CRABTREE ET UX
5/18/2005
SOMERVELL
143
47
40717
TX
SOMERVELL
TX4250068.13
WAYNE BRONNER ET UX
6/15/2005
SOMERVELL
145
602
41255
TX
SOMERVELL
TX4250068.14
JOHN A CROZIER ET UX
6/16/2005
SOMERVELL
144
727
41128
TX
SOMERVELL
TX4250068.17
MICHAEL L SIMMONS ET UX
6/8/2005
SOMERVELL
 
 
41900
TX
SOMERVELL
TX4250068.18
PRENTICE M MILAM JR ET UX
9/6/2005
SOMERVELL
 
 
41905
TX
SOMERVELL
TX4250068.19
S C FISHER JR ET UX
6/16/2006
SOMERVELL
 
 
44584
TX
SOMERVELL
TX4250068.20
MITCHELL L MILSON ET UX
6/1/2006
SOMERVELL
 
 
44623
TX
SOMERVELL
TX4250068.21
JEFFREY A GROVE ET UX
6/29/2006
SOMERVELL
 
 
44825
TX
SOMERVELL
TX4250068.24
DAVID RAY COFFIN
10/23/2006
SOMERVELL
 
 
46123
TX
SOMERVELL
TX4250068.25
DOROTHA MAY WEBB
11/7/2006
SOMERVELL
 
 
46121
TX
SOMERVELL
TX4250068.26
TOMMY MICHAEL UTLEY ET UX
10/23/2006
SOMERVELL
 
 
46122
TX
SOMERVELL
TX4250068.29
LYNN BRAXTON STEELMAN SR
3/16/2007
SOMERVELL
 
 
20071092
TX
SOMERVELL
TX4250068.30
WINDELL L DURANT
4/21/2005
SOMERVELL
142
455
40595
TX
SOMERVELL
TX4250068.31
GARY L VAUGHN ET UX
5/16/2005
SOMERVELL
143
42
40715
TX
SOMERVELL
TX4250068.32
J D ARMSTRONG JR
6/27/2006
SOMERVELL
 
 
44621
TX
SOMERVELL
TX4250068.33
WILLIAM JESSE PADON
6/15/2006
SOMERVELL
 
 
44622
TX
SOMERVELL
TX4250068.34
COLLEEN R HEDTKE
4/25/2005
SOMERVELL
142
466
40598
TX
SOMERVELL
TX4250068.35
ST TX MF-106859
9/19/2006
SOMERVELL
 
 
45807
TX
SOMERVELL
TX4250071.05
CHARLES WAYNE HOWELL SR ET UX
10/8/2011
SOMERVELL
 
 
20111862
TX
SOMERVELL
TX4250072.01
RONNIE M SHACKELFORD ET UX
8/28/2003
SOMERVELL
117
1
35659
TX
SOMERVELL
TX4250072.01
RONNIE M SHACKELFORD ET UX
8/28/2003
 
 
 
 
TX
SOMERVELL
TX4250072.05
WENDELL LEE STEPHENS ET UX
8/29/2011
SOMERVELL
 
 
20111727
TX
SOMERVELL
TX4250072.06
LOWELL DENE STEPHENS ET UX
9/6/2011
SOMERVELL
 
 
20111937
TX
SOMERVELL
TX4250074.01
EDWARD C HORNICK ET UX
9/4/2003
SOMERVELL
117
5
35660
TX
SOMERVELL
TX4250074.02
GLADYS M DAVIS
9/29/2005
SOMERVELL
 
 
42607
TX
SOMERVELL
TX4250074.03
SUSAN DOVE BONNEY
9/29/2005
SOMERVELL
 
 
42379
TX
SOMERVELL
TX4250074.04
FRANCES A B JENNER
9/29/2005
SOMERVELL
 
 
42606
TX
SOMERVELL
TX4250074.05
SAMUEL R BONNEY
8/25/2005
SOMERVELL
 
 
42284
TX
SOMERVELL
TX4250074.06
JOSEPH J BONNEY
8/25/2005
SOMERVELL
 
 
42428
TX
SOMERVELL
TX4250075.01
WILLIAM M HODGKINSON
9/11/2003
SOMERVELL
117
538
35779
TX
SOMERVELL
TX4250075.01
WILLIAM M HODGKINSON
9/11/2003
 
 
 
 
TX
SOMERVELL
TX4250075.01
WILLIAM M HODGKINSON
9/11/2003
 
 
 
 
TX
SOMERVELL
TX4250075.02
JENEANE HUFFMAN FLOYD
7/28/2011
SOMERVELL
 
 
20111536
TX
SOMERVELL
TX4250075.03
DAVID RANDOPH AND ROBIN THORMANN
12/1/2011
SOMERVELL
 
 
20120102
TX
SOMERVELL
TX4250075.04
LEATHA GAYLE MURPHY ET VIR
1/24/2012
SOMERVELL
 
 
20120272
TX
SOMERVELL
TX4250075.05
RAYMOND A THORMAN ET UX
1/24/2012
SOMERVELL
 
 
20120271
TX
SOMERVELL
TX4250075.06
TERRY N THORMAN ET UX
1/24/2012
SOMERVELL
 
 
20120508
TX
SOMERVELL
TX4250075.07
JANAN E JONES ET VIR
1/24/2012
SOMERVELL
 
 
20120506
TX
SOMERVELL
TX4250079.02
MERL W MITCHELL ET UX
10/8/2011
SOMERVELL
 
 
20111852
TX
SOMERVELL
TX4250079.03
JAMES DEWBERRY IND / IND EXEC
7/29/2014
SOMERVELL
 
 
20141679
TX
SOMERVELL
TX4250079.04
MARY E BOREN IND EXEC & TSTE
8/10/2014
SOMERVELL
 
 
20141667
TX
SOMERVELL
TX4250086.00
JOHN RANDALL BARNES
10/17/2003
SOMERVELL
119
298
36104
TX
SOMERVELL
TX4250086.00
JOHN RANDALL BARNES
10/17/2003
 
 
 
 
TX
SOMERVELL
TX4250086.00
JOHN RANDALL BARNES
10/17/2003
 
 
 
 
TX
SOMERVELL
TX4250092.01
HAROLD M MARKS ET AL
11/5/2003
SOMERVELL
119
843
36235
TX
SOMERVELL
TX4250092.01
HAROLD M MARKS ET AL
11/5/2003
 
 
 
 
TX
SOMERVELL
TX4250092.02
PATRICK WILIE
7/17/2007
SOMERVELL
 
 
20073015
TX
SOMERVELL
TX4250092.03
MICHAEL WILIE
7/17/2007
SOMERVELL
 
 
20072192
TX
SOMERVELL
TX4250097.01
JOHN CHARLES PARKER
8/15/2003
SOMERVELL
120
242
36304
TX
SOMERVELL
TX4250097.02
MARY RUTH PARKER
8/15/2003
SOMERVELL
120
245
36305
TX
HOOD AND SOMERVELL
TX4250099.00
ST TX M-103313
10/7/2003
SOMERVELL
119
823
36231
TX
HOOD AND SOMERVELL
TX4250099.00
ST TX M-103313
10/7/2003
HOOD
1969
424
19798
TX
BOSQUE AND SOMERVELL
TX4250103.00
ST TX M-103317
10/7/2003
BOSQUE
550
772
5572-03
TX
BOSQUE AND SOMERVELL
TX4250103.00
ST TX M-103317
10/7/2003
SOMERVELL
119
835
36233
TX
SOMERVELL
TX4250104.01
LAQUETTA OVERSTREET ETVIR
11/12/2003
SOMERVELL
120
660
36392
TX
SOMERVELL
TX4250104.02
CINDY G J BULL
6/20/2008
SOMERVELL
 
 
20081940
TX
SOMERVELL
TX4250108.01
NANCY JANE MOORE
11/5/2003
SOMERVELL
121
711
36575
TX
SOMERVELL
TX4250108.01
NANCY JANE MOORE
11/5/2003
 
 
 
 
TX
SOMERVELL
TX4250108.01
NANCY JANE MOORE
11/5/2003
 
 
 
 
TX
SOMERVELL
TX4250108.01
NANCY JANE MOORE
11/5/2003
 
 
 
 
TX
SOMERVELL
TX4250108.02
HENRY CLIFFORD WOMACK III
11/5/2003
SOMERVELL
121
707
36574
TX
SOMERVELL
TX4250108.02
HENRY CLIFFORD WOMACK III
11/5/2003
 
 
 
 
TX
SOMERVELL
TX4250108.02
HENRY CLIFFORD WOMACK III
11/5/2003
 
 
 
 
TX
SOMERVELL
TX4250108.02
HENRY CLIFFORD WOMACK III
11/5/2003
 
 
 
 
TX
SOMERVELL
TX4250108.02
HENRY CLIFFORD WOMACK III
11/5/2003
 
 
 
 
TX
SOMERVELL
TX4250110.01
LINDA R IVY ET VIR
10/15/2003
SOMERVELL
121
722
36579
TX
SOMERVELL
TX4250111.00
BILLY D STRICKLAND ET UX
11/21/2003
SOMERVELL
121
724
36580
TX
SOMERVELL
TX4250118.00
BILLY D STRICKLAND ET UX
1/9/2004
SOMERVELL
122
262
36689
TX
SOMERVELL
TX4250118.00
BILLY D STRICKLAND ET UX
1/9/2004
 
 
 
 
TX
SOMERVELL
TX4250120.00
BESSIE LEE ORR
1/22/2004
SOMERVELL
122
840
36818
TX
SOMERVELL
TX4250123.00
JACK M HART ET UX
1/29/2004
SOMERVELL
123
144
36861
TX
SOMERVELL
TX4250125.00
CLARA JEANNE HART
2/18/2004
SOMERVELL
123
491
36938
TX
SOMERVELL
TX4250129.02
WANDA S BLANKENSHIP
12/18/2014
SOMERVELL
 
 
20150467
TX
SOMERVELL
TX4250129.03
JERRY CHATWELL
12/15/2014
SOMERVELL
 
 
20150705
TX
SOMERVELL
TX4250129.04
JOE BRANDON KITCHENS
12/19/2014
SOMERVELL
 
 
20150706
TX
SOMERVELL
TX4250129.05
LOWELL HUTCHINS
12/18/2014
SOMERVELL
 
 
20150703
TX
SOMERVELL
TX4250129.06
SCOTT HUTCHENS
12/12/2014
SOMERVELL
 
 
20150707
TX
SOMERVELL
TX4250129.07
DEBRA RHOADS MILLER
12/15/2014
SOMERVELL
 
 
20150702
TX
SOMERVELL
TX4250129.08
BARBARA M KUNTZ
12/18/2015
SOMERVELL
 
 
20150704
TX
SOMERVELL
TX4250130.01
STEPHEN ERIC LEWELLEN
2/13/2004
SOMERVELL
124
28
37026
TX
SOMERVELL
TX4250130.02
MICHAEL KELLY LEWELLEN
2/13/2004
SOMERVELL
124
31
37027
TX
SOMERVELL
TX4250130.03
SAMMY & ANN MCCULLOUGH TR
2/13/2004
SOMERVELL
124
392
37109
TX
SOMERVELL
TX4250130.04
ALVIN G STEWART ET UX
2/19/2007
SOMERVELL
 
20070635
 
TX
SOMERVELL
TX4250130.04
ALVIN G STEWART ET UX
2/19/2007
HOOD
2278
488
3494
TX
SOMERVELL
TX4250133.00
GARRISON BARBARA NICKELL
3/12/2004
SOMERVELL
124
389
37108
TX
SOMERVELL
TX4250134.00
CEDAR RIDGE PARK INC
3/12/2004
SOMERVELL
124
387
37107
TX
SOMERVELL
TX4250135.00
PAT JACKSON FAUST
3/12/2004
SOMERVELL
124
385
37106
TX
SOMERVELL
TX4250141.00
W TX DIST-NAZARENE CHURCH
2/20/2004
SOMERVELL
124
714
37180
TX
SOMERVELL
TX4250142.04
RONNIE M SHACKELFORD ET UX
9/22/2003
SOMERVELL
117
560
35787
TX
SOMERVELL
TX4250142.04
RONNIE M SHACKELFORD ET UX
9/22/2003
 
 
 
 
TX
SOMERVELL
TX4250142.04
RONNIE M SHACKELFORD ET UX
9/22/2003
 
 
 
 
TX
SOMERVELL
TX4250146.00
PATMOS VISIONS L L C
4/8/2004
SOMERVELL
126
159
37393
TX
SOMERVELL
TX4250150.00
MICHAEL KELLEY LEWELLEN
5/3/2004
SOMERVELL
126
616
37501
TX
SOMERVELL
TX4250152.01
LIZA G FELDER TRUST ET AL
5/10/2004
SOMERVELL
127
804
37744
TX
SOMERVELL
TX4250152.01
LIZA G FELDER TRUST ET AL
5/10/2004
 
 
 
 
TX
SOMERVELL
TX4250152.01
LIZA G FELDER TRUST ET AL
5/10/2004
 
 
 
 
TX
SOMERVELL
TX4250152.01
LIZA G FELDER TRUST ET AL
5/10/2004
 
 
 
 
TX
SOMERVELL
TX4250152.01
LIZA G FELDER TRUST ET AL
5/10/2004
 
 
 
 
TX
SOMERVELL
TX4250152.02
DIANA GIBBS FELDER TRUST
5/10/2004
SOMERVELL
127
799
37743
TX
SOMERVELL
TX4250152.02
DIANA GIBBS FELDER TRUST
5/10/2004
 
 
 
 
TX
SOMERVELL
TX4250152.02
DIANA GIBBS FELDER TRUST
5/10/2004
 
 
 
 
TX
SOMERVELL
TX4250152.02
DIANA GIBBS FELDER TRUST
5/10/2004
 
 
 
 
TX
SOMERVELL
TX4250153.34
JUAN RODRIGUEZ ET UX
6/28/2011
SOMERVELL
 
 
20111378
TX
SOMERVELL
TX4250153.35
MIGUEL M BARRAZA ET UX
9/26/2011
SOMERVELL
 
 
20111789
TX
SOMERVELL
TX4250153.36
MICHAEL S CATES ET UX
9/26/2011
SOMERVELL
 
 
20111858
TX
SOMERVELL
TX4250156.02
LOUISE K PACE
7/20/2011
SOMERVELL
 
 
20111636
TX
SOMERVELL
TX4250159.01
ROLAND L STEGALL ET UX
6/3/2004
SOMERVELL
127
809
37745
TX
SOMERVELL
TX4250160.01
ROLAND LEE STEGALL ET UX
6/3/2004
SOMERVELL
129
371
38029
TX
SOMERVELL
TX4250161.00
GEORGE L GRAHAM ET UX
5/27/2004
SOMERVELL
128
355
37845
TX
SOMERVELL
TX4250165.17
PAUL ANDRE LAROCQUE
5/19/2011
SOMERVELL
 
 
20111125
TX
SOMERVELL
TX4250165.24
CELIA A SHACKELFORD ET VIR
5/28/2014
SOMERVELL
 
 
20141076
TX
SOMERVELL
TX4250165.25
WENDELL LEE STEPHENS ET UX
5/28/2014
SOMERVELL
 
 
20141074
TX
SOMERVELL
TX4250165.26
LYNETTE LORAINE ROGERS
6/12/2014
SOMERVELL
 
 
20141068
TX
SOMERVELL
TX4250165.27
LEWIS LYNLEY COWAN KEESE
6/12/2014
SOMERVELL
 
 
20141205
TX
SOMERVELL
TX4250165.28
BARRY CREED ET UX
9/25/2014
SOMERVELL
 
 
20141974
TX
SOMERVELL
TX4250165.29
WILLIAM C KIRKPATRICK ET UX
9/25/2014
SOMERVELL
 
 
20141976
TX
SOMERVELL
TX4250167.00
JESSE J LEE & LOUISE LEE
6/3/2004
SOMERVELL
128
322
37834
TX
SOMERVELL
TX4250171.00
LAVONNE N HOERNKE
6/3/2004
SOMERVELL
129
390
38034
TX
SOMERVELL
TX4250173.00
MARTHA FAYE OHLUND
7/28/2004
SOMERVELL
130
81
38175
TX
SOMERVELL
TX4250178.00
ALAN MARQUEZ ET UX
6/3/2004
SOMERVELL
130
615
38296
TX
SOMERVELL
TX4250203.00
ANITA MAE GOFF
9/7/2004
SOMERVELL
132
460
38620
TX
SOMERVELL
TX4250207.01
ANITA GOFF ETAL
9/7/2004
SOMERVELL
133
717
38885
TX
SOMERVELL
TX4250207.01
ANITA GOFF ETAL
9/7/2004
 
 
 
 
TX
SOMERVELL
TX4250207.01
ANITA GOFF ETAL
9/7/2004
 
 
 
 
TX
SOMERVELL
TX4250207.03
CHARLES W WEST
3/31/2008
SOMERVELL
 
 
20081062
TX
SOMERVELL
TX4250207.04
FLORINE WEST TIDWELL
3/31/2008
SOMERVELL
 
 
20081064
TX
SOMERVELL
TX4250207.05
LETA FAYE MOSES
3/31/2008
SOMERVELL
 
 
20081063
TX
SOMERVELL
TX4250215.00
DENNIS W REGER ET UX
8/19/2004
SOMERVELL
133
739
38893
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
HOOD
2021
995
10552
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
 
 
 
 
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
 
 
 
 
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
 
 
 
 
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
SOMERVELL
128
590
37891
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
 
 
 
 
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
 
 
 
 
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
 
 
 
 
TX
HOOD AND SOMERVELL
TX4250228.41
UNIMIN TEXAS COMPANY L P
6/25/2004
 
 
 
 
TX
SOMERVELL
TX4250231.01
J L WEEDON ET UX
10/26/2004
SOMERVELL
135
172
39149
TX
SOMERVELL
TX4250231.02
JACK W BRIDGES JR ET UX
10/26/2004
SOMERVELL
135
170
39148
TX
SOMERVELL
TX4250231.03
ROBERT B EVANS ET UX
10/26/2004
SOMERVELL
136
137
39371
TX
SOMERVELL
TX4250231.04
BOB J STEWART
10/26/2004
SOMERVELL
136
121
39364
TX
SOMERVELL
TX4250231.06
OAKDALE PARK INC
9/22/2004
SOMERVELL
133
525
38840
TX
SOMERVELL
TX4250242.07
MICHAEL P FRYE ET UX
9/10/2010
SOMERVELL
 
 
20101697
TX
SOMERVELL
TX4250242.07
MICHAEL P FRYE ET UX
9/10/2010
 
 
 
 
TX
SOMERVELL
TX4250242.08
JERRY R WATSON ET UX
10/15/2010
SOMERVELL
 
 
20101907
TX
SOMERVELL
TX4250242.09
WALL FAMILY TRUST A
11/20/2010
SOMERVELL
 
 
20102096
TX
SOMERVELL
TX4250242.11
ROBERT R RAITH ET UX
9/9/2011
SOMERVELL
 
 
20111792
TX
SOMERVELL
TX4250242.12
DARRELL G ATEN ET UX
9/9/2011
SOMERVELL
 
 
20111791
TX
SOMERVELL
TX4250243.01
ROBERT B EVANS ET UX
10/26/2004
SOMERVELL
136
113
39360
TX
SOMERVELL
TX4250243.02
BOB J STEWART
10/26/2004
SOMERVELL
136
119
39363
TX
SOMERVELL
TX4250243.03
J L WEEDON & ROXIE WEEDON
10/26/2004
SOMERVELL
136
117
39362
TX
SOMERVELL
TX4250243.04
JACK W BRIDGES ET UX
10/26/2004
SOMERVELL
136
115
39361
TX
SOMERVELL
TX4250243.05
DONALD J TALLMAN TRUSTEE
12/4/2005
SOMERVELL
 
 
42754
TX
SOMERVELL
TX4250243.06
ALFRED LEE CAGLE ET UX
4/30/2008
SOMERVELL
 
 
20081867
TX
SOMERVELL
TX4250243.07
FITE FAMILY TRUST
9/24/2007
SOMERVELL
 
 
20073079
TX
SOMERVELL
TX4250243.08
BLAINE WILSON BAXTER ET UX
7/18/2007
SOMERVELL
 
 
20072416
TX
SOMERVELL
TX4250243.09
THOMAS G MILBURN ET UX
8/7/2007
SOMERVELL
 
 
20072686
TX
SOMERVELL
TX4250245.00
INTERNATIONAL MISSIONS
12/6/2004
SOMERVELL
136
125
39366
TX
SOMERVELL
TX4250245.00
INTERNATIONAL MISSIONS
12/6/2004
 
 
 
 
TX
SOMERVELL
TX4250245.00
INTERNATIONAL MISSIONS
12/6/2004
 
 
 
 
TX
SOMERVELL
TX4250245.00
INTERNATIONAL MISSIONS
12/6/2004
 
 
 
 
TX
SOMERVELL
TX4250253.WD
BILLY T ROSS ET UX
3/30/2006
SOMERVELL
 
 
44505
TX
SOMERVELL
TX4250256.00
JOE BILL MARTIN ET UX
10/5/2009
SOMERVELL
 
 
20092141
TX
SOMERVELL
TX4250261.00
MIKE STICHT ET UX
1/26/2005
SOMERVELL
138
424
39826
TX
SOMERVELL
TX4250263.00
EUGENE F MOORE ET UX
2/2/2005
SOMERVELL
138
418
39824
TX
SOMERVELL
TX4250266.00
JEFF BOYD & TAMMY BOYD
2/2/2005
SOMERVELL
138
399
39817
TX
SOMERVELL
TX4250274.01
ZILPHA GAMBRELL
2/17/2005
SOMERVELL
139
327
39981
TX
SOMERVELL
TX4250274.01
ZILPHA GAMBRELL
2/17/2005
 
 
 
 
TX
SOMERVELL
TX4250274.01
ZILPHA GAMBRELL
2/17/2005
 
 
 
 
TX
SOMERVELL
TX4250274.04
KENNETH DWANE RUSSELL
5/12/2008
SOMERVELL
 
 
20081928
TX
SOMERVELL
TX4250274.05
ARTHUR CALVERT WILLIAMS
5/19/2008
SOMERVELL
 
 
20081927
TX
SOMERVELL
TX4250274.08
KATHY ANNE RUSSELL JAHNS
5/12/2008
SOMERVELL
 
 
20082115
TX
SOMERVELL
TX4250274.11
FRANK LEON WILLIAMS III
8/20/2008
SOMERVELL
 
 
20082928
TX
SOMERVELL
TX4250274.26
FRANK L WILLIAMS JR
3/28/2011
SOMERVELL
 
 
20110764
TX
SOMERVELL
TX4250274.27
SAMMIE E RUSSELL
3/28/2011
SOMERVELL
 
 
20110765
TX
SOMERVELL
TX4250277.00
LANCE CATHEY
2/14/2005
SOMERVELL
139
305
39974
TX
SOMERVELL
TX4250281.01
WELDON DON BAKER ET UX
2/23/2005
SOMERVELL
139
300
39972
TX
SOMERVELL
TX4250281.02
ROBERTS RANCH COMPANY
4/14/2005
SOMERVELL
143
9
40704
TX
SOMERVELL
TX4250281.03
INGRAM CONCRETE LLC
2/12/2008
SOMERVELL
 
 
20080711
TX
SOMERVELL
TX4250282.00
JOE G WHITWORTH ET UX
2/14/2005
SOMERVELL
139
317
39978
TX
SOMERVELL
TX4250282.00
JOE G WHITWORTH ET UX
2/14/2005
 
 
 
 
TX
SOMERVELL
TX4250282.00
JOE G WHITWORTH ET UX
2/14/2005
 
 
 
 
TX
SOMERVELL
TX4250291.00
PENNY SUE GRIFFIN PARKER
3/4/2005
SOMERVELL
140
479
40203
TX
SOMERVELL
TX4250291.00
PENNY SUE GRIFFIN PARKER
3/4/2005
 
 
 
 
TX
SOMERVELL
TX4250291.00
PENNY SUE GRIFFIN PARKER
3/4/2005
 
 
 
 
TX
SOMERVELL
TX4250312.WD
DOUGLAS B SWENDSEN / QRI
4/26/2005
SOMERVELL
142
822
40690
TX
SOMERVELL
TX4250330.01
BRIAN RHODES ET AL
3/17/2005
SOMERVELL
142
490
40607
TX
SOMERVELL
TX4250330.02
JACK WILLIAMS ET UX
4/28/2005
SOMERVELL
145
639
41268
TX
SOMERVELL
TX4250330.03
NORA J HARRISON
5/18/2005
SOMERVELL
144
213
41000
TX
SOMERVELL
TX4250330.05
REYNOLD SORGEE ET UX
5/24/2005
SOMERVELL
145
627
41264
TX
SOMERVELL
TX4250330.06
TOMMY C BENNETT ET AL
1/30/2007
SOMERVELL
 
 
20070695
TX
SOMERVELL
TX4250330.07
SHIRLEY L RUMFIELD HORTON
2/12/2007
SOMERVELL
 
 
20071402
TX
SOMERVELL
TX4250334.00
JESSE W BLAKLEY ET UX
5/12/2005
SOMERVELL
143
33
40712
TX
SOMERVELL
TX4250335.00
HAROLD LYNDON SULLIVAN
5/12/2005
SOMERVELL
143
36
40713
TX
SOMERVELL
TX4250336.00
RONALD DOYLE HANKINS
5/18/2005
SOMERVELL
143
39
40714
TX
SOMERVELL
TX4250339.00
CLOYCE G DAY
5/18/2005
SOMERVELL
143
54
40719
TX
SOMERVELL
TX4250341.00
SHELIA DIANE GOODWIN
5/9/2005
SOMERVELL
143
45
40716
TX
SOMERVELL
TX4250342.00
PHILEMON R STRAHM ET UX
5/12/2005
SOMERVELL
144
269
41019
TX
SOMERVELL
TX4250343.00
CHARLES R THOMAS SR ET UX
5/12/2005
SOMERVELL
144
266
41018
TX
SOMERVELL
TX4250346.07
MAURO D'ANGELO ET UX
6/24/2011
SOMERVELL
 
 
20111294
TX
SOMERVELL
TX4250346.08
JAMES R JONES
11/11/2011
SOMERVELL
 
 
20112139
TX
SOMERVELL
TX4250346.10
LAWRENCE HERBERT BARBERY ET UX
4/23/2012
SOMERVELL
 
 
20120798
TX
SOMERVELL
TX4250348.00
THOMAS L FISHER ET UX
5/12/2005
SOMERVELL
144
192
40993
TX
SOMERVELL
TX4250349.00
WILLIAM D BAZE ET UX
5/12/2005
SOMERVELL
144
195
40994
TX
SOMERVELL
TX4250350.00
HAROLD W HAMMOND ET UX
5/12/2005
SOMERVELL
144
198
40995
TX
SOMERVELL
TX4250351.00
GARY J JORDAN ET UX
5/18/2005
SOMERVELL
144
203
40997
TX
SOMERVELL
TX4250352.00
MICHAEL LEGOFFE ET UX
5/25/2005
SOMERVELL
144
207
40998
TX
SOMERVELL
TX4250353.00
GARY D LYTLE ET UX
5/12/2005
SOMERVELL
144
210
40999
TX
SOMERVELL
TX4250357.00
BRIAN S STATLER ET UX
5/12/2005
SOMERVELL
144
730
41129
TX
SOMERVELL
TX4250359.00
DARLA JONITA ANDERSON
5/12/2005
SOMERVELL
144
710
41122
TX
SOMERVELL
TX4250362.00
ARCH WILLIAM GIBSON ET UX
1/26/2005
SOMERVELL
144
715
41124
TX
SOMERVELL
TX4250363.03
JAMES SEIDENGLANZ ET UX
8/25/2014
SOMERVELL
 
 
20141658
TX
SOMERVELL
TX4250364.00
KENNETH WADE OGDEN ET UX
5/12/2005
SOMERVELL
144
722
41126
TX
SOMERVELL
TX4250368.00
JACK M KELLY & LINDA KELLY
5/12/2005
SOMERVELL
145
621
41262
TX
SOMERVELL
TX4250369.00
LOUIS COCITA ET UX
6/7/2005
SOMERVELL
145
618
41261
TX
SOMERVELL
TX4250370.00
RIO VISTA PROPERTY ASSOC
5/12/2005
SOMERVELL
145
624
41263
TX
SOMERVELL
TX4250372.00
STARLING G WHALEN ET UX
5/18/2005
SOMERVELL
145
605
41256
TX
SOMERVELL
TX4250377.00
MARK SHRYACK ET UX
5/25/2005
SOMERVELL
145
644
41269
TX
SOMERVELL
TX4250387.00
STEVEN DEREK MIMS ET UX
5/12/2005
SOMERVELL
147
620
41628
TX
SOMERVELL
TX4250388.99
HUNTER / CLEVELAND / QRI
8/16/2005
SOMERVELL
 
 
20071094
TX
SOMERVELL
TX4250390.00
CHARLES E FULLER ET UX
5/31/2005
SOMERVELL
147
632
41630
TX
SOMERVELL
TX4250393.00
BILLY P BAKER ET UX
5/25/2005
SOMERVELL
147
598
41620
TX
SOMERVELL
TX4250394.00
MARY LOU DOSHIER
7/20/2005
SOMERVELL
147
595
41619
TX
SOMERVELL
TX4250400.00
PATRICK T ENGLISH ET UX
5/18/2005
SOMERVELL
 
 
41915
TX
SOMERVELL
TX4250401.00
BOBBIE KELLER
6/2/2005
SOMERVELL
 
 
41916
TX
SOMERVELL
TX4250401.00
BOBBIE KELLER
6/2/2005
 
 
 
 
TX
SOMERVELL
TX4250403.00
AARON D SMITH ET UX
8/12/2005
SOMERVELL
 
 
41901
TX
SOMERVELL
TX4250409.00
GARY LYNN ADAMS ET UX
5/12/2005
SOMERVELL
 
 
41897
TX
SOMERVELL
TX4250411.00
FRANCES K CARPENTER
8/16/2005
SOMERVELL
 
 
41899
TX
SOMERVELL
TX4250415.13
CLAY EDWARD GARLAND
9/26/2011
SOMERVELL
 
 
20112010
TX
SOMERVELL
TX4250415.14
THEODORE HUFFMAN GARLAND
9/26/2011
SOMERVELL
 
 
20112009
TX
SOMERVELL
TX4250415.15
BETTY LOUISE GARLAND HARKINS
9/26/2011
SOMERVELL
 
 
20112006
TX
SOMERVELL
TX4250415.16
ESTELLA JANE GARLAND GREENWAY
9/26/2011
SOMERVELL
 
 
20112007
TX
SOMERVELL
TX4250415.17
DAVID CLAY PAYNE
9/26/2011
SOMERVELL
 
 
20112008
TX
SOMERVELL
TX4250415.18
JANE HUFFMAN GRACE FAMILY TRUST
9/26/2011
SOMERVELL
 
 
20112145
TX
SOMERVELL
TX4250424.01
NICKEY HULSEY ET UX
8/18/2005
SOMERVELL
 
 
42068
TX
SOMERVELL
TX4250424.02
VIRGIL D WILLEY
7/18/2008
SOMERVELL
 
 
20082358
TX
SOMERVELL
TX4250424.03
SHIRLEY W BODOH
7/18/2008
SOMERVELL
 
 
20082359
TX
SOMERVELL
TX4250424.04
LAVERNE W EMERY
7/21/2008
SOMERVELL
 
 
20082360
TX
SOMERVELL
TX4250424.05
TERESA WILLEY THOMAS ETVIR
11/4/2009
SOMERVELL
 
 
20092272
TX
SOMERVELL
TX4250434.00
JOHN H HEINFELD ET UX
9/28/2005
SOMERVELL
 
 
42287
TX
SOMERVELL
TX4250434.00
JOHN H HEINFELD ET UX
9/28/2005
 
 
 
 
TX
SOMERVELL
TX4250434.00
JOHN H HEINFELD ET UX
9/28/2005
 
 
 
 
TX
SOMERVELL
TX4250438.00
JOS OUTEN ET UX IND & TR
5/12/2005
SOMERVELL
 
 
42368
TX
SOMERVELL
TX4250439.00
DONALD J TALLMAN TRUSTEE
10/11/2005
SOMERVELL
 
 
42768
TX
SOMERVELL
TX4250441.00
KEITH E JOHNSON ET UX
9/15/2005
SOMERVELL
 
 
42292
TX
SOMERVELL
TX4250441.00
KEITH E JOHNSON ET UX
9/15/2005
 
 
 
 
TX
SOMERVELL
TX4250441.00
KEITH E JOHNSON ET UX
9/15/2005
 
 
 
 
TX
SOMERVELL
TX4250442.00
KERRY T HANCOCK ET UX
8/25/2005
SOMERVELL
 
 
42285
TX
SOMERVELL
TX4250443.04
HAPPY HILL FARM
6/17/2014
SOMERVELL
 
 
20141073
TX
SOMERVELL
TX4250443.05
ROBERT M WILSON ET UX
6/25/2014
SOMERVELL
 
 
20141307
TX
SOMERVELL
TX4250443.06
WILLIAM CLARENCE MOORE
8/22/2014
SOMERVELL
 
 
20141659
TX
SOMERVELL
TX4250443.07
MARSHA RAE MOORE
8/22/2014
SOMERVELL
 
 
20141802
TX
SOMERVELL
TX4250446.00
SABRA MERRIMAN GENT
9/27/2005
SOMERVELL
 
 
42424
TX
SOMERVELL
TX4250449.00
DEWEY MILLER / VLB
10/1/2005
SOMERVELL
 
 
42594
TX
SOMERVELL
TX4250450.00
DANIEL B HARTMAN ET UX
8/25/2005
SOMERVELL
 
 
42416
TX
SOMERVELL
TX4250451.00
JIMMY DON ROBERSON ET UX
8/25/2005
SOMERVELL
 
 
42372
TX
SOMERVELL
TX4250452.00
BARBARA NAN DEAREN
9/26/2005
SOMERVELL
 
 
42373
TX
SOMERVELL
TX4250454.00
DEWEY MILLER
10/1/2005
SOMERVELL
 
 
42423
TX
SOMERVELL
TX4250457.00
CURTIS MORGAN ET UX
11/1/2005
SOMERVELL
 
 
42769
TX
SOMERVELL
TX4250464.00
CARL T BECK
9/13/2005
SOMERVELL
 
 
42591
TX
SOMERVELL
TX4250477.00
JOSE A RINCON ET UX / VLB
8/25/2005
SOMERVELL
 
 
43487
TX
SOMERVELL
TX4250480.02
MICHAEL A STEPHENSON ET UX
5/5/2011
SOMERVELL
 
 
20111052
TX
SOMERVELL
TX4250482.02
DONNA J SCHOTT
4/27/2011
SOMERVELL
 
 
20110958
TX
SOMERVELL
TX4250484.02
ELDON L HOOLEY ET UX
4/27/2011
SOMERVELL
 
 
20110957
TX
SOMERVELL
TX4250500.02
ALICIA DUPLAN ET VIR
10/1/2008
SOMERVELL
 
 
20090171
TX
SOMERVELL
TX4250500.04
RONALD CLYDE SEXTON ET UX
8/26/2003
SOMERVELL
117
34
35669
TX
SOMERVELL
TX4250500.04
RONALD CLYDE SEXTON ET UX
8/26/2003
 
 
 
 
TX
SOMERVELL
TX4250514.00
NEAL BIELER ET UX
8/25/2005
SOMERVELL
 
 
43039
TX
SOMERVELL
TX4250518.00
JOHN A GRAVES ET UX
8/17/2004
SOMERVELL
144
429
41062
TX
SOMERVELL
TX4250524.00
DWAIN SANDLIN ET AL
6/22/2004
SOMERVELL
128
317
37833
TX
SOMERVELL
TX4250528.00
DOROTHIE I J SPARKS ET AL
8/4/2004
SOMERVELL
130
214
38208
TX
SOMERVELL
TX4250529.00
WANDA CHEEK SPARKS
8/4/2004
SOMERVELL
130
209
38207
TX
SOMERVELL
TX4250552.02
KIMBERLY ANNE YENNERELL
7/12/2011
SOMERVELL
 
 
20111543
TX
SOMERVELL
TX4250554.02
JOHN REED
9/9/2011
SOMERVELL
 
 
20111796
TX
SOMERVELL
TX4250554.03
STEPHEN C SIMS
9/9/2011
SOMERVELL
 
 
20111795
TX
SOMERVELL
TX4250561.00
PATRICK W POWELL ET UX
1/11/2006
SOMERVELL
 
 
43499
TX
SOMERVELL
TX4250578.00
STUART M CAMP
2/23/2006
SOMERVELL
 
 
43685
TX
SOMERVELL
TX4250593.00
SARAH DUPUIS
1/11/2006
SOMERVELL
 
 
43989
TX
SOMERVELL
TX4250594.00
THE RILEY FAMILY TRUST
1/10/2006
SOMERVELL
 
 
44287
TX
SOMERVELL
TX4250596.02
JAMES M MALONE
9/1/2011
SOMERVELL
 
 
20111721
TX
SOMERVELL
TX4250597.00
MELVILLE W FORD ET UX
5/1/2006
SOMERVELL
 
 
44274
TX
SOMERVELL
TX4250603.01
RITA HARRIS STAPP
4/10/2006
SOMERVELL
 
 
44276
TX
SOMERVELL
TX4250606.MD
ELEANOR D OGLESBY / QRI
3/30/2006
SOMERVELL
 
 
44502
TX
SOMERVELL
TX4250608.MD
JAMES N DOUGLAS JR / QRI
3/30/2006
SOMERVELL
 
 
45485
TX
SOMERVELL
TX4250609.99
L SELLERS FULENWIDER EST / QRI
3/30/2006
SOMERVELL
 
 
44690
TX
SOMERVELL
TX4250610.99
ROBERT STAMEY HAUSS EST / QRI
3/30/2006
SOMERVELL
 
 
44689
TX
SOMERVELL
TX4250611.99
ROBERT H RHYNE ET UX / QRI
3/30/2006
SOMERVELL
 
 
44513
TX
SOMERVELL
TX4250612.MD
MELISSA EDENTON GERMAN / QRI
3/30/2006
SOMERVELL
 
 
44504
TX
SOMERVELL
TX4250613.MD
MIRIAM T CHURCHWELL / QRI
3/30/2006
SOMERVELL
 
 
44503
TX
SOMERVELL
TX4250644.02
SAM A MASSEY ET UX
8/15/2011
SOMERVELL
 
 
20111533
TX
SOMERVELL
TX4250645.04
INOCENCIA ALVAREZ
9/21/2011
SOMERVELL
 
 
20111790
TX
SOMERVELL
TX4250647.00
JAMES DEAN DUGGER ET UX
8/23/2006
SOMERVELL
 
 
45335
TX
SOMERVELL
TX4250654.WD
CHARLOTTE O TAYLOR / QRI
3/30/2006
SOMERVELL
 
 
45486
TX
SOMERVELL
TX4250655.02
SYBIL PARSLEY
8/10/2011
SOMERVELL
 
 
20111535
TX
SOMERVELL
TX4250657.00
JASON MORDEN ET UX
9/15/2006
SOMERVELL
 
 
45738
TX
SOMERVELL
TX4250658.00
JOHN G TUCKER ET UX
9/16/2006
SOMERVELL
 
 
45739
TX
SOMERVELL
TX4250661.01
JUAN RODRIGUEZ ET UX
9/26/2006
SOMERVELL
 
 
46006
TX
SOMERVELL
TX4250665.00
LARRY J MORDEN ET UX
9/18/2006
SOMERVELL
 
 
45735
TX
SOMERVELL
TX4250669.00
KEVIN E KELLER ET UX
9/1/2006
SOMERVELL
 
 
45998
TX
SOMERVELL
TX4250672.02
MIGUEL H LARA ET UX
11/4/2011
SOMERVELL
 
 
20112073
TX
SOMERVELL
TX4250680.00
WALTER B STEWART III ET UX
11/2/2006
SOMERVELL
 
 
46118
TX
SOMERVELL
TX4250710.01
JAMES BARNARD
11/22/2006
SOMERVELL
 
 
46241
TX
SOMERVELL
TX4250710.02
WM R KELLY AIF MARIE KELLY
11/22/2006
SOMERVELL
 
 
46170
TX
SOMERVELL
TX4250710.03
EDDIE LALONE
11/28/2006
SOMERVELL
 
 
46172
TX
SOMERVELL
TX4250710.04
GEORGIA BROWN KELLY
11/28/2006
SOMERVELL
 
 
20070036
TX
SOMERVELL
TX4250710.05
MIKE KELLY
12/13/2006
SOMERVELL
 
 
46242
TX
SOMERVELL
TX4250710.06
SHANNON KELLY
12/13/2006
SOMERVELL
 
 
46243
TX
SOMERVELL
TX4250710.07
ROBIN KELLY ALSTON
12/13/2006
SOMERVELL
 
 
46244
TX
SOMERVELL
TX4250710.08
WAYNE KELLY
11/22/2006
SOMERVELL
 
 
20070007
TX
SOMERVELL
TX4250710.09
PEGGY A KELLY MCVEAN
11/22/2006
SOMERVELL
 
 
46247
TX
SOMERVELL
TX4250710.10
SANDRA JO KELLY BECK
12/13/2006
SOMERVELL
 
 
46248
TX
SOMERVELL
TX4250710.11
DAVID WADE KELLY
12/13/2006
SOMERVELL
 
 
46249
TX
SOMERVELL
TX4250710.12
LINDA G KELLY STREUN
12/13/2006
SOMERVELL
 
 
46246
TX
SOMERVELL
TX4250710.13
LARRY KELLY
12/13/2006
SOMERVELL
 
 
46245
TX
SOMERVELL
TX4250710.14
BONNYLOU YOLANDA COLE
11/22/2006
SOMERVELL
 
 
20070009
TX
SOMERVELL
TX4250710.15
JASON JONES
11/22/2006
SOMERVELL
 
 
20070011
TX
SOMERVELL
TX4250710.16
PATRICIA HALL
11/22/2006
SOMERVELL
 
 
20070006
TX
SOMERVELL
TX4250710.17
LAURA JONELL CROSS
11/22/2006
SOMERVELL
 
 
20070008
TX
SOMERVELL
TX4250710.18
BRENDA J BOHN
11/22/2006
SOMERVELL
 
 
20070010
TX
SOMERVELL
TX4250710.19
LOURDES A KELLY SALISBURY
11/28/2006
SOMERVELL
 
 
46171
TX
SOMERVELL
TX4250726.00
LARRY PEURIFOY ET UX
2/14/2007
SOMERVELL
 
 
20070687
TX
SOMERVELL
TX4250726.00
LARRY PEURIFOY ET UX
2/14/2007
 
 
 
 
TX
SOMERVELL
TX4250727.00
RODRIGO SANCHEZ ET UX
2/16/2007
SOMERVELL
 
 
20070692
TX
SOMERVELL
TX4250727.00
RODRIGO SANCHEZ ET UX
2/16/2007
 
 
 
 
TX
SOMERVELL
TX4250727.00
RODRIGO SANCHEZ ET UX
2/16/2007
 
 
 
 
TX
SOMERVELL
TX4250736.00
ORLAN H PARISH
2/16/2007
SOMERVELL
 
 
20070693
TX
SOMERVELL
TX4250736.00
ORLAN H PARISH
2/16/2007
 
 
 
 
TX
SOMERVELL
TX4250736.00
ORLAN H PARISH
2/16/2007
 
 
 
 
TX
SOMERVELL
TX4250739.00
JEFFREY B SLATON ET UX
2/22/2007
SOMERVELL
 
 
20070836
TX
SOMERVELL
TX4250739.00
JEFFREY B SLATON ET UX
2/22/2007
 
 
 
 
TX
SOMERVELL
TX4250740.10
SAN SABA ROYALTY COMPANY
3/15/2012
SOMERVELL
 
 
20120596
TX
SOMERVELL
TX4250755.00
MARY L GAINES LINDSAY
4/19/2007
SOMERVELL
 
 
20071694
TX
SOMERVELL
TX4250764.99
MODTECH HOLDING / MAGNITUDE
5/1/2007
SOMERVELL
 
 
20071414
TX
SOMERVELL
TX4250766.00
ARTHUR LANE ET UX
6/4/2007
SOMERVELL
 
 
20072023
TX
SOMERVELL
TX4250768.99
BERTRAND TAYLOR
5/1/2007
SOMERVELL
 
 
20071413
TX
SOMERVELL
TX4250776.18
JOHN BOSWELL ET UX
6/23/2011
SOMERVELL
 
 
20111376
TX
SOMERVELL
TX4250781.99
ESTATE OF MARY SHIELDS
3/30/2006
SOMERVELL
 
 
44506
TX
SOMERVELL
TX4250784.00
GEORGIA MAE RHODES
8/20/2007
SOMERVELL
 
 
20072848
TX
SOMERVELL
TX4250784.00
GEORGIA MAE RHODES
8/20/2007
 
 
 
 
TX
SOMERVELL
TX4250785.99 
BJKS PROPERTIES LTD
6/22/2007
SOMERVELL
 
 
20071926
TX
SOMERVELL
TX4250787.00
ST TX M-108336
10/16/2007
SOMERVELL
 
 
20073303
TX
SOMERVELL
TX4250792.00
GEORGES CREEK CEMETERY AS
11/14/2007
SOMERVELL
 
 
20073390
TX
SOMERVELL
TX4250810.14
MADELEINE SUE (PAT) WINDHAM
6/28/2014
SOMERVELL
 
 
20141204
TX
SOMERVELL
TX4250810.15
DENNIS BOLTON
7/3/2014
SOMERVELL
 
 
20141212
TX
SOMERVELL
TX4250810.16
RICHARD R MORRISON ET UX
7/18/2014
SOMERVELL
 
 
20141313
TX
SOMERVELL
TX4250810.17
HAYLEY E DARNELL ET VIR
7/11/2014
SOMERVELL
 
 
20141676
TX
SOMERVELL
TX4250810.18
ALEXANDER PROPERTY INTERESTS LLC
7/31/2014
SOMERVELL
 
 
20141970
TX
SOMERVELL
TX4250810.19
MARSHA C BAKER
10/14/2014
SOMERVELL
 
 
20150125
TX
SOMERVELL
TX4250811.01
CONNIE D CARPENTER
3/24/2008
SOMERVELL
 
 
20081051
TX
SOMERVELL
TX4250811.02
DAVID L CARPENTER
3/24/2008
SOMERVELL
 
 
20081076
TX
SOMERVELL
TX4250812.05
ROBERT G FRYE ET UX
7/16/2014
SOMERVELL
 
 
20141309
TX
SOMERVELL
TX4250813.00
LLOYD M WIRT JR
4/7/2008
SOMERVELL
 
 
20081124
TX
SOMERVELL
TX4250814.01
CHARLES WIRT TRUST
4/7/2008
SOMERVELL
 
 
20081123
TX
SOMERVELL
TX4250814.02
LLOYD M WIRT JR ET UX
4/7/2008
SOMERVELL
 
 
20081125
TX
SOMERVELL
TX4250816.02
ALBERT T HAMMON ET UX
7/3/2014
SOMERVELL
 
 
20141210
TX
SOMERVELL
TX4250817.00
ST TX 109100 / CHEYENNE HILLS
3/31/2008
SOMERVELL
 
 
20081163
TX
SOMERVELL
TX4250820.01
JOHN C SULLIVAN ET UX
3/3/2008
SOMERVELL
 
 
20081930
TX
SOMERVELL
TX4250820.01
JOHN C SULLIVAN ET UX
3/3/2008
 
 
 
 
TX
SOMERVELL
TX4250820.02
JENNIFER L SULLIVAN
4/9/2008
SOMERVELL
 
 
20081936
TX
SOMERVELL
TX4250820.02
JENNIFER L SULLIVAN
4/9/2008
 
 
 
 
TX
SOMERVELL
TX4250820.02
JENNIFER L SULLIVAN
4/9/2008
 
 
 
 
TX
SOMERVELL
TX4250841.01
BILLY C MILLER ET UX
6/25/2008
SOMERVELL
 
 
20082114
TX
SOMERVELL
TX4250841.02
CHARLES PRICE CONNALLY
6/25/2008
SOMERVELL
 
 
20082049
TX
SOMERVELL
TX4250841.03
MARY CONNALLY LINDSAY
6/25/2008
SOMERVELL
 
 
20082113
TX
SOMERVELL
TX4250841.04
GUY SPENCER HAMMONS
6/25/2008
SOMERVELL
 
 
20082184
TX
SOMERVELL
TX4250841.05
GAYLA ANN HAMMONS
6/25/2008
SOMERVELL
 
 
20082183
TX
SOMERVELL
TX4250841.06
FAY G BASS
6/25/2008
SOMERVELL
 
 
20082055
TX
SOMERVELL
TX4250841.07
CHARLES ROBERT CONNALLY
6/25/2008
SOMERVELL
 
 
20082185
TX
SOMERVELL
TX4250843.00
ST TX 109124
7/1/2008
SOMERVELL
 
 
20082054
TX
SOMERVELL
TX4250848.00
RILEY F GIBBS
6/2/2004
SOMERVELL
129
110
37963
TX
SOMERVELL
TX4250856.00
RONALD C CRAIG ET UX
2/12/2008
SOMERVELL
 
 
20082307
TX
SOMERVELL
TX4250860.00
CHEYENNE HILLS/GLEN ROSE
7/21/2008
SOMERVELL
 
 
20082308
TX
SOMERVELL
TX4250864.00
ST TX M-109206
7/1/2008
SOMERVELL
 
 
20082301
TX
SOMERVELL
TX4250865.00
ST TX M-109288
7/22/2008
 
 
 
 
TX
SOMERVELL
TX4250866.00
ST TX M-109289
7/22/2008
 
 
 
 
TX
SOMERVELL
TX4250876.01
THEDA M P ROARK ET VIR
10/14/2008
SOMERVELL
 
 
20083111
TX
SOMERVELL
TX4250876.01
THEDA M P ROARK ET VIR
10/14/2008
 
 
 
 
TX
SOMERVELL
TX4250881.00
GEORGES CREEK BPST CHURCH
10/11/2008
SOMERVELL
 
 
20083105
TX
SOMERVELL
TX4250883.01
TERRY WAYNE GOSDIN ET UX
10/6/2008
SOMERVELL
 
 
20083363
TX
SOMERVELL
TX4250883.01
TERRY WAYNE GOSDIN ET UX
10/6/2008
 
 
 
 
TX
SOMERVELL
TX4250887.99
BANK OF AMERICA
3/12/2008
SOMERVELL
 
 
20080772
TX
HOOD AND SOMERVELL
TX4250892.00
ST TX M-108269
9/18/2007
 
 
 
 
TX
SOMERVELL
TX4250897.02
UNCLE GEORGE'S SPORTING GOODS
7/31/2014
SOMERVELL
 
 
20141527
TX
SOMERVELL
TX4250898.00
TISSERAND & COX LIV TRUSTS
1/13/2009
SOMERVELL
 
 
20090397
TX
SOMERVELL
TX4250900.00
ST TX M-109905
12/16/2008
 
 
 
 
TX
SOMERVELL
TX4250901.00
ST TX M-109903
12/16/2008
 
 
 
 
TX
SOMERVELL
TX4250902.00
ST TX M-109904
12/16/2008
 
 
 
 
TX
SOMERVELL
TX4250905.01
B&B MIETH FAMILY LTD PART
3/30/2009
SOMERVELL
 
 
20090673
TX
SOMERVELL
TX4250906.00
BEN MIETH JR CHAR UNITRUST
3/30/2009
SOMERVELL
 
 
20090672
TX
SOMERVELL
TX4250908.04
HENRY CLIFFORD WOMACK III
4/11/2012
SOMERVELL
 
 
20120632
TX
SOMERVELL
TX4250908.05
DONALD NEIL WOMACK
4/11/2012
SOMERVELL
 
 
20120715
TX
SOMERVELL
TX4250908.06
NANCY JANE MOORE
4/11/2012
SOMERVELL
 
 
20120716
TX
SOMERVELL
TX4250913.00
LESLIE N ANDERSON ET UX
4/24/2009
SOMERVELL
 
 
20090860
TX
SOMERVELL
TX4250931.00
DAVID E MIMMS SR ET UX
8/11/2009
SOMERVELL
 
 
20091735
TX
SOMERVELL
TX4250952.01
BETSILL ENERGY LLC
10/28/2009
SOMERVELL
 
 
20092140
TX
SOMERVELL
TX4250952.01
BETSILL ENERGY LLC
10/28/2009
 
 
 
 
TX
SOMERVELL
TX4250952.01
BETSILL ENERGY LLC
10/28/2009
 
 
 
 
TX
SOMERVELL
TX4250952.02
SCOTT CHAFFIN ET UX
11/4/2009
SOMERVELL
 
 
20092269
TX
SOMERVELL
TX4250952.02
SCOTT CHAFFIN ET UX
11/4/2009
 
 
 
 
TX
SOMERVELL
TX4250953.00
ST TX MF-110529
12/1/2009
SOMERVELL
 
 
20092322
TX
SOMERVELL
TX4250955.00
KENNETH E BARNARD ET UX
11/11/2009
SOMERVELL
 
 
20092271
TX
SOMERVELL
TX4250973.00
J L HERRING ET UX
6/30/2010
SOMERVELL
 
 
20101273
TX
SOMERVELL
TX4250980.01
JAMES W GOSDIN ET UX
8/27/2010
SOMERVELL
 
 
20101632
TX
SOMERVELL
TX4250980.02
HENRY C WOMACK III
11/14/2010
SOMERVELL
 
 
20101993
TX
SOMERVELL
TX4250980.03
DONALD NEIL WOMACK
11/14/2010
SOMERVELL
 
 
20101994
TX
SOMERVELL
TX4250980.04
NANCY JANE WOMACK MOORE
11/14/2010
SOMERVELL
 
 
20102055
TX
SOMERVELL
TX4250985.01
RONDAL L BOREN
10/14/2010
SOMERVELL
 
 
20101901
TX
SOMERVELL
TX4250985.02
HAZEL WOODARD
1/18/2011
SOMERVELL
 
 
20110321
TX
SOMERVELL
TX4250985.03
LESLIE G WOODARD
1/18/2011
SOMERVELL
 
 
20110320
TX
SOMERVELL
TX4250985.04
CAROLYN BOWLING ET VIR
1/18/2011
SOMERVELL
 
 
20110319
TX
SOMERVELL
TX4250985.05
WESLEY D WOODARD
1/18/2011
SOMERVELL
 
 
20110322
TX
SOMERVELL
TX4250985.06
CHARLES M WOODARD
1/20/2011
SOMERVELL
 
 
20110478
TX
SOMERVELL
TX4250985.07
BENNY HAROLD WOODARD JR
1/20/2011
SOMERVELL
 
 
20110477
TX
SOMERVELL
TX4250985.08
DEBRA A WOODARD
1/18/2011
SOMERVELL
 
 
20110317
TX
SOMERVELL
TX4250985.09
JOAN SEILER
1/18/2011
SOMERVELL
 
 
20110316
TX
SOMERVELL
TX4250985.10
TERRY E RIVES
1/24/2011
SOMERVELL
 
 
20110318
TX
SOMERVELL
TX4250985.11
WENDY R CANARD
1/20/2011
SOMERVELL
 
 
20110480
TX
SOMERVELL
TX4250985.12
PAULINE NEWMAN
1/31/2011
SOMERVELL
 
 
20110481
TX
SOMERVELL
TX4250985.13
WAYLAND RUSSELL WOODARD
1/20/2011
SOMERVELL
 
 
20110479
TX
SOMERVELL
TX4250985.14
ROY D WOODARD ET UX
1/18/2011
SOMERVELL
 
 
20110475
TX
SOMERVELL
TX4250985.15
TAMMY S MASK
1/20/2011
SOMERVELL
 
 
20110476
TX
SOMERVELL
TX4250985.16
LARRY D GILLEY
1/18/2011
SOMERVELL
 
 
20110482
TX
SOMERVELL
TX4250985.17
OLIVER EUGENE GILLEY
1/18/2011
SOMERVELL
 
 
20110483
TX
SOMERVELL
TX4250985.18
MELLEA LYNN MCLAUGHLIN
1/20/2011
SOMERVELL
 
 
20110596
TX
SOMERVELL
TX4250985.19
MARY J WOODARD
2/28/2011
SOMERVELL
 
 
20110597
TX
SOMERVELL
TX4250985.20
CAROLYN GILEY SCHROEDER ET VIR
1/18/2011
SOMERVELL
 
 
20110665
TX
SOMERVELL
TX4250985.21
RANDY R WOODARD ET UX
3/8/2011
SOMERVELL
 
 
20110662
TX
SOMERVELL
TX4250987.00
CURTIS RAY ROSE ET UX
11/30/2010
SOMERVELL
 
 
20102098
TX
SOMERVELL
TX4250989.00
PHILLIP VOSS ET UX
11/30/2010
SOMERVELL
 
 
20102136
TX
SOMERVELL
TX4250990.01
B LANCE MOODY
12/22/2010
SOMERVELL
 
 
20110095
TX
SOMERVELL
TX4250990.02
HERMAN D BATY
12/22/2010
SOMERVELL
 
 
20110094
TX
SOMERVELL
TX4250990.03
ROGER HAMILTON SMITH ET UX
12/14/2010
SOMERVELL
 
 
20110093
TX
SOMERVELL
TX4250990.04
CLODELL DAVIS
1/6/2011
SOMERVELL
 
 
20110136
TX
SOMERVELL
TX4250990.05
R D FORD
1/6/2011
SOMERVELL
 
 
20110135
TX
SOMERVELL
TX4250990.06
HIRSE L GRAHAM
1/6/2011
SOMERVELL
 
 
20110139
TX
SOMERVELL
TX4250990.07
BARBARA ELOISE EVANS
1/12/2011
SOMERVELL
 
 
20110138
TX
SOMERVELL
TX4250990.08
BILLIE J LITTLE
1/6/2011
SOMERVELL
 
 
20110137
TX
SOMERVELL
TX4250990.09
DOYLE GRAHAM
1/6/2011
SOMERVELL
 
 
20110223
TX
SOMERVELL
TX4250990.10
LEVONA GRAHAM MACON
1/6/2011
SOMERVELL
 
 
20110218
TX
SOMERVELL
TX4250990.11
STAN MARTIN ET UX
1/6/2011
SOMERVELL
 
 
20110219
TX
SOMERVELL
TX4250990.12
JOYCE CAROL GRAHAM MCCULLAR
1/6/2011
SOMERVELL
 
 
20110220
TX
SOMERVELL
TX4250990.13
DOROTHY MUSE COX
1/6/2011
SOMERVELL
 
 
20110221
TX
SOMERVELL
TX4250990.14
WAYNE C GRAHAM
1/10/2011
SOMERVELL
 
 
20110222
TX
SOMERVELL
TX4250990.15
MILDRED MORRIS
1/6/2011
SOMERVELL
 
 
20110224
TX
SOMERVELL
TX4250990.16
VIVIA E DITMORE ET VIR
1/12/2011
SOMERVELL
 
 
20110225
TX
SOMERVELL
TX4250990.17
KYLE MARTIN ET UX
1/6/2011
SOMERVELL
 
 
20110328
TX
SOMERVELL
TX4250990.18
ARMENTHA C MARTIN
1/6/2011
SOMERVELL
 
 
20110327
TX
SOMERVELL
TX4250990.19
STACEY MUNSELL ET VIR
1/6/2011
SOMERVELL
 
 
20110326
TX
SOMERVELL
TX4250990.20
JOSEPH RANDALL MARTIN JR ET UX
1/6/2011
SOMERVELL
 
 
20110329
TX
SOMERVELL
TX4250990.21
WALTER LEONARD HOOD
1/6/2011
SOMERVELL
 
 
20110330
TX
SOMERVELL
TX4250990.22
CAROL ANN GRAHAM
1/12/2011
SOMERVELL
 
 
20110331
TX
SOMERVELL
TX4250990.23
KENNETH LITTLE
1/10/2011
SOMERVELL
 
 
20110332
TX
SOMERVELL
TX4250990.24
WILLENE D KEENUM
1/20/2011
SOMERVELL
 
 
20110333
TX
SOMERVELL
TX4250990.25
GLADYS MAYHAR
1/10/2011
SOMERVELL
 
 
20110334
TX
SOMERVELL
TX4250990.26
GARY W BLACKWELL
1/25/2011
SOMERVELL
 
 
20110324
TX
SOMERVELL
TX4250990.27
PAULINE MEARS
1/25/2011
SOMERVELL
 
 
20110325
TX
SOMERVELL
TX4250990.28
WILLIAM HAWKINS ET UX
1/18/2011
SOMERVELL
 
 
20110335
TX
SOMERVELL
TX4250990.29
HENRY W BLACKWELL ET UX
1/25/2011
SOMERVELL
 
 
20110323
TX
SOMERVELL
TX4250990.30
BETTY MARS ET VIR
1/17/2011
SOMERVELL
 
 
20110484
TX
SOMERVELL
TX4250990.31
GEORGE KEENUM
1/12/2011
SOMERVELL
 
 
20110464
TX
SOMERVELL
TX4250990.32
MARK LITTLE
2/10/2011
SOMERVELL
 
 
20110468
TX
SOMERVELL
TX4250990.33
BILLIE KEENUM ROBERSON
2/17/2011
SOMERVELL
 
 
20110487
TX
SOMERVELL
TX4250990.34
CLOYCE LITTLE
2/20/2011
SOMERVELL
 
 
20110485
TX
SOMERVELL
TX4250990.35
SONDRA M HEATON
2/17/2011
SOMERVELL
 
 
20110486
TX
SOMERVELL
TX4250990.36
RUTH K VAN NOSTRAND ET VIR
2/10/2011
SOMERVELL
 
 
20110490
TX
SOMERVELL
TX4250990.37
JOYCE KELSO LEE AKA WILLIS
2/7/2011
SOMERVELL
 
 
20110488
TX
SOMERVELL
TX4250990.38
VICKI OAKES
2/10/2011
SOMERVELL
 
 
20110489
TX
SOMERVELL
TX4250990.39
NAN CARPENTER
1/12/2011
SOMERVELL
 
 
20110509
TX
SOMERVELL
TX4250990.40
J M LITTLE
1/18/2011
SOMERVELL
 
 
20110601
TX
SOMERVELL
TX4250990.41
BETTY ANN GRAHAM
1/6/2011
SOMERVELL
 
 
20110591
TX
SOMERVELL
TX4250990.42
SHERRY AMYX
2/3/2011
SOMERVELL
 
 
20110600
TX
SOMERVELL
TX4250990.43
JAMES LITTLE
2/16/2011
SOMERVELL
 
 
20110599
TX
SOMERVELL
TX4250990.44
ERNA YOUNG
3/4/2011
SOMERVELL
 
 
20110598
TX
SOMERVELL
TX4250990.45
PAM STAFFORD
3/9/2011
SOMERVELL
 
 
20110666
TX
SOMERVELL
TX4250990.46
CARLA GAMBINI
3/10/2011
SOMERVELL
 
 
20110667
TX
SOMERVELL
TX4250990.47
KIMBERLY LITTLE
3/16/2011
SOMERVELL
 
 
20110768
TX
SOMERVELL
TX4250990.48
CHARLES LITTLE
2/16/2011
SOMERVELL
 
 
20110712
TX
SOMERVELL
TX4250990.49
DAVID JACK GRAHAM
4/15/2011
SOMERVELL
 
 
20110949
TX
SOMERVELL
TX4250990.50
JERRY DAN GRAHAM JR
4/15/2011
SOMERVELL
 
 
20110950
TX
SOMERVELL
TX4250990.51
CAMELLIA ANN LIPSEY
4/21/2011
SOMERVELL
 
 
20111048
TX
SOMERVELL
TX4250990.52
JULIE D GRIFFIN
4/15/2011
SOMERVELL
 
 
20111051
TX
SOMERVELL
TX4250990.53
BRENDA I CARRIGAN
3/22/2011
SOMERVELL
 
 
20111036
TX
SOMERVELL
TX4250990.54
CHARLES D WARD
4/12/2011
SOMERVELL
 
 
20111040
TX
SOMERVELL
TX4250990.55
JERRY D WARD
4/25/2011
SOMERVELL
 
 
20111034
TX
SOMERVELL
TX4250990.56
GARY M CARRIGAN
5/1/2011
SOMERVELL
 
 
20111035
TX
SOMERVELL
TX4250990.57
RICHARD W CARRIGAN
4/15/2011
SOMERVELL
 
 
20111038
TX
SOMERVELL
TX4250990.58
HAROLD HARLAN KEENUM
3/14/2011
SOMERVELL
 
 
20111043
TX
SOMERVELL
TX4250990.59
RONNIE R SMETHERS
3/9/2011
SOMERVELL
 
 
20111041
TX
SOMERVELL
TX4250990.60
SHERRY ANN FRAZE
3/16/2011
SOMERVELL
 
 
20111042
TX
SOMERVELL
TX4250990.61
JO ANNA WILHITE
4/18/2011
SOMERVELL
 
 
20111027
TX
SOMERVELL
TX4250990.62
JAMES O JEFFCOAT
4/8/2011
SOMERVELL
 
 
20111049
TX
SOMERVELL
TX4250990.63
JASON LITTLE ET UX
3/8/2011
SOMERVELL
 
 
20111130
TX
SOMERVELL
TX4250990.64
SHARON A NASH
10/28/2011
SOMERVELL
 
 
20111985
TX
SOMERVELL
TX4250990.65
CANDACE ALLEN GARRETT
11/2/2010
SOMERVELL
 
 
20101951
TX
SOMERVELL
TX4250991.00
LORA M WARREN
11/30/2010
SOMERVELL
 
 
20110032
TX
SOMERVELL
TX4251008.01
DONALD NEIL WOMACK
2/22/2011
SOMERVELL
 
 
20110592
TX
SOMERVELL
TX4251008.02
HENRY C WOMACK III
2/22/2011
SOMERVELL
 
 
20110593
TX
SOMERVELL
TX4251008.03
CEDAR CREEEK LAND INC
5/17/2011
SOMERVELL
 
 
20111127
TX
SOMERVELL
TX4251008.04
JEFF C NOELL ET UX
11/2/2011
SOMERVELL
 
 
20120804
TX
SOMERVELL
TX4251008.05
GARY W KINSLOW ET UX
5/29/2012
SOMERVELL
 
 
20121401
TX
SOMERVELL
TX4251008.06
NANCY JANE WOMACK MOORE
2/22/2011
SOMERVELL
 
 
20110669
TX
SOMERVELL
TX4251008.07
NEW A MALIK INC
11/14/2012
SOMERVELL
 
 
20121852
TX
SOMERVELL
TX4251009.00
MARSHA COLLEEN BAKER
3/3/2011
SOMERVELL
 
 
20110602
TX
SOMERVELL
TX4251010.00
BILLY ANDERSON ET UX
3/10/2011
SOMERVELL
 
 
20110663
TX
SOMERVELL
TX4251014.00
BRENDA RANSOM ET VIR
3/21/2011
SOMERVELL
 
 
20110670
TX
SOMERVELL
TX4251015.00
BRENDA RANSOM EXECUTRIX OF THE ESTATE OF BILLY JEA
3/21/2011
SOMERVELL
 
 
20110671
TX
SOMERVELL
TX4251019.01
JOHN H HAYNIE JR
3/10/2011
SOMERVELL
 
 
20110878
TX
SOMERVELL
TX4251021.00
MICAL CUMMINGS ET AL
3/16/2011
SOMERVELL
 
 
20110877
TX
SOMERVELL
TX4251022.00
LARRY P SMITH
4/19/2011
SOMERVELL
 
 
20110881
TX
SOMERVELL
TX4251023.00
BOZIE WELLS ET UX
4/8/2011
SOMERVELL
 
 
20110879
TX
SOMERVELL
TX4251024.01
SANDRA BAKER COTTRELL
4/27/2011
SOMERVELL
 
 
20110882
TX
SOMERVELL
TX4251026.17
BILL CODY
5/31/2011
SOMERVELL
 
 
20111122
TX
SOMERVELL
TX4251026.18
JERRY D WHEATLEY ET UX
5/28/2014
SOMERVELL
 
 
20140883
TX
SOMERVELL
TX4251026.19
RUSSELL WHEATLEY
5/26/2014
SOMERVELL
 
 
20140884
TX
SOMERVELL
TX4251026.20
JOHNNY WHEATLEY ET UX
5/30/2014
SOMERVELL
 
 
20140995
TX
SOMERVELL
TX4251026.21
FREIDA LITTLEFIELD
5/30/2014
SOMERVELL
 
 
20140996
TX
SOMERVELL
TX4251026.22
NORMA JEAN RUSSELL
6/5/2014
SOMERVELL
 
 
20140993
TX
SOMERVELL
TX4251026.23
STEVEN PELLHAM
5/29/2014
SOMERVELL
 
 
20140992
TX
SOMERVELL
TX4251026.24
CARISSA LATO
5/29/2014
SOMERVELL
 
 
20140991
TX
SOMERVELL
TX4251026.25
MICHAEL DALE FORD ET UX
6/16/2014
SOMERVELL
 
 
20141079
TX
SOMERVELL
TX4251026.26
KELLY JO MCMILLAN
5/28/2014
SOMERVELL
 
 
20141078
TX
SOMERVELL
TX4251026.27
VIRGINIA R HALL
6/5/2014
SOMERVELL
 
 
20141077
TX
SOMERVELL
TX4251026.28
VESTA MARTINEZ & WHEATLEY ESTATE
6/20/2014
SOMERVELL
 
 
20141070
TX
SOMERVELL
TX4251026.29
SHARON TUNNELL
6/3/2014
SOMERVELL
 
 
20141071
TX
SOMERVELL
TX4251026.30
ALAN DALE ANGELEY
6/16/2014
SOMERVELL
 
 
20141208
TX
SOMERVELL
TX4251026.31
GLEE S WHEELER SUNTRUP
6/3/2014
SOMERVELL
 
 
20141213
TX
SOMERVELL
TX4251026.32
DAVID K JEFFERS ET UX
6/13/2014
SOMERVELL
 
 
20141296
TX
SOMERVELL
TX4251026.33
GALE R WHEELER ET VIR
6/3/2014
SOMERVELL
 
 
20141541
TX
SOMERVELL
TX4251027.01
TAMILEE NENNICH
4/1/2011
SOMERVELL
 
 
20110953
TX
SOMERVELL
TX4251028.00
WILLIAM R LAY
4/1/2011
SOMERVELL
 
 
20110954
TX
SOMERVELL
TX4251029.00
ST TX MF-112134
4/5/2011
SOMERVELL
 
 
20110856
TX
SOMERVELL
TX4251030.04
CHRISTOPHER MORRISON ET UX
8/22/2011
SOMERVELL
 
 
20111859
TX
SOMERVELL
TX4251031.00
RICHARD A NEILL ET UX
6/13/2011
SOMERVELL
 
 
20111203
TX
SOMERVELL
TX4251032.00
LARRY RUFUS VEST ET UX
6/21/2011
SOMERVELL
 
 
20111206
TX
SOMERVELL
TX4251034.00
CURTIS BUSCH ET UX
6/23/2011
SOMERVELL
 
 
20111297
TX
SOMERVELL
TX4251035.00
DOYLE T & EDNA M REEVES REVOCABLE LIVING TRUST
6/24/2011
SOMERVELL
 
 
20111299
TX
SOMERVELL
TX4251036.01
ORVILLE H MILLER
7/6/2011
SOMERVELL
 
 
20111293
TX
SOMERVELL
TX4251037.02
ELIZABETH ANN PARHAM
8/19/2014
SOMERVELL
 
 
20141660
TX
SOMERVELL
TX4251038.02
RILEY F GOSDIN ET UX
8/19/2014
SOMERVELL
 
 
20141661
TX
SOMERVELL
TX4251039.02
LARRY GOSDIN
8/19/2014
SOMERVELL
 
 
20141662
TX
SOMERVELL
TX4251040.02
WILLIAM HALE ET UX
8/19/2014
SOMERVELL
 
 
20141663
TX
SOMERVELL
TX4251041.07
GARY COUSINS ET UX
9/6/2011
SOMERVELL
 
 
20111793
TX
SOMERVELL
TX4251041.08
JOHNNIE R COUSINS JR ET UX
8/26/2011
SOMERVELL
 
 
20111794
TX
SOMERVELL
TX4251041.09
JOHN WINDER
8/4/2014
SOMERVELL
 
 
20141540
TX
SOMERVELL
TX4251041.10
CARRIE ANN BARTON-SMITH
8/6/2014
SOMERVELL
 
 
20141672
TX
SOMERVELL
TX4251041.11
BOBBIE JOAN MATHEWS
8/1/2014
SOMERVELL
 
 
20141670
TX
SOMERVELL
TX4251041.12
JANE ROSE
8/19/2014
SOMERVELL
 
 
20141668
TX
SOMERVELL
TX4251041.13
SHARON WINDER BILDERBACK
8/11/2014
SOMERVELL
 
 
20141664
TX
SOMERVELL
TX4251041.14
TIMOTHY MICHAEL SELLARS
8/1/2014
SOMERVELL
 
 
20141889
TX
SOMERVELL
TX4251041.15
DEBRA SELLARS NARVARTE
10/3/2014
SOMERVELL
 
 
20141973
TX
SOMERVELL
TX4251042.00
MILL AT SQUAW CREEK LLC
7/7/2011
SOMERVELL
 
 
20111384
TX
SOMERVELL
TX4251043.00
MILL AT SQUAW CREEK LLC
7/7/2011
SOMERVELL
 
 
20111383
TX
SOMERVELL
TX4251044.01
DOROTHY N MORRISON
6/28/2011
SOMERVELL
 
 
20111382
TX
SOMERVELL
TX4251045.01
DOROTHY N MORRISON
6/28/2011
SOMERVELL
 
 
20111379
TX
SOMERVELL
TX4251046.01
MANUEL DEREZA ET UX
6/28/2011
SOMERVELL
 
 
20111537
TX
SOMERVELL
TX4251049.00
GLENN RICHARDSON ET UX
7/12/2011
SOMERVELL
 
 
20111438
TX
SOMERVELL
TX4251050.00
LOWELL UNDERWOOD ET UX
7/5/2011
SOMERVELL
 
 
20111546
TX
SOMERVELL
TX4251051.00
KENT S LACEY ET UX
8/1/2011
SOMERVELL
 
 
20111542
TX
SOMERVELL
TX4251053.00
JAMES L STACY ET UX
8/15/2011
SOMERVELL
 
 
20111541
TX
SOMERVELL
TX4251057.00
ROBERT W MILLER ET UX
8/24/2011
SOMERVELL
 
 
20111788
TX
SOMERVELL
TX4251060.00
PRISCILLA TALLEY ET VIR
9/21/2011
SOMERVELL
 
 
20111857
TX
SOMERVELL
TX4251061.00
TOMMY PHILLIPS ET UX
10/4/2011
SOMERVELL
 
 
20111853
TX
SOMERVELL
TX4251062.00
MERLIN MUNDAY ET UX
8/29/2011
SOMERVELL
 
 
20111933
TX
SOMERVELL
TX4251063.00
JOSEPH CALVIN MCCOY ET UX
10/4/2011
SOMERVELL
 
 
20111856
TX
SOMERVELL
TX4251064.01
EDITH F KERNS
10/1/2011
SOMERVELL
 
 
20111935
TX
SOMERVELL
TX4251064.02
NATALIE A MODICA AKA NATALIE FEATHERSTON
10/1/2011
SOMERVELL
 
 
20112004
TX
SOMERVELL
TX4251065.00
JENNIFER J FOWLER
10/4/2011
SOMERVELL
 
 
20111936
TX
SOMERVELL
TX4251066.00
PHILLIP MAXWELL ET UX
10/4/2011
SOMERVELL
 
 
20111934
TX
SOMERVELL
TX4251070.00
JOHNNY MATTHEWS ET UX
1/9/2012
SOMERVELL
 
 
20120198
TX
SOMERVELL
TX4251071.00
WILLIAM E WYATT ET UX
2/15/2012
SOMERVELL
 
 
20120329
TX
SOMERVELL
TX4251072.00
JAMES R PARKS SR ET UX
2/21/2012
SOMERVELL
 
 
20120369
TX
SOMERVELL
TX4251074.00
DAVID MIMMS ET UX
3/1/2012
SOMERVELL
 
 
20120371
TX
SOMERVELL
TX4251075.00
KENNY M. RHODES
2/20/2012
SOMERVELL
 
 
20120473
TX
SOMERVELL
TX4251076.00
JESSE & MELISSA K SCHOESSOW
3/6/2012
SOMERVELL
 
 
20120472
TX
SOMERVELL
TX4251077.00
RON & JENNIFER FEEMSTER
3/6/2012
SOMERVELL
 
 
20120471
TX
SOMERVELL
TX4251079.00
NATHAN G. HUNTER
3/1/2012
SOMERVELL
 
 
20120504
TX
SOMERVELL
TX4251082.00
LOICE M KLIEM
4/5/2012
SOMERVELL
 
 
20121134
TX
SOMERVELL
TX4251084.00
SHEILA ANN ACKER
4/10/2012
SOMERVELL
 
 
20120857
TX
SOMERVELL
TX4251085.00
PATRICIA COPPOCK
5/24/2012
SOMERVELL
 
 
20120938
TX
SOMERVELL
TX4251087.00
EDGAR LEE WITT
6/19/2012
SOMERVELL
 
 
20121036
TX
SOMERVELL
TX4251092.00
LARRY P SMITH
7/26/2012
SOMERVELL
 
 
20121201
TX
SOMERVELL
TX4251093.00
LEOBARDO A MARTINEZ ET UX
10/2/2012
SOMERVELL
 
 
20121612
TX
SOMERVELL
TX4251094.99
JESSE K PRUITT
11/5/2012
SOMERVELL
 
 
20121809
TX
HOOD AND SOMERVELL
TX4251096.99
D SKJEVELAND / QRI
8/1/2013
HOOD
 
 
2013-0009581
TX
HOOD AND SOMERVELL
TX4251096.99
D SKJEVELAND / QRI
8/1/2013
SOMERVELL
 
 
20131299
TX
SOMERVELL
TX4251097.00
BENNY J HILLIARD ET UX
3/28/2014
SOMERVELL
 
 
20140471
TX
SOMERVELL
TX4251098.00
SOMERVELL COUNTY
4/15/2014
SOMERVELL
 
 
20140601
TX
SOMERVELL
TX4251099.00
SOMERVELL COUNTY
4/22/2014
SOMERVELL
 
 
20140758
TX
SOMERVELL
TX4251100.00
JEFFREY J DULCIE ET UX
6/7/2014
SOMERVELL
 
 
20141075
TX
SOMERVELL
TX4251101.00
KAROLEE WOLFE
6/23/2014
SOMERVELL
 
 
20141069
TX
SOMERVELL
TX4251102.00
JOHN A JOHNSON ET UX
6/20/2014
SOMERVELL
 
 
20141072
TX
SOMERVELL
TX4251103.00
LOVEDA PHIPPS SWAIM
6/19/2014
SOMERVELL
 
 
20141065
TX
SOMERVELL
TX4251104.00
MADELEINE SUE (PAT) WINDHAM
6/30/2014
SOMERVELL
 
 
20141209
TX
SOMERVELL
TX4251105.00
IRENE HOWARD JOLLY
6/24/2014
SOMERVELL
 
 
20141206
TX
SOMERVELL
TX4251106.00
ARTURO VILLA ET UX
7/15/2014
SOMERVELL
 
 
20141216
TX
SOMERVELL
TX4251107.00
SHARON LYNN MOSS
7/15/2014
SOMERVELL
 
 
20141215
TX
SOMERVELL
TX4251108.00
KRISTIE RENEE BROWN ET VIR
7/14/2014
SOMERVELL
 
 
20141211
TX
SOMERVELL
TX4251109.00
HANS T GEBHARDT
7/10/2014
SOMERVELL
 
 
20141217
TX
SOMERVELL
TX4251111.01
JANICE LEE COLEMAN
7/10/2014
SOMERVELL
 
 
20141306
TX
SOMERVELL
TX4251111.02
JEFFREY TAYLOR COLEMAN
7/10/2014
SOMERVELL
 
 
20141305
TX
SOMERVELL
TX4251111.03
JUSTIN WAYNE MILLER COLEMAN
7/10/2014
SOMERVELL
 
 
20141304
TX
SOMERVELL
TX4251112.00
JOHN L TUCKER
7/15/2014
SOMERVELL
 
 
20141308
TX
SOMERVELL
TX4251113.00
STEPHEN C WINDHAM ET UX
6/30/2014
SOMERVELL
 
 
20141312
TX
SOMERVELL
TX4251114.00
JACK DALE STEPHENS ET UX
7/19/2014
SOMERVELL
 
 
20141311
TX
SOMERVELL
TX4251115.00
STEVEN DALE BROWNEN ET UX
7/20/2014
SOMERVELL
 
 
20141314
TX
SOMERVELL
TX4251116.01
ROY TRENT SANDLIN
7/30/2014
SOMERVELL
 
 
20141302
TX
SOMERVELL
TX4251117.01
EUSEBIO GUZMAN EX UX
7/26/2014
SOMERVELL
 
 
20141303
TX
SOMERVELL
TX4251118.00
GREGORY A LITTLEFIELD ET UX
6/10/2014
SOMERVELL
 
 
20141297
TX
SOMERVELL
TX4251119.01
UNCLE GEORGE'S SPORTING GOODS
7/25/2014
SOMERVELL
 
 
20141300
TX
SOMERVELL
TX4251119.02
RAMON INGRAM BUNT ET UX
7/25/2014
SOMERVELL
 
 
20141295
TX
SOMERVELL
TX4251120.01
CARROLL B VALENTINE ET UX
7/30/2014
SOMERVELL
 
 
20141294
TX
SOMERVELL
TX4251120.02
JOSEPH B VALENTINE
7/30/2014
SOMERVELL
 
 
20141301
TX
SOMERVELL
TX4251121.01
EARL W DOYLE ET UX
7/8/2014
SOMERVELL
 
 
20141298
TX
SOMERVELL
TX4251122.01
ROBERT C RAU ET UX
7/17/2014
SOMERVELL
 
 
20141292
TX
SOMERVELL
TX4251122.02
RICHARD H RAU ET UX
7/18/2014
SOMERVELL
 
 
20141293
TX
SOMERVELL
TX4251123.00
SUZANNE GENTLING
6/30/2014
SOMERVELL
 
 
20141546
TX
SOMERVELL
TX4251124.00
KELLY W WATSON ET UX
6/26/2014
SOMERVELL
 
 
20141657
TX
SOMERVELL
TX4251125.01
DOVIE ANN GILLELAND
7/21/2014
SOMERVELL
 
 
20141543
TX
SOMERVELL
TX4251126.01
RUFUS MARTINEZ ESPINO ET UX
7/26/2014
SOMERVELL
 
 
20141545
TX
SOMERVELL
TX4251127.01
RUTH E ALEXANDER
8/5/2014
SOMERVELL
 
 
20141544
TX
SOMERVELL
TX4251127.02
CRAIG M CALKINS
8/5/2014
SOMERVELL
 
 
20141533
TX
SOMERVELL
TX4251128.01
ROBERT WAYNE WILLIAMS ET UX
8/9/2014
SOMERVELL
 
 
20141529
TX
SOMERVELL
TX4251129.01
MICHAEL GLASS ET UX
8/6/2014
SOMERVELL
 
 
20141534
TX
SOMERVELL
TX4251130.00
DAVID C BLASKO
7/10/2014
SOMERVELL
 
 
20141528
TX
SOMERVELL
TX4251131.00
ROBERT L NICKELL
8/4/2014
SOMERVELL
 
 
20141537
TX
SOMERVELL
TX4251132.00
BURL BYBEE ET UX
8/12/2014
SOMERVELL
 
 
20141539
TX
SOMERVELL
TX4251133.01
JOHN C CORNETT JR
8/5/2014
SOMERVELL
 
 
20141538
TX
SOMERVELL
TX4251134.01
JACOB R SMITH ET UX
8/9/2014
SOMERVELL
 
 
20141535
TX
SOMERVELL
TX4251135.01
WELBY R SIMPSON
8/14/2014
SOMERVELL
 
 
20141526
TX
SOMERVELL
TX4251135.02
GARY RAY HIVELY ET UX
8/26/2014
SOMERVELL
 
 
20141803
TX
SOMERVELL
TX4251135.03
CINDY L WATSON
8/26/2014
SOMERVELL
 
 
20141796
TX
SOMERVELL
TX4251136.01
ANN S TIBBETS
8/4/2014
SOMERVELL
 
 
20141677
TX
SOMERVELL
TX4251136.02
LISA A SOWALSKIE
8/12/2014
SOMERVELL
 
 
20141678
TX
SOMERVELL
TX4251137.00
TAMMY GAIL STINSON ET VIR
8/8/2014
SOMERVELL
 
 
20141673
TX
SOMERVELL
TX4251138.01
BEVERLY C JANZER BYRNE
8/25/2014
SOMERVELL
 
 
20141669
TX
SOMERVELL
TX4251138.02
DEBORAH LYNN BREWER
8/25/2014
SOMERVELL
 
 
20141665
TX
SOMERVELL
TX4251138.03
MIRIAM ELIZABETH MROZ
8/25/2014
SOMERVELL
 
 
20141666
TX
SOMERVELL
TX4251139.00
LISA JEAN DEHTAN
8/19/2014
SOMERVELL
 
 
20141675
TX
SOMERVELL
TX4251140.00
SHEILA D HOSFORD
8/29/2014
SOMERVELL
 
 
20141804
TX
SOMERVELL
TX4251141.01
EUGENE LEE DYAS ET UX
8/29/2014
SOMERVELL
 
 
20141799
TX
SOMERVELL
TX4251142.01
NANCY LEWIS ET VIR
8/28/2014
SOMERVELL
 
 
20141801
TX
SOMERVELL
TX4251143.01
CURTIS B BISE
9/15/2014
SOMERVELL
 
 
20141800
TX
SOMERVELL
TX4251144.00
C JEFFREY BISE & EUGENE DYAS
9/15/2014
SOMERVELL
 
 
20141890
TX
SOMERVELL
TX4251145.00
CINDY SPENCER
8/18/2014
SOMERVELL
 
 
20141891
TX
SOMERVELL
TX4251146.00
LOUIS M PIENAAR ET UX
9/4/2014
SOMERVELL
 
 
20141888
TX
SOMERVELL
TX4251147.01
MARK E SIMPSON ET UX
8/6/2014
SOMERVELL
 
 
20141969
TX
SOMERVELL
TX4251147.02
JOHN E SIMPSON JR
8/6/2014
SOMERVELL
 
 
20142146
TX
SOMERVELL
TX4251148.00
ROBERT C RANSOM
9/10/2014
SOMERVELL
 
 
20141977
TX
SOMERVELL
TX4251149.00
BRUCE LEON PILLAR ET UX
8/26/2014
SOMERVELL
 
 
20141978
TX
SOMERVELL
TX4251150.00
JOHN P THOMPSON JR ET UX
10/13/2014
SOMERVELL
 
 
20141971
TX
SOMERVELL
TX4251151.00
M MARKEYTA DEWEY
11/11/2014
SOMERVELL
 
 
20142145
TX
SOMERVELL
TX4251153.01
R W BAKER ET UX
10/10/2014
SOMERVELL
 
 
20142144
TX
SOMERVELL
TX4251154.01
JOHN W PRUITT
11/7/2014
SOMERVELL
 
 
20150124
TX
SOMERVELL
TX4251155.00
WAYNE MAC YOCHAM ET UX
12/16/2014
SOMERVELL
 
 
20150472
TX
SOMERVELL
TX4251156.01
JANE ROSE
11/7/2014
SOMERVELL
 
 
20150473
TX
SOMERVELL
TX4251156.02
JOHNNIE R COUSINS ET UX
11/7/2014
SOMERVELL
 
 
20150475
TX
SOMERVELL
TX4251156.03
SHARRON BILDERBACK
11/7/2014
SOMERVELL
 
 
20150474
TX
SOMERVELL
TX4251156.04
JOHN WINDER DDS
11/7/2014
SOMERVELL
 
 
20150476
TX
SOMERVELL
TX4251156.05
DEBRA SELLARS NARVARTE
11/13/2014
SOMERVELL
 
 
20150471
TX
SOMERVELL
TX4251156.06
BOBBIE JOAN MATTHEWS
11/13/2014
SOMERVELL
 
 
20150470
TX
SOMERVELL
TX4251158.00
PATRICK K SANDERS
9/19/2015
SOMERVELL
 
 
20160014








EXHIBIT B TO THE
GAS GATHERING AND PROCESSING AGREEMENT
[COWTOWN GAS FACILITIES]
GATHERING SYSTEM DELIVERY POINTS


This Exhibit B is attached to the Gas Gathering and Processing Agreement (the
"Agreement") dated effective April 1, 2016 by and among BlueStone Natural
Resources II, LLC, Cowtown Pipeline Partners L.P., and Cowtown Gas Processing
Partners L.P. and made a part thereof for all purposes. All defined terms used
herein shall have the same meaning as set forth in the Agreement.


Gathering System Delivery Point(s)


Gathering System Delivery Point
Survey
API#
See attached schedule
 
 





Plant Delivery Point(s)


Plant Delivery Point
Survey
Meter#
Cowtown Gas Processing Partners L.P.
 
TXSA004























































ATTACHED TO EXHIBIT B TO GAS GATHERING AND PROESSING AGREEMENT






Ownership
Sales Meter Name
Meter #
Active?
CMLP
ACTON MEADOWS 1-2 SALES
TX15911
Active
CMLP/QRI
ADAM STINSON 1H
TX30223
Active
CMLP/QRI
ADAM STINSON 4H
TX30225
Active
CMLP/QRI
ADAM STINSON 5H
TX30226
Active
CMLP/QRI
ADAM STINSON 6H
TX30227
Active
CMLP/QRI
ADAM STINSON 7H
TX30228
Active
CMLP/QRI
ADAM STINSON 11H
TX30230
Active
CMLP/QRI
ADAM STINSON 12H
TX30231
Active
CMLP/QRI
APU 3H
TX30125
Active
CMLP/QRI
APU 4H
TX30124
Active
CMLP
APU 5-6 SALES
TX20977
Active
CMLP/QRI
APU 7H
TX16660
Active
CMLP/QRI
APU 8H
TX30198
Active
CMLP/QRI
APU 9H
TX30196
Active
CMLP/QRI
APU 10H
TX30199
Active
CMLP
ARMSTRONG 1-3 SALES
TX30146
Active
CMLP
ARMSTRONG 4-6 SALES
TX30138
Active
CMLP
BARKER COFFMAN 5H SALES
TX30248
Active
CMLP
BARKER COFFMAN 6H SALES
TX30249
Active
CMLP
BARKER COFFMAN 7H SALES
TX30243
Active
CMLP/QRI
BARKER COFFMAN 11H
TX30247
Active
CMLP/QRI
BARNEY GUMBLE 1H
TX15432
Active
CMLP
BERLIN 1-2 SALES
TX20617
Active
CMLP
BERLIN 3-7 SALES
TX20618
Active
CMLP
BIG ROCK 1-9 SALES
TX31306
Active
CMLP
BILLIE HOLIDAY 1-3 SALES
TX30157
Active
CMLP
BLUE DUCK 1H SALES
TX20629
Active
CMLP/QRI
BOB DENVER 1H
TX31093
Active
CMLP/QRI
BOB DENVER 3H
TX31240
Active
CMLP
BOB DENVER 5-7 SALES
TX31229
Active
CMLP/QRI
BOB HARRIS 1H
TX30203
Active
CMLP/QRI
BOB HARRIS 2H
TX16702
Active
CMLP/QRI
BOB HARRIS 3H
TX30202
Active
CMLP
BOY SCOUT 1-2 SALES
TX31184
Active
CMLP
BOY SCOUT 3-5 SALES
TX31207
Active
CMLP/QRI
BRANHAM KELLER 1H
TX30190
Active
CMLP/QRI
BRANHAM KELLER 2H
TX30272
Active
CMLP/QRI
BRANHAM KELLER 3H
TX30273
Active
CMLP/QRI
BRANHAM KELLER 4H
TX16839
Active
CMLP/QRI
BRANHAM KELLER 5H
TX30278
Active
CMLP/QRI
BROWN EYED GIRL 1H
TX31076
Active
CMLP/QRI
BROWN EYED GIRL 2H
TX31715
Active
CMLP/QRI
BROWN EYED GIRL 3H
TX31714
Active
CMLP/QRI
BROWN EYED GIRL 4H
TX31716
Active
CMLP/QRI
BROWN HILL 1H
TX31683
Active
CMLP/QRI
BROWN HILL 2H
TX31682
Active
CMLP
BUBBS SALES
TX20365
Active
QRI
BUBBS VRU
TX21001
Active
CMLP
BYRL HAYWORTH 1-4 SALES
TX21045
Active
CMLP
BYRL HAYWORTH 5-7 SALES
TX21046
Active
CMLP
CAMPOS A 1-6 SALES
TX31045
Active
CMLP
CAMPOS B 1-6 SALES
TX31053
Active
CMLP
CARL CARLSON 1-3 SALES
TX31363
Active
CMLP/QRI
CAUBLE 1H
TX31208
Active
CMLP/QRI
CAUBLE 2H
TX31172
Active
CMLP/QRI
CAVEN 1H
TX31805
Active
CMLP/QRI
CAVEN 2H
TX31811
Active
CMLP/QRI
CAVEN 3H
TX31806
Active
CMLP/QRI
CAVEN 6H
TX31808
Active
CMLP/QRI
CHARCA LIMITED 1H
TX30197
Active
CMLP/QRI
CHARCA LIMITED 2H
TX30201
Active
CMLP/QRI
CHARCA-HANGER 1H
TX30983
Active
CMLP/QRI
CHARCA-HANGER 2H
TX34318
Active
CMLP/QRI
CHARCA-HANGER 3H
TX34165
Active
CMLP
CHESBROUGH SHAW 1-2 SALES
TX20453
Active
CMLP
CHESBROUGH SHAW 3-5 SALES
TX20454
Active
CMLP/QRI
CHRISSY 1H
TX31091
Active
CMLP
COLONEL FLAGG 1-3 SALES
TX20522
Active
CMLP
COLONEL FLAGG 4-7 SALES
TX20501
Active
CMLP/QRI
COYOTE CROSSING 1H
TX31083
Active
CMLP/QRI
COYOTE CROSSING 2H
TX31856
Active
CMLP/QRI
CRABTREE 6H
TX31795
Active
CMLP
DEBORAH LOU 1-2 SALES
TX20564
Active
CMLP
DEBORAH LOU 3-4 SALES
TX20565
Active
CMLP
DEBORAH LOU 5-6 SALES
TX20566
Active
CMLP
DEBORAH LOU 7-9 SALES
TX20567
Active
CMLP
DECORDOVA 8H SALES
TX31824
Active
CMLP/QRI
DIZZY GILLESPIE 1H
TX30129
Active
CMLP/QRI
DONALD TALLMAN 1H
TX30216
Active
CMLP/QRI
DONALD TALLMAN 2H
TX30220
Active
CMLP/QRI
DONALD TALLMAN 4H
TX30218
Active
CMLP/QRI
DONALD TALLMAN 5H
TX30222
Active
CMLP/QRI
DONALD TALLMAN 6H
TX30219
Active
CMLP/QRI
DORIS FINLEY 1H
TX31727
Active
CMLP/QRI
DORIS FINLEY 2H
TX31728
Active
CMLP/QRI
DORIS FINLEY 4H
TX31730
Active
CMLP/QRI
DUGGER HEWLETT NORTH 1H
TX30186
Active
CMLP/QRI
DUGGER HEWLETT NORTH 2H
TX30180
Active
CMLP/QRI
DUGGER HEWLETT NORTH 3H
TX30181
Active
CMLP/QRI
DUGGER HEWLETT NORTH 4H
TX30182
Active
CMLP/QRI
DUGGER HEWLETT NORTH 5H
TX30183
Active
CMLP/QRI
DUGGER HEWLETT NORTH 6H
TX30184
Active
CMLP/QRI
DUGGER HEWLETT NORTH 7H
TX30185
Active
CMLP/QRI
DUGGER HEWLETT SOUTH 1
TX30206
Active
CMLP/QRI
DUGGER HEWLETT SOUTH 2H
TX30207
Active
CMLP/QRI
DUGGER HEWLETT SOUTH 3H
TX30204
Active
CMLP/QRI
DUGGER HEWLETT SOUTH 4H
TX30209
Active
CMLP/QRI
DUGGER HEWLETT SOUTH 5H
TX30205
Active
CMLP/QRI
DUGGER HEWLETT SOUTH 6H
TX30208
Active
CMLP/QRI
DUGGER HEWLETT SOUTH 7H
TX16824
Active
CMLP/QRI
DYER 1H
TX31830
Active
CMLP/QRI
DYER 2H
TX31887
Active
CMLP/QRI
DYER 3H
TX31889
Active
CMLP/QRI
DYER 4H
TX31888
Active
CMLP/QRI
EL CAMINO 1H
TX31176
Active
CMLP/QRI
FREELAND 1H
TX30277
Active
CMLP/QRI
FREELAND 2H
TX30330
Active
CMLP/QRI
FREELAND 3H
TX24339
Active
CMLP
GERALD FORD 1-2 SALES
TX30150
Active
CMLP/QRI
GIBBS 1H
TX31010
Active
CMLP/QRI
GIBBS 2H
TX31009
Active
CMLP/QRI
GIBBS 3H
TX31600
Active
CMLP/QRI
GIBBS 4H
TX31601
Active
CMLP/QRI
GILLIGAN 1H
TX31030
Active
CMLP
GILLIGAN 2-5 SALES
TX31222
Active
CMLP
GLEEN 1-6 SALES
TX20504
Active
CMLP/QRI
GOFF 1H
TX30265
Active
CMLP/QRI
GRACIE 4H
TX31768
Active
CMLP/QRI
GRACIE 5H
TX31772
Active
CMLP/QRI
GRACIE 6H
TX31769
Active
CMLP/QRI
GREGORY FAMILY TRUST 1H
TX30255
Active
CMLP/QRI
GREGORY FAMILY TRUST 2H
TX30256
Active
CMLP/QRI
GREGORY FAMILY TRUST 3H
TX30257
Active
CMLP/QRI
GREGORY FAMILY TRUST 4
TX30258
Active
CMLP/QRI
HANGER TRUST 1H
TX30303
Active
CMLP
HARRELL HOD CDP
TX21602
Active
CMLP/QRI
HARRIS LANGFORD 1H
TX31844
Active
CMLP/QRI
HARRIS LANGFORD 2H
TX31845
Active
CMLP
HAWKEYE 2-3 SALES
TX20516
Active
CMLP/QRI
HAYWIRE 1H
TX31096
Active
CMLP/QRI
HAYWORTH 1H
TX31046
Active
QRI
HENRY ZWEIFUL 1H
TX31726
Active
CMLP/QRI
HOFFMAN 1H
TX31934
Active
CMLP/QRI
HOFFMAN 3H
TX31935
Active
CMLP/QRI
HOFFMAN 4H
TX31936
Active
CMLP
HONEYCOMB 1-4 SALES
TX31295
Active
CMLP
HOODENPYLE 1 SALES
TX30275
Active
CMLP
HOOVER 1-7 SALES
TX20630
Active
CMLP
HOOVER 8-9 SALES
TX20626
Active
CMLP
HOOVER 10-12 SALES
TX20627
Active
CMLP/QRI
HOT LIPS 4H
TX31699
Active
CMLP/QRI
HOT LIPS 5H
TX31700
Active
CMLP
HOT LIPS/HAWKEYE SALES
TX20605
Active
CMLP
HUMMER 1-2 SALES
TX20400
Active
CMLP
JAMES 1H SALES
TX20472
Active
CMLP
JAMES 2-3 SALES
TX20484
Active
CMLP/QRI
JAMES B. MOONEY 1H
TX32898
Active
CMLP/QRI
JAMES B. MOONEY 2H
TX33688
Active
CMLP/QRI
JOHN J MILES 2H
TX30284
Active
CMLP/QRI
JOHN J. MILES 5H
TX33269
Active
CMLP/QRI
JOHN J. MILES 6H
TX34203
Active
CMLP/QRI
JULIA ROSE 2H
TX31820
Active
CMLP/QRI
KAMELL 1H
TX31749
Active
CMLP/QRI
KAMELL 2H
TX31750
Active
CMLP/QRI
KAMELL 3H
TX31747
Active
CMLP/QRI
KAMELL 4H
TX31748
Active
CMLP
KEITH-RANDLE 1H SALES
TX20674
Active
CMLP/QRI
KIMMEL 1H
TX31102
Active
CMLP
KINNARD 1-3 SALES (RODRIGO-KINNARD)
TX20958
Active
CMLP
KR MIXER 1-2 SALES
TX20418
Active
CMLP
KR MIXER 3-4 SALES
TX20419
Active
CMLP/QRI
LA FRANCE 1H
TX31058
Active
CMLP
LA FRANCE 3H SALES
TX31876
Active
CMLP
LA FRANCE 4H SALES
TX31877
Active
CMLP
LANGDON 1-4 SALES
TX30994
Active
CMLP
LANGDON A 1-2 SALES
TX20509
Active
CMLP
LANGDON A 3-4 SALES
TX20503
Active
CMLP/QRI
LANGDON B 1H
TX31042
Active
CMLP/QRI
LANGDON B 2H
TX31904
Active
CMLP/QRI
LANGDON B/STEWART 1H
TX31913
Active
CMLP/QRI
LANGDON B/STEWART 2H
TX31914
Active
CMLP/QRI
LANGDON B/STEWART 3H
TX31915
Active
CMLP
LOVEY 1H SALES
TX15295
Active
CMLP
LOVEY 2H SALES
TX16017
Active
CMLP/QRI
LUCY 1
TX31018
Active
CMLP/QRI
LUCY 2
TX31089
Active
CMLP
LUKER HAMMER 1-5 SALES
TX20628
Active
CMLP/QRI
MABEL ROE 1H
TX31169
Active
CMLP/QRI
MABEL ROE 2H
TX31170
Active
CMLP/QRI
MABERY 1H
TX31866
Active
CMLP
MAJOR BURNS 1-2 SALES
TX20515
Active
CMLP/QRI
MARSALIS 1H
TX30136
Active
CMLP/QRI
MARY ANN 1H
TX30999
Active
CMLP/QRI
MARY ANN 2H
TX30985
Active
CMLP/QRI
MARY ANN 4H
TX31641
Active
CMLP/QRI
MARY ANN 5H
TX31666
Active
CMLP/QRI
MARY ANN 6H
TX31665
Active
CMLP/QRI
MASSEY 1H
TX31047
Active
CMLP/QRI
MASSEY 2H
TX31050
Active
CMLP/QRI
MCGILVERY 1H
TX31761
Active
CMLP
MCGILVERY 2H SALES
TX31865
Active
CMLP
MCGILVERY 4H SALES
TX31764
Active
CMLP/QRI
MILES/DAVIS 1H
TX30131
Active
CMLP
MILLARD FILLMORE SALES
TX21451
Active
CMLP/QRI
MILLSTREAM 4H
TX31831
Active
CMLP/QRI
MILLSTREAM 5H
TX31799
Active
CMLP/QRI
MILLSTREAM 6H
TX31800
Active
CMLP/QRI
MILLSTREAM B 7
TX31869
Active
CMLP/QRI
MILLSTREAM B-8
TX31870
Active
CMLP/QRI
MILLSTREAM B-9
TX31871
Active
CMLP
MONK 1-3 SALES
TX30149
Active
CMLP/QRI
MONTE CARLO 1H
TX31146
Active
CMLP/QRI
MONTE CARLO 2H
TX31164
Active
CMLP/QRI
MONTGOMERY BURNS 1H
TX30589
Active
CMLP
MOONEY A 1/3 SALES
TX20437
Active
CMLP
MOONEY A 2H SALES
TX16021
Active
CMLP
MOONEY B 1-3 SALES
TX20438
Active
CMLP
MUTLEY 1H SALES
TX20534
Active
CMLP
NIMROD 1H SALES
TX20595
Active
CMLP
NOEL 1-3 SALES
TX20428
Active
CMLP
PALLMEYER A 1-3 SALES
TX31036
Active
CMLP
PALLMEYER B/LADD SALES
TX31051
Active
CMLP/QRI
PALLMEYER EAST 1H
TX31217
Active
CMLP
PARKER 1-6 SALES
TX31037
Active
CMLP/QRI
POSSUM HOLLER 1H
TX31177
Active
CMLP/QRI
POSSUM HOLLER 2H
TX31187
Active
CMLP
PRICE 1-6 SALES
TX20599
Active
CMLP
PRICE 7-10 SALES
TX20600
Active
CMLP/QRI
PROFESSOR 1H
TX30995
Active
CMLP/QRI
PROFESSOR 2H
TX30984
Active
CMLP/QRI
PROFESSOR 3H
TX31640
Active
CMLP/QRI
PROFESSOR 4H
TX31642
Active
CMLP
RADAR 1-5 SALES
TX20402
Active
CMLP/QRI
RADAR WEST 2H
TX31848
Active
CMLP
RALPH WIGGUM 5-6 SALES
TX20479
Active
CMLP
RALPH WIGGUM 7-8 SALES
TX20480
Active
CMLP
RALPH WIGGUM 9-10 & 13-15 SALES
TX20481
Active
CMLP
RALPH WIGGUM 1-4/11-12 SALES
TX31099
Active
CMLP
RANDLE 1-3 SALES
TX31248
Active
CMLP
RANDLE 4-6 SALES
TX31252
Active
CMLP/QRI
REBECCA BROWN KELLER 1H
TX30236
Active
CMLP/QRI
REBECCA BROWN KELLER 2H
TX30233
Active
CMLP/QRI
REBECCA BROWN KELLER 3H
TX30234
Active
CMLP/QRI
REBECCA BROWN KELLER 4H
TX30235
Active
CMLP/QRI
REBECCA BROWN KELLER 5H
TX30237
Active
CMLP/QRI
REBECCA BROWN KELLER 6H
TX30238
Active
CMLP/QRI
REBECCA BROWN KELLER 7H
TX30239
Active
CMLP/QRI
RED DRAGON 1H
TX31077
Active
CMLP/QRI
RED DRAGON 2H
TX31078
Active
CMLP
RED DRAGON 3H-4H SALES
TX20496
Active
CMLP
ROSIE 1-2 SALES
TX20535
Active
CMLP/QRI
SAM MARSHALL 1H
TX31022
Active
CMLP/QRI
SAM MARSHALL 2H
TX31049
Active
CMLP/QRI
SAM MARSHALL A 1H
TX31111
Active
CMLP/QRI
SAM MARSHALL A 2H
TX31163
Active
CMLP
SAN RAPHAEL 1-4 SALES
TX31198
Active
CMLP
SASS 1-7 SALES
TX20455
Active
CMLP/QRI
SATCHMO 1H
TX30117
Active
CMLP/QRI
SATCHMO 2H
TX30179
Active
CMLP/QRI
SATCHMO 3H
TX30177
Active
CMLP/QRI
SATCHMO 4H
TX30178
Active
CMLP/QRI
SEXTON 3H
TX30264
Active
CMLP
SHERRI P 2 & 4 SALES
TX20543
Active
CMLP
SHERRI P 6 & 8 SALES
TX20544
Active
CMLP
SHIPLEY 1-2 SALES
TX20650
Active
CMLP/QRI
SILVER BULLET 2H
TX31626
Active
CMLP/QRI
SILVER BULLET 4H
TX31854
Active
CMLP
SILVER BULLET 5-6 SALES
TX20933
Active
CMLP/QRI
SKIPPER 1H
TX31244
Active
CMLP/QRI
SKIPPER 2H
TX31234
Active
CMLP/QRI
SKIPPER 4H
TX31256
Active
CMLP/QRI
SKIPPER 5H
TX31257
Active
CMLP/QRI
SMELLEY 1H
TX31003
Active
CMLP/QRI
SPEED RACER 1H
TX31004
Active
CMLP/QRI
SPEEDRACER 3H
TX34413
Active
CMLP
SPUDS 1H SALES
TX15841
Active
CMLP/QRI
SS MINNOW 1H
TX31165
Active
CMLP
STATION BRANCH 1H SALES
TX20644
Active
CMLP
STATION BRANCH 2-3 SALES
TX20645
Active
CMLP
STATION BRANCH 4-6 SALES
TX20646
Active
CMLP
STATION BRANCH 7H SALES
TX20647
Active
CMLP
STATION BRANCH 8-10 SALES
TX20648
Active
CMLP
STATION BRANCH 11-12 SALES
TX20649
Active
CMLP
STETSON MASSEY 1-4 SALES
TX20531
Active
CMLP
STETSON MASSEY 5H SALES
TX20532
Active
CMLP
STEWART 1-2 SALES
TX20510
Active
CMLP/QRI
STINGRAY 2H
TX31825
Active
CMLP/QRI
STINGRAY 5H
TX31826
Active
CMLP/QRI
SUGARCRISP 1H
TX31084
Active
CMLP/QRI
SUGARCRISP 2H
TX31085
Active
CMLP
SUGARCRISP 3H SALES
TX31301
Active
CMLP
SUGARCRISP 4H SALES
TX31302
Active
CMLP
SUGARCRISP 5H SALES
TX31291
Active
CMLP/QRI
SUNNYE 1H
TX31148
Active
CMLP/QRI
SUNNYE 2H
TX31149
Active
CMLP
T & P 1/ 5/ 6 SALES
TX20596
Active
CMLP
T & P 2 & 7 SALES
TX20597
Active
CMLP
T & P 3-4 SALES
TX20598
Active
CMLP/QRI
TEJAS WESTERN 1H
TX31104
Active
CMLP/QRI
THURSTON 1H
TX31142
Active
CMLP/QRI
THURSTON 2H
TX31154
Active
CMLP/QRI
THURSTON 3H
TX31155
Active
CMLP
TRAPPER JOHN 1/2/4 SALES
TX20500
Active
CMLP
TRAPPER JOHN 3H SALES
TX20521
Active
CMLP/QRI
UNIMIN 2H
TX30253
Active
CMLP/QRI
UNIMIN 3H
TX30251
Active
CMLP
VETTE 1-5 SALES
TX31024
Active
CMLP
WAYLON SMITHERS 3-4 SALES
TX20440
Active
CMLP
WHEELER 1-3 SALES
TX20994
Active
CMLP
WHEELER 4-5 SALES
TX20995
Active
CMLP
WILLIAM FINN 1-2 SALES
TX20525
Active
CMLP
WILLIAM FINN 3-5 SALES
TX20526
Active
CMLP
YOSEMITE SAM 1-2 SALES
TX20491
Active
CMLP
YOSEMITE SAM 4-5 SALES
TX20493
Active
CMLP
YOSEMITE SAM 6-8 SALES
TX20494
Active
CMLP/QRI
ZBAR 1H
TX30992
Active
CMLP
ZBAR 2-3 SALES
TX20502
Active
CMLP/QRI
APU 1H
TX30119
Inactive
CMLP/QRI
APU 2H
TX30127
Inactive
CMLP/QRI
BIG ROCK VRU
TX21018
Inactive
CMLP/QRI
BOB DENVER 2H
TX31095
Inactive
CMLP/QRI
BOB DENVER 4H
TX31239
Inactive
CMLP/QRI
CHARCA LIMITED 3H
TX30210
Inactive
CMLP
CORVETTE RESIDUE
TXSA012
Inactive
QRI
DECORDOVA CBT VRU
TX21019
Inactive
CMLP/QRI
DUGGER HEWLETT SOUTH 8H
TX30211
Inactive
CMLP/QRI
DUGGER HEWLETT SOUTH 9H
TX30212
Inactive
CMLP/QRI
ELLA 1H
TX30133
Inactive
CMLP/QRI
ELLA 2H
TX30134
Inactive
CMLP/QRI
ELLA 3H
TX30135
Inactive
QRI
HAWKEYE #2H
TX31110
Inactive
CMLP/QRI
HAYWIRE 2H
TX31178
Inactive
CMLP/QRI
HINTON 1H
TX31092
Inactive
CMLP/QRI
HINTON 2H
TX31236
Inactive
CMLP/QRI
HINTON 3H
TX31237
Inactive
CMLP/QRI
HOMER #1H
TX30604
Inactive
CMLP/QRI
JOHN J MILES 1H
TX30106
Inactive
CMLP/QRI
JOHN J MILES 4H
TX30368
Inactive
CMLP/QRI
LA FRANCE 2H
TX31057
Inactive
CMLP
LENNY LEONARD 1H SALES
TX15449
Inactive
CMLP
LEWELLEN 1H SALES
TX20536
Inactive
CMLP
LEWELLEN 2-4 SALES
TX20537
Inactive
CMLP/QRI
LUMINANT 2H
TX30261
Inactive
CMLP/QRI
MARY ANN 3H
TX31639
Inactive
CMLP/QRI
NIXON UNIT #1H
TX30113
Inactive
CMLP/QRI
POSSUM HOLLER 3H
TX31190
Inactive
CMLP/QRI
POSSUM HOLLER 4H
TX31192
Inactive
CMLP
RADAR #3H SALES
TX20508
Inactive
CMLP
SHANNON PARKER 1/2/4 SALES
TX20576
Inactive
CMLP/QRI
SILVER BULLET 1H
TX31853
Inactive
CMLP/QRI
SILVER BULLET 3H
TX31855
Inactive
CMLP/QRI
SMELLEY 2H
TX31153
Inactive
CMLP/QRI
SMELLEY B-1H
TX31145
Inactive
CMLP/QRI
SPEED RACER 2D
TX31090
Inactive
CMLP
STEWART 3H SALES
TX20511
Inactive
CMLP/QRI
STINGRAY 1H
TX31897
Inactive
CMLP/QRI
STINGRAY 3H
TX31898
Inactive
CMLP
WAYLON SMITHERS 1-2 SALES
TX20439
Inactive
CMLP
WELLMAN 1-3 SALES
TX20401
Inactive
CMLP
WHEELER 4 SALES
TX31707
Inactive
CMLP/QRI
WOODROW WILSON #1H
TX30126
Inactive
CMLP
YOSEMITE SAM 3H SALES
TX20492
Inactive





To the extent the parties hereto have inadvertently omitted a dedicated
property, such property shall be deemed covered under this Agreement and
included in this Exhibit B.


EXHIBIT C TO THE
GAS GATHERING AND PROCESSING AGREEMENT
[COWTOWN GAS FACILITIES]
RESIDUE AND PLANT PRODUCT REDELIVERY POINTS


This Exhibit C is attached to the Gas Gathering and Processing Agreement (the
"Agreement") dated effective April 1, 2016 by and among BlueStone Natural
Resources II, LLC, Cowtown Pipeline Partners LP., and Cowtown Gas Processing
Partners L.P. and made a part thereof for all purposes. All defined terms used
herein shall have the same meaning as set forth in the Agreement.




Residue Gas Delivery Point(s)


Downstream Operator
Meter Name
Meter #
Atmos
“Cowtown Pipeline Partners”
18203800
Energy Transfer
“Quicksilver Cowtown”
009911-00
Enterprise Products
“Quicksilver Cowtown”
533295





Plant Products Delivery Point


Downstream Operator
Meter Name
Meter #
ONEOK West Texas LPG Pipeline
 
38010
ONEOK Arbuckle Pipeline
 
 
Energy Transfer Lonestar NGL
 
 















































EXHIBIT D TO THE
GAS GATHERING AND PROCESSING AGREEMENT
[COWTOWN GAS FACILITIES]
EXCLUDED SHUT-IN WELLS


This Exhibit D is attached to the Gas Gathering and Processing Agreement (the
"Agreement") dated effective April 1, 2016 by and among BlueStone Natural
Resources II, LLC, Cowtown Pipeline Partners L.P., and Cowtown Gas Processing
Partners L.P. and made a part thereof for all purposes. All defined terms used
herein shall have the same meaning as set forth in the Agreement.




AREA
WELL
BARNETT - SOUTH
BYRL HAYWORTH 2H
BARNETT - SOUTH
DORRIS FINLEY 4H
BARNETT - SOUTH
HOOVER UNIT 6H
BARNETT - SOUTH
HOOVER UNIT 7H
BARNETT - SOUTH
JULIA ROSE 2H
BARNETT - SOUTH
RALPH WIGGUM 4H
BARNETT - SOUTH
WHEELER 1H
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
































EXHIBIT E TO THE
GAS GATHERING AND PROCESSING AGREEMENT
[COWTOWN GAS FACILITIES]
MASH UNIT


This Exhibit E is attached to the Gas Gathering and Processing Agreement (the
"Agreement") dated effective April 1, 2016 by and among BlueStone Natural
Resources II, LLC, Cowtown Pipeline Partners L.P., and Cowtown Gas Processing
Partners L.P. and made a part thereof for ail purposes. All defined terms used
herein shall have the same meaning as set forth in the Agreement.


WELLS:


The following wells located in Hood County, Texas:


Well Name            Well ID
HAWKEYE1H        42.1021.001
HAWKEYE2H        42.1021.011
HAWKEYE 3H        42.1021.024
HOT LIPS 1H            42.1021.002
HOT LIPS 2H            42.1021.028
HOT LIPS 3H            42.1021.029
MAJOR BURNS 1H        42.1021.006
MAJOR BURNS 2H        42.1021.025
TRAPPER JOHN 1H        42.1021.004
TRAPPER JOHN 2H        42.1021.005
TRAPPER JOHN 4H        42.1021.023
COLONEL FLAGG 1H    42.1021.007
COLONEL FLAGG 2H    42.1021.008
COLONEL FLAGG 3H    42.1021.017




































REDELIVERY POINTS:


Redelivery Points
Well Name
 
Well ID
Injection #
HAWKEYE1H
INJ
42.1021.001
TX 30993INJ
HAWKEYE 2H
INJ
42.1021.011
TX 31112INJ
HAWKEYE 3H
INJ
42.1021.024
TX 31462INJ
HOT LIPS 1H
INJ
42.1021.002
TX 30988INJ
HOT LIPS 2H
INJ
42.1021.028
TX 31588INJ
HOT LIPS 3H
INJ
42.1021.029
TX 31589INJ
MAJOR BURNS 1H
INJ
42.1021.006
TX 31007INJ
MAJOR BURNS 2H
INJ
42.1021.025
TX 31466 INJ
TRAPPER JOHN 1H
INJ
42.1021.004
TX 30986INJ
TRAPPER JOHN 2H
INJ
42.1021.005
TX 30987INJ
TRAPPER JOHN 4H
INJ
42.1021.023
TX 31465INJ
COLONEL FLAGG1H
INJ
42.1021.007
TX 31020INJ
COLONEL FLAGG 2H
INJ
42.1021.008
TX 31019 INJ
COLONEL FLAGG 3H
INJ
42.1021.017
TX 31463 INJ




























































EXHIBIT F TO THE
GAS GATHERING AND PROCESSING AGREEMENT
[COWTOWN GAS FACILITIES]
TAKE-IN-KIND PROCEDURES


This Exhibit F is attached to the Gas Gathering and Processing Agreement (the
"Agreement") dated effective April 1, 2016 by and among BlueStone Natural
Resources II, LLC, Cowtown Pipeline Partners L.P., and Cowtown Gas Processing
Partners L.P. and made a part thereof for all purposes. All defined terms used
herein shall have the same meaning as set forth in the Agreement.


Producer shall take its Plant Products in-kind at the Plant Products Delivery
Points subject to the following terms and conditions (the “TIK Procedures”):


1.    Designation of Volumes at Delivery Points. Producer shall designate the
volume to be delivered at each Plant Products Delivery Point.


2.    Producer Responsible for Transportation Arrangements. Producer shall be
responsible for making its own arrangements with the transporters accepting
delivery at the Plant Products Delivery Points for the receipt, transportation
and fractionation of such Plant Products. Control and possession of Producer's
Plant Products shall pass to Producer when delivered at the Plant Products
Delivery Points, and the indemnification provided by Producer to Processor and
Gatherer pursuant to Section 17.2 of the Agreement shall be applicable at such
time as the Plant Products pass through the Plant Products Delivery Points.
    
3.    Balancing Accounting. Processor will maintain an "over/under" account to
reflect any imbalances as between the parties. Processor shall provide Producer
with a statement each Month setting forth the amounts of any imbalances for
"over-delivered" or "under-delivered" quantities during the preceding Month.


4.    Balancing of Deliveries. Producer and Processor recognize Processor's
inability to redeliver Plant Products to Producer which exactly match the
composition and quantities of the Plant Products. In-kind quantities of Plant
Products due to Producer shall be delivered in, and as part of, the commingled
stream of all plant products produced or extracted at the Plant. Processor and
Producer shall make a good faith effort to keep the nominated and delivered
quantities as much in balance as possible by making delivery adjustments from
time to time.


5.    Producer Responsible for Payments. Producer shall account to and pay all
interest owners for all royalties, overriding royalties, bonus payments,
production payments and other payments due on Plant Products taken in-kind by
Producer, and the indemnification provided by Producer to Gatherer and Processor
in Section 14.4 of the Agreement shall be applicable to and include any such
payments due with respect to same.


6.    Assignment. The TIK procedures set forth herein may not be severed and
assigned in part or separately from the Subject Gas and the Contract Area.






3224294.3

--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




EXHIBIT G TO THE
GAS GATHERING AND PROCESSING AGREEMENT
[COWTOWN GAS FACILITIES]
COMPRESSION ADJUSTMENTS


This Exhibit G is attached to the Gas Gathering and Processing Agreement (the
"Agreement") dated effective April 1, 2016 by and among BlueStone Natural
Resources II, LLC, Cowtown Pipeline Partners L.P., and Cowtown Gas Processing
Partners L.P. and made a part thereof for ail purposes. All defined terms used
herein shall have the same meaning as set forth in the Agreement.




Pressure Table
Receipt Point Pressure Tiers
[psig]
Add/(Subtract) from Base (on a $/MMBtu basis)


From
To
Rate
(***)
(***)
(***)
(***)
(***)
(***)
(***)
(***)
(***)
(***)
(***)
(***)
(***)
(***)
(***)
(***)
(***)
(***)










